 

Exhibit 10.4

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

 



€665,995,880

CREDIT AGREEMENT

 

among

 

NCL CORPORATION LTD.,

as Parent,

 

SEAHAWK TWO, LTD.,
as Borrower,

 

VARIOUS LENDERS,

 

KFW IPEX-BANK GMBH,

as Facility Agent, Collateral Agent and CIRR Agent,

 

KFW IPEX-BANK GMBH,
as Bookrunner,

 

and

 

KFW IPEX-BANK GMBH,
as Hermes Agent

  



 



 

Dated July 14, 2014

 



 

 

KFW IPEX-BANK GMBH

 

as Initial Mandated Lead Arranger



 

 

 

 

 

TABLE OF CONTENTS

 

  Page     SECTION 1. Definitions and Accounting Terms 1     1.01 Defined Terms
1     SECTION 2. Amount and Terms of Credit Facility 31     2.01 The Commitments
31 2.02 Amount and Timing of Each Borrowing; Currency of Disbursements 31 2.03
Notice of Borrowing 32 2.04 Disbursement of Funds 33 2.05 Pro Rata Borrowings 33
2.06 Interest 34 2.07 Election of Floating Rate 35 2.08 Floating Rate Interest
Periods 35 2.09 Increased Costs, Illegality, Market Disruption, etc. 36 2.10
Indemnification; Breakage Costs 38 2.11 Change of Lending Office; Limitation on
Additional Amounts 39 2.12 Replacement of Lenders 40 2.13 Disruption to Payment
Systems, Etc 41     SECTION 3. Commitment Commission; Fees; Reductions of
Commitment 41     3.01 Commitment Commission 41 3.02 CIRR Fees. 42 3.03 Other
Fees. 42 3.04 Voluntary Reduction or Termination of Commitments 42 3.05
Mandatory Reduction of Commitments 42     SECTION 4. Prepayments; Repayments;
Taxes 43     4.01 Voluntary Prepayments 43 4.02 Mandatory Repayments and
Commitment Reductions 44 4.03 Method and Place of Payment 45 4.04 Net Payments;
Taxes 45 4.05 Application of Proceeds 46     SECTION 5. Conditions Precedent to
the Initial Borrowing Date 49     5.01 Effective Date 49 5.02 [Intentionally
Omitted] 49 5.03 Corporate Documents; Proceedings; etc. 50 5.04 Know Your
Customer 50 5.05 Construction Contract and Other Material Agreements 50 5.06
Share Charge 50 5.07 Assignment of Contracts 50

 

(i)

 

 

5.08 [Intentionally Omitted] 51 5.09 Process Agent. 51 5.10 Opinions of Counsel
51 5.11 KfW Refinancing. 52 5.12 Equity Payment 52 5.13 Financing Statements 52
5.14 Security Trust Deed 53 5.15 Hermes Cover 53     SECTION 6. Conditions
Precedent to each Borrowing Date 53     6.01 No Default; Representations and
Warranties 53 6.02 Consents 53 6.03 Refund Guarantees 53 6.04 Equity Payment 54
6.05 Fees, Costs, etc. 54 6.06 Construction Contract 54 6.07 Notice of Borrowing
55 6.08 Solvency Certificate 55 6.09 Litigation 55     SECTION 7. Conditions
Precedent to the Delivery Date 55     7.01 Delivery of Vessel 55 7.02 Collateral
and Guaranty Requirements 56 7.03 Evidence of [*] Payment 56 7.04 Hermes
Compliance; Compliance with Applicable Laws and Regulations 56 7.05 Opinion of
Counsel 56     SECTION 8. Representations and Warranties 57     8.01 Entity
Status 57 8.02 Power and Authority 57 8.03 No Violation 57 8.04 Governmental
Approvals 57 8.05 Financial Statements; Financial Condition 58 8.06 Litigation
58 8.07 True and Complete Disclosure 58 8.08 Use of Proceeds 58 8.09 Tax Returns
and Payments 59 8.10 No Material Misstatements 59 8.11 The Security Documents 59
8.12 Capitalization 60 8.13 Subsidiaries 60 8.14 Compliance with Statutes, etc.
60 8.15 Winding-up, etc. 60 8.16 No Default 60 8.17 Pollution and Other
Regulations 61 8.18 Ownership of Assets 61

 

(ii)

 

 

8.19 Concerning the Vessel 62 8.20 Citizenship 62 8.21 Vessel Classification 62
8.22 No Immunity 62 8.23 Fees, Governing Law and Enforcement 62 8.24 Form of
Documentation 63 8.25 Pari Passu or Priority Status 63 8.26 Solvency 63 8.27 No
Undisclosed Commissions 63 8.28 Completeness of Documentation 63 8.29 Money
Laundering 63     SECTION 9. Affirmative Covenants 63     9.01 Information
Covenants 64 9.02 Books and Records; Inspection 66 9.03 Maintenance of Property;
Insurance 66 9.04 Corporate Franchises 66 9.05 Compliance with Statutes, etc. 66
9.06 Hermes Cover 67 9.07 End of Fiscal Years 67 9.08 Performance of Credit
Document Obligations 67 9.09 Payment of Taxes 67 9.10 Further Assurances 67 9.11
Ownership of Subsidiaries 68 9.12 Consents and Registrations 68 9.13 Flag of
Vessel 68 9.14 “Know Your Customer” and Other Similar Information 69     SECTION
10. Negative Covenants 69     10.01 Liens 69 10.02 Consolidation, Merger,
Amalgamation, Sale of Assets, Acquisitions, etc. 70 10.03 Dividends 71 10.04
Advances, Investments and Loans 72 10.05 Transactions with Affiliates 72 10.06
Free Liquidity 74 10.07 Total Net Funded Debt to Total Capitalization 74 10.08
Collateral Maintenance 74 10.09 Consolidated EBITDA to Consolidated Debt Service
75 10.10 Business; Change of Name 75 10.11 Subordination of Indebtedness. 75
10.12 Activities of Borrower, etc. 76 10.13 Material Amendments or Modifications
of Construction Contracts 76 10.14 No Place of Business 76     SECTION 11.
Events of Default 76     11.01 Payments 76

 

(iii)

 

 

11.02 Representations, etc. 77 11.03 Covenants 77 11.04 Default Under Other
Agreements 77 11.05 Bankruptcy, etc. 78 11.06 Total Loss 78 11.07 Security
Documents 78 11.08 Guaranties 79 11.09 Judgments 79 11.10 Cessation of Business
79 11.11 Revocation of Consents 79 11.12 Unlawfulness 79 11.13 Insurances 80
11.14 Disposals 80 11.15 Government Intervention 80 11.16 Change of Control 80
11.17 Material Adverse Change 80 11.18 Repudiation of Construction Contract or
other Material Documents 80     SECTION 12. Agency and Security Trustee
Provisions 81     12.01 Appointment and Declaration of Trust 81 12.02 Nature of
Duties 82 12.03 Lack of Reliance on the Agents 82 12.04 Certain Rights of the
Agents 82 12.05 Reliance 83 12.06 Indemnification 83 12.07 The Agents in their
Individual Capacities 83 12.08 Resignation by an Agent 83 12.09 The Lead
Arrangers 84 12.10 Impaired Agent 85 12.11 Replacement of an Agent 85 12.12
Resignation by the Hermes Agent 86     SECTION 13. Benefit of Agreement 86    
13.01 Assignments and Transfers by the Lenders 86 13.02 Assignment or Transfer
Fee 88 13.03 Assignments and Transfers to Hermes or KfW 88 13.04 Limitation of
Responsibility to Existing Lenders 88 13.05 [Intentionally Omitted] 89 13.06
Procedure and Conditions for Transfer 89 13.07 Procedure and Conditions for
Assignment 90 13.08 Copy of Transfer Certificate or Assignment Agreement to
Parent 90 13.09 Security over Lenders’ Rights 90 13.10 Assignment by a Credit
Party 91 13.11 Lender Participations 91 13.12 Increased Costs 92

 

(iv)

 

 

SECTION 14. Miscellaneous 92     14.01 Payment of Expenses, etc. 92 14.02 Right
of Set-off 94 14.03 Notices 94 14.04 No Waiver; Remedies Cumulative 95 14.05
Payments Pro Rata 95 14.06 Calculations; Computations 96 14.07 Governing Law;
Exclusive Jurisdiction of English Courts; Service of Process 96 14.08
Counterparts 97 14.09 Effectiveness 97 14.10 Headings Descriptive 97 14.11
Amendment or Waiver; etc. 97 14.12 Survival 98 14.13 Domicile of Loans 98 14.14
Confidentiality 99 14.15 Register 99 14.16 Third Party Rights 100 14.17 Judgment
Currency 100 14.18 Language 100 14.19 Waiver of Immunity 100 14.20 “Know Your
Customer” Notice 101 14.21 Release of Liens and the Parent Guaranty; Flag
Jurisdiction Transfer 101 14.22 Partial Invalidity 102     SECTION 15. Parent
Guaranty 102     15.01 Parent Guaranty and Indemnity 102 15.02 Continuing
Guaranty 102 15.03 Reinstatement 102 15.04 Waiver of Defenses 103 15.05
Guarantor Intent 103 15.06 Immediate Recourse 103 15.07 Appropriations 104 15.08
Deferral of Guarantor’s Rights 104 15.09 Additional Security 105

 

SCHEDULE 1.01(a) - Commitments SCHEDULE 1.01(b) - Mandatory Costs SCHEDULE 5.07
- Notices, Acknowledgments and Consents SCHEDULE 5.10 - Initial Borrowing Date
Opinions SCHEDULE 6.09 - Material Litigation SCHEDULE 7.05 - Delivery Date
Opinions SCHEDULE 8.03 - Existing Agreements SCHEDULE 8.12 - Capitalization
SCHEDULE 8.13 - Subsidiaries SCHEDULE 8.19 - Vessel

 

(v)

 

 

SCHEDULE 8.21 - Approved Classification Societies SCHEDULE 9.03 - Required
Insurances SCHEDULE 10.01 - Existing Liens SCHEDULE 14.03A - Credit Party
Addresses SCHEDULE 14.03B - Lender Addresses       EXHIBIT A - Form of Notice of
Borrowing EXHIBIT B-1 - Form of BankAssure Report EXHIBIT B-2 - Form of
Insurance Broker Certificate EXHIBIT C - Form of Interaction Agreement EXHIBIT D
- Form of Secretary’s Certificate EXHIBIT E - Form of Transfer Certificate
EXHIBIT F - Form of Bermuda Share Charge EXHIBIT G - Form of Assignment of
Earnings and Insurances EXHIBIT H - Form of Assignment of Charters EXHIBIT I -
Form of Deed of Covenants EXHIBIT J - Form of Assignment of Contracts EXHIBIT K
- Form of Solvency Certificate EXHIBIT L - Form of Assignment Agreement EXHIBIT
M - Form of Compliance Certificate EXHIBIT N - [Intentionally omitted] EXHIBIT O
- Form of Assignment of Management Agreements EXHIBIT P - Form of Security Trust
Deed EXHIBIT Q - Form of Charge of KfW Refund Guarantees

 

(vi)

 

 

THIS CREDIT AGREEMENT, is made by way of deed July 14, 2014, among NCL
CORPORATION LTD., a Bermuda company with its registered office as of the date
hereof at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda
(the “Parent”), SEAHAWK TWO, LTD., a Bermuda company with its registered office
as of the date hereof at Cumberland House, 9th Floor, 1 Victoria Street,
Hamilton HM11, Bermuda (the “Borrower”), KFW IPEX-BANK GMBH, as a Lender (in
such capacity, together with each of the other Persons that may become a
“Lender” in accordance with Section 13, each of them individually a “Lender”
and, collectively, the “Lenders”), KFW IPEX-BANK GMBH, as Facility Agent (in
such capacity, the “Facility Agent”), as Collateral Agent under the Security
Documents (in such capacity, the “Collateral Agent”) and as CIRR Agent (in such
capacity, the “CIRR Agent”), KFW IPEX-BANK GMBH, as Bookrunner (in such
capacity, the “Bookrunner”), KFW IPEX-BANK GMBH, as Hermes Agent (in such
capacity, the “Hermes Agent”), and KFW IPEX-BANK GMBH, as initial mandated lead
arranger in respect of the credit facility provided for herein (in such capacity
the “Initial Mandated Lead Arranger”). All capitalized terms used herein and
defined in Section 1 are used herein as therein defined.

 



W I T N E S S E T H:



 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a multi-draw term loan credit facility in an aggregate principal amount
of up to €665,995,880 and which Loans may be incurred to finance, in part, the
construction and acquisition costs of the Vessel and the related Hermes Premium;
and

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the term loan facility
provided for herein.

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1. Definitions and Accounting Terms.

 

1.01 Defined Terms.   As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined) and references to this Agreement
or any other document (or to any specified provision of this Agreement or any
other document) shall be construed as references to this Agreement, that
provision or that document as from time to time amended, restated, supplemented
and/or novated:

 

“Acceptable Bank” means (a) a bank or financial institution which has a rating
for its long-term unsecured and non credit-enhanced debt obligations of A- or
higher by S&P or A2 or higher by Moody's or a comparable rating from an
internationally recognized credit rating agency; or (b) any other bank or
financial institution approved by each Agent.

 

“Acceptable Flag Jurisdiction” shall mean the Bahamas, Bermuda, Panama, the
Marshall Islands, the United States or such other flag jurisdiction as may be
acceptable to the Required Lenders in their reasonable discretion.

 

-1-

 

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Capital Stock of any Person or otherwise causing any Person to become a
Subsidiary of a Borrower, or (c) a merger, amalgamation or consolidation or any
other combination with another Person.

 

“Adjusted Construction Price” shall mean the sum of the Initial Construction
Price of the Vessel and the total permitted increases to the Initial
Construction Price of the Vessel pursuant to Permitted Change Orders (it being
understood that the Final Construction Price may exceed the Adjusted
Construction Price).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person; provided, however, that for purposes of Section
10.05, an Affiliate of the Parent or any of its Subsidiaries, as applicable,
shall include any Person that directly or indirectly owns more than 10% of any
class of the Capital Stock of the Parent or such Subsidiary, as applicable, and
any officer or director of the Parent or such Subsidiary. A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding anything to the contrary
contained above, for purposes of Section 10.05, neither the Facility Agent, nor
the Collateral Agent, nor the Lead Arrangers nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of the Parent
or its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.

 

“Affiliate Transaction” shall have the meaning provided in Section 10.05.

 

“Agent” or “Agents” shall mean, individually and collectively, the Facility
Agent, the Collateral Agent, the Delegate Collateral Agent, the Hermes Agent and
the CIRR Agent.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated or novated from time to time.

 

“Apollo” shall mean Apollo Management, L.P., and its Affiliates.

 

“Appraised Value” of the Vessel at any time shall mean the fair market value or,
as the case may be, the average of the fair market value of the Vessel on an
individual charter free basis as set forth on the appraisal or, as the case may
be, the appraisals most recently delivered to, or obtained by, the Facility
Agent prior to such time pursuant to Section 9.01(c).

 

“Approved Appraisers” shall mean Brax Shipping AS; Barry Rogliano Salles S.A.,
Paris; Clarksons, London; R.S. Platou Shipbrokers, A.S., Oslo; and Fearnsale, a
division of Astrup Fearnley AS, Oslo.

 

“Approved Stock Exchange” shall mean the New York Stock Exchange, NASDAQ or such
other stock exchange in the United States of America, the United Kingdom or

 

-2-

 

 

Hong Kong as is approved in writing by the Facility Agent or, in each case, any
successor thereto.

 

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit L (appropriately completed) or any other form agreed between the
relevant assignor and assignee (and if required to be executed by the Borrower,
the Borrower).

 

“Assignment of Charters” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

“Assignment of Contracts” shall have the meaning provided in Section 5.07.

 

“Assignment of Earnings and Insurances” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Assignment of Management Agreements” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05(b).

 

“Basel II” shall mean the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the date of this
Agreement.

 

“Basel III” shall mean (a) the agreements on capital requirements, a leverage
ratio and liquidity standards contained in "Basel III: A global regulatory
framework for more resilient banks and banking systems", "Basel III:
International framework for liquidity risk measurement, standards and
monitoring" and "Guidance for national authorities operating the countercyclical
capital buffer" published by the Basel Committee on Banking Supervision in
December 2010, each as amended, supplemented or restated; (b) the rules for
global systemically important banks contained in "Global systemically important
banks: assessment methodology and the additional loss absorbency requirement –
Rules text" published by the Basel Committee on Banking Supervision in November
2011, as amended, supplemented or restated; and (c) any further guidance or
standards published by the Basel Committee on Banking Supervision relating to
"Basel III"."

 

“Bookrunner” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“Borrowing” shall mean the borrowing of Loans from all the Lenders (other than
any Lender which has not funded its share of a Borrowing in accordance with this
Agreement) having Commitments on a given date.

 

“Borrowing Date” shall mean each date (including the Initial Borrowing Date) on
which a Borrowing occurs as set forth in Section 2.02.

 

-3-

 

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, London or Frankfurt am Main a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close.

 

“Capital Stock” means:

 

(1)         in the case of a corporation, corporate stock or shares;

 

(2)         in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

(3)         in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(4)         any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Balance” shall mean, at any date of determination, the unencumbered and
otherwise unrestricted cash and Cash Equivalents of the NCLC Group.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by any Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
B-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by any other Person, and (v) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“Change of Control” shall mean:

 

(i)          any Third Party:

 



(A)         owns legally and/or beneficially and either directly or indirectly
at least thirty three per cent (33%) of the ordinary share capital of the
Parent; or

 

-4-

 

 

(B)         has the right or the ability to control either directly or
indirectly the affairs of or the composition of the majority of the board of
directors (or equivalent) of the Parent; and

 

at the same time as any of the events described in paragraphs (A) or (B) of this
definition have occurred and are continuing, the Permitted Holders in the
aggregate do not, directly or indirectly, beneficially own at least 51% of the
issued Capital Stock of, and Equity Interest in, the Parent; or

 

(ii)         the Parent (or such parent company of the Parent) ceases to be a
listed company on an Approved Stock Exchange without the prior written consent
of the Required Lenders,

 

(and, for the purpose of Section 11.16 “control” of any company, limited
partnership or other legal entity (a “body corporate”) controlled by a Permitted
Holder means that one or more members of a Permitted Holder in the aggregate
has, directly or indirectly, the power to direct the management and policies of
such a body corporate, whether through the ownership of more than 50% of the
issued voting capital of that body corporate or by contract, trust or other
arrangement).

 

“Charge of KfW Refund Guarantees” shall have the meaning provided in Section
5.07.

 

“CIRR” means 3.12% per annum being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the Loan hereunder (and includes the CIRR
administrative margin of 0.20% per annum).

 

“CIRR Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“CIRR General Terms and Conditions” shall mean the CIRR General Terms and
Conditions for interest rate make-up in ship financing schemes (August 29, 2012
edition).

 

“CIRR Representative” shall mean KfW, acting in its capacity as CIRR mandatary
in connection with this Agreement.

 

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Share
Charge Collateral, all Earnings and Insurance Collateral, the Construction Risk
Insurance, the Vessel, each Refund Guarantee, the Construction Contract and all
cash and Cash Equivalents at any time delivered as collateral thereunder or as
collateral required hereunder.

 

-5-

 

 

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto, acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.

 

“Collateral and Guaranty Requirements” shall mean with respect to the Vessel,
the requirement that:

 

(i)          (A) the Borrower shall have duly authorized, executed and delivered
an Assignment of Earnings and Insurances substantially in the form of Exhibit G
or otherwise reasonably acceptable to the Lead Arrangers (as modified,
supplemented or amended from time to time, the “Assignment of Earnings and
Insurances”) (to the extent incorporated into or required by such Exhibit or
otherwise agreed by the Borrower and the Lead Arrangers) with appropriate
notices, acknowledgements and consents relating thereto and (B) the Borrower
shall (x) use its commercially reasonable efforts to obtain, and enter into on
or before delivery of the Vessel under the relevant charter referred to below,
an Assignment of Charters substantially in the form of Exhibit H (as modified,
supplemented or amended from time to time, the “Assignment of Charters”) with
(to the extent incorporated into or required by such Exhibit or otherwise agreed
by the Borrower and the Lead Arrangers) appropriate notices, acknowledgements
and consents relating thereto for any charter or similar contract that has as of
the execution date of such charter or similar contract a remaining term of 13
months or greater (including any renewal option) and (y) have obtained a
subordination agreement from the charterer for any Permitted Chartering
Arrangement that the Borrower has entered into with respect to the Vessel, and
shall use commercially reasonable efforts to provide appropriate notices and
consents related thereto, together covering all of the Borrower’s present and
future Earnings and Insurance Collateral, in each case together with:

 

(a)          proper financing statements (Form UCC-1 or the equivalent) fully
prepared for filing in accordance with the UCC or in other appropriate filing
offices of each jurisdiction as may be necessary or, in the reasonable opinion
of the Collateral Agent, desirable to perfect or give notice to third parties
of, as the case may be, the security interests purported to be created by the
Assignment of Earnings and Insurances; and

 

(b)          certified copies of lien search results (Form UCC-11) listing all
effective financing statements that name each Credit Party as debtor and that
are filed in the District of Columbia and Florida, together with Form UCC-3
Termination Statements (or such other termination statements as shall be
required by local law) fully prepared for filing if required by applicable law
to terminate for any financing statement which covers the Collateral except to
the extent evidencing Permitted Liens;

 

(ii)         the Borrower shall have duly authorized, executed and delivered an
Assignment of Management Agreements in respect of the Management Agreements for
the Vessel substantially in the form of Exhibit O or otherwise reasonably
acceptable to the Lead Arrangers (as modified, supplemented or amended from time
to time, the “Assignment of Management Agreements”) and shall have obtained (or
in the case of any Manager that is not a

 

-6-

 

 

Subsidiary of the Parent, used commercially reasonable efforts to obtain) a
Manager’s Undertakings for the Vessel;

 

(iii)        the Borrower shall have duly authorized, executed and delivered,
and caused to be registered in the appropriate vessel registry a first priority
mortgage and a deed of covenants (as modified, amended or supplemented from time
to time in accordance with the terms thereof and hereof, and together with the
Vessel Mortgage delivered pursuant to the definition of Flag Jurisdiction
Transfer, the “Vessel Mortgage”), substantially in the form of Exhibit I or
otherwise reasonably acceptable to the Lead Arrangers with respect to the
Vessel, and the Vessel Mortgage shall be effective to create in favor of the
Collateral Agent a legal, valid and enforceable first priority security
interest, in and Lien upon the Vessel, subject only to Permitted Liens;

 

(iv)        all filings, deliveries of notices and other instruments and other
actions by the Credit Parties and/or the Collateral Agent necessary or desirable
in the reasonable opinion of the Collateral Agent to perfect and preserve the
security interests described in clauses (i) through and including (iii) above
shall have been duly effected and the Collateral Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the Collateral
Agent; and

 

(v)         the Facility Agent shall have received each of the following:

 

(a)          certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of the Vessel by the Borrower; and

 

(b)          the results of maritime registry searches with respect to the
Vessel, indicating that the Vessel has been deleted from all new building
registers and that there are no record liens other than Liens in favor of the
Collateral Agent and/or the Lenders and Permitted Liens; and

 

(c)          class certificates reasonably satisfactory to it from DNV GL or
another classification society listed on Schedule 8.21 hereto (or another
internationally recognized classification society reasonably acceptable to the
Facility Agent), indicating that the Vessel meets the criteria specified in
Section 8.21; and

 

(d)          certified copies of all Management Agreements; and

 

(e)          certified copies of all ISM and ISPS Code documentation for the
Vessel; and

 

(f)          the Facility Agent shall have received a report, in substantially
the form of Exhibit B-1 or otherwise reasonably acceptable to the Facility
Agent, from BankAssure or another firm of independent marine insurance brokers
reasonably acceptable to the Facility Agent with respect to the insurance
maintained (or to be maintained) by the Credit Parties in respect of the Vessel,
together with a certificate in substantially the form of Exhibit B-2 or
otherwise

 

-7-

 

 

reasonably acceptable to the Facility Agent, from another broker certifying that
such insurances (i) are placed with such insurance companies and/or underwriters
and/or clubs, in such amounts, against such risks, and in such form, as are
customarily insured against by similarly situated insureds and (ii) include the
Required Insurance. In addition, the Borrower shall reimburse the Facility Agent
for the reasonable and documented costs of procuring customary mortgagee
interest insurance and additional perils insurance in connection with the Vessel
as contemplated by Section 9.03 (including Schedule 9.03).

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of the Vessel by the Borrower to any Person (it being understood
that a Permitted Chartering Arrangement is not a Collateral Disposition) or the
sale of 100% of the Capital Stock of the Borrower or (ii) any Event of Loss of
the Vessel.

 

“Commitment” shall mean, for each Lender, the amount denominated in Euro set
forth opposite such Lender’s name in Schedule 1.01(a) hereto as the same may be
(x) reduced from time to time pursuant to Sections 3.04, 3.05, 4.01, 4.02 and/or
11 or (y) adjusted from time to time as a result of assignments and/or transfers
to or from such Lender pursuant to Section 2.12 or Section 13.

 

“Commitment Termination Date” shall mean the date falling [*] after the last
scheduled Delivery Date as at the date of this Agreement, namely [*].

 

“Commitment Commission” shall have the meaning provided in Section 3.01.

 

“Consolidated Debt Service” shall mean, for any relevant period, the sum
(without double counting), determined in accordance with GAAP, of:

 

(i)          the aggregate principal payable or paid during such period on any
Indebtedness for Borrowed Money of any member of the NCLC Group, other than:

 

(a)          principal of any such Indebtedness for Borrowed Money prepaid at
the option of the relevant member of the NCLC Group or by virtue of “cash sweep”
or “special liquidity” cash sweep provisions (or analogous provisions) in any
debt facility of the NCLC Group;

 

(b)          principal of any such Indebtedness for Borrowed Money prepaid upon
a sale or an Event of Loss of any vessel (as if references in that definition
were to all vessels and not just the Vessel) owned or leased under a capital
lease by any member of the NCLC Group; and

 

(c)          balloon payments of any such Indebtedness for Borrowed Money
payable during such period (and for the purpose of this paragraph (c) a “balloon
payment” shall not include any scheduled repayment installment of such
Indebtedness for Borrowed Money which forms part of the balloon);

 

-8-

 

 

(ii)         Consolidated Interest Expense for such period;

 

(iii)        the aggregate amount of any dividend or distribution of present or
future assets, undertakings, rights or revenues to any shareholder of any member
of the NCLC Group (other than the Parent, or one of its wholly owned
Subsidiaries) or any Dividends other than tax distributions (including, without
limitation, tax distributions of the type referred to in Section 10.03) in each
case paid during such period; and

 

(iv)        all rent under any capital lease obligations by which the Parent, or
any consolidated Subsidiary is bound which are payable or paid during such
period and the portion of any debt discount that must be amortized in such
period,

 

as calculated in accordance with GAAP and derived from the then latest
consolidated unaudited financial statements of the NCLC Group delivered to the
Facility Agent in the case of any period ending at the end of any of the first
three fiscal quarters of each fiscal year of the Parent and the then latest
audited consolidated financial statements (including all additional information
and notes thereto) of the Parent and its consolidated Subsidiaries together with
the auditors’ report delivered to the Facility Agent in the case of the final
quarter of each such fiscal year.

 

“Consolidated EBITDA” shall mean, for any relevant period, the aggregate of:

 

(i)          Consolidated Net Income from the Parent’s operations for such
period; and

 

(ii)         the aggregate amounts deducted in determining Consolidated Net
Income for such period in respect of gains and losses from the sale of assets or
reserves relating thereto, Consolidated Interest Expense, depreciation and
amortization, impairment charges and any other non-cash charges and deferred
income tax expense for such period.

 

“Consolidated Interest Expense” shall mean, for any relevant period, the
consolidated interest expense (excluding capitalized interest) of the NCLC Group
for such period.

 

“Consolidated Net Income” shall mean, for any relevant period, the consolidated
net income (or loss) of the NCLC Group for such period as determined in
accordance with GAAP.

 

“Construction Contract” shall mean the Shipbuilding Contract (in relation to
Hull No. [*]) for the Vessel, originally dated June 14, 2013 and as subsequently
novated, amended and restated on July 8, 2014, among the Yard in that capacity,
the Borrower, as buyer of the Vessel and the Parent as guarantor of the
Borrower, as such Shipbuilding Contract may be amended, modified or supplemented
from time to time in accordance with the terms thereof and hereof.

 

-9-

 

 

“Construction Risk Insurance” shall mean any and all insurance policies related
to the Construction Contract and the construction of the Vessel.

 

“Credit Documents” shall mean this Agreement, any Fee Letters, each Security
Document, the Security Trust Deed, any Transfer Certificate, any Assignment
Agreement, the Interaction Agreement and, after the execution and delivery
thereof, each additional guaranty or additional security document executed
pursuant to Section 9.10.

 

“Credit Document Obligations” shall mean, except to the extent consisting of
obligations, liabilities or indebtedness with respect to Interest Rate
Protection Agreements or Other Hedging Agreements, the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest, fees and indemnities (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest is allowed in any such proceeding)) of each Credit Party to the Lender
Creditors (provided, in respect of the Lender Creditors which are Lenders, such
aforementioned obligations, liabilities and indebtedness shall arise only for
such Lenders (in such capacity) in respect of Loans and/or Commitments), whether
now existing or hereafter incurred under, arising out of, or in connection with
this Agreement and the other Credit Documents to which such Credit Party is a
party (including, in the case of each Credit Party that is a Guarantor, all such
obligations, liabilities and indebtedness of such Credit Party under the Parent
Guaranty) and the due performance and compliance by such Credit Party with all
of the terms, conditions and agreements contained in this Agreement and in such
other Credit Documents.

 

“Credit Party” shall mean the Borrower, the Parent and each Subsidiary of the
Parent that owns a direct interest in the Borrower.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Delegate Collateral Agent” shall mean KFW IPEX Bank GmbH or such other person
as the Collateral Agent shall notify to the other parties hereto as the person
who has been appointed as a delegate collateral agent, acting in its capacity as
trustee for the Secured Creditors with respect to the Trust Property Delegated
(as defined in the Security Trust Deed) pursuant to the Security Trust Deed.

 

“Delivery Date” shall mean the date of delivery of the Vessel to the Borrower,
which, as of the Effective Date, is scheduled to occur on [*].

 

“Discharged Rights and Obligations” shall have the meaning provided in Section
13.06(c)(i).

 

“Dispute” shall have the meaning provided in Section 14.07(b).

 

-10-

 

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

 

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),

 

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or

 

(3) is redeemable at the option of the holder thereof, in whole or in part
(other than solely as a result of a change of control or asset sale), in each
case prior to 91 days after the Maturity Date; provided, however, that only the
portion of Capital Stock which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
however, that if such Capital Stock is issued to any employee or to any plan for
the benefit of employees of the Parent or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Parent in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Capital Stock of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock.

 

“Disruption Event” means either or both of:

 

(a)          a material disruption to those payment or communications systems or
to those financial markets which are, in each case, required to operate in order
for payments to be made in connection with this Agreement (or otherwise in order
for the transactions contemplated by the Credit Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
parties to this Agreement; or

 

(b)          the occurrence of any other event which results in a disruption (of
a technical or systems-related nature) to the treasury or payments operations of
a party to this Agreement preventing such party, or any other party to this
Agreement:

 

(i)          from performing its payment obligations under the Credit Documents;
or

 

(ii)         from communicating with other parties to this Agreement in
accordance with the terms of the Credit Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the party to this Agreement whose operations are disrupted.

 

“Dividend” shall mean, with respect to any Person, that such Person or any
Subsidiary of such Person has declared or paid a dividend or returned any equity
capital to its

 

-11-

 

 

stockholders, partners or members or the holders of options or warrants issued
by such Person with respect to its Capital Stock or membership interests or
authorized or made any other distribution, payment or delivery of property
(other than common stock or the right to purchase any of such stock of such
Person) or cash to its stockholders, partners or members or the holders of
options or warrants issued by such Person with respect to its Capital Stock or
membership interests as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration any shares of any class of
its Capital Stock or any other Capital Stock outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its Capital Stock or other Equity Interests), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration any shares of any class of the
Capital Stock or any other Equity Interests of such Person outstanding on or
after the Effective Date (or any options or warrants issued by such Person with
respect to its Capital Stock or other Equity Interests). Without limiting the
foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Dollar Equivalent” shall mean:

 

(a)          with respect to the Euro denominated Commitments being utilized on
a Borrowing Date and which are in respect of the Euro amounts payable in respect
of the Adjusted Construction Price, the amount calculated by applying (x) in the
event that the Borrower and/or the Parent have entered into Earmarked Foreign
Exchange Arrangements with respect to the installment payment to be partially
financed by the Loans to be disbursed on such Borrowing Date, the EUR/USD
weighted average rate with respect to such Borrowing Date (i) as notified by the
Borrower to the Facility Agent in the Notice of Borrowing at least three
Business Days prior to the relevant Borrowing Date, (ii) which EUR/USD weighted
average rate for any particular set of Earmarked Foreign Exchange Arrangements
shall take account of all applicable foreign exchange spot, forward and
derivative arrangements, including collars, options and the like, entered into
in respect of such Borrowing Date and (iii) for which the Borrower has provided
evidence to the Facility Agent to determine which foreign exchange arrangements
(including spot transactions) will be the Earmarked Foreign Exchange
Arrangements that shall apply to such Borrowing Date and (y) in the event that
the Borrower and/or the Parent have not entered into Earmarked Foreign Exchange
Arrangements with respect to the installment payment to be partially or wholly
funded by the Loans to be disbursed on such Borrowing Date or the Borrower has
not provided the evidence referred to in (iii) above, the Spot Rate applicable
to such Borrowing Date.

 

(b)          with respect to the calculation and payment of the Hermes Issuing
Fee and the Hermes Premium in Dollars, the amount thereof in Euro converted to a
corresponding Dollar amount as determined by Hermes on the basis of the latest
rate for the purchase of Euro with Dollars to be published by the German Federal
Ministry of Finance prior to the time that Hermes issues its invoice for the
Hermes Issuing Fee and the Hermes Premium

 

-12-

 

 

respectively and as notified by the Facility Agent in writing to the Borrower as
soon as practicable after Hermes issues its invoice for the Hermes Issuing Fee
and the Hermes Premium.

 

“Dormant Subsidiary” means a Subsidiary that owns assets in an amount equal to
no more than $5,000,000 or is dormant or otherwise inactive.

 

“Earmarked Foreign Exchange Arrangements” shall mean the Euro/Dollar foreign
exchange arranged by the Borrower and/or the Parent in connection with an
installment payment to be partially financed by the Loans to be disbursed on the
date on which such installment payment is to be made.

 

“Earnings and Insurance Collateral” shall mean all “Earnings” and “Insurances”,
as the case may be, as defined in the Assignment of Earnings and Insurances.

 

“Effective Date” has the meaning specified in Section 14.09.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement.

 

“Environmental Approvals” shall have the meaning provided in Section 8.17(b).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, relating in any way to any Environmental
Law or any permit issued, or any approval given, under any such Environmental
Law (hereafter, “Claims”), including, without limitation, (a) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Parent or any of
its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.

 

-13-

 

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Euro” and the sign “€” shall each mean single currency in the member states of
the European Communities that adopt or have adopted the Euro as its lawful
currency under the legislation of the European Union for European Monetary
Union.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
the offered rate for deposits of Dollars for a period equivalent to such period
at or about 11:00 A.M. (Frankfurt time) on the second Business Day before the
first day of such period as is displayed on Reuters LIBOR 01 Page (or such other
service as may be nominated by ICE Benchmark Administration Limited (or any
other person which takes on the administration of that rate) as the information
vendor for displaying the London Interbank Offered Rates of major banks in the
London Interbank Market) (the “Screen Rate”), provided that if on such date no
such rate is so displayed, the Eurodollar Rate for such period shall be the
arithmetic average (rounded up to five decimal places) of the rate quoted to the
Facility Agent by the Reference Banks for deposits of Dollars in an amount
approximately equal to the amount in relation to which the Eurodollar Rate is to
be determined for a period equivalent to such applicable Interest Period by the
prime banks in the London interbank Eurodollar market at or about 11:00 A.M.
(Frankfurt time) on the second Business Day before the first day of such period
(rounded up to five decimal places).

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of the Vessel or the agreed or compromised total loss of
the Vessel; or (y) the capture, condemnation, confiscation, requisition (but
excluding any requisition for hire by or on behalf of any government or
governmental authority or agency or by any persons acting or purporting to act
on behalf of any such government or governmental authority or agency), purchase,
seizure or forfeiture of, or any taking of title to, the Vessel. An Event of
Loss shall be deemed to have occurred: (i) in the event of an actual loss of the
Vessel, at the time and on the date of such loss or if such time and date are
not known at noon Greenwich Mean Time on the date which the Vessel was last
heard from; (ii) in the event of damage which results in a constructive or
compromised or arranged total loss of the Vessel, at the time and on the date on
which notice claiming the loss of the Vessel is given to the insurers; or (iii)
in the case of an event referred to in clause (y) above, at the time and on the
date on which such event is expressed to take effect by the Person making the
same. Notwithstanding the foregoing, if the Vessel shall have been returned to
the Borrower or any Subsidiary of the Borrower following any event referred to
in clause (y) above prior to the date upon which payment is required to be made
under Section 4.02(b) hereof, no Event of Loss shall be deemed to have occurred
by reason of such event so long as the requirements set forth in Section 9.10
have been satisfied.

 

“Excluded Taxes” shall have the meaning provided in Section 4.04(a).

 

-14-

 

 

“Existing Lender” shall have the meaning provided in Section 13.01(a).

 

“Facility Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“Facility Office” means (a) in respect of a Lender, the office or offices
notified by that Lender to the Facility Agent in writing on or before the date
it becomes a Lender (or, following that date, by not less than five Business
Days’ written notice) as the office or offices through which it will perform its
obligations under this Agreement; or (b) in respect of any other Lender
Creditor, the office in the jurisdiction in which it is resident for tax
purposes.

 

“FATCA” means:

 

(i)          sections 1471 to 1474 of the Code or any associated regulations;

 

(ii)         any treaty, law or regulation of any other jurisdiction, or
relating to an intergovernmental agreement between the U.S. and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (i) above; or

 

(iii)        any agreement pursuant to the implementation of any treaty, law or
regulation referred to in paragraphs (i) or (ii) above with the U.S. Internal
Revenue Service, the U.S. government or any governmental or taxation authority
in any other jurisdiction.

 

“FATCA Application Date” means:

 

(i)          in relation to a “withholdable payment” described in section
1473(1)(A)(i) of the Code (which relates to payments of interest and certain
other payments from sources within the U.S.), 1 July 2014;

 

(ii)         in relation to a “withholdable payment” described in section
1473(1)(A)(ii) of the code (which relates to “gross proceeds” from the
disposition of property of a type that can produce interest from sources within
the U.S.), 1 January 2017; or

 

(iii)        in relation to a “passthru payment” described in section 1471(d)(7)
of the Code not falling within paragraphs (i) or (ii) above, 1 January 2017,

 

or in each case, such other date from which such payment may become subject to a
deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a Credit
Document required by FATCA.

 

“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.

 

-15-

 

 

“FATCA FFI” means a foreign financial institution as defined in Section
1471(d)(4) of the Code which, if any Lender is not a FATCA Exempt Party, could
be required to make a FATCA Deduction.

 

“Fee Letter” means any letter or letters entered into by reference to this
Agreement between any or all of the Facility Agent, the Initial Mandated Lead
Arranger and/or the Lenders and (in any case) the Borrower setting out the
amount of certain fees referred to in, or payable in connection with, this
Agreement.

 

“Final Construction Price” shall mean the actual final construction price of the
Vessel.

 

“First Hermes Installment” shall have the meaning provided in Section
2.02(a)(ii).

 

“Fixed Interest Payment Date” shall mean (i) prior to the Delivery Date, each
sixth month anniversary of the Initial Borrowing Date, (ii) the Delivery Date
and (iii) after the Delivery Date, each semi-annual date on which a Scheduled
Repayment is required to be made pursuant to Section 4.02(a) (or, if any of the
above dates does not fall on a Business Day, the Fixed Interest Payment Date
shall fall on the first Business Day falling after such date).

 

“Fixed Rate” shall mean the percentage rate per annum equal to the aggregate of
(a) the Fixed Rate Margin and (b) the CIRR.

 

“Fixed Rate Interest Period” shall mean the period commencing on the Initial
Borrowing Date and ending on the immediately succeeding Fixed Interest Payment
Date and thereafter each period commencing on a Fixed Interest Payment Date and
ending on the immediately succeeding Fixed Interest Payment Date.

 

“Fixed Rate Margin” means a percentage rate per annum equal to 0.80% per annum.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of the Vessel from one Acceptable Flag Jurisdiction to another Acceptable
Flag Jurisdiction, provided that the following conditions are satisfied with
respect to such transfer:

 

(i)          On each Flag Jurisdiction Transfer Date, the Borrower shall have
duly authorized, executed and delivered, and caused to be recorded in the
appropriate vessel registry a Vessel Mortgage that is reasonably satisfactory in
form and substance to the Facility Agent with respect to the Vessel and such
Vessel Mortgage shall be effective to create in favor of the Collateral Agent
and/or the Lenders a legal, valid and enforceable first priority security
interest, in and lien upon the Vessel, subject only to Permitted Liens. All
filings, deliveries of instruments and other actions necessary or desirable in
the reasonable opinion of the Collateral Agent to perfect and preserve such
security interests shall have been duly effected and the Collateral Agent shall
have received evidence thereof in form and substance reasonably satisfactory to
the Collateral Agent.

 

(ii)         On each Flag Jurisdiction Transfer Date, to the extent that any
Security Documents are released or discharged pursuant to Section 14.21(b), the
Borrower shall

 

-16-

 

 

have duly authorized, executed and delivered corresponding Security Documents in
favor of the Collateral Agent for the new Acceptable Flag Jurisdiction.

 

(iii)        On each Flag Jurisdiction Transfer Date, the Facility Agent shall
have received from counsel, an opinion addressed to the Facility Agent and each
of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall (x)
be in form and substance reasonably acceptable to the Facility Agent and (y)
cover the recordation of the security interests granted pursuant to the Vessel
Mortgage to be delivered on such date and such other matters incident thereto as
the Facility Agent may reasonably request.

 

(iv)        On each Flag Jurisdiction Transfer Date:

 

(A)         The Facility Agent shall have received (x) certificates of ownership
from appropriate authorities showing (or confirmation updating previously
reviewed certificates and indicating) the registered ownership of the Vessel
transferred on such date by the Borrower and (y) the results of maritime
registry searches with respect to the Vessel transferred on such date,
indicating no recorded liens other than Liens in favor of the Collateral Agent
and/or the Lenders and, if applicable and to the extent recordable, Permitted
Liens.

 

(B)         The Facility Agent shall have received a report, in form and scope
reasonably satisfactory to the Facility Agent, from a firm of independent marine
insurance brokers reasonably acceptable to the Facility Agent with respect to
the insurance maintained by the Credit Party in respect of the Vessel
transferred on such date, together with a certificate from another broker
certifying that such insurances (i) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds for
the protection of the Facility Agent and/or the Lenders as mortgagee and (ii)
conform with the Required Insurance applicable to the Vessel.

 

(v)         On or prior to each Flag Jurisdiction Transfer Date, the Facility
Agent shall have received a certificate, dated the Flag Jurisdiction Transfer
Date, signed by any one of the chairman of the board, the president, any vice
president, the treasurer or an authorized manager, member, general partner,
officer or attorney-in-fact of the Borrower, certifying that (A) all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Flag Jurisdiction Transfer being consummated on such date
and otherwise referred to herein shall have been obtained and remain in effect
or that no such approvals and/or consents are required, (B) there exists no
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon such Flag Jurisdiction Transfer or the other
related transactions contemplated by this Agreement and (C) copies of
resolutions approving the Flag Jurisdiction Transfer of the Borrower and any
other related matters the Facility Agent may reasonably request.

 

-17-

 

 

(vi)        On each Flag Jurisdiction Transfer Date, the Collateral and Guaranty
Requirements for the Vessel shall have been satisfied or waived by the Facility
Agent for a specific period of time.

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Floating Rate” shall mean the percentage rate per annum equal to the aggregate
of (a) the Floating Rate Margin plus (b) the Eurodollar Rate plus (c) any
Mandatory Costs.

 

“Floating Rate Interest Period” shall have the meaning provided in Section 2.08.

 

“Floating Rate Margin” shall mean a percentage per annum equal to 1.00%.

 

“Free Liquidity” shall mean, at any date of determination, the aggregate of the
Cash Balance and any Commitments under this Agreement or any other amounts
available for drawing under other revolving or other credit facilities of the
NCLC Group, which remain undrawn, could be drawn for general working capital
purposes or other general corporate purposes and would not, if drawn, be
repayable within six months.

 

“GAAP” shall have the meaning provided in Section 14.06(a).

 

“Grace Period” shall have the meaning provided in Section 11.05(c).

 

“Guarantor” shall mean Parent.

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

 

“Heads of Terms” shall have the meaning provided in Section 14.09.

 

“Hermes” shall mean Euler Hermes Deutschland AG, Friedensallee 254, 22763
Hamburg acting in its capacity as representative of the Federal Republic of
Germany in connection with the issuance of export credit guarantees.

 

“Hermes Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto, acting as attorney-in-fact
for the Lenders with respect to the Hermes Cover to the extent described in this
Agreement.

 

-18-

 

 

“Hermes Cover” shall mean the export credit guarantee (Exportkreditgarantie) on
the terms of Hermes’ Declaration of Guarantee (Gewährleistungs-Erklärung) for
95% of the principal amount of the Loans and any interests and secondary
financing costs of the Federal Republic of Germany acting through Euler Hermes
Kreditversicherungs-AG for the period of the Loans on the terms and conditions
applied for by the Lenders, and shall include any successor thereto (it being
understood that the Hermes Cover shall be issued on the basis of Hermes’
applicable Hermes guidelines (Richtlinien) and general terms and conditions
(Allgemeine Bedingungen)).

 

“Hermes Issuing Fees” shall mean the Dollar Equivalent of the amount of [*]
payable in Dollars by the Borrower to Hermes through the Hermes Agent by way of
handling fees in respect of the Hermes Cover.

 

“Hermes Premium” shall mean the Dollar Equivalent of the Euro amount payable by
the Borrower to Hermes through the Hermes Agent in respect of the Hermes Cover,
which shall not exceed the Dollar Equivalent of [*].

 

“Impaired Agent” shall mean an Agent at any time when:

 

(i)   it has failed to make (or has notified a party to this Agreement that it
will not make) a payment required to be made by it under the Credit Documents by
the due date for payment;

 

(ii)  such Agent otherwise rescinds or repudiates a Credit Document;

 

(iii) (if such Agent is also a Lender) it is a Defaulting Lender; or

 

(iv) an Insolvency Event has occurred and is continuing with respect to such
Agent

 

unless, in the case of paragraph (i) above: (a) its failure to pay is caused by
administrative or technical error or a Disruption Event, and payment is made
within five Business Days of its due date; or (b) such Agent is disputing in
good faith whether it is contractually obliged to make the payment in question.

 

“Indebtedness” shall mean any obligation for the payment or repayment of money,
whether as principal or as surety and whether present or future, actual or
contingent including, without limitation, pursuant to an Interest Rate
Protection Agreement or Other Hedging Agreement.

 

“Indebtedness for Borrowed Money” shall mean Indebtedness (whether present or
future, actual or contingent, long-term or short-term, secured or unsecured) in
respect of:

 

(i)          moneys borrowed or raised;

 

(ii)         the advance or extension of credit (including interest and other
charges on or in respect of any of the foregoing);

 

-19-

 

 

(iii)        the amount of any liability in respect of leases which, in
accordance with GAAP, are capital leases;

 

(iv)        the amount of any liability in respect of the purchase price for
assets or services payment of which is deferred for a period in excess of 180
days;

 

(v)         all reimbursement obligations whether contingent or not in respect
of amounts paid under a letter of credit or similar instrument; and

 

(vi)        (without double counting) any guarantee of Indebtedness falling
within paragraphs (i) to (v) above;

 

provided that the following shall not constitute Indebtedness for Borrowed
Money:

 

(a)          loans and advances made by other members of the NCLC Group which
are subordinated to the rights of the Lenders;

 

(b)          loans and advances made by any shareholder of the Parent which are
subordinated to the rights of the Lenders on terms reasonably satisfactory to
the Facility Agent; and

 

(c)          any liabilities of the Parent or any other member of the NCLC Group
under any Interest Rate Protection Agreement or any Other Hedging Agreement or
other derivative transactions of a non-speculative nature.

 

“Information” shall have the meaning provided in Section 8.10(a).

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans hereunder occurs, which date shall,
subject to Section 5, coincide with the date of payment of the first installment
of the Initial Construction Price for the Vessel under the Construction
Contract.

 

“Initial Construction Price” shall mean an amount of up to €801,220,000 for the
construction of the Vessel pursuant to the Construction Contract, payable by the
Borrower to the Yard through the four installments of the Contract
Price referred to in Article 8, Clauses 2.1(i) through and including (iv) of the
Construction Contract (each, a “Pre-delivery Installment”) and the installment
of the Contract Price referred to in Article 8, Clause 2.1(v) of the
Construction Contract (as such amount may be modified in accordance with the
Construction Contract).

 

“Initial Mandated Lead Arranger” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.

 

“Initial Syndication Date” shall mean the date, if applicable, on which KfW IPEX
Bank GmbH ceases to be the only Lender by transferring all or part of its rights
as a Lender under this Agreement to one or more banks or financial institutions
pursuant to Section 13.

 

-20-

 

 

“Insolvency Event” in relation to any of the parties to this Agreement shall
mean that such party:

 

(i)                         is dissolved (other than pursuant to a
consolidation, amalgamation or merger);

 

(ii)                        becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due;

 

(iii)                       makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(iv)                       institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organization or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official;

 

(v)                       has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors' rights, or a petition
is presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition is instituted or presented by a person or entity not described in
paragraph (iv) above and (a) results in a judgment of insolvency or bankruptcy
or the entry of an order for relief or the making of an order for its winding-up
or liquidation; or (b) is not dismissed, discharged, stayed or restrained in
each case within 30 days of the institution or presentation thereof;

 

(vi)                       has exercised in respect of it one or more of the
stabilization powers pursuant to Part 1 of the Banking Act 2009 and/or has
instituted against it a bank insolvency proceeding pursuant to Part 2 of the
Banking Act 2009 or a bank administration proceeding pursuant to Part 3 of the
Banking Act 2009;

 

(vii)                     has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger);

 

(viii)                    seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it or for all or substantially all its assets;

 

-21-

 

 

(ix)                       has a secured party take possession of all or
substantially all its assets or has a distress, an execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter;

 

(x)                        causes or is subject to any event with respect to
which, under the applicable laws of any jurisdiction, has an analogous effect to
any of the events specified in paragraphs (i) to (ix) above; or

 

(xi)                        takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts.

 

“Interaction Agreement” shall mean the interaction agreement executed or to be
executed by, inter alia (i) each Lender that elects to become a Refinanced Bank,
(ii) the CIRR Representative, and (iii) the CIRR Agent substantially in the form
of Exhibit C.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Period” shall mean either the Fixed Rate Interest Period or, as the
context may require, the Floating Rate Interest Period.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliate, and the Parent and/or the Borrower in relation to the Credit
Document Obligations of the Borrower under this Agreement.

 

“Interest Make-Up Agreement” shall mean an interest make-up agreement entered
into between the CIRR Representative and any Lender pursuant to Section 1.2.4 of
the CIRR General Terms and Conditions.

 

“Investments” shall have the meaning provided in Section 10.04.

 

“KfW” shall mean KfW in its capacity as refinancing bank with respect to the KfW
Refinancing.

 

“KfW Refinancing” shall mean the refinancing of the respective loans of the
Refinanced Banks hereunder with KfW

 

pursuant to Sections 1.2.1, 1.2.2 and 1.2.3 of the CIRR General Terms and
Conditions, as modified by the parties to the KfW Refinancing pursuant to, inter
alia, the Interaction Agreement.

 

-22-

 

 

“Lead Arrangers” shall mean the Initial Mandated Lead Arranger together with and
any other bank or financial institution appointed as an arranger by the Initial
Mandated Lead Arranger and the Borrower for the purpose of this Agreement.

 

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person which becomes a “Lender” hereunder pursuant to Section 13.

 

“Lender Creditors” shall mean the Lenders holding from time to time outstanding
Loans and/or Commitments and the Agents, each in their respective capacities.

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender to make
available its portion of any Borrowing, unless such failure to pay is caused by
administrative or technical error or a Disruption Event and payment is made
within three Business Days of its due date; (ii) such Lender having been deemed
insolvent or having become the subject of a takeover by a regulatory authority
or with respect to which an Insolvency Event has occurred and is continuing;
(iii) such Lender having notified the Facility Agent and/or any Credit Party (x)
that it does not intend to comply with its obligations under Section 2.01 in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under such Section or (y) of the events described in
preceding clause (ii); or (iv) such Lender not being in compliance with its
refinancing obligations owed to KfW under its respective Refinancing Agreement
or the Interaction Agreement.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing); provided that in no event shall an operating
lease be deemed to constitute a Lien.

 

“Lim Family” shall mean:

 

(i)          the late Tan Sri Lim Goh Tong;

 

(ii)         his spouse;

 

(iii)        his direct lineal descendants;

 

(iv)        the personal estate of any of the above persons; and

 

(v)         any trust created for the benefit of one or more of the above
persons and their estates.

 

“Loan” and “Loans” shall have the meaning provided in Section 2.01.

 

“Management Agreements” shall mean any agreements entered into by the Borrower
with a Manager, and which agreements shall be reasonably acceptable to the
Facility

 

-23-

 

 

Agent (it being understood that the form of management agreement attached as
Annex A to Exhibit O is acceptable).

 

“Manager” shall mean (i) the company providing commercial and technical
management and crewing services for the Vessel, which is contemplated to be, as
of the Delivery Date, NCL Corporation Ltd., a company organized and existing
under the laws of Bermuda, or NCL (Bahamas) Ltd., a company organized and
existing under the laws of Bermuda (and each of which is approved for such
purpose) or (ii) such other commercial manager and/or technical manager with
respect to the management of the Vessel reasonably acceptable to the Facility
Agent.

 

“Manager’s Undertakings” shall mean the undertakings, provided by any Manager
respecting the Vessel, including, inter alia, a statement satisfactory to the
Facility Agent that any lien in favor of a Manager respecting the Vessel is
subject and subordinate to the Vessel Mortgage in substantially the form
attached to the Assignment of Management Agreements or otherwise reasonably
satisfactory to the Facility Agent.

 

“Mandatory Costs” means the percentage rate per annum calculated in accordance
with Schedule 1.01(b).

 

“Market Disruption Event” shall mean:

 

(i)          at or about noon on the Interest Determination Date for the
relevant Interest Period the Screen Rate is not available and none or (unless at
such time there is only one Lender) only one of the Lenders supplies a rate to
the Facility Agent to determine the Eurodollar Rate for the relevant Interest
Period; or

 

(ii)         before 5:00 P.M. Frankfurt time on the Interest Determination Date
for the relevant Interest Period, the Facility Agent receives notifications from
Lenders the sum of whose Commitments and/or outstanding Loans at such time equal
at least 50% of the sum of the Total Commitments and/or aggregate outstanding
Loans of the Lenders at such time that (x) the cost to such Lenders of obtaining
matching deposits in the London interbank Eurodollar market for the relevant
Interest Period would be in excess of the Eurodollar Rate for such Interest
Period or (y) such Lenders are unable to obtain funding in the London interbank
Eurodollar market.

 

“Material Adverse Effect” shall mean the occurrence of anything since
December 31, 2013 which has had or would reasonably be expected to have a
material adverse effect on (x) the property, assets, business, operations,
liabilities, or condition (financial or otherwise) of the Parent and its
subsidiaries taken as a whole, (y) the consummation of the transactions
hereunder, the acquisition of the Vessel and the Construction Contract, or (z)
the rights or remedies of the Lenders, or the ability of the Parent and its
relevant Subsidiaries to perform their obligations owed to the Lenders and the
Agents under this Agreement.

 

“Materials of Environmental Concern” shall have the meaning provided in Section
8.17(a).

 

-24-

 

 

“Maturity Date” shall mean the twelfth anniversary of the Borrowing Date in
relation to the Delivery Date or, if earlier, the date falling 11 years and 6
months after the date on which the first Scheduled Repayment is required to be
made pursuant to Section 4.02(a).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“NCLC Fleet” shall mean the vessels owned by the companies in the NCLC Group.

 

“NCLC Group” shall mean the Parent and its Subsidiaries.

 

“New Lender” shall mean a Person who has been assigned the rights or transferred
the rights and obligations of an Existing Lender, as the case may be, pursuant
to the provisions of Section 13.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

 

“Notice Office” shall mean in the case of the Facility Agent and the Hermes
Agent, the office of the Facility Agent and the Hermes Agent located at
Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany, Attention: Maritime
Industries, X2a4, Claudia Wenzel, fax: +49 69 7431 3768, email:
claudia.wenzel@kfw.de or such other office as the Facility Agent may hereafter
designate in writing as such to the other parties hereto or such other office as
the Facility Agent or the Hermes Agent may hereafter designate in writing as
such to the other parties hereto.

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

“Other Creditors” shall mean any Lender or any Affiliate thereof and their
successors, transferees and assigns if any (even if such Lender subsequently
ceases to be a Lender under this Agreement for any reason), together with such
Lender’s or Affiliate’s successors, transferees and assigns, with which the
Parent and/or the Borrower enters into any Interest Rate Protection Agreements
or Other Hedging Agreements from time to time.

 

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliates, and the Parent and/or the Borrower in relation to the Credit
Document Obligations of the Borrower under this Agreement and designed to
protect against the fluctuations in currency or commodity values.

 

“Other Obligations” shall mean the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations,
liabilities and indebtedness (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Credit Party at the rate provided for in the respective documentation, whether

 

-25-

 

 

or not a claim for post-petition interest is allowed in any such proceeding)
owing by any Credit Party to the Other Creditors under, or with respect to, any
Interest Rate Protection Agreement or Other Hedging Agreement, whether such
Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereafter arising, and the due performance and compliance by such
Credit Party with all of the terms, conditions and agreements contained therein.

 

“Parent” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Parent Guaranty” shall mean the guaranty of the Parent pursuant to Section 15.

 

“Participant Register” shall have the meaning provided in Section 13.11(c).

 

“PATRIOT Act” shall have the meaning provided in Section 14.09.

 

“Payment Office” shall mean the office of the Facility Agent located at
Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany, or such other office
as the Facility Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Permitted Change Orders” shall mean change orders and similar arrangements
under the Construction Contract which increase the Initial Construction Price to
the extent that the aggregate amount of such increases does not exceed [*] (it
being understood that the actual amount of change orders and similar
arrangements may exceed [*]).

 

“Permitted Chartering Arrangements” shall mean:

 

(i)any charter or other form of deployment (other than a demise or bareboat
charter) of the Vessel made between members of the NCLC Group;

 

(ii)any demise or bareboat charter of the Vessel made between members of the
NCLC Group provided that (a) each of the Borrower and the charterer assigns the
benefit of any such charter or sub-charter to the Collateral Agent, (b) each of
the Borrower and the charterer assigns its interest in the insurances and
earnings in respect of the Vessel to the Collateral Agent, and (c) the charterer
agrees to subordinate its interests in the Vessel to the interests of the
Collateral Agent as mortgagee of the Vessel, all on terms and conditions
reasonably acceptable to the Collateral Agent;

 

(iii)any charter or other form of deployment of the Vessel to a charterer that
is not a member of the NCLC Group provided that no such charter or deployment
shall be made (a) on a demise or bareboat basis, or (b) for a period which,
including the exercise of any options for extension, could be for longer than 13
months, or (c) other than at or about market rate at the time when the charter
or deployment is fixed; and

 

(iv)any charter or other form of deployment in respect of the Vessel entered
into after the Effective Date and which is permissible under the provisions of
any financing documents relating to the Vessel.

 

-26-

 

 

“Permitted Holders” shall mean (i) the Lim Family (together or individually) and
(ii) Apollo and any Person directly controlled by Apollo.

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

“Person” or “person” shall mean any individual, partnership, joint venture,
firm, corporation, association, trust or other enterprise or any government or
political subdivision, department or instrumentality thereof.

 

“Pledgor” shall mean NCL Corporation Ltd. or any direct or indirect Subsidiary
of the Parent which directly owns any of the Capital Stock of the Borrower.

 

“Pre-delivery Installment” shall have the meaning provided in the definition of
“Initial Construction Price”.

 

“Pro Rata Share” shall have the definition provided in Section 4.05(b).

 

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of the NCLC Group
furnished to the Lenders or the Facility Agent by or on behalf of any member of
the NCLC Group prior to the Effective Date.

 

“Reference Banks” shall mean Citibank and JPMorgan and any additional or
replacement Reference Bank appointed by the Facility Agent with the approval of
the Borrower.

 

“Refinancing Agreement” shall mean each refinancing agreement in respect of the
KfW Refinancing.

 

“Refinanced Bank” shall mean each Lender participating in the KfW Refinancing.

 

“Refund Guarantee” shall mean a, or if more than one, each refund guarantee
arranged by the Yard in respect of a Pre-delivery Installment and provided by
one or more financial institutions contemplated by the Construction Contract, or
by other financial institutions reasonably satisfactory to the Lead Arrangers,
as credit support for the Yard’s obligations thereunder.

 

“Register” shall have the meaning provided in Section 14.15.

 

“Relevant Obligations” shall have the meaning provided in Section 13.07(c)(ii).

 

“Repayment Date” shall mean each semi-annual date on which a Scheduled Repayment
is required to be made pursuant to Section 4.02(a).

 

“Replaced Lender” shall have the meaning provided in Section 2.12.

 

“Replacement Lender” shall have the meaning provided in Section 2.12.

 

“Representative” shall have the meaning provided in Section 4.05(d).

 

-27-

 

 

“Required Insurance” shall have the meaning provided in Section 9.03.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders, the sum of
whose outstanding Commitments and/or principal amount of Loans at such time
represent an amount greater than 66⅔% of the sum of the Total Commitment (less
the aggregate Commitments of all Defaulting Lenders at such time) and the
aggregate principal amount of outstanding Loans (less the amount of outstanding
Loans of all Defaulting Lenders at such time).

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

 

“Scheduled Repayment” shall have the meaning provided in Section 4.02(a).

 

“Screen Rate” shall have the meaning specified in the definition of Eurodollar
Rate.

 

“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.

 

“Secured Obligations” shall mean (i) the Credit Document Obligations, (ii) the
Other Obligations, (iii) any and all sums advanced by any Agent in order to
preserve the Collateral or preserve the Collateral Agent’s security interest in
the Collateral on behalf of the Lenders, (iv) in the event of any proceeding for
the collection or enforcement of any indebtedness, obligations or liabilities of
the Credit Parties referred to in clauses (i) and (ii) above, after an Event of
Default shall have occurred and be continuing, the expenses in connection with
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Collateral Agent of
its rights hereunder on behalf of the Lenders, together with reasonable
attorneys’ fees and court costs, and (v) all amounts paid by any Secured
Creditor as to which such Secured Creditor has the right to reimbursement under
the Security Documents.

 

“Security Documents” shall mean, as applicable, the Assignment of Contracts, the
Assignment of Earnings and Insurances, the Assignment of Charters, the
Assignment of Management Agreements, the Charge of KfW Refund Guarantees, the
Share Charge, the Vessel Mortgage, the Deed of Covenants, and, after the
execution thereof, each additional security document executed pursuant to
Section 9.10 and/or Section 12.01(b).

 

“Security Trust Deed” shall mean the Security Trust Deed executed by, inter
alia, the Borrower, the Guarantor, the Collateral Agent, the Facility Agent, the
Original Secured Creditors (as defined therein) and the Delegate Collateral
Agent and shall be substantially in the form of Exhibit P or otherwise
reasonably acceptable to the Facility Agent.

 

“Share Charge” shall have the meaning provided in Section 5.06.

 

“Share Charge Collateral” shall mean all “Collateral” as defined in the Share
Charge.

 

“Signing Date” means the date of this Agreement.

 

-28-

 

 

“Sky Vessel” shall mean [*] presently owned by the Sky Vessel Seller, and
registered in the Sky Vessel Seller's name under the laws and flag of the
Commonwealth of the Bahamas.

 

“Sky Vessel Indebtedness” shall mean the financing arrangements in relation to
the acquisition of the Sky Vessel in an amount of up to [*] on the terms set
forth in the fully executed memorandum of agreement related to the sale of the
Sky Vessel, dated on or around May 30, 2012 (as amended from time to time with
the consent of the Lenders as required pursuant to Section 10.11).

 

“Sky Vessel Seller” shall mean [*], or any affiliate of [*].

 

“Specified Requirements” shall mean the requirements set forth in clauses (i)(A)
and (i)(B) (including, for the avoidance of doubt, paragraphs (i)(a) or (i)(b)),
(iii), (v)(c) and (v)(f)) of the definition of “Collateral and Guaranty
Requirements.”

 

“Spot Rate” shall mean the spot exchange rate quoted by the Facility Agent equal
to the weighted average of the rates on the actual transactions of the Facility
Agent on the date two Business Days prior to the date of determination thereof
(acting reasonably), which spot exchange rate shall be final and conclusive
absent manifest error.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

 

“Supervision Agreements” shall mean any agreements (if any) entered or to be
entered into between the Parent, as applicable, the Borrower and a Supervisor
providing for the construction supervision of the Vessel, the terms and
conditions of which shall be in form and substance reasonably satisfactory to
the Facility Agent.

 

“Supervisor” shall have the meaning provided in the Construction Contract.

 

“Tax Benefit” shall have the meaning provided in Section 4.04(c).

 

“Taxes” and “Taxation” shall have the meaning provided in Section 4.04(a).

 

“Third Party” shall mean any Person or group of Persons acting in concert who or
which does not include a member of the Lim Family or Apollo.

 

“Total Capitalization” shall mean, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the NCLC Group at such
date determined in accordance with GAAP and derived from the then latest
unaudited and consolidated financial statements of the NCLC Group delivered to
the Facility Agent in the case

 

-29-

 

 

of the first three quarters of each fiscal year and the then latest audited
consolidated financial statements of the NCLC Group delivered to the Facility
Agent in the case of each fiscal year; provided it is understood that the effect
of any impairment of intangible assets shall be added back to stockholders’
equity.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of the
Lenders at such time. On the Effective Date, the Total Commitments shall not
exceed €665,995,880.

 

“Total Net Funded Debt” shall mean, as at any relevant date:

 

(i)          Indebtedness for Borrowed Money of the NCLC Group on a consolidated
basis; and

 

(ii)         the amount of any Indebtedness for Borrowed Money of any person
which is not a member of the NCLC Group but which is guaranteed by a member of
the NCLC Group as at such date;

 

less an amount equal to any Cash Balance as at such date; provided that any
Commitments and other amounts available for drawing under other revolving or
other credit facilities of the NCLC Group which remain undrawn shall not be
counted as cash or indebtedness for the purposes of this Agreement.

 

“Transaction” shall mean collectively (i) the execution, delivery and
performance by each Credit Party of the Credit Documents to which it is a party,
the incurrence of Loans on each Borrowing Date and the use of proceeds thereof
and (ii) the payment of all fees and expenses in connection with the foregoing.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Exhibit E or any other form agreed between the Facility Agent and the Parent.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“U.S. Tax Obligor” means:

 

(i)          a Borrower which is resident for tax purposes in the U.S.; or

 

(ii)                   a Credit Party some or all of whose payments under the
Credit Documents are from sources within the U.S. for U.S. federal income tax
purposes.

 

“Vessel” shall mean the post-panamax luxury passenger cruise vessel with
approximately 164,600 gt and the provisional hull number [*] to be constructed
by the Yard.

 

“Vessel Mortgage” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

-30-

 

 

“Vessel Value” shall have the meaning set forth in Section 10.08.

 

“Yard” shall mean Meyer Werft GmbH, Papenburg/Germany, the shipbuilder
constructing the Vessel pursuant to the Construction Contract.

 

SECTION 2. Amount and Terms of Credit Facility.

 

2.01 The Commitments.  Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make on and after the Initial Borrowing
Date and prior to the Commitment Termination Date and at the times specified in
Section 2.02 term loans to the Borrower (each, a “Loan” and, collectively, the
“Loans”), which Loans (i) shall bear interest in accordance with Section 2.06,
(ii) shall be denominated and repayable in Dollars, (iii) shall be disbursed on
any Borrowing Date, (iv) shall not exceed on such Borrowing Date for all Lenders
the Dollar Equivalent of the maximum available amount for such Borrowing Date as
set forth in Section 2.02 and (v) disbursed on any Borrowing Date shall not
exceed for any Lender the Dollar Equivalent of the Commitment of such Lender on
such Borrowing Date.

 

2.02 Amount and Timing of Each Borrowing; Currency of Disbursements.(a) The
Total Commitments will be available in the amounts and on the dates set forth
below:

 

(i)          a portion of the Total Commitments not exceeding [*] of the Initial
Construction Price for the Vessel will be available on the Initial Borrowing
Date;

 

(ii)         a portion of the Total Commitments equaling [*] of the Hermes
Premium will be available on one or more dates on or after the Initial Borrowing
Date (it being understood and agreed that the Lenders shall be authorized to
disburse directly to Hermes the proceeds of Loans in an amount equal to the
Hermes Premium that is then due and owing, without any action on the part of the
Borrower (other than the delivery by the Borrower of a Notice of Borrowing to
the Facility Agent in respect thereof). It is acknowledged and agreed that [*]
of the Hermes Premium (the “First Hermes Instalment”) shall be payable directly
by the Borrower to Hermes immediately after the execution of this Agreement
(which the Borrower hereby agrees to pay from its own funds). On the Initial
Borrowing Date the Lenders shall pay directly to the Borrower part of the Loans
in an amount equal to the First Hermes Instalment in reimbursement of the First
Hermes Instalment so paid by the Borrower;

 

(iii)        a portion of the Total Commitments not exceeding [*] of the Initial
Construction Price for the Vessel will be available on the date of payment of
the second installment of the Initial Construction Price (which date is
anticipated to be 24 months prior to the Delivery Date (as per the Construction
Contract));

 

(iv)        a portion of the Total Commitments not exceeding [*] of the Initial
Construction Price for the Vessel will be available on the date of payment of
the third installment of the Initial Construction Price for the Vessel (which
date is anticipated to be 18 months prior to the Delivery Date (as per the
Construction Contract));

 

(v)         a portion of the Total Commitments not exceeding [*] of the Initial
Construction Price for the Vessel will be available on the date of payment of
the fourth

 

-31-

 

 

installment of the Initial Construction Price for the Vessel (which date is
anticipated to be 12 months prior to the Delivery Date (as per the Construction
Contract); and

 

(vi)        a portion of the Total Commitments not exceeding the sum of (a) [*]
of the amount equal to (x) the Initial Construction Price for the Vessel minus
(y) any amount payable by the Yard to the Borrower pursuant to Article 8,
paragraph 2.8 (viii) of the Construction Contract and further deducting from
this amount the aggregate of the amounts that were borrowed pursuant to clauses
(i) and (iii)-(v) above, and (b) [*] of the aggregate amount of the Permitted
Change Orders will be available on the Delivery Date.

 

(b)          The Loans made on each Borrowing Date shall be disbursed by the
Facility Agent to the Borrower and/or its designee(s), as set forth in
Section 2.04, in Dollars and shall be in an amount equal to the applicable
Dollar Equivalent of the amount of the Total Commitment in respect of any
payments of the Initial Construction Price and/or Permitted Change Orders
utilized to make such Loans on such Borrowing Date pursuant to this Section
2.02, provided that in the event that the Borrower has not (i) notified the
Facility Agent in the Notice of Borrowing that it has entered into Earmarked
Foreign Exchange Arrangements with respect to the amount required to be paid to
Hermes or to the Yard on such Borrowing Date or (ii) provided reasonably
sufficient evidence to the Facility Agent of such Earmarked Foreign Exchange
Arrangements in the Notice of Borrowing, the Facility Agent on such Borrowing
Date shall convert the Dollar amount of the Loans to be made by each Lender into
Euro at the Spot Rate applicable 2 Business Days prior to such Borrowing Date
(it being understood that such Spot Rate shall be used for such conversion in
order to calculate the Dollar Equivalent referred to in this Section 2.02(b)),
and shall inform each Lender thereof, and such Euro amount shall thereafter be
disbursed to the Borrower and/or its designee(s) as set forth in Section 2.04
(it being understood that each Lender shall remit its Loans to the Facility
Agent in Dollars on such Borrowing Date).

 

2.03 Notice of Borrowing.   Subject to the second parenthetical in Section
2.02(a)(ii), whenever the Borrower desires to make a Borrowing hereunder, it
shall give the Facility Agent at its Notice Office at least three Business Days’
prior written notice of each Loan to be made hereunder, provided that any such
notice shall be deemed to have been given on a certain day only if given before
11:00 A.M. (Frankfurt time) (unless such 11:00 A.M. deadline is waived by the
Facility Agent in the case of the Initial Borrowing Date). Each such written
notice (each a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.09, shall be irrevocable and shall be given by the Borrower
substantially in the form of Exhibit A, appropriately completed to specify (i)
the portion of the Total Commitments to be utilized on such Borrowing Date, (ii)
if the Borrower and/or the Parent has entered into Earmarked Foreign Exchange
Arrangements with respect to the installment payments due and owing under the
Construction Contract to be funded by the Loans to be incurred on such Borrowing
Date, the applicable Dollar Equivalent of the portion of the Total Commitment to
be borrowed on such Borrowing Date and, where applicable, evidence of such
Earmarked Foreign Exchange Arrangements, (iii) the date of such Borrowing (which
shall be a Business Day), (iv) when the Loans are to be subject to interest at
the Floating Rate, the initial Interest Period to be applicable thereto, (v) to
which account(s) the proceeds of such Loans are to be deposited (it being
understood that pursuant to Section 2.04 the Borrower may designate one or more
accounts of the Yard, Hermes and/or the provider of the foreign exchange
arrangements referenced in the definition of Dollar Equivalent) and (vi) that
all representations and warranties

 

-32-

 

 

made by each Credit Party, in or pursuant to the Credit Documents are true and
correct in all material respects on and as of the date of such Borrowing (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall have been true and correct in all material respects as of
such date) and no Event of Default is or will be continuing after giving effect
to such Borrowing. The Facility Agent shall promptly give each Lender which is
required to make Loans, notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.

 

2.04 Disbursement of Funds.  No later than 12:00 Noon (Frankfurt time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion of each Borrowing requested in the Notice of Borrowing to be
made on such date. All such amounts shall be made available in the currency
required by Section 2.02(b) in immediately available funds at the Payment Office
of the Facility Agent, and the Facility Agent will make available to (I) in the
case of Loans disbursed in Dollars, the designee(s) of the Borrower (with such
designee(s) being in such circumstances either Hermes (in the case of the Hermes
Premium) or a provider of Earmarked Foreign Exchange Arrangements referenced in
the definition of Dollar Equivalent), save that the Loan in respect of the First
Hermes Instalment may be paid directly to the Borrower and (II) in the case of
Loans disbursed in Euro, designee(s) of the Borrower (with such designee(s)
being in such circumstances the Yard), in each case prior to 3:00 P.M.
(Frankfurt Time) on such day, to the extent of funds actually received by the
Facility Agent prior to 12:00 Noon (Frankfurt Time) on such day, in each case at
the Payment Office in the account(s) specified in the applicable Notice of
Borrowing, the aggregate of the amounts so made available by the Lenders. Unless
the Facility Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the Facility
Agent such Lender’s portion of any Borrowing to be made on such date, the
Facility Agent may assume that such Lender has made such amount available to the
Facility Agent on such date of Borrowing and the Facility Agent may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Facility Agent by
such Lender, the Facility Agent shall be entitled to recover such corresponding
amount on demand from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Facility Agent’s demand therefor, the
Facility Agent shall promptly notify the Borrower and the Borrower shall
immediately pay such corresponding amount to the Facility Agent. The Facility
Agent shall also be entitled to recover on demand from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Facility Agent to the Borrower until the date such corresponding amount is
recovered by the Facility Agent, at a percentage rate per annum equal to (i) if
recovered from such Lender, at the overnight Eurodollar Rate and (ii) if
recovered from the Borrower, the rate of interest applicable to the respective
Borrowing, as determined pursuant to Section 2.06. Nothing in this Section 2.04
shall be deemed to relieve any Lender from its obligation to make Loans
hereunder or to prejudice any rights which the Borrower may have against any
Lender as a result of any failure by such Lender to make Loans hereunder.

 

2.05 Pro Rata Borrowings.   All Borrowings of Loans under this Agreement shall
be incurred from the Lenders pro rata on the basis of their Commitments. It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make

 

-33-

 

 

Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder. The obligations of the Lenders under this
Agreement are several and not joint and no Lender shall be responsible for the
failure of any other Lender to satisfy its obligations hereunder.

 

2.06 Interest.  (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Loan from the date the proceeds thereof are made
available to the Borrower until the maturity (whether by acceleration or
otherwise) of such Loan at the Fixed Rate or if an election is made by the
Borrower to elect the Floating Rate pursuant to Section 2.07, at the Floating
Rate.

 

(b)          If the Borrower fails to pay any amount payable by it under
a Credit Document on its due date, interest shall accrue on the overdue amount
(in the case of overdue interest to the extent permitted by law) from the due
date up to the date of actual payment (both before and after judgment) at a rate
which is (i) where interest is payable at the Fixed Rate, equal to [*] plus the
Eurodollar Rate which would have been payable if the overdue amount had, during
the period of non-payment constituted a Loan for successive interest periods,
each of a duration of three months, or (ii) where interest is payable on the
Loan at the Floating Rate and subject to paragraph (c) below, [*] plus the rate
(including, for the avoidance of doubt, the margin) which would have been
payable if the overdue amount had, during the period of non-payment, constituted
a Loan for successive Interest Periods, each of a duration selected by
the Facility Agent (acting reasonably).  Any interest accruing under
this Section 2.06(b) shall be immediately payable by the Borrower on demand by
the Facility Agent.

 

(c)          At any time when interest is payable at the Floating Rate, if any
overdue amount consists of all or part of a Loan which became due on a day which
was not the last day of a Floating Rate Interest Period relating to that Loan:

 

(i)          the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Floating Rate Interest
Period relating to that Loan; and

 

(ii)         the rate of interest applying to the overdue amount during that
first Interest Period shall be [*] plus the rate which would have applied if the
overdue amount had not become due.

 

(d)          Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

(e)          Accrued and unpaid interest shall be payable in respect of each
Loan on each Fixed Interest Payment Date (if interest is payable on the Loan at
the Fixed Rate) or, if interest is payable on the Loan at the Floating Rate, on
the last day of each Interest Period applicable thereto, on any repayment or
prepayment date (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

(f)          At any time when interest is payable on the Loan at the Floating
Rate, upon each Interest Determination Date, the Facility Agent shall determine
the Eurodollar Rate

 

-34-

 

 

for each Interest Period applicable to the Loans to be made pursuant to the
applicable Borrowing and shall promptly notify the Borrower and the respective
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

 

(g)          At any time when interest is payable on the Loan at the Fixed Rate,
the Borrower shall reimburse each Lender on demand for the amount by which the 6
month Eurodollar Rate for any Fixed Rate Interest Period plus the fee for
administrative expenses of [*] per annum for such Fixed Rate Interest Period
less the Fixed Rate exceeds [*] per annum (being the amount by which the
interest make-up is limited under any Interest Make-Up Agreement pursuant to
Section 1.1 of the CIRR General Terms and Conditions and the KfW Refinancing).

 

2.07 Election of Floating Rate.  (a) By written notice to the Facility Agent
delivered (i) in the case of an election prior to the Initial Borrowing Date, at
least 10 days after the Signing Date or (ii) in the case of an election after
the Initial Borrowing Date, at least 35 days prior to the proposed date on which
the interest rate mechanism is to change, the Borrower may elect, without
incurring any liability to make any payment pursuant to Section 2.10 (other than
in the case of (ii) above, where there will be such a liability) or to pay any
other indemnity or compensation obligation, to pay interest on the Loans at the
Floating Rate.

 

(b)          Any election made pursuant to this Section 2.07 may only be made
once during the term of the Loans.

 

2.08 Floating Rate Interest Periods.   This Section 2.08 shall only apply if the
Borrower has elected to pay interest at the Floating Rate pursuant to Section
2.07. At the time the Borrower gives any election notice pursuant to Section
2.07(a) (in the case of the initial Floating Rate Interest Period (as defined
below) applicable thereto) or on the third Business Day prior to the expiration
of a Floating Rate Interest Period applicable to such Loans (in the case of any
subsequent Interest Period), it shall have the right to elect, by giving the
Facility Agent notice thereof, the interest period (each a “Floating Rate
Interest Period”) applicable to such Loans, which Floating Rate Interest Period
shall, at the option of the Borrower, be a three or six month period; provided
that:

 

(a)          subject to paragraph (b) below, all Loans comprising a Borrowing
shall at all times have the same Floating Rate Interest Period;

 

(b)          the initial Floating Rate Interest Period for any Loan shall
commence either on the date of Borrowing of such Loan or, in the case of an
election under Section 2.07(a)(ii) on the date proposed in the election notice
and each Floating Rate Interest Period occurring thereafter in respect of such
Loan shall commence on the day on which the immediately preceding Floating Rate
Interest Period applicable thereto expires;

 

(c)          if any Floating Rate Interest Period relating to a Loan begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Floating Rate Interest Period, such Floating Rate Interest
Period shall end on the last Business Day of such calendar month;

 

-35-

 

 

(d)          if any Floating Rate Interest Period would otherwise expire on a
day which is not a Business Day, such Floating Rate Interest Period shall expire
on the first succeeding Business Day; provided, however, that if any Floating
Rate Interest Period for a Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Floating Rate Interest Period shall expire on the
immediately preceding Business Day;

 

(e)          no Floating Rate Interest Period longer than three months may be
selected at any time when an Event of Default (or, if the Facility Agent or the
Required Lenders have determined that such an election at such time would be
disadvantageous to the Lenders, a Default) has occurred and is continuing;

 

(f)          no Floating Rate Interest Period in respect of any Borrowing of any
Loans shall be selected which extends beyond the Maturity Date; and

 

(g)          at no time shall there be more than ten Borrowings of Loans subject
to different Floating Rate Interest Periods.

 

If upon the expiration of any Floating Rate Interest Period applicable to a
Borrowing, the Borrower has failed to elect a new Floating Rate Interest Period
to be applicable to such Loans as provided above, the Borrower shall be deemed
to have elected a three month Floating Rate Interest Period to be applicable to
such Loans effective as of the expiration date of such current Floating Rate
Interest Period.

 

2.09 Increased Costs, Illegality, Market Disruption, etc.   (a) In the event
that any Lender shall have reasonably determined (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto):

 

(i)          at any time, that such Lender shall incur increased costs
(including, without limitation, pursuant to Basel II and/or Basel III to the
extent Basel II and/or Basel III, as the case may be, is applicable), Mandatory
Costs (as set forth on Schedule 1.01(b)) or reductions in the amounts received
or receivable hereunder with respect to any Loan because of, without
duplication, any change since the Effective Date in any applicable law or
governmental rule, governmental regulation, governmental order, governmental
guideline or governmental request (whether or not having the force of law) or in
the interpretation or administration thereof and including the introduction of
any new law or governmental rule, governmental regulation, governmental order,
governmental guideline or governmental request, such as, for example, but not
limited to: (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on such Loan or any other amounts payable hereunder
(except for changes in the rate of tax on, or determined by reference to, the
net income or net profits of such Lender, or any franchise tax based on net
income or net profits, of such Lender pursuant to the laws of the jurisdiction
in which such Lender is organized or in which such Lender’s principal office or
applicable lending office is located or any subdivision thereof or therein or
which is attributable to a FATCA Deduction required to be made by a party to
this Agreement), but without duplication of any amounts payable in respect of
Taxes pursuant to Section 4.04, or (B) a change in official reserve
requirements; or

 

-36-

 

 

(ii)         at any time, that the making or continuance of any Loan has been
made unlawful by any law or governmental rule, governmental regulation or
governmental order;

 

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and to the Facility Agent of
such determination (which notice the Facility Agent shall promptly transmit to
each of the Lenders). Thereafter (x) in the case of clause (i) above, the
Borrower agrees (to the extent applicable), to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased costs or
reductions to such Lender or such other corporation and (y) in the case of
clause (ii) above, the Borrower shall take one of the actions specified in
Section 2.09(b) as promptly as possible and, in any event, within the time
period required by law. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.09(a) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.09(a),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for the calculation of such additional amounts;
provided that, subject to the provisions of Section 2.10(b), the failure to give
such notice shall not relieve the Borrower from its Credit Document Obligations
hereunder.

 

(b)          At any time that any Loan is affected by the circumstances
described in Section 2.09(a)(i) or (ii), the Borrower may (and in the case of a
Loan affected by the circumstances described in Section 2.09(a)(ii) shall)
either (x) if the affected Loan is then being made initially, cancel the
respective Borrowing by giving the Facility Agent notice in writing on the same
date or the next Business Day that the Borrower was notified by the affected
Lender or the Facility Agent pursuant to Section 2.09(a)(i) or (ii) or (y) if
the affected Loan is then outstanding, upon at least three Business Days’
written notice to the Facility Agent, in the case of any Loan, repay all
outstanding Borrowings (within the time period required by the applicable law or
governmental rule, governmental regulation or governmental order) which include
such affected Loans in full in accordance with the applicable requirements of
Section 4.02; provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this Section
2.09(b).

 

(c)          If any Lender determines that after the Effective Date (i) the
introduction of or effectiveness of or any change in any applicable law or
governmental rule, governmental regulation, governmental order, governmental
guideline, governmental directive or governmental request (whether or not having
the force of law) concerning capital adequacy, or any change in interpretation
or administration thereof by any governmental authority, central bank or
comparable agency will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender, or any corporation
controlling such Lender, based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, (ii) compliance with any law or
regulation or any request from or requirement of any central bank or other
fiscal, monetary or other authority made after the Effective Date (including any
which relates to capital adequacy or liquidity controls or which affects the
manner in which a Lender allocates capital resources to obligations under this
Agreement, any Interest Rate Protection Agreement and/or

 

-37-

 

 

any Other Hedging Agreement) or (iii) to the extent that such change is not
discretionary and is pursuant to law, a governmental mandate or request, or a
central bank or other fiscal or monetary authority mandate or request, any
change in the risk weight allocated by such Lender to the Borrower after the
Effective Date, then the Borrower agrees (to the extent applicable) to pay to
such Lender, upon its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.09(c) shall, absent manifest error be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.09(c),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts;
provided that, subject to the provisions of Section 2.11(b), the failure to give
such notice shall not relieve the Borrower from its Credit Document Obligations
hereunder.

 

(d)          This Section 2.09(d) applies at any time when interest on the Loan
is payable at the Floating Rate. If a Market Disruption Event occurs in relation
to any Lender’s share of a Loan for any Interest Period, then the rate of
interest on each Lender’s share of that Loan for the Interest Period shall be
the percentage rate per annum which is the sum of:

 

(i)          the Floating Rate Margin;

 

(ii)         the rate determined by such Lender and notified to the Facility
Agent by 5:00 P.M. (Frankfurt time) on the Interest Determination Date for such
Interest Period to be that which expresses as a percentage rate per annum the
cost to each such Lender of funding its participation in that Loan for a period
equivalent to such Interest Period from whatever source it may reasonably
select; provided that the rate provided by a Lender pursuant to this clause (ii)
shall not be disclosed to any other Lender and shall be held as confidential by
the Facility Agent and the Borrower; and

 

(iii) the Mandatory Costs, if any, applicable to such Lender of funding its
participation in that Loan.

 

(e) This Section 2.09(e) applies at any time when interest on the Loan is
payable at the Floating Rate. If a Market Disruption Event occurs and the
Facility Agent or the Borrower so require, the Facility Agent and the Borrower
shall enter into negotiations (for a period of not more than 30 days) with a
view to agreeing a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Lenders and the Borrower, be binding on all
parties. If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire applicable Interest
Period.

 

2.10 Indemnification; Breakage Costs.   (a) When interest on the Loan is payable
at the Floating Rate, the Borrower agrees to indemnify each Lender, within two
Business Days of demand (in writing and which request shall set forth in
reasonable detail the basis for

 

-38-

 

 

requesting and the calculation of such amount and which in the absence of
manifest error shall be conclusive evidence as to the amount due), for all
losses, expenses and liabilities (including, without limitation, any such loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Loans but excluding
any loss of anticipated profits) which such Lender may sustain in respect of
Loans made to the Borrower: (i) if for any reason (other than a default by such
Lender or the Facility Agent) a Borrowing of Loans does not occur on a date
specified therefor in a Notice of Borrowing (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 2.09(a), Section 4.01 or Section 4.02 (in each case other than on the
expiry of a Floating Rate Interest Period) or as a result of an acceleration of
the Loans pursuant to Section 11) of any of its Loans, or assignment and/or
transfer of its Loans pursuant to Section 2.12, occurs on a date which is not
the last day of an Interest Period with respect thereto; or (iii) if any
prepayment of any of its Loans is not made on any date specified in a notice of
prepayment given by the Borrower.

 

(b)          When interest on the Loan is payable at the Fixed Rate, and at the
time of any prepayment or commitment reduction pursuant to Sections 3.04, 3.05
or 4.01 or any mandatory repayment or commitment reduction pursuant to Section
4.02 or as a result of an acceleration of the Loans pursuant to Section 11, the
Borrower shall indemnify each Lender, within two Business Days of demand in
writing, which request shall set forth in reasonable detail the basis for
requesting and the calculation of such amount and which in the absence of
manifest error shall be conclusive evidence as to the amount due, for all
losses, expenses and liabilities which such Lender may sustain in respect of the
early repayment or prepayment of the Loans made to the Borrower including,
without limitation, the costs of breaking deposits or re-employing funds under
any swap agreements or interest rate arrangement products entered into in
respect of the Loans or any prepayment compensation as set forth in the CIRR
General Terms and Conditions.

 

(c)          It is understood and agreed that where the Initial Borrowing Date
has not occurred, no amounts under this Section 2.10 will be payable by the
Borrower if the Total Commitment is terminated no later than 10 days after the
Signing Date.

 

2.11 Change of Lending Office; Limitation on Additional Amounts.  (a) Each
Lender agrees that on the occurrence of any event giving rise to the operation
of Section 2.09 (a), Section 2.09(b), or Section 4.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable good faith efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event or otherwise take steps to
mitigate the effect of such event, provided that such designation shall be made
and/or such steps shall be taken at the Borrower’s cost and on such terms that
such Lender and its lending office suffer no economic, legal or regulatory
disadvantage in excess of de minimus amounts, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.11 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender provided in Section 2.09 and Section 4.04.

 

(b)          Notwithstanding anything to the contrary contained in Sections
2.09, 2.10 or 4.04 of this Agreement, unless a Lender gives notice to the
Borrower that it is obligated to pay

 

-39-

 

 

an amount under any such Section within 180 days of the later of (x) the date
the Lender incurs the respective increased costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has knowledge of its incurrence of the
respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be indemnified for such amount by the Borrower
pursuant to said Section 2.09, 2.10, or 4.04, as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs 180 days prior to such Lender giving notice to the
Borrower that it is obligated to pay the respective amounts pursuant to said
Section 2.09, 2.10 or 4.04, as the case may be. This Section 2.11(b) shall have
no applicability to any Section of this Agreement other than said Sections 2.09,
2.10 and 4.04.

 

2.12 Replacement of Lenders   (x) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
any event giving rise to the operation of Section 2.09(a) or Section 4.04 with
respect to any Lender which results in such Lender charging to the Borrower
material increased costs in excess of the average costs being charged by the
other Lenders, or (z) as provided in Section 14.11(b) in the case of certain
refusals by a Lender to consent to certain proposed changes, waivers, discharges
or terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower shall (for its own cost) have the right, if no
Default or Event of Default will exist immediately after giving effect to the
respective replacement, to replace such Lender (the “Replaced Lender”) (subject
to the consent of (a) the CIRR Representative if at such time interest is
payable at the Fixed Rate and (b) the Hermes Agent) with one or more other
Eligible Transferee or Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) reasonably acceptable to the Facility Agent (it being
understood that all then-existing Lenders are reasonably acceptable); provided
that:

 

(a)          at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Transfer Certificates pursuant
to Section 13.01(a) (and with all fees payable pursuant to said Section 13.02 to
be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of the Replaced
Lender and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum (without duplication) of (x) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Replaced Lender, and (y) an amount equal to all accrued, but unpaid, Commitment
Commission owing to the Replaced Lender pursuant to Section 3.01;

 

(b)          all obligations of the Borrower due and owing to the Replaced
Lender at such time (other than those specifically described in clause (a)
above) in respect of which the assignment purchase price has been, or is
concurrently being, paid shall be paid in full to such Replaced Lender
concurrently with such replacement; and

 

-40-

 

 

(c)          if the Borrower elects to replace any Lender pursuant to clause
(x), (y) or (z) of this Section 2.12, the Borrower shall also replace each other
Lender that qualifies for replacement under such clause (x), (y) or (z).

 

Upon the execution of the respective Transfer Certificate and the payment of
amounts referred to in clauses (a) and (b) above, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 14.01 and
14.05), which shall survive as to such Replaced Lender.

 

2.13 Disruption to Payment Systems, Etc.   If either the Facility Agent
determines (in its discretion) that a Disruption Event has occurred or the
Facility Agent is notified by the Parent or the Borrower that a Disruption Event
has occurred:

 

(i)          the Facility Agent may, and shall if requested to do so by the
Borrower or the Parent, consult with the Borrower with a view to agreeing with
the Borrower such changes to the operation or administration of this Agreement
as the Facility Agent may deem necessary in the circumstances;

 

(ii)         the Facility Agent shall not be obliged to consult with the
Borrower or the Parent in relation to any changes mentioned in clause (i) above
if, in its opinion, it is not practicable to do so in the circumstances and, in
any event, shall have no obligation to agree to such changes;

 

(iii)        the Facility Agent may consult with the other Agents, the Lead
Arrangers and the Lenders in relation to any changes mentioned in clause (i)
above but shall not be obliged to do so if, in its opinion, it is not
practicable or necessary to do so in the circumstances;

 

(iv)        any such changes agreed upon by the Facility Agent and the Borrower
or the Parent pursuant to clause (i) above shall (whether or not it is finally
determined that a Disruption Event has occurred) be binding upon the parties to
this Agreement as an amendment to (or, as the case may be, waiver of) the terms
of the Credit Documents, notwithstanding the provisions of Section 14.11, until
such time as the Facility Agent is satisfied that the Disruption Event has
ceased to apply;

 

(v)         the Facility Agent shall not be liable for any damages, costs or
losses whatsoever (including, without limitation for negligence or any other
category of liability whatsoever but not including any claim based on the gross
negligence, fraud or willful misconduct of the Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this Section 2.13; and

 

(vi)        the Facility Agent shall notify the other Agents, the Lead Arrangers
and the Lenders of all changes agreed pursuant to clause (iv) above as soon as
practicable.

 

SECTION 3. Commitment Commission; Fees; Reductions of Commitment.

 

3.01 Commitment Commission.   The Borrower agrees to pay the Facility Agent for
distribution to each Non-Defaulting Lender a commitment commission (the
“Commitment

 



-41-

 

 



Commission”) for the period from the Effective Date to and including the
Commitment Termination Date (or such earlier date as the Total Commitment shall
have been terminated) computed at the rate for each relevant period set out in
the table below for each day multiplied by the unutilized Commitment for such
day of such Non-Defaulting Lender divided by 360. Accrued Commitment Commission
shall be due and payable quarterly in arrears on the first Business Day of each
April, July, October and January commencing with October 2014 and on the
Borrowing Date contemplated by Section 2.02(a)(vi) (or such earlier date upon
which the Total Commitment is terminated).

 

Commitment Commission   Applicable period [*] p.a.   Date of execution of this
Agreement – October 30, 2017 [*] p.a.   October 31, 2017  - October 30, 2018 [*]
p.a.   October 31, 2018 - Delivery Date

 

3.02 CIRR Fees.  (a) The Borrower agrees to pay to the Facility Agent for the
account of the CIRR Representative a fee of [*] per annum (the “CIRR Fee”) on
such part of the Total Commitment for which the Federal Republic of Germany
grants an interest make-up guarantee and for such period as may be separately
agreed between the CIRR Agent and the Borrower.

 

(b) The CIRR Fee shall be payable by the Borrower in EUR quarterly in arrears
from the date of commencement of the period described in Section 3.02(a).

 

3.03 Other Fees. The Borrower agrees to pay to the Facility Agent the agreed
fees set forth in any Fee Letter on the dates and in the amounts set forth
therein.

 

3.04 Voluntary Reduction or Termination of Commitments.   Upon at least three
Business Days’ prior notice to the Facility Agent at its Notice Office (which
notice the Facility Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, at any time or from time to time, without premium
or penalty, save in respect of amounts payable pursuant to Section 2.10 (b), to
reduce or terminate the Total Commitment, in whole or in part, in integral
multiples of €5,000,000 in the case of partial reductions thereto, provided that
each such reduction shall apply proportionately to permanently reduce the
Commitment of each Lender.

 

3.05 Mandatory Reduction of Commitments.   (a) In addition to any other
mandatory commitment reductions pursuant to this Section 3.05 or any other
Section of this Agreement, the Total Commitment (and the Commitment of each
Lender) shall terminate in its entirety on the Commitment Termination Date.

 

(b)          In addition to any other mandatory commitment reductions pursuant
to this Section 3.05 or any other Section of this Agreement, the Total
Commitments (and the

 

-42-

 

 

Commitments of each Lender) shall be reduced (immediately after the relevant
Loans are made) on each Borrowing Date by the amount of Commitments (denominated
in Euro) utilized to make the Loans made on such Borrowing Date.

 

(c)          In addition to any other mandatory commitment reductions pursuant
to this Section 3.05 or any other Section of this Agreement, the Total
Commitment shall be terminated at the times required by Section 4.02.

 

(d)          Each reduction to the Total Commitment pursuant to this Section
3.05 and Section 4.02 shall be applied proportionately to reduce the Commitment
of each Lender.

 

SECTION 4. Prepayments; Repayments; Taxes.

 

4.01 Voluntary Prepayments.   The Borrower shall have the right to prepay the
Loans, without premium or penalty except as provided by law, in whole or in part
at any time and from time to time on the following terms and conditions:

 

(a)          the Borrower shall give the Facility Agent prior to 12:00 Noon
(Frankfurt time) at its Notice Office at least 32 Business Days’ prior written
notice of its intent to prepay such Loans, the amount of such prepayment and the
specific Borrowing or Borrowings pursuant to which made, which notice the
Facility Agent shall promptly transmit to each of the Lenders;

 

(b)          each prepayment shall be in an aggregate principal amount of at
least $1,000,000 or such lesser amount of a Borrowing which is outstanding,
provided that no partial prepayment of Loans made pursuant to any Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than $1,000,000;

 

(c)          at the time of any prepayment of Loans pursuant to this Section
4.01 on any date other than the last day of any Interest Period applicable
thereto or otherwise as set out in Section 2.10, the Borrower shall pay the
amounts required pursuant to Section 2.10;

 

(d)          in the event of certain refusals by a Lender as provided in
Section 14.11(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Facility Agent at its Notice Office (which notice the Facility Agent shall
promptly transmit to each of the Lenders), prepay all Loans, together with
accrued and unpaid interest, Commitment Commission, and other amounts owing to
such Lender (or owing to such Lender with respect to each Loan which gave rise
to the need to obtain such Lender’s individual consent) in accordance with said
Section 14.11(b) so long as (A) the Commitment of such Lender (if any) is
terminated concurrently with such prepayment (at which time Schedule 1.01(a)
shall be deemed modified to reflect the changed Commitments) and (B) the
consents required by Section 14.11(b) in connection with the prepayment pursuant
to this clause (d) have been obtained; and

 

(e)          each prepayment in respect of any Loans made pursuant to a
Borrowing shall be applied (x) in inverse order of maturity and (y) except as
expressly provided in

 

-43-

 

 

the preceding clause (d), pro rata among the Loans comprising such Borrowing,
provided that in connection with any prepayment of Loans pursuant to this
Section 4.01, such prepayment shall not be applied to any Loan of a Defaulting
Lender until all other Loans of Non-Defaulting Lenders have been repaid in full.

 

4.02 Mandatory Repayments and Commitment Reductions.   (a) In addition to any
other mandatory repayments pursuant to this Section 4.02 or any other Section of
this Agreement, the outstanding Loans shall be repaid on each Repayment Date (or
such other date as may be agreed between the Facility Agent and the Borrower)
(without further action of the Borrower being required) in 24 equal semi-annual
installments commencing on either (i) the first Business Day that is on or after
the sixth month anniversary of the Borrowing Date in relation to the Delivery
Date or, (ii) if requested by the Borrower no later than five days prior to the
anticipated Delivery Date, such date falling less than 6 months after the
Delivery Date as the Borrower may select, and ending on the Maturity Date (each
such repayment, a “Scheduled Repayment”).

 

(b)          In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, on (i) the Business Day following the date of a
Collateral Disposition (other than a Collateral Disposition constituting an
Event of Loss) and (ii) the earlier of (A) the date which is 150 days following
any Collateral Disposition constituting an Event of Loss involving the Vessel
(or, in the case of an Event of Loss which is a constructive or compromised or
arranged total loss of the Vessel, if earlier, 180 days after the date of the
event giving rise to such damage) and (B) the date of receipt by the Borrower,
any of its Subsidiaries or the Facility Agent of the insurance proceeds relating
to such Event of Loss, the Borrower shall repay the outstanding Loans in full
and the Total Commitment shall be automatically terminated (without further
action of the Borrower being required).

 

(c)          In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, if (x) the Construction Contract is terminated prior to
the Delivery Date, (y) the Vessel has not been delivered to the Borrower by the
Yard pursuant to the Construction Contract by the Commitment Termination Date or
(z) any of the events described in Sections 11.05, 11.10 or 11.11 shall occur in
respect of the Yard at any time prior to the Delivery Date, within five Business
Days of the occurrence of such event the Borrower shall repay the outstanding
Loans in full and the Total Commitment shall be automatically terminated
(without further action of the Borrower being required).

 

(d)          With respect to each repayment of Loans required by this Section
4.02, the Borrower may designate the specific Borrowing or Borrowings pursuant
to which such Loans were made, provided that (i) all Loans with Interest Periods
ending on such date of required repayment shall be paid in full prior to the
payment of any other Loans and (ii) each repayment of any Loans comprising a
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the Facility
Agent shall, subject to the preceding provisions of this clause (e), make such
designation in its sole reasonable discretion with a view, but no obligation, to
minimize breakage costs owing pursuant to Section 2.10.

 

-44-

 

 

(e)          Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all outstanding Loans shall be repaid in full on the Maturity
Date.

 

4.03  Method and Place of Payment.   Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Facility Agent
for the account of the Lender or Lenders entitled thereto not later than 10:00
A.M. (New York time) on the date when due and shall be made in Dollars in
immediately available funds at the Payment Office of the Facility Agent.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day (unless the next succeeding Business Day shall fall in
the next calendar month, in which case the due date thereof shall be the
previous Business Day) and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

 

4.04  Net Payments; Taxes.   (a) All payments made by any Credit Party hereunder
will be made without setoff, counterclaim or other defense. All such payments
will be made free and clear of, and without deduction or withholding for, any
present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding any tax imposed on or measured by the net income,
net profits or any franchise tax based on net income or net profits, and any
branch profits tax of a Lender pursuant to the laws of the jurisdiction in which
it is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein
or due to failure to provide documents under Section 4.04(b) or any FATCA
Deduction required to be made by a party to this Agreement, all such taxes
“Excluded Taxes”) and all interest, penalties or similar liabilities with
respect to such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges to the extent imposed on taxes other than Excluded Taxes (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Taxes” and “Taxation” shall be
applied accordingly). The Borrower will furnish to the Facility Agent within 45
days after the date of payment of any Taxes due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the Borrower. The
Borrower agrees to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.

 

(b)          Each Lender agrees (consistent with legal and regulatory
restrictions and subject to overall policy considerations of such Lender) to
file any certificate or document or to furnish to the Borrower any information
as reasonably requested by the Borrower that may be necessary to establish any
available exemption from, or reduction in the amount of, any Taxes; provided,
however, that nothing in this Section 4.04(b) shall require a Lender to disclose
any confidential information (including, without limitation, its tax returns or
its calculations). The Borrower shall not be required to indemnify any Lender
for Taxes attributed to such Lender’s failure to provide the required documents
under this Section 4.04(b).

 

(c)          If the Borrower pays any additional amount under this Section 4.04
to a Lender and such Lender determines in its sole discretion exercised in good
faith that it has actually received or realized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is

 

-45-

 

 

paid (a “Tax Benefit”), such Lender shall pay to the Borrower an amount that
such Lender shall, in its sole discretion exercised in good faith, determine is
equal to the net benefit, after tax, which was obtained by such Lender in such
year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine, in its sole discretion exercised in good faith consistent
with the policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes
that are imposed on a Lender as a result of a disallowance or reduction
(including through the expiration of any tax credit carryover or carryback of
such Lender that otherwise would not have expired) of any Tax Benefit with
respect to which such Lender has made a payment to the Borrower pursuant to this
Section 4.04(c) shall be treated as a Tax for which the Borrower is obligated to
indemnify such Lender pursuant to this Section 4.04 without any exclusions or
defenses and (iii) nothing in this Section 4.04(c) shall require any Lender to
disclose any confidential information to the Borrower (including, without
limitation, its tax returns).

 

(d)          Each party to this Agreement may make any FATCA Deduction it is
required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no party to this Agreement shall be required to increase
any payment in respect of which it makes such a FATCA Deduction or otherwise
compensate the recipient of the payment for that FATCA Deduction. Each party to
this Agreement shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the party to this Agreement to whom it is making the payment
and, in addition, shall notify the Borrower and the Agent and the Agent shall
notify the other Credit Parties.

 

4.05 Application of Proceeds.   (a) All proceeds collected by the Collateral
Agent upon any sale or other disposition of such Collateral of each Credit
Party, together with all other proceeds received by the Collateral Agent under
and in accordance with this Agreement and the other Credit Documents (except to
the extent released in accordance with the applicable provisions of this
Agreement or any other Credit Document), shall be applied by the Facility Agent
to the payment of the Secured Obligations as follows:

 

(i)          first, to the payment of all amounts owing to the Collateral Agent
or any other Agent of the type described in clauses (iii) and (iv) of the
definition of “Secured Obligations”;

 

(ii)         second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding Credit
Document Obligations shall be paid to the Lender Creditors as provided in
Section 4.05(d) hereof, with each Lender Creditor receiving an amount equal to
such outstanding Credit Document Obligations or, if the proceeds are
insufficient to pay in full all such Credit Document Obligations, its Pro Rata
Share of the amount remaining to be distributed;

 

(iii)        third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii), an amount equal to the outstanding Other
Obligations shall be paid to the Other Creditors as provided in Section 4.05(d)
hereof, with each Other Creditor receiving an amount equal to such outstanding
Other Obligations or, if the proceeds are insufficient to pay in full all such
Other Obligations, its Pro Rata Share of the amount remaining to be distributed;
and

 

-46-

 

 

(iv)        fourth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iii), inclusive, and following the
termination of this Agreement, the Credit Documents, the Interest Rate
Protection Agreements and the Other Hedging Agreements in accordance with their
terms, to the relevant Credit Party or to whomever may be lawfully entitled to
receive such surplus.

 

(b)          For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Credit Document Obligations or
Other Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all Credit Document Obligations or Other Obligations, as
the case may be.

 

(c)          If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Credit Document
Obligations or Other Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Credit Document Obligations or Other
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Credit Document Obligations or Other Obligations, as the case may be,
of such Secured Creditor and the denominator of which is the unpaid Credit
Document Obligations or Other Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.

 

(d)          All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Facility Agent under this Agreement for the account
of the Lender Creditors, and (y) if to the Other Creditors, to the trustee,
paying agent or other similar representative (each, a “Representative”) for the
Other Creditors or, in the absence of such a Representative, directly to the
Other Creditors.

 

(e)          For purposes of applying payments received in accordance with this
Section 4.05, the Collateral Agent shall be entitled to rely upon (i) the
Facility Agent under this Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Facility Agent, each Representative for any Other
Creditors and the Secured Creditors agree (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Credit Document Obligations
and Other Obligations owed to the Lender Creditors or the Other Creditors, as
the case may be. Unless it has actual knowledge (including by way of written
notice from an Other Creditor) to the contrary, the Collateral Agent, shall be
entitled to assume that no Interest Rate Protection Agreements or Other Hedging
Agreements are in existence.

 

(f)          It is understood and agreed that each Credit Party shall remain
jointly and severally liable to the extent of any deficiency between the amount
of the proceeds of the Collateral pledged by it under and pursuant to the
Security Documents and the aggregate amount of the Secured Obligations of such
Credit Party.

 

-47-

 

 

4.06 FATCA Information.   (a) Subject to paragraph (c) below, each party to this
Agreement shall, within ten Business Days of a reasonable request by another
party to this Agreement:

 

(i)          confirm to that other party to this Agreement whether it is:

 

(A)         a FATCA Exempt Party; or

 

(B)         not a FATCA Exempt Party;

 

(ii)         supply to that other party to this Agreement such forms,
documentation and other information relating to its status under FATCA as that
other party to this Agreement reasonably requests for the purposes of that other
party to this Agreement's compliance with FATCA;

 

(iii)        supply to that other party to this Agreement such forms,
documentation and other information relating to its status as that other party
to this Agreement reasonably requests for the purposes of that other party to
this Agreement's compliance with any other law, regulation, or exchange of
information regime.

 

(b)          If a party to this Agreement confirms to another party to this
Agreement pursuant to paragraph (a)(i) above that it is a FATCA Exempt Party and
it subsequently becomes aware that it is not or has ceased to be a FATCA Exempt
Party, that party to this Agreement shall notify that other party to this
Agreement reasonably promptly.

 

(c)          Paragraph (a) above shall not oblige any Credit Party to do
anything, and paragraph (a)(iii) above shall not oblige any other party to this
Agreement to do anything, which would or might in its reasonable opinion
constitute a breach of:

 

(i)          any law or regulation;

 

(ii)         any fiduciary duty; or

 

(iii)        any duty of confidentiality.

 

(d) If a party to this Agreement fails to confirm whether or not it is a FATCA
Exempt Party or to supply forms, documentation or other information requested in
accordance with paragraph (a)(i) or (ii) above (including, for the avoidance of
doubt, where paragraph (c) above applies), then such party to this Agreement
shall be treated for the purposes of the Credit Documents (and payments under
them) as if it is not a FATCA Exempt Party until such time as the party to this
Agreement in question provides the requested confirmation, forms, documentation
or other information.

 

(e)          If the Borrower is a U.S. Tax Obligor or the Facility Agent
reasonably believes that its obligations under FATCA or any other applicable law
or regulation require it, each Lender shall, within ten (10) Business Days of:

 

-48-

 

 

(i)          where the Borrower is a U.S. Tax Obligor, the date of this
Agreement;

 

(ii)         the date a new U.S. Tax Obligor accedes as a Borrower; or

 

(iii)        where the Borrower is not a U.S. Tax Obligor, the date of a request
from the Facility Agent,

 

supply to the Facility Agent:

 

(A)         a withholding certificate on Form W-8, Form W-9 or any other
relevant form; or

 

(B)         any withholding statement or other document, authorisation or waiver
as the Facility Agent may require to certify or establish the status of such
Lender under FATCA or that other law or regulation.

 

(f)          The Facility Agent shall provide any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to paragraph (e) above to the Borrower.

 

(g)          If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Facility Agent by a Lender pursuant to
paragraph (e) above is or becomes materially inaccurate or incomplete, that
Lender shall promptly update it and provide such updated withholding
certificate, withholding statement, document, authorisation or waiver to the
Facility Agent unless it is unlawful for the Lender to do so (in which case the
Lender shall promptly notify the Facility Agent). The Facility Agent shall
provide any such updated withholding certificate, withholding statement,
document, authorisation or waiver to the Borrower.

 

(h)          The Facility Agent may rely on any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to paragraph (e) or (g) above without further verification. The
Facility Agent shall not be liable for any action taken by it under or in
connection with paragraph (e), (f) or (g) above.

 

SECTION 5. Conditions Precedent to the Initial Borrowing Date.   The obligation
of each Lender to make Loans on the Initial Borrowing Date is subject at the
time of the making of such Loans to the satisfaction or (other than in the case
of Sections 5.04, 5.05, 5.06 (other than delivery of the Share Charge
Collateral), 5.07, 5.10, 5.11, 5.12 and 5.15) waiver of the following
conditions:

 

5.01 Effective Date.  On or prior to the Initial Borrowing Date, the Effective
Date shall have occurred.

 

5.02 [Intentionally Omitted].

 

-49-

 

 

5.03 Corporate Documents; Proceedings; etc.   On the Initial Borrowing Date, the
Facility Agent shall have received a certificate, dated the Initial Borrowing
Date, signed by the secretary or any assistant secretary of each Credit Party
(or, to the extent such Credit Party does not have a secretary or assistant
secretary, the analogous Person within such Credit Party), and attested to by an
authorized officer, member or general partner of such Credit Party, as the case
may be, in substantially the form of Exhibit D, with appropriate insertions,
together with copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of such Credit Party and the resolutions of
such Credit Party referred to in such certificate.

 

5.04 Know Your Customer.   On the Initial Borrowing Date, the Facility Agent,
the Hermes Agent and the Lenders shall have been provided with all information
requested in order to carry out and be reasonably satisfied with all necessary
“know your customer” information required pursuant to the PATRIOT ACT and such
other documentation and evidence necessary in order for the Lenders to carry out
and be reasonably satisfied with other similar checks under all applicable laws
and regulations pursuant to the Transaction and the Hermes Cover, in connection
with each of the Facility Agent’s, the Hermes Agent’s and each Lender’s internal
compliance regulations including, without limitation and to the extent required
to comply with the “know your customer” requirements referred to above (i)
specimen signatures of any person authorized to execute the Credit Documents and
(ii) copies of the passports for each person identified in item (i).

 

5.05 Construction Contract and Other Material Agreements.   On or prior to the
Initial Borrowing Date, the Facility Agent shall have received a true, correct
and complete copy of the Construction Contract, which shall be in full force and
effect (and shall not have been cancelled pursuant to Article 14, Clause 11 of
the Construction Contract), and all other material contracts in connection with
the construction, supervision and acquisition of the Vessel that the Facility
Agent may reasonably request and all such documents shall be reasonably
satisfactory in form and substance to the Facility Agent (it being understood
that the executed copy of the Construction Contract delivered to the Lead
Arrangers prior to the Effective Date is satisfactory).

 

5.06 Share Charge.   On the Initial Borrowing Date, the Pledgor shall have duly
authorized, executed and delivered a Bermuda share charge for the Borrower
substantially in the form of Exhibit F (as modified, supplemented or otherwise
modified from time to time, the “Share Charge”) or otherwise reasonably
satisfactory to the Lead Arrangers, together with the Share Charge Collateral.

 

5.07 Assignment of Contracts.   On the Initial Borrowing Date, the Borrower
shall have duly authorized, executed and delivered a valid and effective
assignment by way of security in favor of the Collateral Agent of all of the
Borrower’s present and future interests in and benefits under (x) the
Construction Contract, (y) each Refund Guarantee and (z) the Construction Risk
Insurance (it being understood that the Borrower will use commercially
reasonable efforts to have the underwriters of the Construction Risk Insurance
accept and endorse on such insurance policy a loss payable clause substantially
in the form set forth in Part 3 of Schedule 2 to the Assignment of Contracts (as
defined below), and it being further understood that certain of the Refund
Guarantee and none of the Construction Risk Insurances will have been issued on
the Initial Borrowing Date), which assignment shall be substantially in

 

-50-

 

 

the form of Exhibit J hereto or otherwise reasonably acceptable to the Lead
Arrangers and the Borrower and customary for transactions of this type, along
with appropriate notices and consents relating thereto (to the extent
incorporated into or required pursuant to such Exhibit or otherwise agreed by
the Borrower and the Facility Agent), including, without limitation, those
acknowledgments, notices and consents listed on Schedule 5.07 (as modified,
supplemented or amended from time to time, the “Assignment of Contracts”)
provided that, if any Refund Guarantee issued to the Borrower on the Initial
Borrowing Date shall have been issued by KfW IPEX-Bank GmbH, then such Refund
Guarantee shall be charged pursuant to a duly authorized, executed and
delivered, valid and effective charge of any such Refund Guarantee in the form
of Exhibit Q hereto or otherwise in a form reasonably acceptable to the Lead
Arrangers and the Borrower and customary for transactions of this type, along
with appropriate notices and consents relating thereto (to the extent
incorporated into or required pursuant to such Exhibit or otherwise agreed by
the Borrower and the Facility Agent) (as modified, supplemented or amended from
time to time, the “Charge of KfW Refund Guarantees”).

 

5.08 [Intentionally Omitted]

 

5.09 Process Agent.  On or prior to the Initial Borrowing Date, the Facility
Agent shall have received satisfactory evidence from the Parent, the Borrower
and any other applicable Credit Party that they have each appointed an agent in
London for the service of process or summons in relation to each of the Credit
Documents.

 

5.10 Opinions of Counsel.

 

(a)          On the Initial Borrowing Date, the Facility Agent shall have
received from Paul, Weiss, Rifkind, Wharton & Garrison LLP (or another counsel
reasonably acceptable to the Lead Arrangers), special New York counsel to the
Credit Parties, an opinion addressed to the Facility Agent and each of the
Lenders and dated the Initial Borrowing Date in substantially the form delivered
to the Lenders prior to the Effective Date, or otherwise reasonably satisfactory
to the Lead Arrangers, substantially in the form set forth in Exhibit 1 of
Schedule 5.10.

 

(b)          On the Initial Borrowing Date, the Facility Agent shall have
received from Cox Hallett Wilkinson Limited (or another counsel reasonably
acceptable to the Lead Arrangers), special Bermuda counsel to the Credit
Parties, an opinion addressed to the Facility Agent and each of the Lenders and
dated the Initial Borrowing Date in substantially the form delivered to the
Lenders prior to the Effective Date, or otherwise reasonably satisfactory to the
Lead Arrangers, substantially in the form set forth in Exhibit 2 of Schedule
5.10.

 

(c)          On the Initial Borrowing Date, the Facility Agent shall have
received from Norton Rose Fulbright LLP (or another counsel reasonably
acceptable to the Lead Arrangers), special English counsel to the Facility Agent
for the benefit of the Lead Arrangers, an opinion addressed to the Facility
Agent (for itself and on behalf of the Lenders) and the Collateral Agent (for
itself and on behalf of the Secured Creditors) dated the Initial Borrowing Date
in substantially the form delivered to the Lenders prior to the Effective Date
or otherwise reasonably satisfactory to the Lead Arrangers substantially in the
form set forth in Exhibit 3 of Schedule 5.10.

 

-51-

 

 

(d)          On the Initial Borrowing Date if required by any New Lender, the
Facility Agent shall have received from Norton Rose Fulbright LLP (or another
counsel reasonably acceptable to the Lead Arrangers), special German counsel to
the Facility Agent for the benefit of the Lead Arrangers, an opinion addressed
to the Facility Agent and each of the Lenders and dated the Initial Borrowing
Date in substantially the form delivered to the Lenders prior to the Effective
Date, or otherwise reasonably satisfactory to the Lead Arrangers, covering the
matters set forth in Exhibit 4 of Schedule 5.10.

 

(e)          On the Initial Borrowing Date, the Facility Agent shall have
received from Holland & Knight LLP (or another counsel reasonably acceptable to
the Lead Arrangers), special Florida counsel to the Credit Parties, an opinion
addressed to the Facility Agent and each of the Lenders and dated the Initial
Borrowing Date in substantially the form delivered to the Lenders prior to the
Effective Date, or otherwise reasonably satisfactory to the Lead Arrangers,
substantially in the form set forth in Exhibit 5 of Schedule 5.10.

 

5.11 KfW Refinancing. On or prior to the Initial Borrowing Date and to the
extent that the Initial Syndication Date has occurred, either:

 

(a)          the definitive credit documentation related to the KfW Refinancing
(including, without limitation, the Interaction Agreement) shall have been duly
executed and delivered by the parties thereto and shall be reasonably
satisfactory to KfW and the Refinanced Banks, and the KfW Refinancing shall be
effective in accordance with its terms; or

 

(b)          any Lender which is not a Refinanced Bank but wishes to benefit
from an Interest Make-Up Agreement shall have duly executed and delivered an
Interest Make-Up Agreement.

 

5.12 Equity Payment.   On the Initial Borrowing Date, the Facility Agent shall
have received evidence, in form and substance reasonably satisfactory to the
Facility Agent, that the Borrower shall have funded from cash on hand an amount
equal to 0.4% of the Initial Construction Price for the Vessel.

 

5.13 Financing Statements.   On the Initial Borrowing Date, the Collateral
Agent, in consultation with the Credit Parties, shall have:

 

(a)          prepared and filed proper financing statements (Form UCC-1 or the
equivalent) fully prepared for filing under the UCC or in other appropriate
filing offices of each jurisdiction as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by the Share Charge, the Assignment of Contracts and if
applicable, the Charge of KfW Refund Guarantees; and

 

(b)          received certified copies of lien search results (Form UCC-11)
listing all effective financing statements that name each Credit Party as debtor
and that are filed in the District of Columbia and Florida, together with Form
UCC-3 Termination Statements (or such other termination statements as shall be
required by local law) fully prepared for filing if required by applicable laws
for any

 

-52-

 

 

financing statement which covers the Collateral except to the extent evidencing
Permitted Liens.

 

5.14 Security Trust Deed.   On the Initial Borrowing Date and to the extent that
the Initial Syndication Date has occurred, the Security Trust Deed shall have
been executed by the parties thereto and shall be in full force and effect.

 

5.15 Hermes Cover.   On the Initial Borrowing Date, (x) the Facility Agent shall
have received evidence from the Hermes Agent that the Hermes Cover is in full
force and effect on terms acceptable to the Lead Arrangers (it being understood
that each Lead Arranger shall have confirmed to the Hermes Agent that the terms
of the Hermes Cover are acceptable), and all due and owing Hermes Premium and
Hermes Issuing Fees to be paid in connection therewith shall have been paid in
full, which the Borrower hereby agrees to pay, provided it is understood and
agreed that the Hermes Cover shall have been granted as soon as the Hermes Agent
and/or the Facility Agent receives the Declaration of Guarantee
(Gewährleistungs-Erklärung) from Hermes and (y) all Loans and other financing to
be made pursuant hereto shall be in material compliance with the Hermes Cover
and all applicable requirements of law or regulation.

 

SECTION 6. Conditions Precedent to each Borrowing Date. The obligation of each
Lender to make Loans on each Borrowing Date is subject at the time of the making
of such Loans to the satisfaction or (other than in the case of Sections 6.01,
6.02, 6.03, 6.04, 6.06 and 6.07) waiver of the following conditions:

 

6.01 No Default; Representations and Warranties.   At the time of each Borrowing
and also after giving effect thereto (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties contained herein or in
any other Credit Document shall be true and correct in all material respects
both before and after giving effect to such Borrowing with the same effect as
though such representations and warranties had been made on the Borrowing Date
in respect of such Borrowing (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

6.02 Consents.   On or prior to each Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Construction Contract, any Refund Guarantee (to the extent
issued on or prior to such Borrowing Date), the Vessel and the other
transactions contemplated hereby (except to the extent specifically addressed in
other sections of Section 5 or this Section 6) shall have been obtained and
remain in effect. On each Borrowing Date, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon this Agreement, the Transaction or the other
transactions contemplated by the Credit Documents.

 

6.03 Refund Guarantees.   On (x) the Initial Borrowing Date, the Refund
Guarantee for the Pre-delivery Installment to be paid on the Initial Borrowing
Date shall have been issued and assigned to the Collateral Agent pursuant to an
Assignment of Contracts (or, if such Refund Guarantee is issued by KfW IPEX Bank
GmbH, the Charge of KfW Refund

 

-53-

 

 

Guarantees) and (y) each other Borrowing Date (other than the Borrowing Date in
relation to the Delivery Date), each additional Refund Guarantee that has been
issued since the Initial Borrowing Date shall have been assigned to the
Collateral Agent by delivering a supplement to the relevant schedule to the
Assignment of Contracts (or, in the case of Refund Guarantees issued by KfW IPEX
Bank GmbH, or supplement to the relevant schedule of the Charge of KfW Refund
Guarantees) to the Collateral Agent with the updated information, in each case
along with (to the extent incorporated into the Assignment of Contracts) an
appropriate notice and consent relating thereto, and the Lead Arrangers shall
have received reasonably satisfactory evidence to such effect. Each Refund
Guarantee shall secure a principal amount equal to (i) the amount of the
corresponding Pre-delivery Installment to be paid by the Borrower to the Yard
minus (ii) the amount paid by the Yard to the Borrower in respect of the
corresponding Pre-delivery Installment under Article 8, Clause 2.8 (i),
(ii), (iii) or (iv), as the case may be, of the Construction Contract pursuant
to the terms of each Refund Guarantee, and the Lead Arrangers shall have
received reasonably satisfactory evidence to such effect.

 

6.04 Equity Payment.   On each Borrowing Date on which the proceeds of Loans are
being used to fund a payment under the Construction Contract, the Facility Agent
shall have received evidence, in form and substance reasonably satisfactory to
the Facility Agent, of the payment by the Borrower (other than from proceeds of
Loans) of at least [*] of each such amount then due on such Borrowing Date under
the Construction Contract, it being agreed and acknowledged that where the
Borrower makes an equity payment in excess of any of the minimum equity payments
of [*] referred to above, the subsequent minimum equity payment for future
Borrowing Dates required may be reduced to take account of such over payment on
a basis notified by the Borrower to the Facility Agent as long as at all times
the Borrower continues to comply with the minimum equity requirements set out
above.

 

6.05 Fees, Costs, etc.   On each Borrowing Date, the Borrower shall have paid to
the Agents, the Lead Arrangers and the Lenders all costs, fees, expenses
(including, without limitation, reasonable fees and expenses of Norton Rose
Fulbright LLP and local and maritime counsel and consultants) and other
compensation contemplated hereby payable to the Agents, the Lead Arrangers and
the Lenders or payable in respect of the transactions contemplated hereunder
(including, without limitation, the KfW Refinancing), to the extent then due;
provided that (i) any such costs, fees and expenses and other compensation shall
have been invoiced to the Borrower at least three Business Days prior to such
Borrowing Date and (ii) such costs, fees and expenses in respect of the initial
syndication arising at the time of the Initial Syndication Date (including in
respect of any KfW Refinancing or any Interest Make-Up Agreement but subject to
Section 14.01) shall include ongoing or recurring legal costs or expenses after
the Effective Date where such legal costs or expenses are incurred in respect of
the period falling 6 months after the Effective Date or such longer period as
the Borrower may approve (such approval not to be unreasonably withheld).

 

6.06 Construction Contract.   On each Borrowing Date, the Borrower shall have
certified that all conditions and requirements under the Construction Contract
required to be satisfied on such Borrowing Date, including in connection with
the respective payment installments to be made to the Yard on such Borrowing
Date, shall have been satisfied (including, but not limited to, the Borrower’s
payment to the Yard of the portion of the payment installment on the Vessel that
is not being financed with proceeds of the Loans), other than

 

-54-

 

 

those that are not materially adverse to the Lenders, it being understood that
any litigation between the Yard and the Parent and/or Borrower shall be deemed
to be materially adverse to the Lenders.

 

6.07 Notice of Borrowing.   Prior to the making of each Loan, the Facility Agent
shall have received the Notice of Borrowing required by Section 2.03(a), with
such Notice of Borrowing to be accompanied by a copy of the invoice from the
Yard in respect of the relevant instalment under the Construction Contract which
is to be funded by that Loan.

 

6.08 Solvency Certificate.   On each Borrowing Date, Parent shall cause to be
delivered to the Facility Agent a solvency certificate from a senior financial
officer of Parent, in substantially the form of Exhibit K or otherwise
reasonably acceptable to the Facility Agent, which shall be addressed to the
Facility Agent and each of the Lenders and dated such Borrowing Date, setting
forth the conclusion that, after giving effect to the transactions hereunder
(including the incurrence of all the financing contemplated with respect thereto
and the purchase of the Vessel), the Parent and its Subsidiaries, taken as a
whole, are not insolvent and will not be rendered insolvent by the Indebtedness
incurred in connection therewith, and will not be left with unreasonably small
capital with which to engage in their respective businesses and will not have
incurred debts beyond their ability to pay such debts as they mature.

 

6.09 Litigation.   On each Borrowing Date, other than as set forth on Schedule
6.09, there shall be no actions, suits or proceedings (governmental or private)
pending or, to the Parent or the Borrower’s knowledge, threatened (i) with
respect to this Agreement or any other Credit Document or (ii) which has had,
or, if adversely determined, could reasonably be expected to have, a Material
Adverse Effect.

 

The acceptance of the proceeds of each Loan shall constitute a representation
and warranty by the Borrower to the Facility Agent and each of the Lenders that
all of the applicable conditions specified in Section 5, this Section 6 and
Section 7 applicable to such Loan have been satisfied as of that time.

 

SECTION 7. Conditions Precedent to the Delivery Date. 

The obligation of each Lender to make Loans on the Delivery Date is subject at
the time of making such Loans to the satisfaction of the following conditions:

 

7.01 Delivery of Vessel.   On the Delivery Date, the Vessel shall have been
delivered in accordance with the terms of the Construction Contract, other than
those changes that would not be materially adverse to the interests of the
Lenders, and the Facility Agent shall have received (a) certified copies of the
Delivery Documents (as such term is defined in the Construction Contract)
required to be delivered by the Yard pursuant to Article 7, paragraph 1.3,
clauses (i), (ii), (vii) and (viii) (and which, in the case of (vii) shall
include details of all Permitted Change Orders) of the Construction Contract and
(b) a copy of the written statement in respect of the Buyer’s Allowance (as
defined in the Construction Contract) referred to in Article 8, paragraph 2.8
(vii) of the Construction Contract as well as any details of any payment
required to be made to the Borrower pursuant to Article 8, paragraph 2.8 (viii)
of the Construction Contract.

 

-55-

 

 

7.02 Collateral and Guaranty Requirements.   On or prior to the Delivery Date,
the Collateral and Guaranty Requirements with respect to the Vessel shall have
been satisfied or the Facility Agent shall have waived such requirements (other
than the Specified Requirements) and/or conditioned such waiver on the
satisfaction of such requirements within a specified period of time.

 

7.03 Evidence of [*] Payment.  On the Delivery Date, the Borrower shall have
provided funding for an amount in the aggregate equal to the sum of at least (x)
[*] of the Initial Construction Price for the Vessel, (y) [*] of the aggregate
amount of Permitted Change Orders for the Vessel and (z) [*] of the difference
between the Final Construction Price and the Adjusted Construction Price for the
Vessel (in each case, other than from proceeds of Loans) and the Facility Agent
shall have received a certificate from the officer of the Borrower to such
effect.

 

7.04 Hermes Compliance; Compliance with Applicable Laws and Regulations.  On the
Delivery Date, all Loans and other financing to be made pursuant hereto shall be
in material compliance with all applicable requirements of law or regulation and
the Hermes Cover.

 

(a)          Opinion of Counsel. On the Delivery Date, the Facility Agent shall
have received from Norton Rose Fulbright LLP (or another counsel reasonably
acceptable to the Lead Arrangers), special English counsel to the Facility Agent
for the benefit of the Lead Arrangers, an opinion addressed to the Facility
Agent (for itself and on behalf of the Lenders) and the Collateral Agent (for
itself and on behalf of the Secured Creditors) and each of the Lenders and dated
as of the Delivery Date in substantially the form delivered to the Lenders
pursuant to Section 5.10, or otherwise reasonably satisfactory to the Lead
Arrangers, covering the matters set forth in Schedule 7.05.

 

(b)          On the Delivery Date, the Facility Agent shall have received from
Paul, Weiss, Rifkind, Wharton & Garrison LLP (or another counsel reasonably
acceptable to the Lead Arrangers), special New York counsel to the Credit
Parties, an opinion addressed to the Facility Agent and each of the Lenders and
dated as of the Delivery Date in substantially the form delivered to the Lenders
pursuant to Section 5.10, or otherwise reasonably satisfactory to the Lead
Arrangers, covering the matters set forth in Schedule 7.05.

 

(c)          On the Delivery Date, the Facility Agent shall have received from
Graham Thompson & Co. (or another counsel reasonably acceptable to the Lead
Arrangers), special Bahamas counsel to the Credit Parties (or if the Vessel is
not flagged in the Bahamas, counsel qualified in the jurisdiction of the flag of
the Vessel and reasonably satisfactory to the Facility Agent), an opinion
addressed to the Facility Agent and each of the Lenders and dated as of the
Delivery Date in substantially the form delivered to the Lenders pursuant to
Section 5.10, or otherwise reasonably satisfactory to the Lead Arrangers,
covering the matters set forth in Schedule 7.05.

 

(d)          On the Delivery Date, the Facility Agent shall have received from
Cox Hallett Wilkinson Limited (or another counsel reasonably acceptable to the
Lead Arrangers), special Bermuda counsel to the Credit Parties, an opinion
addressed to the Facility Agent and

 

-56-

 

 

each of the Lenders and dated as of such Borrowing Date in substantially the
form delivered to the Lenders prior to the Effective Date, or otherwise
reasonably satisfactory to the Lead Arrangers, covering the matters set forth in
Schedule 7.05.

 

SECTION 8. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans, the Borrower or each Credit
Party, as applicable, makes the following representations and warranties, in
each case on a daily basis, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans:

 

8.01 Entity Status.  The Parent and each of the other Credit Parties (i) is a
Person duly organized, constituted and validly existing (or the functional
equivalent) under the laws of the jurisdiction of its formation, has the
capacity to sue and be sued in its own name and the power to own and charge its
assets and carry on its business as it is now being conducted, (ii) is duly
qualified and is authorized to do business and is in good standing (or the
functional equivalent) in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications except for failures to be so qualified or authorized or in good
standing which, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (iii) is not a FATCA FFI or a
U.S. Tax Obligor.

 

8.02 Power and Authority.  Each of the Credit Parties has the power to enter
into and perform this Agreement and those of the other Credit Documents to which
it is a party and the transactions contemplated hereby and thereby and has taken
all necessary action to authorize the entry into and performance of this
Agreement and such other Credit Documents and such transactions. This Agreement
constitutes legal, valid and binding obligations of the Parent and the Borrower
enforceable in accordance with its terms and in entering into this Agreement and
borrowing the Loans (in the case of the Borrower), the Parent and the Borrower
are each acting on their own account. Each other Credit Document constitutes (or
will constitute when executed) legal, valid and binding obligations of each
Credit Party expressed to be a party thereto enforceable in accordance with
their respective terms.

 

8.03 No Violation.  The entry into and performance of this Agreement, the other
Credit Documents and the transactions contemplated hereby and thereby do not and
will not conflict with:

 

(a)          any law or regulation or any official or judicial order; or

 

(b)          the constitutional documents of any Credit Party; or

 

(c)          except as set forth on Schedule 8.03, any agreement or document to
which any member of the NCLC Group is a party or which is binding upon such
Credit Party or any of its assets, nor result in the creation or imposition of
any Lien on a Credit Party or its assets pursuant to the provisions of any such
agreement or document.

 

8.04 Governmental Approvals. Except for the filing of those Security Documents
which require registration in the Federal Republic of Germany, the Bahamas, any
state of the United States of America and/or with the Registrar of Companies in
Bermuda, and

 

-57-

 

 

for the registration of the Vessel Mortgage through the Bahamas Maritime
Authority (if the Vessel is flagged in the Bahamas) or such other relevant
authority (if the Vessel is flagged in another Acceptable Flag Jurisdiction),
all authorizations, approvals, consents, licenses, exemptions, filings,
registrations, notarizations and other matters, official or otherwise, required
in connection with the entry into, performance, validity and enforceability of
this Agreement and each of the other Credit Documents and the transactions
contemplated thereby have been obtained or effected and are in full force and
effect except for matters in respect of (x) the Construction Risk Insurance and
any Refund Guarantee (in each case only to the extent that such Collateral has
not yet been delivered) and (y) Collateral to be delivered on the Delivery Date.

 

8.05 Financial Statements; Financial Condition.   (a)(i) The audited
consolidated balance sheets of the Parent and its Subsidiaries as at December
31, 2013 and the unaudited consolidated balance sheets of the Parent and its
Subsidiaries as at March 31, 2014 and the related consolidated statements of
operations and of cash flows for the fiscal years or quarters, as the case may
be, ended on such dates, reported on by and accompanied by, in the case of the
annual financial statements, an unqualified report from PricewaterhouseCoopers
LLP, present fairly in all material respects the consolidated financial
condition of the Parent and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years or quarters, as the case may be, then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).

 

(ii)         The pro forma consolidated balance sheet of the Parent and its
Subsidiaries as of December 31, 2013 (after giving effect to the Transaction and
the financing therefor), a copy of which has been furnished to the Lenders prior
to the Initial Borrowing Date, presents a good faith estimate in all material
respects of the pro forma consolidated financial position of the Parent and its
Subsidiaries as of such date.

 

(b)          Since December 31, 2013, nothing has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.

 

8.06 Litigation.   No litigation, arbitration or administrative proceedings of
or before any court, arbitral body or agency (including but not limited to
investigative proceedings) are current or pending or, to the Parent or the
Borrower’s knowledge, threatened, which might, if adversely determined, have a
Material Adverse Effect.

 

8.07 True and Complete Disclosure.   Each Credit Party has fully disclosed in
writing to the Facility Agent all facts relating to such Credit Party which it
knows or should reasonably know and which might reasonably be expected to
influence the Lenders in deciding whether or not to enter into this Agreement.

 

8.08 Use of Proceeds.   All proceeds of the Loans may be used only to finance
(i) up to 80% of the Adjusted Construction Price of the Vessel and (ii) up to
100% of the Hermes Premium.

 

-58-

 

 

8.09 Tax Returns and Payments.   The NCLC Group have complied with all taxation
laws in all jurisdictions in which it is subject to Taxation and has paid all
material Taxes due and payable by it; no material claims are being asserted
against it with respect to Taxes, which might, if such claims were successful,
have a material adverse effect on the ability of any Credit Party to perform its
obligations under the Credit Documents or could otherwise be reasonably expected
to have a Material Adverse Effect. As at the Effective Date all amounts payable
by the Parent and the Borrower hereunder may be made free and clear of and
without deduction for or on account of any Taxation in the Parent and the
Borrower’s jurisdiction.

 

8.10 No Material Misstatements.   (a) All written information (other than the
Projections, estimates and information of a general economic nature or general
industry nature) (the “Information”) concerning the Parent and its Subsidiaries,
and the transactions contemplated hereby prepared by or on behalf of the
foregoing or their representatives and made available to any Lenders or any
Agent in connection with the transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders or any Agent and as of the Effective
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

 

(b)          The Projections and estimates and information of a general economic
nature prepared by or on behalf of the Parent, the Borrower or any of their
respective representatives and that have been made available to any Lenders or
any Agent in connection with the transactions contemplated hereby (i) have been
prepared in good faith based upon assumptions believed by the Parent, the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Effective
Date, and (ii) as of the Effective Date, have not been modified in any material
respect by the Parent or the Borrower.

 

8.11 The Security Documents.   (a) None of the Collateral is subject to any
Liens except Permitted Liens.

 

(b)          The security interests created under the Share Charge in favor of
the Collateral Agent, as pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Share Charge Collateral described
in the Share Charge, subject to no security interests of any other Person. No
filings or recordings are required in order to perfect (or maintain the
perfection or priority of) the security interests created in the Share Charge
Collateral under the Share Charge other than with respect to that portion of the
Share Charge Collateral constituting a “general intangible” under the UCC. The
filings on Form UCC-1 made pursuant to the Share Charge will perfect a security
interest in the Collateral covered by the Share Charge to the extent a security
interest in such Collateral may be perfected by such filings.

 

(c)          After the execution and registration thereof, the Vessel Mortgage
will create, as security for the obligations purported to be secured thereby, a
valid and enforceable perfected security interest in and mortgage lien on the
Vessel in favor of the Collateral Agent (or

 

-59-

 

 

such other trustee as may be required or desired under local law) for the
benefit of the Secured Creditors, superior and prior to the rights of all third
Persons (except that the security interest and mortgage lien created on the
Vessel may be subject to the Permitted Liens related thereto) and subject to no
other Liens (other than Permitted Liens related thereto).

 

(d)          After the execution and delivery thereof and upon the taking of the
actions mentioned in the immediately succeeding sentence, each of the Security
Documents will create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable fully perfected first priority
security interest in and Lien on all right, title and interest of the Credit
Parties party thereto in the Collateral described therein, subject only to
Permitted Liens. Subject to Sections 7.02, 8.04 and this Section 8.11 and the
definition of “Collateral and Guaranty Requirements,” no filings or recordings
are required in order to perfect the security interests created under any
Security Document except for filings or recordings which shall have been made on
or prior to the execution of such Security Document.

 

8.12 Capitalization.  All the Capital Stock, as set forth on Schedule 8.12, in
the Borrower and each other Credit Party (other than the Parent) is legally and
beneficially owned directly or indirectly by the Parent and, except as permitted
by Section 10.02, such structure shall remain so until the Maturity Date.

 

8.13 Subsidiaries.  On and as of the Initial Borrowing Date, other than in
respect of Dormant Subsidiaries (i) the Parent has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.13 which Schedule identifies the correct
legal name, direct owner, percentage ownership and jurisdiction of organization
of the Borrower and each such other Subsidiary on the date hereof, (ii) all
outstanding shares of the Borrower and each other Subsidiary of the Parent have
been duly and validly issued, are fully paid and non-assessable and have been
issued free of preemptive rights, and (iii) neither the Borrower nor any
Subsidiary of the Parent has outstanding any securities convertible into or
exchangeable for its Capital Stock or outstanding any right to subscribe for or
to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Capital Stock or any
stock appreciation or similar rights.

 

8.14 Compliance with Statutes, etc.  The Parent and each of its Subsidiaries is
in compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such noncompliances as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

8.15 Winding-up, etc.  None of the events contemplated in clauses (a), (b), (c),
(d) or (e) of Section 11.05 has occurred with respect to any Credit Party.

 

8.16 No Default.   No event has occurred which constitutes a Default or Event of
Default under or in respect of any Credit Document to which any Credit Party is
a party or by which the Parent or any of its Subsidiaries may be bound
(including (inter alia) this Agreement) and no event has occurred which
constitutes a default under or in respect of any agreement or

 

-60-

 

 

document to which any Credit Party is a party or by which any Credit Party may
be bound, except to an extent as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

8.17 Pollution and Other Regulations.  Each of the Credit Parties:

 

(a)          is in compliance with all applicable federal, state, local, foreign
and international laws, regulations, conventions and agreements relating to
pollution prevention or protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water,
navigable waters, water of the contiguous zone, ocean waters and international
waters), including without limitation, laws, regulations, conventions and
agreements relating to (i) emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous materials, oil, hazard substances, petroleum and petroleum products
and by-products (“Materials of Environmental Concern”) or (ii) Environmental
Law;

 

(b)          has all permits, licenses, approvals, rulings, variances,
exemptions, clearances, consents or other authorizations required under
applicable Environmental Law (“Environmental Approvals”) and is in compliance
with all Environmental Approvals required to operate its business as presently
conducted or as reasonably anticipated to be conducted;

 

(c)          has not received any notice, claim, action, cause of action,
investigation or demand by any other person, alleging potential liability for,
or a requirement to incur, investigatory costs, clean-up costs, response and/or
remedial costs (whether incurred by a governmental entity or otherwise), natural
resources damages, property damages, personal injuries, attorneys’ fees and
expenses or fines or penalties, in each case arising out of, based on or
resulting from (i) the presence or release or threat of release into the
environment of any Materials of Environmental Concern at any location, whether
or not owned by such person or (ii) Environmental Claim,

 

(A) which is, or are, in each case, material; and

 

(B) there are no circumstances that may prevent or interfere with such full
compliance in the future.

 

There are no Environmental Claims pending or threatened against any of the
Credit Parties which the Parent or the Borrower, in its reasonable opinion,
believes to be material.

 

There are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge or disposal of any Materials of Environmental Concern, that the Parent
or the Borrower reasonably believes could form the basis of any bona fide
material Environmental Claim against any of the Credit Parties.

 

8.18 Ownership of Assets. Except as permitted by Section 10.02, each member of
the NCLC Group has good and marketable title to all its assets which is
reflected in the audited accounts referred to in Section 8.05(a).

 

-61-

 

 

8.19 Concerning the Vessel.   As of the Delivery Date, (a) the name, registered
owner, official number, and jurisdiction of registration and flag of the Vessel
shall be set forth on Schedule 8.19 (as updated from time to time by the
Borrower pursuant to Section 9.13 with respect to flag jurisdiction, and
otherwise (with respect to name, registered owner, official number and
jurisdiction of registration) upon advance notice and in a manner that does not
interfere with the Lenders’ Liens on the Collateral, provided that each
applicable Credit Party shall take all steps requested by the Collateral Agent
to preserve and protect the Liens created by the Security Documents on the
Vessel) and (b) the Vessel is and will be operated in material compliance with
all applicable law, rules and regulations.

 

8.20 Citizenship.   None of the Credit Parties has an establishment in the
United Kingdom within the meaning of the Overseas Companies Regulation 2009 with
the exception of the Parent or a place of business in the United States (in each
case, except as already disclosed) or any other jurisdiction which requires any
of the Security Documents to be filed or registered in that jurisdiction to
ensure the validity of the Security Documents to which it is a party unless (x)
all such filings and registrations have been made or will be made as provided in
Sections 7.02, 8.04 and 8.11 and the definition of “Collateral and Guaranty
Requirements” and (y) prompt notice of the establishment of such a place of
business is given to the Facility Agent and the requirements set forth in
Section 9.10 have been satisfied. The Borrower and each other Credit Party which
owns or operates, or will own or operate, the Vessel at any time is, or will be,
qualified to own and operate the Vessel under the laws of the Bahamas or such
other jurisdiction in which the Vessel is permitted, or will be permitted, to be
flagged in accordance with the terms of Section 9.13.

 

8.21 Vessel Classification.   The Vessel is or will be as of the Delivery Date,
classified in the highest class available for vessels of its age and type with a
classification society listed on Schedule 8.21 hereto or another internationally
recognized classification society reasonably acceptable to the Collateral Agent,
free of any overdue conditions or recommendations.

 

8.22 No Immunity.  None of the Credit Parties nor any of their respective assets
enjoys any right of immunity (sovereign or otherwise) from set-off, suit or
execution in respect of their obligations under this Agreement or any of the
other Credit Documents or by any relevant or applicable law.

 

8.23 Fees, Governing Law and Enforcement.  No fees or taxes, including, without
limitation, stamp, transaction, registration or similar taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid as and to the extent due. Under the laws of the Bahamas or any
other jurisdiction where the Vessel is flagged, the choice of the laws of
England as set forth in the Credit Documents which are stated to be governed by
the laws of England is a valid choice of law, and the irrevocable submission by
each Credit Party to jurisdiction and consent to service of process and, where
necessary, appointment by such Credit Party of an agent for service of process,
in each case as set forth in such Credit Documents, is legal, valid, binding and
effective.

 

-62-

 

 

8.24 Form of Documentation.   Each of the Credit Documents is in proper legal
form (under the laws of England, the Bahamas, Bermuda and each other
jurisdiction where the Vessel is flagged or where the Credit Parties are
domiciled) for the enforcement thereof under such laws. To ensure the legality,
validity, enforceability or admissibility in evidence of each such Credit
Document in England, the Bahamas and/or Bermuda it is not necessary that any
Credit Document or any other document be filed or recorded with any court or
other authority in England, the Bahamas and Bermuda, except as have been made,
or will be made, in accordance with Section 5, 6, 7 and 8, as applicable.

 

8.25 Pari Passu or Priority Status.  The claims of the Agents and the Lenders
against the Parent or the Borrower under this Agreement will rank at least pari
passu with the claims of all unsecured creditors of the Parent or the Borrower
(other than claims of such creditors to the extent that they are statutorily
preferred) and in priority to the claims of any creditor of the Parent or the
Borrower who is also a Credit Party.

 

8.26 Solvency.   The Credit Parties, taken as a whole, are and shall remain,
after the advance to them of the Loans or any of such Loans, solvent in
accordance with the laws of Bermuda, the United States, England and the Bahamas
and in particular with the provisions of the Bankruptcy Code and the
requirements thereof.

 

8.27 No Undisclosed Commissions.  There are and will be no commissions, rebates,
premiums or other payments by or to or on account of any Credit Party, their
shareholders or directors in connection with the Transaction as a whole other
than as disclosed to the Facility Agent or any other Agent in writing.

 

8.28 Completeness of Documentation.   The copies of the Management Agreements,
the Construction Contract, each Refund Guarantee, and to the extent applicable,
the Supervision Agreement delivered to the Facility Agent are true and complete
copies of each such document constituting valid and binding obligations of the
parties thereto enforceable in accordance with their respective terms and no
amendments thereto or variations thereof have been agreed nor has any action
been taken by the parties thereto which would in any way render such document
inoperative or unenforceable, unless replaced by a management agreement or
management agreements, refund guarantees or, to the extent applicable, a
supervision agreement, as the case may be, reasonably satisfactory to the
Facility Agent.

 

8.29 Money Laundering.   Any borrowing by the Borrower hereunder, and the
performance of its obligations hereunder and under the other Security Documents,
will be for its own account and will not, to the best of its knowledge, involve
any breach by it of any law or regulatory measure relating to “money laundering”
as defined in Article 1 of the Directive (2005/EC/60) of the European Parliament
and of the Council of the European Communities.

 

SECTION 9. Affirmative Covenants. The Parent and the Borrower hereby covenant
and agree that on and after the Initial Borrowing Date and until the Total
Commitments have terminated and the Loans, together with interest, Commitment
Commission and all other obligations incurred hereunder and thereunder, are paid
in full (other than contingent indemnification and expense reimbursement claims
for which no claim has been made):

 

-63-

 

 

9.01 Information Covenants.   The Parent will provide to the Facility Agent (or
will procure the provision of):

 

(a)          Quarterly Financial Statements. Within 60 days after the close of
the first three fiscal quarters in each fiscal year of the Parent, the
consolidated balance sheets of the Parent and its Subsidiaries as at the end of
such quarterly accounting period and the related consolidated statements of
operations and cash flows, in each case for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, and in each case, setting forth comparative figures
for the related periods in the prior fiscal year, all of which shall be
certified by a financial officer of the Borrower, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(b)          Annual Financial Statements. Within 120 days after the close of
each fiscal year of the Parent, the consolidated balance sheets of the Parent
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of operations and changes in shareholders’ equity and of
cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year and audited by independent certified public accountants of
recognized international standing, together with an opinion of such accounting
firm (which opinion shall not be qualified as to scope of audit or as to the
status of the Parent as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP;

 

(c)          Valuations. After the Delivery Date, together with delivery of the
financial statements described in Section 9.01(b) for each fiscal year, and at
any other time within 15 days of a written request from the Facility Agent, an
appraisal report of recent date (but in no event earlier than 90 days before the
delivery of such reports) from an Approved Appraiser or such other independent
firm of shipbrokers or shipvaluers nominated by the Borrower and approved by the
Facility Agent (acting on the instructions of the Required Lenders) or failing
such nomination and approval, appointed by the Facility Agent (acting on such
instructions) in its sole discretion (each such valuation and any other
valuation obtained pursuant to this Section 9.01(c) shall be made without,
unless reasonably required by the Facility Agent, physical inspection and on the
basis of a sale for prompt delivery for cash at arm’s length on normal
commercial terms as between a willing buyer and a willing seller without taking
into account the benefit of any charterparty or other engagement concerning the
Vessel), stating the then current fair market value of the Vessel. The appraisal
obtained pursuant to the above provisions shall be treated as the fair market
value of the Vessel for that period unless the Facility Agent (acting on the
instructions of the Required Lenders) notifies the Borrower within 15 days of
the receipt of this appraisal that it is not satisfied that such appraisal
appropriately reflects the fair market value of the Vessel, in which case the
Facility Agent shall be entitled to request that the Borrower obtains a second
valuation from an Approved Appraiser, such second valuation to be obtained
within 15 days of the receipt of the request for the same. Where any such second
valuation is so requested, the fair market value of the Vessel shall be
determined on the basis of the average of the two appraisals so obtained. All
such appraisals shall be conducted by, and made at the expense of, the Borrower
(it being understood that the Facility Agent may and, at the request of the
Lenders, shall, upon prior written notice to the Borrower (which notice shall
identify the names of the relevant appraisal firms), obtain such appraisals and
that the cost of all such appraisals will be for

 

-64-

 

 

the account of the Borrower); provided that, unless an Event of Default shall
then be continuing, in no event shall the Borrower be required to pay for
appraisal reports from one or, if applicable, two appraisers on more than one
occasion in any fiscal year of the Borrower, with the cost of any such reports
in excess thereof to be paid by the Lenders on a pro rata basis;

 

(d)          Filings. Promptly, copies of all financial information, proxy
materials and other information and reports, if any, which the Parent or any of
its Subsidiaries shall file with the Securities and Exchange Commission (or any
successor thereto);

 

(e)          Projections. (i) As soon as practicable (and in any event within
120 days after the close of each fiscal year), commencing with the fiscal year
ending December 31, 2014, annual cash flow projections on a consolidated basis
of the NCLC Group showing on a monthly basis advance ticket sales (for at least
12 months following the date of such statement) for the NCLC Group;

 

(ii)         As soon as practicable (and in any event not later than January 31
of each fiscal year):

 

(x)          a budget for the NCLC Group for such new fiscal year including a 12
month liquidity budget for such new fiscal year;

 

(y)          updated financial projections of the NCLC Group for at least the
next five years (including an income statement and quarterly break downs for the
first of those five years); and

 

(z)          an outline of the assumptions supporting such budget and financial
projections including but without limitation any scheduled drydockings;

 

(f)          Officer’s Compliance Certificates. As soon as practicable (and in
any event within 60 days after the close of each of the first three quarters of
its fiscal year and within 120 days after the close of each fiscal year), a
statement signed by one of the Parent’s financial officers substantially in the
form of Exhibit M (commencing with the fiscal quarter ending September 30, 2014)
and such other information as the Facility Agent may reasonably request;

 

(g)          Litigation. On a quarterly basis, details of any material
litigation, arbitration or administrative proceedings affecting any Credit Party
which are instituted and served, or, to the knowledge of the Parent or the
Borrower, threatened (and for this purpose proceedings shall be deemed to be
material if they involve a claim in an amount exceeding $25,000,000 or the
equivalent in another currency);

 

(h)          Notice of Event of Default. Promptly upon (i) any Credit Party
becoming aware thereof (and in any event within three Business Days),
notification of the occurrence of any Event of Default and (ii) the Facility
Agent’s request from time to time, a certificate stating whether any Credit
Party is aware of the occurrence of any Event of Default;

 

(i)          Status of Foreign Exchange Arrangements. Promptly upon reasonable
request from the Lead Arrangers through the Facility Agent, an update on the
status of the Parent

 

-65-

 

 

and the Borrower’s foreign exchange arrangements with respect to the Vessel and
this Agreement; and

 

(j)          Other Information. Promptly, such further information in its
possession or control regarding its financial condition and operations and those
of any company in the NCLC Group as the Facility Agent may reasonably request.

 

All accounts required under this Section 9.01 shall be prepared in accordance
with GAAP and shall fairly represent in all material respects the financial
condition of the relevant company.

 

9.02 Books and Records; Inspection.   The Parent will keep, and will cause each
of its Subsidiaries to keep, proper books of record and account in all material
respects, in which materially proper and correct entries shall be made of all
financial transactions and the assets, liabilities and business of the Parent
and its Subsidiaries in accordance with GAAP. The Parent will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
the Facility Agent at the reasonable request of any Lead Arranger to visit and
inspect, under guidance of officers of the Parent or such Subsidiary, any of the
properties of the Parent or such Subsidiary, and to examine the books of account
of the Parent or such Subsidiary and discuss the affairs, finances and accounts
of the Parent or such Subsidiary with, and be advised as to the same by, its and
their officers and independent accountants, all upon reasonable prior notice and
at such reasonable times and intervals and to such reasonable extent as the
Facility Agent at the reasonable request of any such Lead Arranger may
reasonably request.

 

9.03 Maintenance of Property; Insurance.   The Parent will (x) keep, and will
procure that each of its Subsidiaries keeps, all of its real property and assets
properly maintained and in existence and will comprehensively insure, and will
procure that each of its Subsidiaries comprehensively insures, for such amounts
and of such types as would be effected by prudent companies carrying on business
similar to the Parent or its Subsidiaries (as the case may be) and (y) as of the
Delivery Date, maintain (or cause the Borrower to maintain) insurance
(including, without limitation, hull and machinery, war risks, loss of hire (if
applicable), protection and indemnity insurance as set forth on Schedule 9.03
(the “Required Insurance”) with respect to the Vessel at all times.

 

9.04 Corporate Franchises.   The Parent will, and will cause each of its
Subsidiaries to, do all such things as are necessary to maintain its corporate
existence (except as permitted by Section 10.02) in good standing and will
ensure that it has the right and is duly qualified to conduct its business as it
is conducted in all applicable jurisdictions and will obtain and maintain all
franchises and rights necessary for the conduct of its business, except, in the
case of Subsidiaries that are not Credit Parties, to the extent that a failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

9.05 Compliance with Statutes, etc. The Parent will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions (including all laws and regulations relating to
money laundering) imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the

 

-66-

 

 

ownership of its property, except such non-compliances as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9.06 Hermes Cover.   (a) The terms and conditions of the Hermes Cover are
incorporated herein and in so far as they impose terms, conditions and/or
obligations on the Collateral Agent and/or the Facility Agent and/or the Hermes
Agent and/or the Lenders in relation to the Borrower or any other Credit Party
then such terms, conditions and obligations are binding on the parties hereto
and further in the event of any conflict between the terms of the Hermes Cover
and the terms hereof the terms of the Hermes Cover shall be paramount and
prevail. For the avoidance of doubt, neither the Parent nor the Borrower has any
interest or entitlement in the proceeds of the Hermes Cover. In particular, but
without limitation, the Borrower shall pay any difference between the amount of
the Loans drawn to pay the Hermes Premium, and the Hermes Premium.

 

(b)          The Borrower shall at all times promptly pay all due and owing
Hermes Premium.

 

9.07 End of Fiscal Years.   The Parent and the Borrower will maintain their
fiscal year ends as in effect on the Effective Date.

 

9.08 Performance of Credit Document Obligations.   The Parent will, and will
cause each of its Subsidiaries to, perform all of its obligations under the
terms of each mortgage, indenture, security agreement and other debt instrument
(including, without limitation, the Credit Documents) by which it is bound,
except such non-performances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.09 Payment of Taxes.   The Parent will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a Lien not otherwise permitted
under Section 10.01, provided that neither the Parent nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with generally
accepted accounting principles.

 

9.10 Further Assurances.   (a) The Borrower will, from time to time on being
required to do so by the Facility Agent or the Hermes Agent, do or procure the
doing of all such acts and/or execute or procure the execution of all such
documents in a form reasonably satisfactory to the Facility Agent or the Hermes
Agent (as the case may be) as the Facility Agent or the Hermes Agent may
reasonably consider necessary for giving full effect to any of the Credit
Documents or securing to the Agents and/or the Lenders or any of them the full
benefit of the rights, powers and remedies conferred upon the Agents and/or the
Lenders or any of them in any such Credit Document.

 

-67-

 

 

(b)          The Borrower hereby authorizes the Collateral Agent to file one or
more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of the Borrower, where permitted by law. The
Collateral Agent will promptly send the Borrower a copy of any financing or
continuation statements which it may file without the signature of the Borrower
and the filing or recordation information with respect thereto.

 

(c)          The Parent will cause each Subsidiary of the Parent which owns any
direct interest in the Borrower promptly following such Subsidiary’s acquisition
of such interest, to execute and deliver a counterpart to the Share Charge and,
in connection therewith, promptly execute and deliver all further instruments,
and take all further action, that the Facility Agent may reasonably require
(including, without limitation, the provision of officers’ certificates,
resolutions, good standing certificates and opinions of counsel, in each case to
the reasonable satisfaction of the Facility Agent).

 

(d)          If at any time the Borrower shall enter into a Supervision
Agreement pursuant to the Construction Contract, the Borrower shall,
substantially simultaneously therewith, duly authorize, execute and deliver a
valid and effective first-priority legal assignment in favor of the Collateral
Agent of all of the Borrower’s present and future interests in and benefits
under such Supervision Agreement, which such assignment shall be in form and
substance reasonably acceptable to the Facility Agent, and customary for this
type of transaction.

 

9.11 Ownership of Subsidiaries.  Other than “director qualifying shares” and
similar requirements, the Parent shall at all times directly or indirectly own
100% of the Capital Stock or other Equity Interests of the Borrower (except as
permitted by Section 10.02).

 

9.12 Consents and Registrations.  The Parent and the Borrower shall obtain (and
shall, at the request of the Facility Agent, promptly furnish certified copies
to the Facility Agent of) all such authorizations, approvals, consents, licenses
and exemptions as may be required under any applicable law or regulation to
enable it or any Credit Party to perform its obligations under, and ensure the
validity or enforceability of, each of the Credit Documents and shall ensure
that the same are promptly renewed from time to time and will also procure that
the terms of the same are complied with at all times. Insofar as such filings or
registrations have not been completed on or before the Initial Borrowing Date,
the Borrower will procure the filing or registration within applicable time
limits of each Security Document which requires filing or registration together
with all ancillary documents required to preserve the priority and
enforceability of the Security Documents.

 

9.13 Flag of Vessel.   (a) The Borrower shall cause the Vessel to be registered
under the laws and flag of the Bahamas or, provided that the requirements of a
Flag Jurisdiction Transfer are satisfied, another Acceptable Flag Jurisdiction.
Notwithstanding the foregoing, the Borrower may transfer the Vessel to an
Acceptable Flag Jurisdiction pursuant to the requirements set forth in the
definition of “Flag Jurisdiction Transfer”.

 

(b)          Except as permitted by Section 10.02, the Borrower will own the
Vessel and will procure that the Vessel is traded within the NCLC Fleet from the
Delivery Date until the Maturity Date.

 

-68-

 

 

(c)          The Borrower will at all times engage a Manager to provide the
commercial and technical management and crewing of the Vessel.

 

9.14 “Know Your Customer” and Other Similar Information.  The Parent will, and
will cause the Credit Parties, to provide (i) the “Know Your Customer”
information required pursuant to the PATRIOT Act and applicable money laundering
provisions and (ii) such other documentation and evidence necessary in order for
the Lenders to carry out and be reasonably satisfied with other similar checks
under all applicable laws and regulations pursuant to the Transaction and the
Hermes Cover, in each case as requested by the Facility Agent, the Hermes Agent
or any Lender in connection with each of the Facility Agent’s, the Hermes
Agent’s and each Lender’s internal compliance regulations.

 

SECTION 10. Negative Covenants. The Parent and the Borrower hereby covenant and
agree that on and after the Initial Borrowing Date and until all Commitments
have terminated and the Loans, together with interest, Commitment Commission and
all other Credit Document Obligations incurred hereunder and thereunder, are
paid in full (other than contingent indemnification and expense reimbursement
claims for which no claim has been made):

 

10.01 Liens.   The Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any Collateral, whether now owned or hereafter acquired, or sell any such
Collateral subject to an understanding or agreement, contingent or otherwise, to
repurchase such Collateral (including sales of accounts receivable with recourse
to the Parent or any of its Subsidiaries); provided that the provisions of this
Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

 

(i)          inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with generally
accepted accounting principles;

 

(ii)         Liens imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for Borrowed Money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Collateral and do not
materially impair the use thereof in the operation of the business of the Parent
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 

(iii)        Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 10.01, without giving effect to
any renewals or extensions of such Liens, provided that the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstanding on the Effective Date, less any repayments of principal
thereof;

 

-69-

 

 

(iv)        Liens created pursuant to the Security Documents including, without
limitation, Liens created in relation to any Interest Rate Protection Agreement
or Other Hedging Agreement;

 

(v)         Liens arising out of judgments, awards, decrees or attachments with
respect to which the Parent or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 11.09;

 

(vi)        Liens in respect of seamen’s wages which are not past due and other
maritime Liens arising in the ordinary course of business up to an aggregate
amount of $10,000,000;

 

(vii)       [Intentionally omitted]

 

(vii)       Liens which rank after the Liens created by the Security Documents
to secure the performance of bids, tenders, bonds or contracts; provided that
(a) such bids, tenders, bonds or contracts directly relate to the Vessel, are
incurred in the ordinary course of business and do not relate to the incurrence
of Indebtedness for Borrowed Money, and (b) at any time outstanding, the
aggregate amount of Liens under this clause (vii) shall not secure greater than
$25,000,000 of obligations.

 

In connection with the granting of Liens described above in this Section 10.01
by the Parent or any of its Subsidiaries, the Facility Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien subordination agreements in favor of the holder or holders of such Liens,
in respect of the item or items of equipment or other assets subject to such
Liens).

 

10.02 Consolidation, Merger, Amalgamation, Sale of Assets, Acquisitions, etc.
  (a) The Parent will not, and will not permit any of its Subsidiaries to, wind
up, liquidate or dissolve its affairs or enter into any transaction of merger,
amalgamation or consolidation, or convey, sell, lease or otherwise dispose of
all or substantially all of its property or assets, or make any Acquisitions,
except that:

 

(i)          any Subsidiary of the Parent (other than the Borrower) may merge,
amalgamate or consolidate with and into, or be dissolved or liquidated into, the
Parent or other Subsidiary of the Parent (other than the Borrower), so long as
(x) in the case of any such merger, amalgamation, consolidation, dissolution or
liquidation involving the Parent, the Parent is the surviving or continuing
entity of any such merger, amalgamation, consolidation, dissolution or
liquidation and (y) any security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such Subsidiary shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such merger,
amalgamation, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been taken;

 

-70-

 

 

(ii)         the Parent and any Subsidiary of the Parent may make dispositions
of assets so long as such disposition is permitted pursuant to Section 10.02(b);

 

(iii)        the Parent and any Subsidiary of the Parent (other than the
Borrower) may make Acquisitions; provided that (x) the Parent provides evidence
reasonably satisfactory to the Required Lenders that the Parent will be in
compliance with the financial undertakings contained in Sections 10.06 to 10.09
after giving effect to such Acquisition on a pro forma basis and (y) no Default
or Event of Default will exist after giving effect to such Acquisition; and

 

(iv)        the Parent and any Subsidiary of the Parent (other than the
Borrower) may establish new Subsidiaries.

 

(b)          The Parent will not, and will not permit any other company in the
NCLC Group to, either in a single transaction or in a series of transactions
whether related or not and whether voluntarily or involuntarily, sell, transfer,
lease or otherwise dispose of all or a substantial part of its assets except
that the following disposals shall not be taken into account:

 

(i)          dispositions made in the ordinary course of trading of the
disposing entity (excluding a disposition of the Vessel or other Collateral)
including without limitation, the payment of cash as consideration for the
purchase or acquisition of any asset or service or in the discharge of any
obligation incurred for value in the ordinary course of trading;

 

(ii)         dispositions of cash raised or borrowed for the purposes for which
such cash was raised or borrowed;

 

(iii)        dispositions of assets (other than the Vessel or other Collateral)
owned by any member of the NCLC Group in exchange for other assets comparable or
superior as to type and value;

 

(iv)        a vessel (other than the Vessel or other Collateral) or any other
asset owned by any member of the NCLC Group (other than the Borrower) may be
sold, provided such sale is on a willing seller willing buyer basis at or about
market rate and at arm’s length subject always to the provisions of any loan
documentation for the financing of such vessel or other asset;

 

(v)         the Credit Parties may sell, lease or otherwise dispose of the
Vessel or sell 100% of the Capital Stock of the Borrower, provided that such
sale is made at fair market value, the Total Commitment is permanently reduced
to $0, and the Loans are repaid in full; and

 

(vi)        Permitted Chartering Arrangements.

 

10.03 Dividends. (a) The Parent shall be entitled at any time to authorize,
declare or pay any Dividends provided no Default is continuing or would occur as
a result of the authorization, declaration or payment of any such Dividend at
such time; provided that, notwithstanding the foregoing, the Parent may pay
Dividends (i) to persons responsible for

 

-71-

 

 

paying the tax liability in respect of consolidated, combined, unitary or
affiliated tax returns for each relevant jurisdiction of the NCLC Group, or (ii)
to holders of the Parent’s Capital Stock with respect to income taxable as a
result of member of the NCLC Group being taxed as a pass-through entity for U.S.
Federal, state and local income tax purposes or attributable to any member of
the NCLC Group.

 

(b) Sub-clause (a) above does not apply to Subsidiaries of the Parent, who may
therefore authorize, declare and pay Dividends to another member of the NCLC
Group regardless of whether a Default exists at such time.

 

10.04 Advances, Investments and Loans.   The Parent will not, and will not
permit any other member of the NCLC Group to, purchase or acquire any margin
stock (or other Equity Interests) or any other asset, or make any capital
contribution to or other investment in any other Person (each of the foregoing
an “Investment” and, collectively, “Investments”), in each case either in a
single transaction or in a series of transactions (whether related or not),
except that the following shall be permitted:

 

(i)          Investments on arm’s length terms;

 

(ii)         Investments for its use in its ordinary course of business;

 

(iii)        Investments the cost of which is less than or equal to its fair
market value at the date of acquisition; and

 

(iv)        Investments permitted by Section 10.02.

 

10.05 Transactions with Affiliates.   (a) The Parent will not, and will not
permit any of its Subsidiaries to, directly or indirectly, make any payment to,
or sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction or series of transactions, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of such Person
(each of the foregoing, an “Affiliate Transaction”) involving aggregate
consideration in excess of $10,000,000, unless such Affiliate Transaction is on
terms that are not materially less favorable to the Parent or any Subsidiary of
the Parent than those that could have been obtained in a comparable transaction
by such Person with an unrelated Person.

 

(b)         The provisions of Section 10.05(a) shall not apply to the following:

 

(i)          transactions between or among the Parent and/or any Subsidiary of
the Parent (or an entity that becomes a Subsidiary of the Parent as a result of
such transaction) and any merger, consolidation or amalgamation of the Parent or
any Subsidiary of the Parent and any direct parent of the Parent, any Subsidiary
of the Parent or, in the case of a Subsidiary of the Parent, the Parent;
provided that such parent shall have no material liabilities and no material
assets other than cash, Cash Equivalents and the Capital Stock of the Parent or
such Subsidiary of the Parent, as the case may be, and such merger,
consolidation or amalgamation is otherwise in compliance with the terms of this
Agreement and effected for a bona fide business purpose;

 

-72-

 

 

(ii)         Dividends permitted by Section 10.03 and Investments permitted by
Section 10.04;

 

(iii)        the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Parent or any Subsidiary of the Parent, any
direct or indirect parent of the Parent;

 

(iv)        payments by the Parent or any Subsidiary of the Parent to a
Permitted Holder made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are approved by a majority of the board of directors of the
Parent in good faith;

 

(v)         any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees (A) in an aggregate amount in any fiscal
year not to exceed the sum of (1) the greater of (i) 1% of Consolidated EBITDA
of the Parent and (ii) $9,000,000, plus reasonable out of pocket costs and
expenses in connection therewith and unpaid amounts accrued for prior periods;
plus (2) any deferred fees (to the extent such fees were within such amount in
clause (A)(1) above originally), plus (B) 2.0% of the value of transactions with
respect to which an Affiliate provides any transaction, advisory or other
services;

 

(vi)        transactions in which the Parent or any Subsidiary of the Parent, as
the case may be, delivers to the Facility Agent a letter from an independent
financial advisor stating that such transaction is fair to the Parent or any
Subsidiary of the Parent, as the case may be, from a financial point of view or
meets the requirements of Section 10.05(a);

 

(vii)       payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the board of
directors of the Parent in good faith;

 

(viii)      any agreement as in effect as of the Effective Date or any amendment
thereto (so long as any such agreement together with all amendments thereto,
taken as a whole, is not more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Effective Date) or any
transaction contemplated thereby as determined in good faith by the Parent;

 

(ix)         (A) transactions with customers, clients, suppliers or purchasers
or sellers of goods or services, or transactions otherwise relating to the
purchase or sale of goods or services, in each case in the ordinary course of
business and otherwise in compliance with the terms of this Agreement, which are
fair to the Parent and its Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of the Parent, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (B) transactions with

 

-73-

 

 

joint ventures or Subsidiaries of the Parent entered into in the ordinary course
of business and consistent with past practice or industry norm;

 

(x)          the issuance of Equity Interests (other than Disqualified Stock) of
the Parent to any Person;

 

(xi)         the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of the Parent or any direct or indirect
parent of the Issuer or of a Subsidiary of the Parent, as appropriate, in good
faith;

 

(xii)        any contribution to the capital of the Parent;

 

(xiii)       transactions between the Parent or any Subsidiary of the Parent and
any Person, a director of which is also a director of the Parent or a Subsidiary
of the Parent or any direct or indirect parent of the Parent; provided, however,
that such director abstains from voting as a director of the Parent or a
Subsidiary of the Parent or such direct or indirect parent, as the case may be,
on any matter involving such other Person;

 

(xiv)      pledges of Equity Interests of Subsidiaries of the Parent (other than
the Borrower);

 

(xv)       the formation and maintenance of any consolidated group or subgroup
for tax, accounting or cash pooling or management purposes in the ordinary
course of business;

 

(xvi)      any employment agreements entered into by the Parent or any
Subsidiary of the Parent in the ordinary course of business; and

 

(xvii)     transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Parent in an officer’s certificate) for
the purpose of improving the consolidated tax efficiency of the Parent and its
Subsidiaries and not for the purpose of circumventing any provision set forth in
this Agreement.

 

10.06 Free Liquidity.   The Parent will not permit the Free Liquidity to be less
than $50,000,000 at any time.

 

10.07 Total Net Funded Debt to Total Capitalization.  The Parent will not permit
the ratio of Total Net Funded Debt to Total Capitalization to be greater than
0.70:1.00 at any time.

 

10.08 Collateral Maintenance.   The Borrower will not permit the Appraised Value
of the Vessel (such value, the “Vessel Value”) to be less than 125% of the
aggregate outstanding principal amount of Loans at such time; provided that, so
long as any non-compliance in respect of this Section 10.08 is not caused by a
voluntary Collateral Disposition, such non-compliance shall not constitute a
Default or an Event of Default so long as within 10

 

-74-

 

 

Business Days of the occurrence of such default, the Borrower shall either (i)
post additional collateral reasonably satisfactory to the Required Lenders in
favor of the Collateral Agent (it being understood that cash collateral
comprised of Dollars is satisfactory and that it shall be valued at par),
pursuant to security documentation reasonably satisfactory in form and substance
to the Collateral Agent and the Lead Arrangers, in an aggregate amount
sufficient to cure such non-compliance (and shall at all times during such
period and prior to satisfactory completion thereof, be diligently carrying out
such actions) or (ii) repay Loans in an amount sufficient to cure such
non-compliance; provided, further, that, subject to the last sentence in
Section 9.01(c), the covenant in this Section 10.08 shall be tested no more than
once per calendar year beginning with the first calendar year end to occur after
the Delivery Date in the absence of the occurrence of an Event of Default which
is continuing.

 

10.09 Consolidated EBITDA to Consolidated Debt Service.  The Parent will not
permit the ratio of Consolidated EBITDA to Consolidated Debt Service for the
NCLC Group at the end of any fiscal quarter, computed for the period of the four
consecutive fiscal quarters ending as at the end of the relevant fiscal quarter,
to be less than 1.25:1.00 unless the Free Liquidity of the NCLC Group at all
times during such period of four consecutive fiscal quarters ending as at the
end of such fiscal quarter was equal to or greater than $100,000,000.

 

10.10 Business; Change of Name.   The Parent will not, and will not permit any
of its Subsidiaries to, change its name, change its address as indicated on
Schedule 14.03A to an address outside the State of Florida, or make or threaten
to make any substantial change in its business as presently conducted or cease
to perform its current business activities or carry on any other business which
is substantial in relation to its business as presently conducted if doing so
would imperil the security created by any of the Security Documents or affect
the ability of the Parent or its Subsidiaries to duly perform its obligations
under any Credit Document to which it is or may be a party from time to time (it
being understood that name changes and changes of address to an address outside
the State of Florida shall be permitted so long as new, relevant Security
Documents are executed and delivered (and if necessary, recorded) in a form
reasonably satisfactory to the Collateral Agent), in each case in the reasonable
opinion of the Facility Agent; provided that any new leisure or hospitality
venture embarked upon by any member of the NCLC Group (other than the Parent)
shall not constitute a substantial change in its business.

 

10.11 Subordination of Indebtedness.   Other than the Sky Vessel Indebtedness,
(i) the Parent shall procure that any and all of its Indebtedness with any other
Credit Party and/or any shareholder of the Parent is at all times fully
subordinated to the Credit Document Obligations and (ii) the Parent shall not
make or permit to be made any repayments of principal, payments of interest or
of any other costs, fees, expenses or liabilities arising from or representing
Indebtedness with any shareholder of the Parent. Upon the occurrence of an Event
of Default, the Parent shall not make any repayments of principal, payments of
interest or of any other costs, fees, expenses or liabilities arising from or
representing Indebtedness with any other Credit Party (including, for the
avoidance of doubt, the Sky Vessel Indebtedness); provided that, notwithstanding
anything set forth in this Agreement to the contrary, the consent of the Lenders
will be required for any (I) prepayment of the Sky Vessel Indebtedness in
advance of the scheduled repayments set forth in the memorandum of agreement
referred to in the definition of Sky Vessel Indebtedness and (II) amendment to
the memorandum of

 

-75-

 

 

agreement referred to in the definition of Sky Vessel Indebtedness to the extent
that such amendment involves a material change to terms of the financing
arrangements set forth therein that is adverse to the interests of either the
Parent or the Lenders (including, without limitation, any change that is adverse
to the interests of either the Parent or the Lenders (i) in the timing and/or
schedule of repayment applicable to such financing arrangements by more than
five Business Days or (ii) in the interest rate applicable to such financing
arrangements).

 

10.12 Activities of Borrower, etc.   The Parent will not permit the Borrower to,
and the Borrower will not:

 

(i)          issue or enter into any guarantee or indemnity or otherwise become
directly or contingently liable for the obligations of any other Person, other
than in the ordinary course of its business as owner of the Vessel;

 

(ii)         incur any Indebtedness other than under the Credit Documents or
other than in the ordinary course of its business as owner of the Vessel; and

 

(iii)        engage in any business or own any significant assets or have any
material liabilities other than (i) its ownership of the Vessel and (ii) those
liabilities which it is responsible for under this Agreement and the other
Credit Documents to which it is a party, provided that the Borrower may also
engage in those activities that are incidental to (x) the maintenance of its
existence in compliance with applicable law and (y) legal, tax and accounting
matters in connection with any of the foregoing activities.

 

10.13 Material Amendments or Modifications of Construction Contracts.   The
Parent will not, and will not permit any of its Subsidiaries to, make any
material amendments, modifications or changes to any term or provision of the
Construction Contract that would amend, modify or change (i) the purpose of the
Vessel or (ii) the Initial Construction Price in excess of 7.5% in the
aggregate, in each case unless such amendment, modification or change is
approved in advance by the Facility Agent and the Hermes Agent and the same
could not reasonably be expected to be adverse to the interests of the Lenders
or the Hermes Cover.

 

10.14 No Place of Business.   None of the Credit Parties shall establish a place
of business in the United Kingdom or the United States of America, with the
exception of those places of business already in existence on the Effective
Date, unless prompt notice thereof is given to the Facility Agent and the
requirements set forth in Section 9.10 have been satisfied.

 

SECTION 11. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

11.01 Payments.  The Borrower or any other Credit Party does not pay on the due
date any amount of principal or interest on any Loan (provided, however, that if
any such amount is not paid when due solely by reason of some error or omission
on the part of the bank or banks through whom the relevant funds are being
transmitted no Event of Default shall occur for the purposes of this Section
11.01 until the expiry of three Business Days following the date on which such
payment is due) or, within three days of the due date any other amount, payable
by it under any Credit Document to which it may at any time be a party, at the
place and in the currency in which it is expressed to be payable; or

 

-76-

 

 

11.02 Representations, etc.  Any representation, warranty or statement made or
repeated in, or in connection with, any Credit Document or in any accounts,
certificate, statement or opinion delivered by or on behalf of any Credit Party
thereunder or in connection therewith is materially incorrect when made or
would, if repeated at any time hereafter by reference to the facts subsisting at
such time, no longer be materially correct; or

 

11.03 Covenants.   Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
9.01(h), Section 9.06, Section 9.11, or Section 10 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or any other Credit Document and, in the case of
this clause (ii), such default shall continue unremedied for a period of 30 days
after written notice to the Borrower by the Facility Agent or any of the
Lenders; or

 

11.04 Default Under Other Agreements.   (a) Any event of default occurs under
any financial contract or financial document relating to any Indebtedness of any
member of the NCLC Group;

 

(b)          Any such Indebtedness or any sum payable in respect thereof is not
paid when due (after the expiry of any applicable grace period(s)) whether by
acceleration or otherwise;

 

(c)          Any Lien over any assets of any member of the NCLC Group becomes
enforceable; or

 

(d)          Any other Indebtedness of any member of the NCLC Group is not paid
when due or is or becomes capable of being declared due prematurely by reason of
default or any security for the same becomes enforceable by reason of default,

 

provided that:

 

(i)          it shall not be a Default or Event of Default under this Section
11.04 unless the principal amount of the relevant Indebtedness as described in
preceding clauses (a) through (d), inclusive, exceeds $15,000,000;

 

(ii)         no Event of Default will arise under clauses (a), (c) and/or (d)
until the earlier of (x) 30 days following the occurrence of the related event
of default, Lien becoming enforceable or Indebtedness becoming capable of being
declared due prematurely, as the case may be, and (y) the acceleration of the
relevant Indebtedness or the enforcement of the relevant Lien; and

 

(iii)        if at any time hereafter the Parent or any other member of the NCLC
Group agrees to the incorporation of a cross default provision into any
financial contract or financial document relating to any Indebtedness that is
more onerous than this Section 11.04, then the Parent shall immediately notify
the Facility Agent and that cross default provision shall be deemed to apply to
this Agreement as if set out in full herein with effect from the date of such
financial contract or financial document and during the term of that financial
contract or financial document; or

 

-77-

 

 

11.05 Bankruptcy, etc.   (a) Other than as expressly permitted in Section 10,
any order is made or an effective resolution passed or other action taken for
the suspension of payments or dissolution, termination of existence,
liquidation, winding-up or bankruptcy of any member of the NCLC Group; or

 

(b)          Any member of the NCLC Group shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against any member of
the NCLC Group, and the petition is not dismissed within 45 days after the
filing thereof, provided, however, that during the pendency of such period, each
Lender shall be relieved of its obligation to extend credit hereunder; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of any member of the NCLC Group, to
operate all or any substantial portion of the business of any member of the NCLC
Group, or any member of the NCLC Group commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to any member of the NCLC Group, or there is
commenced against any member of the NCLC Group any such proceeding which remains
undismissed for a period of 45 days after the filing thereof, or any member of
the NCLC Group is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any member of
the NCLC Group makes a general assignment for the benefit of creditors; or any
Company action is taken by any member of the NCLC Group for the purpose of
effecting any of the foregoing; or

 

(c)          A liquidator (subject to Section 11.05(e)), trustee, administrator,
receiver, manager or similar officer is appointed in respect of any member of
the NCLC Group or in respect of all or any substantial part of the assets of any
member of the NCLC Group and in any such case such appointment is not withdrawn
within 30 days (in this Section 11.05, the “Grace Period”) unless the Facility
Agent considers in its sole discretion that the interest of the Lenders and/or
the Agents might reasonably be expected to be adversely affected in which event
the Grace Period shall not apply; or

 

(d)          Any member of the NCLC Group becomes or is declared insolvent or is
unable, or admits in writing its inability, to pay its debts as they fall due or
becomes insolvent within the terms of any applicable law; or

 

(e)          Anything analogous to or having a substantially similar effect to
any of the events specified in this Section 11.05 shall have occurred under the
laws of any applicable jurisdiction (subject to the analogous grace periods set
forth herein); or

 

11.06 Total Loss.   An Event of Loss shall occur resulting in the actual or
constructive total loss of the Vessel or the agreed or compromised total loss of
the Vessel and the proceeds of the insurance in respect thereof shall not have
been received within 150 days of the event giving rise to such Event of Loss; or

 

11.07 Security Documents.  At any time after the execution and delivery thereof,
any of the Security Documents shall cease to be in full force and effect, or
shall cease

 

-78-

 

 

to give the Collateral Agent for the benefit of the Secured Creditors the Liens,
rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected security interest in, and Lien on, all of the
material Collateral), in favor of the Collateral Agent, superior to and prior to
the rights of all third Persons (except in connection with Permitted Liens), and
subject to no other Liens (except Permitted Liens), or any “event of default”
(as defined in the Vessel Mortgage) shall occur in respect of the Vessel
Mortgage; or

 

11.08 Guaranties.   (a) The Parent Guaranty, or any provision thereof, shall
cease to be in full force or effect as to the Parent, or the Parent (or any
Person acting by or on behalf of the Parent) shall deny or disaffirm the
Parent’s obligations under the Parent Guaranty; or

 

(b)          After the execution and delivery thereof, the Hermes Cover, or any
material provision thereof, shall cease to be in full force or effect, or Hermes
(or any Person acting by or on behalf of the Parent or the Hermes Agent) shall
deny or disaffirm Hermes’ obligations under the Hermes Cover; or

 

11.09 Judgments.  Any distress, execution, attachment or other process affects
the whole or any substantial part of the assets of any member of the NCLC Group
and remains undischarged for a period of 21 days or any uninsured judgment in
excess of $15,000,000 following final appeal remains unsatisfied for a period of
30 days in the case of a judgment made in the United States and otherwise for a
period of 60 days; or

 

11.10 Cessation of Business.   Subject to Section 10.02, any member of the NCLC
Group shall cease to carry on all or a substantial part of its business; or

 

11.11 Revocation of Consents.   Any authorization, approval, consent, license,
exemption, filing, registration or notarization or other requirement necessary
to enable any Credit Party to comply with any of its obligations under any of
the Credit Documents to which it is a party shall have been materially adversely
modified, revoked or withheld or shall not remain in full force and effect and
within 90 days of the date of its occurrence such event is not remedied to the
satisfaction of the Required Lenders and the Required Lenders consider in their
sole discretion that such failure is or might be expected to become materially
prejudicial to the interests, rights or position of the Agents and the Lenders
or any of them; provided that the Borrower shall not be entitled to the
aforesaid 90 day period if the modification, revocation or withholding of the
authorization, approval or consent is due to an act or omission of any Credit
Party and the Required Lenders are satisfied in their sole discretion that the
interests of the Agents or the Lenders might reasonably be expected to be
materially adversely affected; or

 

11.12 Unlawfulness.   At any time it is unlawful or impossible for:

 

(i)          any Credit Party to perform any of its obligations under any Credit
Document to which it is a party; or

 

(ii)         the Agents or the Lenders, as applicable, to exercise any of their
rights under any of the Credit Documents;

 

-79-

 

 

provided that no Event of Default shall be deemed to have occurred (x) (except
where the unlawfulness or impossibility adversely affects any Credit Party’s
payment obligations under this Agreement and/or the other Credit Documents (the
determination of which shall be in the Facility Agent’s sole discretion) in
which case the following provisions of this Section 11.12 shall not apply) where
the unlawfulness or impossibility prevents any Credit Party from performing its
obligations (other than its payment obligations under this Agreement and the
other Credit Documents) and is cured within a period of 21 days of the
occurrence of the event giving rise to the unlawfulness or impossibility and the
relevant Credit Party, within the aforesaid period, performs its obligation(s),
and (y) where the Facility Agent and/or the Lenders, as applicable, could, in
its or their sole discretion, mitigate the consequences of unlawfulness or
impossibility in the manner described in Section 2.11(a) (it being understood
that the costs of mitigation shall be determined in accordance with Section
2.11(a)); or

 

11.13 Insurances.  The Borrower shall have failed to insure the Vessel in the
manner specified in this Agreement or failed to renew the Required Insurance
prior to the date of expiry thereof; or

 

11.14 Disposals.   The Borrower or any other member of the NCLC Group shall have
concealed, removed, or permitted to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or made or suffered a transfer of any of its property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or shall have made
any transfer of its property to or for the benefit of a creditor with the
intention of preferring such creditor over any other creditor; or

 

11.15 Government Intervention.   The authority of any member of the NCLC Group
in the conduct of its business shall be wholly or substantially curtailed by any
seizure or intervention by or on behalf of any authority and within 90 days of
the date of its occurrence any such seizure or intervention is not relinquished
or withdrawn and the Facility Agent reasonably considers that the relevant
occurrence is or might be expected to become materially prejudicial to the
interests, rights or position of the Agents and/or the Lenders; provided that
the Borrower shall not be entitled to the aforesaid 90 day period if the seizure
or intervention executed by any authority is due to an act or omission of any
member of the NCLC Group and the Facility Agent is satisfied, in its sole
discretion, that the interests of the Agents and/or the Lenders might reasonably
be expected to be materially adversely affected; or

 

11.16 Change of Control.   A Change of Control shall occur; or

 

11.17 Material Adverse Change.   Any event shall occur which results in a
Material Adverse Effect; or

 

11.18 Repudiation of Construction Contract or other Material Documents.   Any
party to the Construction Contract, any Credit Document or any other material
documents related to the Credit Document Obligations hereunder shall repudiate
the Construction Contract, such Credit Document or such material document in any
way;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Facility Agent, upon the written request of the
Required Lenders

 

-80-

 

 

and after having informed the Hermes Agent of such written request, shall by
written notice to the Borrower, take any or all of the following actions,
without prejudice to the rights of any Agent or any Lender to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.05 shall occur, the result which would occur upon the giving of
written notice by the Facility Agent to the Borrower as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitments terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind; (ii)
declare the principal of and any accrued interest in respect of all Loans and
all Credit Document Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Credit Party; and (iii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents.

 

SECTION 12. Agency and Security Trustee Provisions 

 

12.01 Appointment and Declaration of Trust

 

(a)        The Lenders hereby designate KfW IPEX Bank GmbH, as Facility Agent
(for purposes of this Section 12, the term “Facility Agent” shall include KfW
IPEX Bank GmbH (and/or any of its Affiliates) in its capacity as Collateral
Agent under the Security Documents and as CIRR Agent) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes the
Agents to take such action on its behalf under the provisions of this Agreement,
the other Credit Documents and any other instruments and agreements referred to
herein or therein and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Agents by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. Each Agent may perform any of its duties hereunder by or
through its respective officers, directors, agents, employees or affiliates and,
may transfer from time to time any or all of its rights, duties and obligations
hereunder and under the relevant Credit Documents (in accordance with the terms
thereof) to any of its banking affiliates.

 

(b)          With effect from the Initial Syndication Date, KfW IPEX Bank GmbH
in its capacity as Collateral Agent pursuant to the Security Documents declares
that it shall hold the Collateral in trust for the Secured Creditors. The
Collateral Agent shall have the right to delegate a co-agent or sub-agent from
time to time to perform and benefit from any or all of rights, duties and
obligations hereunder and under the relevant Security Documents (in accordance
with the terms thereof and of the Security Trust Deed) and, in the event that
any such duties or obligations are so delegated, the Collateral Agent is hereby
authorized to enter into additional Security Documents or amendments to the then
existing Security Documents to the extent it deems necessary or advisable to
implement such delegation and, in connection therewith, the Parent will, or will
cause the relevant Subsidiary to, use its commercially reasonable efforts to
promptly deliver any opinion of counsel that the Facility Agent may reasonably
require to the reasonable satisfaction of the Facility Agent.

 

(c)          The Lenders hereby designate KfW IPEX Bank GmbH, as Hermes Agent,
which Agent shall be responsible for any and all communication, information and
negotiation required with Hermes in relation to the Hermes Cover. All notices
and other communications

 

-81-

 

 

provided to the Hermes Agent shall be mailed, telexed, telecopied, delivered or
electronic mailed to the Notice Office of the Hermes Agent.

 

12.02 Nature of Duties.   The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security Documents.
None of the Agents nor any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder, under any other Credit Document, under the Hermes Cover or in
connection herewith or therewith, unless caused by such Person’s gross
negligence or willful misconduct (any such liability limited to the applicable
Agent to whom such Person relates). The duties of each of the Agents shall be
mechanical and administrative in nature; none of the Agents shall have by reason
of this Agreement or any other Credit Document any fiduciary relationship in
respect of any Lender; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon any Agents any obligations in respect of this Agreement, any other
Credit Document or the Hermes Cover except as expressly set forth herein or
therein.

 

12.03 Lack of Reliance on the Agents.   Independently and without reliance upon
the Agents, each Lender, to the extent it deems appropriate, has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of the Credit Parties in connection with the making and
the continuance of the Loans and the taking or  not taking of any action in
connection herewith, (ii) its own appraisal of the creditworthiness of the
Credit Parties and (iii) its own appraisal of the Hermes Cover and, except as
expressly provided in this Agreement, none of the Agents shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter. None of the Agents shall be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement, any other
Credit Document, the Hermes Cover or the financial condition of the Credit
Parties or any of them or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, any other Credit Document, the Hermes Cover, or the financial
condition of the Credit Parties or any of them or the existence or possible
existence of any Default or Event of Default.

 

12.04 Certain Rights of the Agents.   If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement, any other Credit
Document or the Hermes Cover, the Agents shall be entitled to refrain from such
act or taking such action unless and until the Agents shall have received
instructions from the Required Lenders; and the Agents shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Agents as a result
of any of the Agents acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

-82-

 

 

12.05 Reliance.   Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, email, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement, any other Credit
Document, the Hermes Cover and its duties hereunder and thereunder, upon advice
of counsel selected by the Facility Agent.

 

12.06 Indemnification.   To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable to an Agent for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful
misconduct.

 

12.07 The Agents in their Individual Capacities.   With respect to its
obligation to make Loans under this Agreement, each of the Agents shall have the
rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders” or any similar
terms shall, unless the context clearly otherwise indicates, include each of the
Agents in their respective individual capacity. Each of the Agents may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with any Credit Party or any Affiliate of any Credit Party as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Borrower or any other Credit Party for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

 

12.08 Resignation by an Agent.   (a) Any Agent may resign from the performance
of all its functions and duties hereunder and/or under the other Credit
Documents at any time by giving 15 Business Days’ prior written notice to the
Borrower and the Lenders. Such resignation shall take effect upon the
appointment of a successor Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b)          Upon notice of resignation by an Agent pursuant to clause (a)
above, the Required Lenders shall appoint a successor Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower; provided that the Borrower’s consent shall not be required
pursuant to this clause (b) if an Event of Default exists at the time of
appointment of a successor Agent.

 

(c)          If a successor Agent shall not have been so appointed within the 15
Business Day period referenced in clause (a) above, the applicable Agent, with
the consent of the Borrower (which shall not be unreasonably withheld or
delayed), shall then appoint a

 

-83-

 

 

commercial bank or trust company with capital and surplus of not less than
$500,000,000 as successor Agent who shall serve as the applicable Agent
hereunder or thereunder until such time, if any, as the Lenders appoint a
successor Agent as provided above; provided that the Borrower’s consent shall
not be required pursuant to this clause (c) if an Event of Default exists at the
time of appointment of a successor Agent.

 

(d)          If no successor Agent has been appointed pursuant to clause (b) or
(c) above by the 25th Business Day after the date such notice of resignation was
given by the applicable Agent, the applicable Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Credit Document until such time, if
any, as the Required Lenders appoint a successor Agent as provided above.

 

(e)          The Agent shall resign in accordance with paragraph (a) above (and,
to the extent applicable, shall use reasonable endeavours to appoint a successor
Facility Agent pursuant to paragraph (c) above) if on or after the date which is
three months before the earliest FATCA Application Date relating to any payment
to the Facility Agent under the Finance Documents, either:

 

(i)          the Facility Agent fails to respond to a request under Section 4.06
(FATCA Information) and the Borrower or a Lender reasonably believes that the
Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date;

 

(ii)         the information supplied by the Facility Agent pursuant to Section
4.06 (FATCA Information) indicates that the Facility Agent will not be (or will
have ceased to be) a FATCA Exempt Party on or after that FATCA Application Date;
or

 

(iii)        the Facility Agent notifies the Borrower and the Lenders that the
Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date,

 

and (in each case) the Borrower or a Lender reasonably believes that a party to
this Agreement will be required to make a FATCA Deduction that would not be
required if the Facility Agent were a FATCA Exempt Party, and the Borrower or
that Lender, by notice to the Agent, requires it to resign.

 

12.09 The Lead Arrangers.   Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, KfW IPEX Bank GmbH is
hereby appointed as a Lead Arranger by the Lenders to act as specified herein
and in the other Credit Documents. Each of the Lead Arrangers in their
respective capacities as such shall have only the limited powers, duties,
responsibilities and liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby as are set
forth herein or therein; it being understood and agreed that the Lead Arrangers
shall be entitled to all indemnification and reimbursement rights in favor of
any of the Agents as provided for under Sections 12.06 and 14.01. Without
limitation of the foregoing, none of the Lead Arrangers

 

-84-

 

 

shall, solely by reason of this Agreement or any other Credit Documents, have
any fiduciary relationship in respect of any Lender or any other Person.

 

12.10 Impaired Agent.   (a) If, at any time, any Agent becomes an Impaired
Agent, a Credit Party or a Lender which is required to make a payment under the
Credit Documents to such Agent in accordance with Section 4.03 may instead
either pay that amount directly to the required recipient or pay that amount to
an interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of “Acceptable Bank” and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Credit Party
or the Lender making the payment and designated as a trust account for the
benefit of the party or parties hereto beneficially entitled to that payment
under the Credit Documents. In each case such payments must be made on the due
date for payment under the Credit Documents.

 

(b)          All interest accrued on the amount standing to the credit of the
trust account shall be for the benefit of the beneficiaries of that trust
account pro rata to their respective entitlements.

 

(c)          A party to this Agreement which has made a payment in accordance
with this Section 12.10 shall be discharged of the relevant payment obligation
under the Credit Documents and shall not take any credit risk with respect to
the amounts standing to the credit of the trust account.

 

(d)          Promptly upon the appointment of a successor Agent in accordance
with Section 12.11, each party to this Agreement which has made a payment to a
trust account in accordance with this Section 12.10 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Section 2.04

 

12.11 Replacement of an Agent.   (a) After consultation with the Parent, the
Required Lenders may, by giving 30 days’ notice to an Agent (or, at any time
such Agent is an Impaired Agent, by giving any shorter notice determined by the
Required Lenders) replace such Agent by appointing a successor Agent (subject to
Section 12.08(b) and (c)).

 

(b)          The retiring Agent shall (at its own cost if it is an Impaired
Agent and otherwise at the expense of the Borrower) make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Credit Documents.

 

(c)          The appointment of the successor Agent shall take effect on the
date specified in the notice from the Required Lenders to the retiring Agent. As
from such date, the retiring Agent shall be discharged from any further
obligation in respect of the Credit Documents but shall remain entitled to the
benefit of this Section 12.11 (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

 

(d)          Any successor Agent and each of the other parties to this Agreement
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original party to this Agreement.

 

-85-

 

 

12.12 Resignation by the Hermes Agent.   (a) The Hermes Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Borrower and the Lenders. Such resignation shall take effect upon the
appointment of a successor Hermes Agent pursuant to clauses (b) and (c) below or
as otherwise provided below.

 

(b)          Upon any such notice of resignation by the Hermes Agent, the
Required Lenders shall appoint a successor Hermes Agent hereunder or thereunder
who shall be a commercial bank or trust company reasonably acceptable to the
Borrower; provided that the Borrower’s consent shall not be required pursuant to
this clause (b) if an Event of Default exists at the time of appointment of a
successor Hermes Agent.

 

(c)          If a successor Hermes Agent shall not have been so appointed within
such 15 Business Day period, the Hermes Agent, with the consent of the Borrower
(which shall not be unreasonably withheld or delayed), shall then appoint a
commercial bank or trust company with capital and surplus of not less than
$500,000,000 as successor Hermes Agent who shall serve as Hermes Agent hereunder
or thereunder until such time, if any, as the Lenders appoint a successor Hermes
Agent as provided above; provided that the Borrower’s consent shall not be
required pursuant to this clause (d) if an Event of Default exists at the time
of appointment of a successor Hermes Agent.

 

(d)          If no successor Hermes Agent has been appointed pursuant to clause
(b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Hermes Agent, the Hermes Agent’s resignation shall
become effective and the Required Lenders shall thereafter perform all the
duties of the Hermes Agent hereunder and/or under any other Credit Document
until such time, if any, as the Required Lenders appoint a successor Hermes
Agent as provided above.

 

SECTION 13. Benefit of Agreement. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto, subject to the provisions of this Section 13.

 

13.01 Assignments and Transfers by the Lenders.   (a) Subject to Section 13.06
and 13.07, any Lender (or any Lender together with one or more other Lenders,
each an “Existing Lender”) may:

 

(i)             with the consent of the Hermes Agent and the written consent of
the Federal Republic of Germany, where required according to the applicable
Hermes General Terms and Conditions (Allgemeine Bedingungen) and the
supplementary provisions relating to the assignment of Guaranteed Amounts
(Ergänzende Bestimmungen für Forderungsabtretungen-AB (FAB)), assign any of its
rights or transfer by novation any of its rights and obligations under this
Agreement or any Credit Document to which it is a party (including, without
limitation, all of the Commitments and outstanding Loans, or if less than all, a
portion equal to at least $10,000,000 in the aggregate for such Lender’s rights
and obligations), to (x) its parent company and/or any Affiliate of such
assigning or transferring Lender which is at least 50% owned (directly or
indirectly) by such Lender or its parent company or (y) in the case of any
Lender that

 

-86-

 

 

is a fund that invests in bank loans, any other fund that invests in bank loans
and is managed or advised by the same investment advisor of such Lender or by an
Affiliate of such investment advisor, or

 

(ii)             with the consent of the Hermes Agent, the written consent of
the Federal Republic of Germany, where required according to the applicable
Hermes General Terms and Conditions (Allgemeine Bedingungen) and the
supplementary provisions relating to the assignment of Guaranteed Amounts
(Ergänzende Bestimmungen für Forderungsabtretungen-AB (FAB)) and the consent of
the Borrower (which consent, in the case of the Borrower (x) shall not be
unreasonably withheld or delayed, (y) shall not be required if a Default or
Event of Default shall have occurred and be continuing at such time and (z)
shall be deemed to have been given ten Business Days after the Existing Lender
has requested it in writing unless consent is expressly refused by the Borrower
within that time) assign any of its rights in or transfer by novation any of its
rights in and obligations under all of its Commitments and outstanding Loans, or
if less than all, a portion equal to at least $10,000,000 in the aggregate for
such Existing Lender’s rights and obligations, hereunder to one or more Eligible
Transferees (treating any fund that invests in bank loans and any other fund
that invests in bank loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee),

 

each of which assignees or transferees shall become a party to this Agreement as
a Lender by execution of (I) an Assignment Agreement (in the case of
assignments) and (II) a Transfer Certificate (in the case of transfers under
Section 13.06); provided that (x) at such time, Schedule 1.01(a) shall be deemed
modified to reflect the Commitments and/or outstanding Loans, as the case may
be, of such New Lender and of the Existing Lenders, (y) the consent of the
Facility Agent shall be required in connection with any assignment or transfer
pursuant to the preceding clause (ii) (which consent, in each case, shall not be
unreasonably withheld or delayed) and (z) the consent of the CIRR Representative
and the Federal Republic of Germany shall be required in connection with any
assignment or transfer pursuant to preceding clause (i) or (ii) if the New
Lender elects to become a Refinanced Bank or enter into an Interest Make-Up
Agreement; and provided, further, that at no time shall a Lender assign or
transfer its rights or obligations under this Agreement to a hedge fund, private
equity fund, insurance company or other similar or related financing institution
that is not in the primary business of accepting cash deposits from, and making
loans to, the public.

 

(b)          If (x) a Lender assigns or transfers any of its rights or
obligations under the Credit Documents or changes its Facility Office and (y) as
a result of circumstances existing at the date the assignment, transfer or
change occurs, a Credit Party would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Sections 2.09,
2.10 or 4.04, then the New Lender or Lender acting through its new Facility
Office is only entitled to receive payment under that section to the same extent
as the Existing Lender or Lender acting through its previous Facility Office
would have been if the assignment, transfer or change had not occurred. This
Section 13.01(b) shall not apply in respect of an assignment or transfer made in
the ordinary course of the primary syndication of the Credit Agreement.

 

-87-

 

 

(c)          Each New Lender, by executing the relevant Transfer Certificate or
Assignment Agreement, confirms, for the avoidance of doubt, that the Facility
Agent has authority to execute on its behalf any amendment or waiver that has
been approved by or on behalf of the requisite Lender or Lenders in accordance
with this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

(d)          The Borrower and Bookrunner hereby agree to discuss and co-operate
in good faith in connection with any initial syndication and transfer of the
Loans.

 

13.02 Assignment or Transfer Fee.  Unless the Facility Agent otherwise agrees
and excluding an assignment or transfer (i) to an Affiliate of a Lender, (ii)
made in connection with primary syndication of this Agreement or (iii) as set
forth in Section 13.03, each New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Facility Agent (for its own
account) a fee of $3,500.

 

13.03 Assignments and Transfers to Hermes or KfW.   Nothing in this Agreement
shall prevent or prohibit any Lender from assigning its rights or transferring
its rights and obligations hereunder to (x) Hermes and (y) KfW in support of
borrowings made by such Lender from KfW pursuant to the KfW Refinancing, in each
case without the consent of the Borrower and without being required to pay the
non-refundable assignment fee of $3,500 referred to in Section 13.02 above.

 

13.04 Limitation of Responsibility to Existing Lenders.  (a) Unless expressly
agreed to the contrary, an Existing Lender makes no representation or warranty
and assumes no responsibility to a New Lender for:

 

(i)          the legality, validity, effectiveness, adequacy or enforceability
of the Credit Documents, the Security Documents or any other documents;

 

(ii)         the financial condition of any Credit Party;

 

(iii)        the performance and observance by any Credit Party of its
obligations under the Credit Documents or any other documents; or

 

(iv)        the accuracy of any statements (whether written or oral) made in or
in connection with any Credit Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)          Each New Lender confirms to the Existing Lender, the other Lender
Creditors and the Secured Creditors that it (1) has made (and shall continue to
make) its own independent investigation and assessment of the financial
condition and affairs of each Credit Party and its related entities in
connection with its participation in this Agreement and has not relied
exclusively on any information provided to it by the Existing Lender or any
other Lender Creditor in connection with any Credit Document or any Lien (or any
other security interest) created pursuant to the Security Documents and (2) will
continue to make its own independent

 

-88-

 

 

appraisal of the creditworthiness of each Credit Party and its related entities
whilst any amount is or may be outstanding under the Credit Documents or any
Commitment is in force.

 

(c)          Nothing in any Credit Document obliges an Existing Lender to:

 

(i) accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Section 13; or

 

(ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Credit Party of its obligations under the
Credit Documents or otherwise.

 

13.05 [Intentionally Omitted].

 

13.06 Procedure and Conditions for Transfer.   (a) Subject to Section 13.01, a
transfer is effected in accordance with Section 13.06(c) when the Facility Agent
executes an otherwise duly completed Transfer Certificate delivered to it by the
Existing Lender and the New Lender. The Facility Agent shall, subject to Section
13.06(b), as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.

 

(b)          The Facility Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or similar
checks under all applicable laws and regulations in relation to the transfer to
such New Lender.

 

(c)          On the date of the transfer:

 

(i)          to the extent that in the Transfer Certificate the Existing Lender
seeks to transfer by novation its rights and obligations under the Credit
Documents to which it is a party and in respect of the Security Documents each
of the Credit Parties and the Existing Lender shall be released from further
obligations towards one another under the Credit Documents and in respect of the
Security Documents and their respective rights against one another under the
Credit Documents and in respect of the Security Documents shall be cancelled
(being the “Discharged Rights and Obligations”);

 

(ii)         each of the Credit Parties and the New Lender shall assume
obligations towards one another and/or acquire rights against one another which
differ from the Discharged Rights and Obligations only insofar as that Credit
Party or other member of the NCLC Group and the New Lender have assumed and/or
acquired the same in place of that Credit Party and the Existing Lender;

 

(iii)        the Facility Agent, the Collateral Agent, the Hermes Agent, the New
Lender and the other Lenders shall acquire the same rights and assume the same
obligations between themselves and in respect of the Security Documents as they
would have acquired and assumed had the New Lender been an original Lender with
the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Facility Agent, the

 

-89-

 

 

Collateral Agent, the Hermes Agent and the Existing Lender shall each be
released from further obligations to each other under the Credit Documents, it
being understood that the indemnification provisions under this Agreement
(including, without limitation, Sections 2.09, 2.10, 4.04, 14.01 and 14.05)
shall survive as to such Existing Lender; and

 

(iv)        the New Lender shall become a party to this Agreement as a “Lender”

 

13.07 Procedure and Conditions for Assignment.   (a) Subject to Section 13.01,
an assignment may be effected in accordance with Section 13.07(c) below when the
Facility Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Facility Agent
shall, subject to Section 13.07(b) below, as soon as reasonably practicable
after receipt by it of a duly completed Assignment Agreement appearing on its
face to comply with the terms of this Agreement and delivered in accordance with
the terms of this Agreement, execute that Assignment Agreement.

 

(b)          The Facility Agent shall only be obliged to execute an Assignment
Agreement delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or similar
checks under all applicable laws and regulations in relation to the assignment
to such New Lender.

 

(c)          On the date of the assignment:

 

(i) the Existing Lender will assign absolutely to the New Lender its rights
under the Credit Documents and in respect of any Lien (or any other security
interest) created pursuant to the Security Documents expressed to be the subject
of the assignment in the Assignment Agreement;

 

(ii) the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
any Lien (or any other security interest) created pursuant to the Security
Documents), it being understood that the indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 14.01 and
14.05) shall survive as to such Existing Lender; and

 

(iii) the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

13.08 Copy of Transfer Certificate or Assignment Agreement to Parent.   The
Facility Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Parent a copy of
that Transfer Certificate or Assignment Agreement.

 

13.09 Security over Lenders’ Rights.   In addition to the other rights provided
to Lenders under this Section 13, each Lender may without consulting with or
obtaining consent from any Credit Party, at any time charge, assign or otherwise
create a Lien (or any other security interest) or declare a trust in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Credit Document to secure obligations of that Lender including, without
limitation:

 

-90-

 

 

(i)          any charge, assignment or other Lien (or any other security
interest) or trust to secure obligations to a federal reserve or central bank or
the CIRR Representative; and

 

(ii)         in the case of any Lender which is a fund, any charge, assignment
or other Lien (or any other security interest) granted to any holders (or
trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

 

except that no such charge, assignment or Lien (or any other security interest)
or trust shall:

 

(i) release a Lender from any of its obligations under the Credit Documents or
substitute the beneficiary of the relevant charge, assignment or other Lien (or
any other security interest) or trust for the Lender as a party to any of the
Credit Documents; or

 

(ii) require any payments to be made by a Credit Party or grant to any person
any more extensive rights than those required to be made or granted to the
relevant Lender under the Credit Documents.

 

13.10 Assignment by a Credit Party.   No Credit Party may assign any of its
rights or transfer by novation any of its rights, obligations or interest
hereunder or under any other Credit Document without the prior written consent
of the Hermes Agent, the CIRR Representative, and the Lenders.

 

13.11 Lender Participations.   (a) Although any Lender may grant participations
in its rights hereunder, such Lender shall remain a “Lender” for all purposes
hereunder (and may not transfer by novation its rights and obligations or assign
its rights under all or any portion of its Commitments hereunder except as
provided in Sections 2.12 and 13.01) and the participant shall not constitute a
“Lender” hereunder;

 

(b)          no Lender shall grant any participation under which the participant
shall have rights to approve any amendment to or waiver of this Agreement or any
other Credit Document except to the extent such amendment or waiver would (x)
extend the final scheduled maturity of any Loan in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Commitment Commission thereon (except (m) in connection with a waiver of
applicability of any post-default increase in interest rates and (n) that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(x)) or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitments shall not constitute a change in the terms of
such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment by the Borrower of any of its rights, or transfer by the Borrower of
any of its rights and obligations, under this Agreement or (z) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) securing the

 

-91-

 

 

Loans hereunder in which such participant is participating. In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation; and

 

(c)          Where the Borrower notifies the Lenders that a Participant Register
is required by the Borrower, each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Facility Agent (in its capacity as Facility Agent) shall have no
responsibility for maintaining a Participant Register.

 

13.12 Increased Costs.   To the extent that a transfer of all or any portion of
a Lender’s Commitments and related outstanding Credit Document Obligations
pursuant to Section 2.12 or Section 13.01 would, at the time of such assignment,
result in increased costs under Section 2.09, 2.10 or 4.04 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

SECTION 14. Miscellaneous.

 

14.01 Payment of Expenses, etc.   The Borrower agrees that it shall:  whether or
not the transactions herein contemplated are consummated, (i) pay all reasonable
documented out-of-pocket costs and expenses of each of the Agents (including,
without limitation, the reasonable documented fees and disbursements of Norton
Rose Fulbright LLP, Bahamian counsel, Bermuda counsel, other counsel to the
Facility Agent and the Lead Arrangers and local counsel) in connection with (a)
the preparation, execution and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, and (b) any initial
transfers by KfW IPEX Bank GmbH as original Lender pursuant to Section 5.11
carried out during the period falling 6 months after the Effective Date
including, without limitation, all documents requested to be executed in respect
of such transfers, and all respective syndication efforts with respect to this
Agreement; (ii) pay all documented out-of-pocket costs and expenses of each of
the Agents and each of the Lenders in connection with the enforcement of this
Agreement and

 

-92-

 

 

the other Credit Documents and the documents and instruments referred to herein
and therein (including, without limitation, the fees and disbursements of
counsel (excluding in-house counsel) for each of the Agents and for each of the
Lenders); (iii) pay and hold the Facility Agent and each of the Lenders harmless
from and against any and all present and future stamp, documentary, transfer,
sales and use, value added, excise and other similar taxes with respect to the
foregoing matters, the performance of any obligation under this Agreement or any
Credit Document or any payment thereunder, and save the Facility Agent and save
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to the Facility Agent or such Lender) to pay such taxes; and (iv)
other than in respect of a wrongful failure by any Lender to fund its
Commitments as required by this Agreement, indemnify the Agents and each Lender,
and each of their respective officers, directors, trustees, employees,
representatives and agents from and hold each of them harmless against any and
all liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any of the Agents
or any Lender is a party thereto) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Loans hereunder or the consummation of any transactions contemplated herein,
or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (b) the actual or
alleged presence of Hazardous Materials on the Vessel or in the air, surface
water or groundwater or on the surface or subsurface of any property at any time
owned or operated by the Borrower, the generation, storage, transportation,
handling, disposal or Environmental Release of Hazardous Materials at any
location, whether or not owned or operated by the Borrower, the non-compliance
of the Vessel or property with foreign, federal, state and local laws,
regulations, and ordinances (including applicable permits thereunder) applicable
to the Vessel or property, or any Environmental Claim asserted against the
Borrower or the Vessel or property at any time owned or operated by the
Borrower, including, without limitation, the reasonable fees and disbursements
of counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages, penalties, actions, judgments, suits, costs,
disbursements or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified or by reason of
a failure by the Person to be indemnified to fund its Commitments as required by
this Agreement). To the extent that the undertaking to indemnify, pay or hold
harmless each of the Agents or any Lender set forth in the preceding sentence
may be unenforceable because it violates any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.

 

Notwithstanding the above, it is agreed that costs, fees, expenses and other
compensation arising in respect of the initial syndication of the Loans of the
type referred to in Section 6.05 shall not include any such costs, fees and
expenses and other compensation arising solely in respect of legal advice to the
Lenders to explain the technical and/or structural aspects of the Hermes and
CIRR issues.

 

-93-

 

 

14.02 Right of Set-off.   In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to the Parent or any
Subsidiary of the Parent or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Parent or
any Subsidiary of the Parent but in any event excluding assets held in trust for
any such Person against and on account of the Credit Document Obligations and
liabilities of the Parent or such Subsidiary of the Parent, as applicable, to
such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Credit Document Obligations
purchased by such Lender pursuant to Section 14.05(b), and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said Credit Document Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. Each
Lender upon the exercise of its rights to set-off pursuant to this Section 14.02
shall give notice thereof to the Facility Agent.

 

14.03 Notices.   Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telegraphic, telecopier or electronic (unless and until notified to the
contrary) communication) and mailed, telexed, telecopied, delivered or
electronic mailed: if to any Credit Party, at the address specified on Schedule
14.03A; if to any Lender, at its address specified opposite its name on Schedule
14.03B; and if to the Facility Agent or the Hermes Agent, at its Notice Office;
or, as to any other Credit Party, at such other address as shall be designated
by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Parent, the Borrower and the Facility Agent; provided that, with
respect to all notices and other communication made by electronic mail or other
electronic means, the Facility Agent, the Hermes Agent, the Lenders, the Parent,
the Borrower and the Pledgor agree that they (x) shall notify each other in
writing of their electronic mail address and/or any other information required
to enable the sending and receipt of information by that means and (y) shall
notify each other of any change to their address or any other such information
supplied by them. All such notices and communications shall, (i) when mailed, be
effective three Business Days after being deposited in the mails, prepaid and
properly addressed for delivery, (ii) when sent by overnight courier, be
effective one Business Day after delivery to the overnight courier prepaid and
properly addressed for delivery on such next Business Day, (iii) when sent by
telex or telecopier, be effective when sent by telex or telecopier, except that
notices and communications to the Facility Agent or the Hermes Agent shall not
be effective until received by the Facility Agent or the Hermes Agent (as the
case may be), or (iv) when electronic mailed, be effective only when actually
received in readable form and in the case of any electronic communication made
by a Lender, the Parent, the Borrower or the Pledgor to the Facility Agent or
the Hermes Agent, only if it is addressed in such a manner as the Facility Agent
shall specify for this purpose. A copy of any notice to the Facility Agent shall
be delivered to the Hermes Agent at its Notice Office. If an Agent is an
Impaired Agent the parties to this Agreement may, instead of communicating with
each other

 

-94-

 

 

through such Agent, communicate with each other directly and (while such Agent
is an Impaired Agent) all the provisions of the Credit Documents which require
communications to be made or notices to be given to or by such Agent shall be
varied so that communications may be made and notices given to or by the
relevant parties to this Agreement directly. This provision shall not operate
after a replacement Agent has been appointed.

 

14.04 No Waiver; Remedies Cumulative.   No failure or delay on the part of an
Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between the Borrower or
any other Credit Party and an Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which an Agent or any Lender would otherwise have. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of an Agent or any Lender to any other or
further action in any circumstances without notice or demand.

 

14.05 Payments Pro Rata.   (a) Except as otherwise provided in this Agreement,
the Facility Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Credit Document Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Credit
Document Obligations with respect to which such payment was received.

 

(b)          Other than in connection with assignments and participations (which
are governed by Section 13), each of the Lenders agrees that, if it should
receive any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise), which is applicable to the payment of the principal
of, or interest on, the Loans, Commitment Commission, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Credit Document Obligation then owed and due
to such Lender bears to the total of such Credit Document Obligation then owed
and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Credit Document Obligations
of the respective Credit Party to such Lenders in such amount as shall result in
a proportional participation by all the Lenders in such amount; provided that if
all or any portion of such excess amount is thereafter recovered from such
Lender, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.

 

(c)          Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 14.05(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

-95-

 

 

14.06 Calculations; Computations.   (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by the Parent to the Lenders). In
addition, all computations determining compliance with the financial covenants
set forth in Sections 10.06 through 10.09, inclusive, shall utilize accounting
principles and policies in conformity with those used to prepare the historical
financial statements delivered to the Lenders for the fiscal year of the Parent
ended December 31, 2013 (with the foregoing generally accepted accounting
principles, subject to the preceding proviso, herein called “GAAP”). Unless
otherwise noted, all references in this Agreement to “generally accepted
accounting principles” shall mean generally accepted accounting principles as in
effect in the United States.

 

(b)          All computations of interest and Commitment Commission hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or Commitment Commission are payable.

 

14.07 Governing Law; Exclusive Jurisdiction of English Courts; Service of
Process.  (a) This Agreement and any non-contractual obligations arising out of
or in connection with it are governed by English law.

 

(b)          The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”). The parties hereto agree that the courts of England are the most
appropriate and convenient courts to settle disputes and accordingly no party
hereto will argue to the contrary. This section 14.07 is for the benefit of the
Lenders, Agents and Secured Creditors. As a result, no such party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Lenders, Agents and Secured
Creditors may take concurrent proceedings in any number of jurisdictions.

 

(c)          Without prejudice to any other mode of service allowed under any
relevant law, each Credit Party (other than a Credit Party incorporated in
England and Wales): (i)irrevocably appoints ec3 Services Limited, having its
registered office at The St Botolph Building, 138 Houndsditch, London, ec3A 7AR,
as its agent for service of process in relation to any proceedings before the
English courts in connection with any credit document and (ii) agrees that
failure by an agent for service of process to notify the relevant Credit Party
of the process will not invalidate the proceedings concerned. If any person
appointed as an agent for service of process is unable for any reason to act as
agent for service of process, the Parent (on behalf of all the Credit Parties)
must immediately (and in any event within five days of such event taking place)
appoint another agent on terms acceptable to the facility agent. Failing this,
the Facility Agent may appoint another agent for this purpose.

 

Each party to this Agreement expressly agrees and consents to the provisions of
this Section 14.07.

 

-96-

 

 

14.08 Counterparts.   This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Facility Agent.

 

14.09 Effectiveness.   This Agreement shall take effect as a deed on the date
(the “Effective Date”) on which (i) the Borrower, the Guarantor, the Agents and
each of the Lenders who are initially parties hereto shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered the same to the Facility Agent or, in the case of the Lenders and the
other Agents, shall have given to the Facility Agent written or facsimile notice
(actually received) at such office that the same has been signed and mailed to
it, (ii) the Borrower shall have paid to the Facility Agent for its own account
and/or the account of Lenders and/or Agents, as the case may be, the fees
required to be paid pursuant to the heads of terms, dated June 11, 2014, among
the Parent and KfW IPEX Bank GmbH (the “Heads of Terms”) and (iii) the Credit
Parties shall have provided (x) the “Know Your Customer” information required
pursuant to the USA Patriot Act (Title III of Pub.: 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”) and (y) such other documentation and
evidence necessary in order to carry out and be reasonably satisfied with other
similar checks under all applicable laws and regulations pursuant to the
Transaction and the Hermes Cover, in each case as requested by the Facility
Agent, the Hermes Agent or any Lender in connection with each of the Facility
Agent’s, the Hermes Agent’s, Hermes’ and each Lender’s internal compliance
regulations. The Facility Agent will give the Parent, the Borrower and each
Lender prompt written notice of the occurrence of the Effective Date.

 

14.10 Headings Descriptive.   The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

14.11 Amendment or Waiver; etc.  (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party thereto, the Hermes Agent and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender), (i)
extend the final scheduled maturity of any Loan, extend the timing for or reduce
the principal amount of any Scheduled Repayment, increase or extend any
Commitment (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Commitments shall not constitute an increase of the Commitment of any
Lender), or reduce the rate (including, without limitation, the Floating Rate
Margin and the Fixed Rate) or extend the time of payment of interest on any Loan
or Commitment Commission or fees (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates and (y) any
amendment or modification to the definitions used in the financial covenants set
forth in Sections 10.06 through 10.09, inclusive, in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i)),
or reduce the principal amount thereof (except to the extent repaid in cash),
(ii) release any of the Collateral (except as expressly provided in the Credit
Documents) under any of the Security Documents, (iii) amend, modify or waive any
provision

 

-97-

 

 

of Section 13 or this Section 14.11, (iv) change the definition of Required
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Effective Date) or a
provision which expressly requires the consent of all the Lenders, (v) consent
to the assignment and/or transfer by the Parent and/or Borrower of any of its
rights and obligations under this Agreement, or (vi) replace the Parent Guaranty
or release the Parent Guaranty from the relevant guarantee to which such
Guarantor is a party (other than as provided in such guarantee); provided,
further, that no such change, waiver, discharge or termination shall (u) without
the consent of Hermes, amend, modify or waive any provision that relates to the
rights or obligations of Hermes and (v) without the consent of each Agent, the
CIRR Representative and/or each Lead Arranger, as applicable, amend, modify or
waive any provision relating to the rights or obligations of such Agent, the
CIRR Representative and/or such Lead Arranger, as applicable.

 

(b)          If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 14.11(a),
the consent of the Required Lenders is obtained but the consent of each Lender
(other than any Defaulting Lender) is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders are treated as described in
either clauses (A) or (B) below, to either (A) replace each such non-consenting
Lender or Lenders with one or more Replacement Lenders pursuant to Section 2.12
so long as at the time of such replacement, each such Replacement Lender
consents to the proposed change, waiver, discharge or termination or (B)
terminate such non-consenting Lender’s Commitment (if such Lender’s consent is
required as a result of its Commitment), and/or repay outstanding Loans and
terminate any outstanding Commitments of such Lender which gave rise to the need
to obtain such Lender’s consent, in accordance with Section 4.01(d), provided
that, unless the Commitments are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Required
Lenders (determined before giving effect to the proposed action) and the Hermes
Agent shall specifically consent thereto, provided, further, that in any event
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 14.11(a).

 

14.12 Survival.   All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 2.11, 4.04, 14.01 and 14.05 shall, subject
to Section 14.13 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the making and repayment of the Loans.

 

14.13 Domicile of Loans.   Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.13 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10, or 4.04 from those
being charged by the respective Lender prior to such transfer, then the

 

-98-

 

 

Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

14.14 Confidentiality.   Each Lender agrees that it will use its best efforts
not to disclose without the prior consent of the Parent or the Borrower (other
than to their respective Affiliates or their respective Affiliates’ employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company, Affiliates or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 14.14 to the same extent as such Lender) any information with respect to
the Parent or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that the
Hermes Agent and the CIRR Agent may disclose any information to Hermes or the
CIRR Representative, provided, further, that any Lender may disclose any such
information (a) as has become generally available to the public other than by
virtue of a breach of this Section 14.14 by the respective Lender, (b) as may be
required in any report, statement or testimony submitted to any municipal, state
or Federal regulatory body having or claiming to have jurisdiction over such
Lender or similar organizations (whether in the United States, the United
Kingdom or elsewhere) or their successors, (c) as may be required in respect to
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender, (e)
to an Agent, (f) to any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the
Commitments or any interest therein by such Lender, provided that such
prospective transferee expressly agrees to be bound by the confidentiality
provisions contained in this Section 14.14 and (g) to Hermes and/or the Federal
Republic of Germany and/or the European Union and/or any agency thereof or any
person acting or purporting to act on any of their behalves. In the case of
Section 14.14(g), each of the Parent and the Borrower acknowledges and agrees
that any such information may be used by Hermes and/or the Federal Republic of
Germany and/or the European Union and/or any agency thereof or any person acting
or purporting to act on any of their behalves for statistical purposes and/or
for reports of a general nature.

 

14.15 Register.   The Facility Agent shall maintain a register (the “Register”)
on which it will record the Commitments from time to time of each of the
Lenders, the Loans made by each of the Lenders and each repayment and prepayment
in respect of the principal amount of the Loans of each Lender. Failure to make
any such recordation, or any error in such recordation shall not affect the
Borrower’s obligations in respect of such Loans. With respect to any Lender, the
assignment or transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such assignment or transfer is recorded on the Register
maintained by the Facility Agent with respect to ownership of such Commitments
and Loans. Prior to such recordation all amounts owing to the transferor with
respect to such Commitments and Loans shall remain owing to the transferor. The
registration of an assignment or transfer of all or part of any Commitments and
Loans (as the case may be) shall be recorded by the Facility Agent on the
Register only upon the acceptance by the Facility Agent of a properly executed
and delivered Transfer Certificate or Assignment Agreement pursuant to Section
13.06(a) or 13.07(a), respectively.

 

-99-

 

 

14.16 Third Party Rights.   Other than the Other Creditors with respect to
Section 4.05 and Hermes with respect to Sections 5.15 and 9.06, a person who is
not a party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement
unless expressly provided to the contrary in a Credit Document. Notwithstanding
any term of any Credit Document, the consent of any person who is not a party to
this Agreement is not required to rescind or vary this Agreement at any time.

 

14.17 Judgment Currency.   If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Facility Agent could purchase the
specified currency with such other currency at the Facility Agent’s Frankfurt
office on the Business Day preceding that on which final judgment is given. The
obligations of the Borrower in respect of any sum due to any Lender or an Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or an Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or an Agent (as the
case may be) may in accordance with normal banking procedures purchase the
specified currency with such other currency; if the amount of the specified
currency so purchased is less than the sum originally due to such Lender or an
Agent, as the case may be, in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or an Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to any Lender or an Agent, as the case
may be, in the specified currency, such Lender or an Agent, as the case may be,
agrees to remit such excess to the Borrower.

 

14.18 Language.   All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to an Agent
or any Lender shall, unless otherwise agreed by the respective recipients
thereof, be submitted in the English language or, to the extent the original of
such document is not in the English language, such document shall be delivered
with a certified English translation thereof. In the event of any conflict
between the English translation and the original text of any document, the
English translation shall prevail unless the original text is a statutory
instrument, legal process or any other document of a similar type or a notice,
demand or other communication from Hermes or in relation to the Hermes Cover.

 

14.19 Waiver of Immunity.   The Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
Kingdom, the United States, Bermuda, the Bahamas, Germany or elsewhere, to
enforce or collect upon the Credit Document Obligations of the Borrower or any
other Credit Party related to or arising from the transactions contemplated by
any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from

 

-100-

 

 

jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, the
Borrower, for itself and on behalf of the other Credit Parties, hereby expressly
waives, to the fullest extent permissible under applicable law, any such
immunity, and agrees not to assert any such right or claim in any such
proceeding, whether in the United Kingdom, the United States, Bermuda, the
Bahamas, Germany or elsewhere.

 

14.20 “Know Your Customer” Notice.   Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the Patriot Act and/or other
applicable laws and regulations, it is required to obtain, verify, and record
information that identifies each Credit Party, which information includes the
name of each Credit Party and other information that will allow such Lender to
identify each Credit Party in accordance with the Patriot Act and/or such other
applicable laws and regulations, and each Credit Party agrees to provide such
information from time to time to any Lender.

 

14.21 Release of Liens and the Parent Guaranty; Flag Jurisdiction Transfer.

 

(a)          In the event that any Person conveys, sells, leases, assigns,
transfers or otherwise disposes of all or any portion of the Collateral to a
Person that is not (and is not required to become) a Credit Party in a
transaction permitted by this Agreement or the Credit Documents (including
pursuant to a valid waiver or consent), each Lender hereby consents to the
release and hereby directs the Collateral Agent to release any Liens created by
any Credit Document in respect of such Collateral, and, in the case of a
disposition of all of the Equity Interests of any Credit Party (other than the
Borrower) in a transaction permitted by this Agreement and as a result of which
such Credit Party would not be required to guaranty the Credit Document
Obligations pursuant to Sections 9.10(c) and 15, each Lender hereby consents to
the release of such Credit Party’s obligations under the relevant guarantee to
which it is a party. Each Lender hereby directs the Collateral Agent, and the
Collateral Agent agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or, at the Borrower’s expense, file such
documents and perform other actions reasonably necessary to release the relevant
guarantee, as applicable, and the Liens when and as directed pursuant to this
Section 14.21. In addition, the Collateral Agent agrees to take such actions as
are reasonably requested by the Borrower and at the Borrower’s expense to
terminate the Liens and security interests created by the Credit Documents when
all the Credit Document Obligations (other than contingent indemnification
Credit Document Obligations and expense reimbursement claims to the extent no
claim therefore has been made) are paid in full and Commitments are terminated.
Any representation, warranty or covenant contained in any Credit Document
relating to any such Equity Interests or asset of the Borrower shall no longer
be deemed to be made once such Equity Interests or asset is so conveyed, sold,
leased, assigned, transferred or disposed of.

 

(b)          In the event that the Borrower desires to implement a Flag
Jurisdiction Transfer with respect to the Vessel, upon receipt of reasonable
advance notice thereof from the Borrower, the Collateral Agent shall use
commercially reasonably efforts to provide, or (as necessary) procure the
provision of, all such reasonable assistance as any Credit Party may request
from time to time in relation to (i) the Flag Jurisdiction Transfer, (ii) the
related deregistration of the Vessel from its previous flag jurisdiction, and
(iii) the release and discharge of the related Security Documents provided that
the relevant Credit Party shall pay all

 

-101-

 

 

documented out of pocket costs and expenses reasonably incurred by the
Collateral Agent or a Secured Creditor in connection with provision of such
assistance. Each Lender hereby consents, in connection with any Flag
Jurisdiction Transfer and subject to the satisfaction of the requirements
thereof to be satisfied by the relevant Credit Party, to (i) deregister the
Vessel from its previous flag jurisdiction and (ii) release and hereby direct
the Collateral Agent to release the Vessel Mortgage. Each Lender hereby directs
the Collateral Agent, and the Collateral Agent agrees to execute and deliver or,
at the Borrower’s expense, file such documents and perform other actions
reasonably necessary to release the Vessel Mortgage when and as directed
pursuant to this Section 14.21(b).

 

14.22 Partial Invalidity.   If, at any time, any provision of the Credit
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired. Any such illegal, invalid or unenforceable provision shall to the
extent possible be substituted by a legal, valid and enforceable provision which
reflects the intention of the parties to this Agreement.

 

SECTION 15. Parent Guarantyand Indemnity. The Parent irrevocably and
unconditionally: 

 

(i)          guarantees to each Lender Creditor punctual performance by each
other Credit Party of all that Credit Party’s Credit Document Obligations under
the Credit Documents; or

 

(ii)         undertakes with each Lender Creditor that whenever another Credit
Party does not pay any amount when due under or in connection with any Credit
Document, the Guarantor shall immediately on demand pay that amount as if it was
the principal obligor; and

 

(iii)        agrees with each Lender Creditor that if any obligation guaranteed
by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify that Lender Creditor immediately
on demand against any cost, loss or liability it incurs as a result of a Credit
Party not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by it under any Credit Document on
the date when it would have been due. The amount payable by the Guarantor under
this indemnity will not exceed the amount it would have had to pay under this
Section 15 if the amount claimed had been recoverable on the basis of a
guarantee.

 

15.02 Continuing Guaranty.  This guarantee is a continuing guarantee and will
extend to the ultimate balance of sums payable by any Credit Party under the
Credit Documents, regardless of any intermediate payment or discharge in whole
or in part.

 

15.03 Reinstatement.  If any discharge, release or arrangement (whether in
respect of the obligations of any Credit Party or any security for those
obligations or otherwise) is made by a Lender Creditor in whole or in part on
the basis of any payment, security or other

 

-102-

 

 

disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of the
Guarantor under this Section 15 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

15.04 Waiver of Defenses.  The obligations of the Guarantor under this Section
15 will not be affected by an act, omission, matter or thing which, but for this
Section 15, would reduce, release or prejudice any of its obligations under this
Section 15 (without limitation and whether or not known to it or any Lender
Creditor) including:

 

(i)          any time, waiver or consent granted to, or composition with, any
Credit Party or other person;

 

(ii)         the release of any other Credit Party or any other person under the
terms of any composition or arrangement with any creditor of any member of the
NCLC Group;

 

(iii)        the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Credit Party or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realize the full value of any
security;

 

(iv)        any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of a Credit Party or any other
person;

 

(v)         any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Credit Document
or any other document or security including, without limitation, any change in
the purpose of, any extension of or increase in any facility or the addition of
any new facility under any Credit Document or other document or security;

 

(vi)        any unenforceability, illegality or invalidity of any obligation of
any person under any Credit Document or any other document or security; or

 

(vii)       any insolvency or similar proceedings.

 

15.05 Guarantor Intent.  Without prejudice to the generality of Section 15.04,
the Guarantor expressly confirms that it intends that this guarantee shall
extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Credit Documents and/or any facility
or amount made available under any of the Credit Documents for the purposes of
or in connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

15.06 Immediate Recourse.   The Guarantor waives any right it may have of first
requiring any Credit Party (or any trustee or agent on its behalf) to proceed
against or enforce

 

-103-

 

 

any other rights or security or claim payment from any person before claiming
from the Guarantor under this Section 15. This waiver applies irrespective of
any law or any provision of a Credit Document to the contrary.

 

15.07 Appropriations.   Until all amounts which may be or become payable by the
Credit Parties under or in connection with the Credit Documents have been
irrevocably paid in full, each Lender Creditor (or any trustee or agent on its
behalf) may:

 

(i)          refrain from applying or enforcing any other moneys, security or
rights held or received by that Lender Creditor (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
the Guarantor shall not be entitled to the benefit of the same; and

 

(ii)         hold in an interest-bearing suspense account any moneys received
from the Guarantor or on account of the Guarantor’s liability under this Section
15.

 

15.08 Deferral of Guarantor’s Rights.   Until all amounts which may be or become
payable by the Credit Parties under or in connection with the Credit Documents
have been irrevocably paid in full and unless the Facility Agent otherwise
directs, the Guarantor will not exercise any rights which it may have by reason
of performance by it of its obligations under the Credit Documents or by reason
of any amount being payable, or liability arising, under this Section 15:

 

(i)          to be indemnified by a Credit Party;

 

(ii)         to claim any contribution from any other guarantor of any Credit
Party’s obligations under the Credit Documents;

 

(iii)        to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Lender Creditors under the Credit
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Credit Documents by any Lender Creditor;

 

(iv)        to bring legal or other proceedings for an order requiring any
Credit Party to make any payment, or perform any obligation, in respect of which
the Guarantor has given a guarantee, undertaking or indemnity under Section
15.01;

 

(v)         to exercise any right of set-off against any Credit Party; and/or

 

(vi)        to claim or prove as a creditor of any Credit Party in competition
with any Lender Creditor.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lender
Creditors by the Credit Parties under or in connection with the Credit Documents
to be repaid in full on trust for

 

-104-

 

 

the Lender Creditors and shall promptly pay or transfer the same to the Facility
Agent or as the Facility Agent may direct for application in accordance with
Section 4.

 

15.09 Additional Security. This guarantee is in addition to and is not in any
way prejudiced by any other guarantee or security now or subsequently held by
any Credit Party.

 

*     *     *

 

-105-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as a deed on the date first above
written.

 

Signed as a deed for and on behalf of NCL CORPORATION LTD., a Bermuda company,
as Parent and Guarantor, by Paul Alan Turner, being a person who, in accordance
with the laws of that territory, is acting under the authority of the company
under a power of attorney dated 8 July 2014.

 



By: /s/ Paul Alan Turner       Attorney-in-Fact       In the presence of:   /s/
Stuart Storry       Name: Stuart Storry       Title: Trainee Solicitor      
Address:   Norton Rose Fulbright LLP   3 More London Riverside   London SE1 2AQ
United Kingdom   Nortonrosefulbright.com  



 

-106-

 

 

Signed as a deed and delivered on behalf of SEAHAWK TWO, LTD., a Bermuda
company, as Borrower, by Paul Alan Turner, being a person who, in accordance
with the laws of that territory, is acting under the authority of the company
under a power of attorney dated 7 July 2014.

 



By: /s/ Paul Alan Turner       Attorney-in-Fact       In the presence of:   /s/
Stuart Storry       Name: Stuart Storry       Title: Trainee Solicitor      
Address:   Norton Rose Fulbright LLP   3 More London Riverside   London SE1 2AQ
United Kingdom   Nortonrosefulbright.com  



 

-107-

 

 

Signed as a deed and delivered on behalf of KFW IPEX-BANK GMBH, a bank organized
under the laws of Germany, Individually and as Facility Agent, Collateral Agent,
Initial Mandated Lead Arranger, Hermes Agent and CIRR Agent, by persons who, in
accordance with the laws of that territory, are acting under the authority of
the bank.

 



By: /s/ Aida Welker     Title: Director       By: /s/ Claudia Wenzel     Title:
Vice President       Authorized signatories           In the presence of:      
/s/ André Tlele       Name: André Tlele       Title: Vice President      
Address:   KfW IPEX-Bank GmbH   Palmengartenstraße 5-9   60325 Frankfurt am Main
 



 

-108-

 

 

SCHEDULE 1.01(a)

 

COMMITMENTS

 

Lender   Commitments KfW IPEX-Bank GmbH   [*] Total   [*]

 

-109-

 

 



SCHEDULE 1.01(b)

 

MANDATORY COSTS

 

(xvii)     The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

(xviii)    On the first day of each Interest Period (or as soon as possible
thereafter) the Facility Agent shall calculate, as a percentage rate, a rate
(the “Additional Cost Rate”) for each Lender, in accordance with the paragraphs
set out below. The Mandatory Cost will be calculated by the Facility Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

(xix)       The Additional Cost Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Facility Agent. This percentage will be certified by that Lender
in its notice to the Facility Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

(xx)        The Additional Cost Rate for any Lender lending from a Facility
Office in the United Kingdom will be calculated by the Facility Agent as
follows:

 

[*]

 

Where:

 

Ais the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

Bis the percentage rate of interest (excluding the Floating Rate Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in paragraph (b) of Section 2.06 payable for the relevant
Interest Period on the Loan.

 

Cis the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

Dis the percentage rate per annum payable by the Bank of England to the Facility
Agent on interest bearing Special Deposits.

 

-110-

 

 

SCHEDULE 1.01(b)

 

Eis designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Facility Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facility Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

 

(xxi)       For the purposes of this Schedule:

 

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 

“Unpaid Sum” means any sum due and payable but unpaid by any Credit Party under
the Credit Documents.

 

(xxii)     In application of the above formulae, A, B, C and D will be included
in the formulae as percentages (i.e. 5 per cent. will be included in the formula
as 5 and not as 0.05). A negative result obtained by subtracting D from B shall
be taken as zero. The resulting figures shall be rounded to four decimal places.

 

(xxiii)    If requested by the Facility Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Facility Agent, the rate of charge payable by that Reference Bank
to the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

-111-

 

 

SCHEDULE 1.01(b)

 

(xxiv)    Each Lender shall supply any information required by the Facility
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

a)the jurisdiction of its Facility Office; and

 

b)any other information that the Facility Agent may reasonably require for such
purpose.

 

Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.

 

(xxv)     The percentages of each Lender for the purpose of A and C above and
the rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Facility Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Facility Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 

(xxvi)    The Facility Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

(xxvii)   The Facility Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

(xxviii)    Any determination by the Facility Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to the Credit Agreement.

 

(xxix)      The Facility Agent may from time to time, after consultation with
the Parent and the Lenders, determine and notify to all parties to the Credit
Agreement any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.

 

-112-

 

 

SCHEDULE 5.07

 

NOTICES, ACKNOWLEDGMENTS AND CONSENTS

 

Notices

 

1. Notice of Assignment of the Construction Contract for Seahawk Two, Ltd. in
the form of Part 1 of Schedule 1 to the Assignment of Contracts shall be
delivered to the Yard.

 

2. Notice of Assignment of Refund Guarantees for Seahawk Two, Ltd. in the form
of either (x) Part 2 of Schedule 1 to the Assignment of Contracts or (y)
Schedule 1 to the Charge of KfW Refund Guarantees, as applicable, shall be
delivered to the applicable issuer of Refund Guarantees in respect of the Refund
Guarantee(s) issued on or prior to the Initial Borrowing Date.

 

3. Notice of Charge of the Refund Guarantee issued by KfW IPEX-Bank GmbH in the
form of Schedule 4 to the Assignment of Contracts shall be delivered to KfW
IPEX-Bank GmbH as refund guarantor.

 

Financing Statements

 

1. UCC-1 shall be filed with the Florida Secured Transaction Registry naming
Seahawk Two, Ltd. as Debtor and KfW IPEX-Bank GmbH in its capacity as Collateral
Agent, as Secured Party.

 

-113-

 

 

SCHEDULE 5.10

 

INITIAL BORROWING DATE OPINIONS

 

Exhibit 1
Form of Paul, Weiss, Rifkind, Wharton & Garrison LLP
opinion as to matters of New York law

 

-114-

 

 

SCHEDULE 5.10

 

Exhibit 2
Form of Cox Hallett Wilkinson Limited opinion as to matters of Bermuda law

 

-115-

 

 

SCHEDULE 5.10

 

Exhibit 3
Form of Norton Rose Fulbright LLP opinion as to matters of English law

 

-116-

 

 

SCHEDULE 5.10

 

Exhibit 4
Matters to be covered by Norton Rose Fulbright LLP in relation to matters of
German law

 

If required pursuant to Section 5.10(d) and subject to the assumptions,
qualifications and definitions set forth in such opinion, German Counsel to the
Facility Agent for the benefit of the Lead Arrangers opine as follows
(capitalized terms have the meanings ascribed to them in such opinion):

 

The Declaration of Guarantee constitutes a valid and legally binding guarantee
of the Federal Republic of Germany towards the Lenders subject to the specific
provisions set out in the Declaration of Guarantee and subject to the applicable
General Terms and Conditions and Guidelines.

 

-117-

 

 

SCHEDULE 5.10

 

Exhibit 5
Form of Holland & Knight LLP opinion as to matters of laws of Florida

 

-118-

 

 

SCHEDULE 6.09

 

MATERIAL LITIGATION

 

None

 

-119-

 

 

SCHEDULE 7.05

 

DELIVERY DATE OPINIONS

 

1.           Pursuant to Section 7.05(a) and subject to the assumptions,
qualifications and definitions set forth in such opinion, English Counsel to the
Facility Agent for the benefit of the Lead Arrangers opine as follows
(capitalized terms have the meanings ascribed to them in such opinion):

 

2.           the obligations expressed to be assumed by the Borrower in the
Credit Documents governed by English law constitute its valid, legally binding
and enforceable obligations;

 

3.           there is no requirement under English law for the consent or
authorisation of, or the filing, recording or enrolment of any documents with,
any court or other authority in England and Wales to be obtained or made in
order to ensure the legality, validity, enforceability or admissibility in
evidence of the Credit Documents governed by English law;

 

4.           English courts of competent jurisdiction will give effect to the
choice of English law as the proper law of the Credit Documents governed by
English law and will regard express submission by the Borrower to the
jurisdiction contained in the Credit Documents governed by English law as
sufficient to confer jurisdiction upon them over proceedings within the scope of
the submission;

 

5.           no stamp duty or similar tax is payable in the United Kingdom in
respect of the execution or delivery of the Credit Documents governed by English
law; and

 

6.           each Assignment Agreement is effective to create valid security
interests in favour of the Collateral Agent.

 

7.           Pursuant to Section 7.05(b) and subject to the assumptions,
qualifications and definitions set forth in such opinion, Paul, Weiss, Rifkind,
Wharton & Garrison, Counsel to the Credit Parties opine as follows (capitalized
terms shall have the meanings ascribed to them in such opinion):

 

8.           The Transaction Documents provide that they are to be governed by
English law.  To the extent that the Transaction Documents are governed by
English law or the law of any other jurisdiction, we express no opinion as to
those laws or their applicability to matters covered by this opinion, nor do we
express any opinion as to whether or not New York law is applicable to the
Transaction Documents.  However, we are of the opinion that if the Transaction
Documents were governed by the laws of the state of New York (without reference
to New York choice of law principles that would result in the application of the
laws of another jurisdiction), the execution and delivery by each Credit Party
of each Transaction Document to which it is a party and the performance by each
such Credit Party of its obligations under each Transaction Document to which it
is a party do not breach or result in a default under, or result in the creation
of any lien (other than the liens created pursuant to the Transaction Documents)
upon any of the assets of that Credit Party pursuant to any agreement listed on
Schedule I to this letter (the “Covered Agreements”) (it being understood that a
requirement to prepay loans under a Covered

 

-120-

 

 

SCHEDULE 7.05

 

Agreement is not a breach of such Covered Agreement, and we express no opinion
as to whether a prepayment is required under a Covered Agreement). If any
Covered Agreement is governed by the laws of a jurisdiction other than the state
of New York, we have assumed such Covered Agreement would be interpreted in
accordance with its plain meaning, except that technical terms would mean what
lawyers generally understand them to mean for agreements governed by the laws of
the state of New York. We express no opinion with respect to any provision of
any Covered Agreement to the extent that an opinion with respect to such
provision would require making any financial, accounting or mathematical
calculation or determination.

 

9.           Pursuant to Section 7.05(c) and subject to the assumptions,
qualifications and definitions set forth in such opinion, Bahamian Counsel to
the Credit Parties opine as follows (capitalized terms have the meanings
ascribed to them in such opinion):

 

10.         Under the laws of the Bahamas the Borrower is the registered owner
of record of sixty-four sixty-fourth shares, being the whole thereof of the
[insert vessel name] and the Vessel Mortgage constitutes the valid and legally
binding act of the Borrower and the Vessel Mortgage is enforceable in accordance
with its terms, and further, the Vessel Mortgage creates in favour of the
Mortgagee a valid and effective first priority legal mortgage over the [insert
vessel name] and there are no other charges, mortgages or encumbrances on record
with respect thereto. It should be noted that maritime liens as set out in
Section 281 of The Merchant Shipping Act of The Bahamas have priority over
mortgages even if such liens are incurred after a mortgage has been registered.

 

11.         No further registration authorization, approval or consent or other
official action in The Bahamas is necessary to render any of the Documents or
the security respectively created thereby valid, perfected and enforceable.

 

12.         All filing, registration and recording fees required under the laws
of The Bahamas in connection with the Vessel Mortgage and other fees necessary
to ensure the validity, effectiveness and priority of any liens, charges and
encumbrances created under the Vessel Mortgage have been paid.

 

13.         The courts of The Bahamas will recognize as a valid judgment and
enforce any final, conclusive and enforceable judgment obtained against a
mortgagor in a United Kingdom court without re-examination of the merits of the
case subject to registration of the judgment under the provisions of the
Reciprocal Enforcements of Judgments Act of the Bahamas.

 

14.         The Vessel Mortgage constitutes the legal, valid and binding
obligations of the Borrower and is enforceable in accordance with its terms.

 

15.         No consents, authorizations or other approvals are required from any
governmental or other authority of The Bahamas for the execution, delivery or
performance of any of the Documents by any of the parties thereto or the
consummation of the transactions contemplated therein.

 

-121-

 

 

SCHEDULE 7.05

 

16.         Neither the execution nor delivery of the Documents by the Borrower,
nor the performance of its obligations under the Documents, will contravene any
existing applicable law or regulation of The Bahamas.

 

17.         The Borrower is not entitled or required under any existing
applicable law or regulation of The Bahamas to make any withholding or deduction
in respect of any tax or otherwise from any payment which it is or may be
required to make under the Documents (or any of them) and other than the fees
paid in connection with the registration of the Vessel Mortgage no tax, impost,
duty or registration fee is payable on any of the Documents in The Bahamas save
for registration fees on the Vessel Mortgage.

 

18.         Other than the fees paid in connection with the registration of the
Vessel Mortgage, no stamp or registration duty or similar taxes or charges are
payable in The Bahamas in respect of the Documents.

 

19.         Under the laws of The Bahamas, the Mortgagee will not be deemed to
be resident, domiciled or carrying on any commercial activity in The Bahamas or
subject to any tax of The Bahamas as a result of its entry into the Documents or
the performance of any of the transactions contemplated thereby. It is not
necessary for the Mortgagee to be authorized or qualified to carry on business
in The Bahamas or establish a place of business in The Bahamas for the entry
into or performance of the Documents.

 

20.         It is not necessary or advisable to take any further action in the
future in order to preserve the security interests referred to above or the
priority thereof in connection with the Vessel Mortgage.

 

21.         Pursuant to Section 7.05(d) and subject to the assumptions,
qualifications and definitions set forth in such opinion, Bermuda Counsel to the
Credit Parties opine as follows (capitalized terms shall have the meanings
ascribed to them in such opinion):

 

22.         Each of the Companies is duly incorporated with limited liability
and is existing and in good standing under the laws of Bermuda (meaning that it
has not failed to make any filing with any Bermuda governmental authority or to
pay any Bermuda government fee or tax which might make it liable to be struck
off the Register of Companies and thereby cease to exist under the laws of
Bermuda).

 

23.         The entering into of the relevant Opinion Documents and the
execution and delivery of the relevant Opinion Documents by each of the
Companies and the performance by each of the Companies of its obligations
thereunder:

 

24.         are within its corporate powers and have been duly authorised; and

 

25.         will not conflict with the memorandum of association or bye-laws of
such Company or violate or result in the breach of any Bermuda law or
regulation.

 

26.         The relevant Opinion Documents have been duly executed by each of
the Companies and constitute legal, valid and binding obligations of each of the
Companies, enforceable in Bermuda in accordance with its terms.

 

-122-

 

 

SCHEDULE 7.05

 

27.         Based solely on the Litigation Searches, there are no judgments
against, nor legal or governmental actions or proceedings pending in Bermuda to
which any of the Companies is subject.

 

28.         Based solely on the Company Searches and the Litigation Searches, no
steps have been, or are being, taken in Bermuda for the appointment of a
receiver or liquidator to, or for the winding-up, dissolution, reconstruction or
reorganisation of any of the Companies or any of their respective assets.

 

29.         No authorisation, consent, approval, license, qualification or
formal exemption from, or any filing, declaration or registration with any
court, governmental or municipal authority or other public body of Bermuda is
required in connection with the execution and delivery of the Opinion Documents,
the performance by each of the Companies of its obligations under the relevant
Opinion Documents, the enforceability or admissibility in evidence of the
Opinion Documents.

 

30.         It is not necessary or desirable to ensure the enforceability in
Bermuda of the Opinion Documents that they be registered in any register kept
by, or filed with, any governmental or municipal authority or other public or
regulatory body in Bermuda. However, on the basis that each of the Security
Documents creates a charge over assets of the relevant Companies, it is
desirable, in order to ensure the priority in Bermuda of the charge created,
that such document be registered, and has been duly filed for such registration,
in the Register of Charges in accordance with Section 55 of the Act. On
registration, to the extent that Bermuda law governs the priority of a charge,
such charge will have priority in Bermuda over any unregistered charges, and
over any subsequently registered charges, in respect of the property subject to
such charge. A registration fee will be payable in respect of the registration.

 

While there is no exhaustive definition of a charge under Bermuda law, a charge
includes any interest created in property by way of security (including any
mortgage, assignment, pledge, lien or hypothecation). As the Security Documents
are governed by either the English Laws or the Bahamian Laws, the question of
whether they create such an interest in property would be determined under the
applicable laws.

 

31.         The Opinion Documents will not be subject to ad valorem stamp duty,
registration, recording, filing or other fees, duties or taxes in Bermuda and no
such fees, duties or taxes are payable in Bermuda in connection with the
execution, delivery or performance of the Opinion Documents.

 

32.         The choice of the English Laws as the governing law of the English
Law Documents is a valid choice of law and would be recognised and given effect
to in any action brought before a court of competent jurisdiction in Bermuda,
except for those laws:

 

33.         which such court considers to be procedural in nature;

 

34.         which are revenue or penal laws; or

 

-123-

 

 

SCHEDULE 7.05

 

35.         the application of which would be inconsistent with public policy,
as such term is interpreted under the laws of Bermuda.

 

36.         The submission by each of the Companies pursuant to the English Law
Documents to the exclusive jurisdiction of the English Courts is valid and
binding upon the Obligors.

 

37.         The choice of the Bahamian Laws as the governing law of the Bahamian
Law Document is a valid choice of law and would be recognised and given effect
to in any action brought before a court of competent jurisdiction in Bermuda,
except for those laws:

 

38.         which such court considers to be procedural in nature;

 

39.         which are revenue or penal laws; or

 

40.         the application of which would be inconsistent with public policy,
as such term is interpreted under the laws of Bermuda.

 

41.         The submission by each of the Companies pursuant to the Bahamian Law
Documents to the jurisdiction of the Bahamian Courts is valid and binding upon
the Companies.

 

42.         The payment obligations of the Companies under the Opinion Documents
are direct, general and unconditional obligations of such Company and rank at
least pari passu with all other present or future unsecured and unsubordinated
indebtedness of such Company other than indebtedness which is preferred by
virtue of any provision of the laws of Bermuda of general application.

 

43.         None of the Companies nor any of their respective assets are
entitled to immunity from suit, execution, attachment of legal process under the
laws of Bermuda, whether characterised as sovereign immunity or otherwise from
any legal action or proceeding in Bermuda (which shall include, without
limitation, suit, attachment prior to judgment, execution or other enforcement).

 

44.         No Bermuda taxes are imposed by withholding or otherwise on any
payment to be made by any of the Companies under the relevant Opinion Documents
or are imposed on or by virtue of the execution or delivery by the Companies of
the Opinion Documents or any document or instrument to be executed or delivered
under the Opinion Documents.

 

45.         The courts of Bermuda will recognise as a valid judgment any final
and conclusive judgment obtained against the Borrower by any party to the
English Law Documents based upon such document in the English Courts under which
a sum of money is payable (other than a sum of money payable in respect of taxes
or other charges of a like nature or in respect of a fine or other penalty or
multiple damages as defined in the Protection of Trading Interests Act 1981 (the
“1981 Act”)) and such a judgment will be enforced by the Supreme Court of
Bermuda under The Judgments (Reciprocal Enforcement) Act 1958 (the “1958 Act”)
without re-examination of the merits of the case provided that:

 

46.         the judgment is final and conclusive notwithstanding that an appeal
may be pending against it or that it may still be subject to an appeal in the
relevant jurisdiction;

 

-124-

 

 

SCHEDULE 7.05

 

47.         the judgment is a judgment of the superior courts of England
exercising original jurisdiction and is duly registered in the Supreme Court of
Bermuda in accordance with the provisions of the 1958 Act;

 

48.         the Borrower received notice of the proceedings in the English
Courts in sufficient time to enable it to defend the proceedings; and

 

49.         the judgment was not obtained by fraud.

 

50.         The courts of Bermuda will recognise as a valid judgment any final
and conclusive judgment obtained against the Borrower by any party to the
Bahamian Law Document based upon such documents in the Bahamian Courts under
which a sum of money is payable (other than a sum of money payable in respect of
taxes or other charges of a like nature or in respect of a fine or other penalty
or multiple damages as defined in 1981 Act) and such a judgment will be enforced
by the Supreme Court of Bermuda under the 1958 Act without re-examination of the
merits of the case provided that:

 

51.         the judgment is final and conclusive notwithstanding that an appeal
may be pending against it or that it may still be subject to an appeal in the
relevant jurisdiction;

 

52.         the judgment is a judgment of the superior courts of the Bahamas
exercising original jurisdiction and is duly registered in the Supreme Court of
Bermuda in accordance with the provisions of the 1958 Act;

 

53.         the Borrower received notice of the proceedings in the Bahamian
Courts in sufficient time to enable it to defend the proceedings; and

 

54.         (iv)        the judgment was not obtained by fraud. Under Section 3
of the 1958 Act, the registration of the judgment of any of the courts referred
to in paragraphs (p) and (q) in the Supreme Court of Bermuda involves the
conversion of the judgment debt into Bermuda Dollars at the date of such court’s
judgment. However, the Bermuda Monetary Authority has indicated that its present
policy is to give the consent necessary for the Bermuda dollar award made by the
Supreme Court of Bermuda to be converted into external currency. No stamp duty
or similar or other tax or duty is payable in Bermuda on the enforcement of a
foreign judgment. Court fees will be payable in connection with proceedings for
enforcement.

 

55.         No party to the Opinion Documents will be deemed to be resident,
domiciled, carrying on business or subject to taxation in Bermuda by reason only
of the negotiation, preparation, execution, performance, enforcement of, and or
receipt of any payment due from the Companies under the relevant Opinion
Documents.

 

56.         It is not necessary under the laws of Bermuda:

 

57.         in order to enable any party to enforce its rights under the Opinion
Documents; or

 

58.         by reason of the execution, delivery and performance of the Opinion
Documents by the parties thereto,

 

-125-

 

 

SCHEDULE 7.05

 

that such persons should be licensed, qualified or otherwise entitled to carry
on business in Bermuda.

 

-126-

 

 

SCHEDULE 8.03

 

EXISTING AGREEMENTS

 

None.

 

-127-

 

 

SCHEDULE 8.12

 

CAPITALIZATION

 

Credit Party  Owner  Type of
Shares  Number of
Shares
Owned   Percent of
Outstanding
Shares
Owned  Seahawk Two, Ltd.  NCL International, Ltd.  Ordinary   12,000    100% NCL
International, Ltd.  Arrasas Limited  Ordinary   12,000    100%

 

-128-

 

 

SCHEDULE 8.13

 

SUBSIDIARIES

 

Name of Subsidiary   Direct Owner(s)   Percent(%)
Ownership   Jurisdiction of
Organization Arrasas Limited   NCL Corporation Ltd.   100   Isle of Man Belize
Investments Limited   Future Investments, Ltd.   100   St. Lucia Breakaway One,
Ltd.   NCL International, Ltd.   100   Bermuda Breakaway Two, Ltd.   NCL
International, Ltd.   100   Bermuda Breakaway Three, Ltd.   NCL International,
Ltd.   100   Bermuda Breakaway Four, Ltd.   NCL International, Ltd.   100  
Bermuda Cruise Quality Travel Spain SL   NCL (Bahamas) Ltd.   100   Spain Future
Investments, Ltd.   Arrasas Limited   100   Bermuda Krystalsea Limited   Belize
Investments Limited   100   British Virgin Islands NCL America Holdings, LLC  
Norwegian Sextant Ltd.   100   Delaware NCL America LLC   NCL America Holdings,
LLC   100   Delaware NCL (Bahamas) Ltd.   NCL International, Ltd.   100  
Bermuda NCL International, Ltd.   Arrasas Limited   100   Bermuda Norwegian
Compass Ltd.   NCL Corporation Ltd.   100   United Kingdom Norwegian Cruise Co.
Inc.   NCL Corporation Ltd.   100   Delaware Norwegian Dawn Limited   NCL
International, Ltd.   100   Isle of Man Norwegian Epic, Ltd.   NCL
International, Ltd.   100   Bermuda Norwegian Gem, Ltd.   NCL International,
Ltd.   100   Bermuda Norwegian Jewel Limited   NCL International, Ltd.   100  
Isle of Man Norwegian Pearl, Ltd.   NCL International, Ltd.   100   Bermuda
Norwegian Sextant Ltd.   Norwegian Cruise Co. Inc.   100   United Kingdom
Norwegian Sky, Ltd.   NCL International, Ltd.   100   Bermuda

Norwegian Spirit, Ltd.   NCL International, Ltd.   100   Bermuda

 

-129-

 

 

SCHEDULE 8.13

 

Name of Subsidiary   Direct Owner(s)   Percent(%)
Ownership   Jurisdiction of
Organization Norwegian Star Limited   NCL International, Ltd.   100   Isle of
Man Norwegian Sun Limited   NCL International, Ltd.   100   Bermuda Polynesian
Adventure Tours, LLC   NCL America LLC   100   Hawaii PAT Tours, LLC   NCL
America LLC   100   Delaware Pride of America Ship Holding, LLC   NCL America
LLC   100   Delaware Pride of Hawaii, LLC   Arrasas Limited   100   Delaware
Seahawk One, Ltd.   NCL International Ltd.   100   Bermuda Seahawk Two, Ltd.  
NCL International Ltd.   100   Bermuda Sixthman Ltd.   NCL International Ltd.  
100   Bermuda

 

-130-

 

 

SCHEDULE 8.19

 

VESSEL

 

N/A

 

-131-

 

 

SCHEDULE 8.21

 

APPROVED CLASSIFICATION SOCIETIES

 

American Bureau of Shipping
Nippon Kaiji Kyokai
Lloyd’s Register of Shipping
Bureau Veritas
DNV GL

 

-132-

 

 

SCHEDULE 9.03

 

REQUIRED INSURANCE

 

1.          For the purpose of this Schedule 9.03, the following terms shall
have the meanings ascribed to them as follows:

 

“Compulsory Acquisition Compensation” shall mean all moneys or other
compensation whatsoever payable by reason of the compulsory acquisition of the
Vessel other than by requisition for hire;

 

“Insurances” shall mean all policies and contracts of the insurance and entries
of the Vessel in a protection and indemnity or war risks association which are
effected in respect of the Vessel, its freight, disbursements, profits or
otherwise and all benefits, including all claims and returns of premiums
thereunder and shall also include all Compulsory Acquisition Compensation;

 

“Security Period” shall mean that period from the Delivery Date until the date
on which all Loans shall have been fully paid, satisfied and extinguished.

 

“Total Loss” shall mean any actual or constructive or arranged or agreed or
compromised total loss or compulsory acquisition of the Vessel (excluding any
requisition for hire).

 

2.          From the Delivery Date of the Vessel, the Borrower shall insure the
Vessel, or procure that the Vessel is insured, in its name and keep the Vessel
and procure that the Vessel is kept insured on an agreed value basis for an
amount in Dollars approved by the Collateral Agent, provided that:

 

(a)          the insured value of the Vessel shall at all times be equal to or
greater than its fair market value,

 

(b)          the insured value of the Vessel shall be equal to or greater than
[*] of the then applicable Total Commitment, and

 

(c)          the hull and machinery insured value for the Vessel shall at all
times be equal to no less than [*] of the total insured value of the Vessel and
no more than [*] of the total insured value of the Vessel shall consist of hull
interest and freight interest insurance

 

through internationally recognized independent first class insurance companies,
underwriters, war risks and protection and indemnity associations reasonably
acceptable to the Collateral Agent in each instance on terms and conditions
approved by the Collateral Agent (with such approval not to be unreasonably
withheld) including as to deductibles but at least in respect of:

 

(1)         marine risks including all risks customarily and usually covered by
first-class and prudent shipowners in the London insurance markets under English
marine policies, or the Norwegian Plan or Collateral Agent-approved policies
containing the ordinary conditions applicable to similar vessels;

 

-133-

 

 

SCHEDULE 9.03



 

(2)         war risks including the Missing Vessel Clause, terrorism, piracy and
confiscation, and, should Institute War and Strike Clauses, Hulls Conditions
prevail, the London Blocking and Trapping Addendum and war risks (protection and
indemnity) with a separate limit and in excess of the amount for war risks
(hull);

 

(3)         excess risks that is to say the proportion of claims for general
average and salvage charges and under the running down clause not recoverable in
consequence of the value at which the Vessel is assessed for the purpose of such
claims exceeding the insured value;

 

(4)         protection and indemnity risks with full standard coverage and up to
the highest limit of liability available (for oil pollution risk the highest
limit currently available is [*] for pollution risk and this to be increased if
requested by the Collateral Agent and the increase is possible in accordance
with the standard protection and indemnity cover for vessels of its type and is
compatible with prudent insurance practice for first class cruise shipowners or
operators in waters where the Vessel trades from time to time during the
Security Period;

 

(5)         when and while the Vessel is laid-up, in lieu of hull insurance,
normal port risks;

 

(6)         such other risks as the Collateral Agent may from time to time
reasonably require;

 

and in any event in respect of those risks and at those levels covered by first
class and prudent owners and/or financiers in the international market in
respect of similar tonnage, provided that if any of such insurances are also
effected in the name of any other person (other than the Borrower or the
Collateral Agent) such person shall if so required by the Collateral Agent
execute a first priority assignment and/or transfer of its interest in such
insurances in favor of the Collateral Agent in similar terms mutatis mutandis to
the relevant Assignment of Insurances.

 

3.          The Collateral Agent at the cost of the Borrower or the Parent shall
take out, in each case, for an amount in Dollars approved by the Collateral
Agent but not being, collectively, less than [*] of the then applicable Total
Commitment, mortgagee interest insurance and mortgagee additional perils
insurance on such conditions as the Collateral Agent may reasonably require, the
Parent and the Borrower having no interest or entitlement in respect of such
policies; the Collateral Agent undertakes to use its reasonable endeavors to
match the premium level that the Borrower or the Parent would have paid if they
had arranged such cover on such conditions (as demonstrated to the reasonable
satisfaction of the Collateral Agent).

 

4.          If the Vessel shall trade in the United States of America and/or the
Exclusive Economic Zone of the United States of America (the “EEZ”) as such term
is defined in the US Oil Pollution Act 1990 (“OPA”), the Borrower shall comply
strictly with the requirements of OPA and any similar legislation which may from
time to time be enacted in any jurisdiction in which the Vessel presently trades
or may or will trade at any time during the existence of the Vessel Mortgage and
in particular before such trade is commenced and during the entire period during
which such trade is carried on the Borrower shall:

 

(i)          pay any additional premiums required to maintain protection and
indemnity cover for oil pollution up to the limit available to it for the Vessel
in the market;

 

(ii)         make all such quarterly or other voyage declarations as may from
time to time be required by the Vessel’s protection and indemnity association
and

 

-134-

 

 

SCHEDULE 9.03



 

to comply with all obligations in order to maintain such cover, and promptly to
deliver to the Collateral Agent copies of such declarations;

 

(iii)        submit the Vessel to such additional periodic, classification,
structural or other surveys which may be required by the Vessel’s protection and
indemnity insurers to maintain cover for such trade and promptly to deliver to
the Collateral Agent copies of reports made in respect of such surveys;

 

(iv)        implement any recommendations contained in the reports issued
following the surveys referred to in sub-clause (iii) above within the time
limit specified therein and provide evidence satisfactory to the Collateral
Agent that the protection and indemnity insurers are satisfied that this has
been done;

 

(v)         in particular strictly comply with the requirements of any
applicable law, convention, regulation, proclamation or order with regard to
financial responsibility for liabilities imposed on the Borrower or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof, including but not limited to OPA, and provide the Collateral Agent on
demand with such information or evidence as it may reasonably require of such
compliance;

 

(vi)        procure that the protection and indemnity insurances do not contain
a clause excluding the Vessel from trading in waters of the United States of
America and the EEZ or any other provision analogous thereto and provide the
Collateral Agent with evidence that this is so; and

 

(vii)       strictly comply with any operational or structural regulations
issued from time to time by any relevant authorities under OPA so that at all
times the Vessel falls within the provisions which limit strict liability under
OPA for oil pollution.

 

5.          The Borrower shall give notice forthwith of any assignment and/or
transfer of its interest in the Insurances to the relevant brokers, insurance
companies, underwriters and/or associations in the form reasonably approved by
the Collateral Agent.

 

6.          The Borrower shall execute and deliver all such documents and do all
such things as may be necessary to confer upon the Collateral Agent legal title
to the Insurances in respect of the Vessel and to procure that the interest of
the Collateral Agent is at all times filed with all slips, cover notes, policies
and certificates of entry and to procure (a) that a loss payable clause in the
form reasonably approved by the Collateral Agent and exceeding [*] shall be
filed with all the hull, machinery and equipment and war risks policies in
respect of the Vessel and (b) that a loss payable clause in the form reasonably
approved by the Collateral Agent and exceeding [*] shall be endorsed upon the
protection and indemnity certificates of entry in respect of the Vessel.

 

7.          At the Borrower’s expense the Borrower will cause such insurance
broker and the P & I club or association providing P & I insurance to agree to
advise the Collateral Agent by telex or telecopier confirmed by letter of any
expiration, termination, alteration or cancellation of any policy, any default
in the payment of any premium and of any other act or omission on the part of
the Borrower of which it has knowledge and which might invalidate or

 

-135-

 

 

SCHEDULE 9.03

 

render unenforceable, in whole or in part, any insurance on the Vessel, and to
provide an opportunity of paying any such unpaid premium or call, such right
being exercisable by the Collateral Agent on a vessel by vessel and not on a
fleet basis. In addition, the Borrower or the Parent shall promptly provide the
Collateral Agent with any information which the Collateral Agent reasonably
requests for the purpose of obtaining or preparing any report from an
independent marine insurance consultant as to the adequacy of the insurances
effected or proposed to be effected in accordance with the provisions contained
herein as of the date hereof or in connection with any renewal thereof, and the
Borrower or the Parent shall upon demand indemnify the Collateral Agent in
respect of all reasonable fees and other expenses incurred by or for the account
of the Collateral Agent in connection with any such report; provided the
Collateral Agent shall be entitled to such indemnity only for one such report
during any period of twelve months.

 

8.          The Borrower shall procure that each of the relevant brokers and
associations furnish the Collateral Agent with a letter of undertaking in such
usual form as may be reasonably required by the Collateral Agent and waives any
lien for premiums or calls except in relation to premiums or calls attributable
to the Vessel.

 

9.          The Borrower shall punctually pay all premiums, calls, contributions
or other sums payable in respect of the Insurances on the Vessel and to produce
all relevant receipts when so required by the Collateral Agent;

 

10.         The Borrower shall renew each of the Insurances on the Vessel before
the expiry thereof and give immediate notice to the Collateral Agent of such
renewal and procure that the relevant brokers or associations shall promptly
confirm in writing to the Collateral Agent that such renewal is effected. If for
any reason it appears that the Insurances will not be renewed before the expiry
thereof, the Borrower shall also immediately notify the Collateral Agent once it
becomes aware of the same.

 

11.         The Borrower shall arrange for the execution of such guarantees as
may from time to time be required by any protection and indemnity and/or war
risks association.

 

12.         The Borrower shall furnish to the Collateral Agent from time to time
on request with full information about all Insurances maintained on the Vessel
and the names of the offices, companies, underwriters, associations or clubs
with which such Insurances are placed.

 

13.         The Borrower shall not agree to any variation in the terms of any of
the Insurances on the Vessel without the prior approval of the Collateral Agent
(which approval shall not be unreasonably withheld) (save in circumstances where
the variation is imposed by the insurers or reinsurers without requiring the
Borrower’s consent, in which case the Borrower shall notify the Collateral Agent
of such variation in a timely manner) nor do any act or voluntarily suffer or
permit any act to be done whereby any Insurances shall or may be rendered
invalid, void, voidable, suspended, defeated or unenforceable and not to suffer
or permit the Vessel to engage in any voyage nor to carry any cargo not
permitted under any of the Insurances without first obtaining the consent of the
insurers or reinsurers concerned and complying with such requirements as to
payment of extra premiums or otherwise as the insurers or reinsurers may impose.
If a variation in the terms of the Insurances is imposed as aforesaid and in the
absolute opinion of the Collateral Agent its interest in the Insurances is
thereby materially adversely affected and/or the proceeds of the Insurances
payable to the Collateral Agent would be adversely affected, the Borrower
undertakes promptly to make such changes to the Insurances, or

 

-136-

 

 

SCHEDULE 9.03

 

such alternative Insurance arrangements, provided that such alternative
Insurance arrangements are available in the insurance market to the Borrower at
that time, as the Collateral Agent shall reasonably require.

 

 14.         The Borrower shall not, without the prior written consent of the
Collateral Agent, settle, compromise or abandon any claim in respect of any of
the Insurances on the Vessel other than a claim of less than [*] or the
equivalent in any other currency and not being a claim arising out of a Total
Loss.

 

15.         The Borrower shall promptly furnish the Collateral Agent with full
information regarding any casualties or other accidents or damage to the Vessel
involving an amount in excess of [*].

 

16.         The Borrower shall apply or ensure the appliance of all such sums
receivable in respect of the Insurances on the Vessel for the purpose of making
good the loss and fully repairing all damage in respect whereof the insurance
moneys shall have been received.

 

17.         In the event of the Borrower defaulting in insuring and keeping
insured its Vessel as hereinbefore provided then the Collateral Agent may (but
shall not be bound to) insure the Vessel or enter the Vessel in such manner and
to such extent as the Collateral Agent in its discretion thinks fit and in such
case all the cost of effecting and maintaining such Insurance together with
interest thereon shall be paid on demand by the Borrower to the Collateral
Agent.

 

-137-

 

 

SCHEDULE 10.01

 

EXISTING LIENS

 

None.

 

-138-

 

 

SCHEDULE 14.03A

 

CREDIT PARTY ADDRESSES

 

If to any Credit Party:

7665 Corporate Center Drive

Miami, Florida 33126

United States of America

Attn: Chief Financial Officer and General Counsel

 

With copies to:

Apollo Management, L.P.

9 West 57th Street

New York, NY 10019

Attn: Steve Martinez

Tel. No.: (212) 515-3200

Fax No.: (212) 515-3288

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York

NY 10019-6064

Tel No: (212) 373-3074

Fax No: (212) 492-0074

Attn: Brad Finkelstein

 

-139-

 

 

SCHEDULE 14.03B

 

LENDER ADDRESSES

 

INSTITUTIONS   ADDRESSES       KFW IPEX-BANK GMBH  

Palmengartenstrasse 5-9

60325 Frankfurt am Main

Germany

Telephone: +49 69 7431 2625

Fax: +49 69 7431 3768

Attn: Ms Claudia Wenzel

email: claudia.wenzel@kfw.de

 

-140-

 



 

EXHIBIT A

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

KfW IPEX-Bank GmbH,

as Facility Agent for the Lenders party

to the Credit Agreement

referred to below

Palmengartenstrasse 5-9

60325 Frankfurt am Main

Germany

 

Attention: [________]

 

Ladies and Gentlemen:

 

The undersigned, Seahawk Two, Ltd., a Bermuda company (the “Borrower”), refers
to the Credit Agreement, dated as of [·] 2014 (as amended, restated, novated,
modified and/or supplemented from time to time, the “Credit Agreement”, unless
otherwise defined herein, capitalized terms defined therein being used herein as
therein defined), among NCL CORPORATION LTD., a Bermuda company (the “Parent”),
the Borrower, the Lenders from time to time party thereto, you, as Facility
Agent, Collateral Agent under the Security Documents, CIRR Agent and Hermes
Agent, and the other parties thereto and hereby gives you notice, irrevocably,
pursuant to Section 2.03 of the Credit Agreement, that the Borrower hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.03 of the Credit Agreement:

 

(i)           The Business Day of the Proposed Borrowing is ____________ (the
“Proposed Borrowing Date”).1

 

(ii)          The portion of the Total Commitments to be utilized on the
Proposed Borrowing Date (the “Proposed Utilized Commitments”) is:

 

(A)          €______; and

 

(B)          [$______ in respect of the Hermes Premium].2

 

 

 



1Shall be a Business Day at least three Business Days after the date hereof,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 11:00 a.m. (Frankfurt time) on such day
(unless such 11:00 a.m. deadline is waived in the case of the Initial Borrowing
Date).

 

 

 

 

Exhibit A
Page 2

 



 

(iii)          The initial Interest Period for the Proposed Borrowing is _____
[month(s)].3

 

(iv)          The Parent and/or the Borrower [have] [have not] entered into
Earmarked Foreign Exchange Arrangements with respect to the amount required to
be paid to the Yard on the Proposed Borrowing Date [and the Dollar Equivalent of
the aggregate principal amount of the Proposed Utilized Commitments is [____]].4

 

(v)          The proceeds of the Proposed Borrowing shall be deposited in the
following accounts:

 

 

Bank and Account No.

Account Name Amount to be Disbursed
(indicate Dollars or
Euros)5 [  ] [  ] [  ]

 

(vi)          [Attached hereto as Annex A is evidence of the Earmarked Foreign
Exchange Arrangements referred to in clause (iv) above.]

 

In connection with the Proposed Borrowing, the Borrower hereby certifies as
follows:

 

(i)          As of the Proposed Borrowing Date, all conditions and requirements
under the Construction Contract required to be satisfied on such Proposed
Borrowing Date have been satisfied, other than those that are not materially
adverse to the Lenders.

 

(ii)          Both on the date hereof and as of the Proposed Borrowing Date, the
representations and warranties made by each Credit Party in or pursuant to the
Credit Documents 

 



(...continued)

 

2The drawing of the Hermes Premium is available as provided in Section 2.02 of
the Credit Agreement and, in any event, should be paid to Hermes in accordance
with Section 5.15 of the Credit Agreement on or before the Initial Borrowing
Date.

 

3The initial Interest Period for any Loan shall commence on the Proposed
Borrowing Date of such Loan and each Interest Period occurring thereafter in
respect of such Loan shall commence on the day on which the immediately
preceding Interest Period applicable thereto expires and shall, if interest is
payable at the Fixed Rate, be for a six month period or, if interest is payable
at the Floating Rate, be for a three or six month period.

 

4Dollar Equivalent to be included if the Borrower has entered into Earmarked
Foreign Exchange Arrangements.

 

5Euro disbursement only available if the Parent and/or the Borrower have not
entered into Earmarked Foreign Exchange Arrangements.

 

 

 

 

Exhibit A
Page 3



are true and correct in all material respects, on and as of such Proposed
Borrowing Date as if made on and as of such Proposed Borrowing Date, unless
stated to relate to a specific earlier date, in which case such representations
and warranties were true and correct in all material respects as of such earlier
date.

 

(iii)          Both on the date hereof and as of the Proposed Borrowing Date
after giving effect to the Proposed Borrowing, no Default or Event of Default is
or will be continuing.

 

  Very truly yours,             SEAHAWK TWO, LTD.             By:         Name:
      Title:  

 

 

 

 

Annex A

 

Evidence of Earmarked Foreign Exchange Arrangements

 

[See attached.]

 

 

 

  

[Letterhead of Aon BankAssure Insurance Services]

 

Exhibit B-1

 

[*]

 

1Builders Risks Insurance

 

Assured:[*]

 

Period:[*]

 

Value:[*]

 

Deductibles:

 



[*]

 

2Hull and Machinery (Marine Risks)

 

Assured:Seahawk Two, Ltd., owner



[*]

 

Period:[*]

 

Value:[*]

[*]

 

Deductibles:

 

[*]

 

3Increased Value and/or Disbursements and/or Freight Interest and/or Hull
Interest (Marine risks).

 

Assured:[*]

 

Period:[*]

 

Amount:[*]

 

4War Risks, Hull and Machinery and Increased Value and/or Disbursements.

 

Assured:[*]

 

Period:[*]

 

Amount:[*]

 

5Protection and Indemnity Risks.

 

Assured/
Member:[*]

 

Period:[*]

 

Limit:[*]

 

1

 

 

CONDITIONS, [*]

 

  [*]

 

Security:  [*]:

 

CONDITIONS, Hull and Machinery Marine Risks

 

   [*]

 

SECURITY:  [*]

 

CONDITIONS, Hull Interest and/or Freight Interest, Marine Risks.

 

   [*]

 

   [*]

 

   [*]

 

SECURITY:  [*]

 

CONDITIONS, War Risks etc. Hull and Machinery.

 

   [*]

 

SECURITY:  [*]

 

CONDITIONS: Protection and Indemnity Risks.

 

   [*]

 

SECURITY:  [*]

 

GENERAL COMMENTS.

 

[*]

 

OPINION.

 

[*]

 



2

 





 

Exhibit B- 2

 

Form of Exhibit B- 2

 

[Letterhead of Insurance Broker]

 

To:

 

KFW IPEX-Bank GmbH, as Collateral Agent,

Palmengartenstrasse 5-9

60325 Frankfurt am Main

Germany

Attn: Claudia Wenzel

 

From:

 

[Insert name of Insurance Broker]

 

Date: [•], 20[•]

 

Dear Sirs,

 

1.This Certificate is delivered pursuant to Section 7.02 of the Credit Agreement
dated as of [•] July 2014 and made between (amongst others) Seahawk Two, Ltd, as
Borrower, NCL Corporation Ltd. (“NCLC”) as Parent, the Lender Creditors from
time to time party thereto and KFW IPEX-Bank GmbH, as Facility Agent, Collateral
Agent and CIRR Agent (as the same may be amended, restated, or otherwise
modified from time to time, the “Credit Agreement”).

 

Capitalized terms used and not otherwise defined in this Certificate shall have
the meanings assigned to such terms in the Credit Agreement.

 

2.We hereby certify to you that, with respect to the Vessel, on and as of the
date of this Certificate:

 

(i)the insurance cover referred to below is placed and maintained with such
insurance companies and/or underwriters and/or clubs, in such amounts, against
such risks, and in such form, as are customarily insured against by similarly
situated insureds for the protection of the Facility Agent, the Collateral
Agent, the CIRR Agent and/or the Lender Creditors as mortgagees of the Vessel;
and

 

(ii)the insurance cover referred to in this Certificate conforms with the
Required Insurances including (without limitation) hull and machinery, war
risks, loss of hire (if applicable) and protection and indemnity insurance set
forth in Schedule 9.03 of the Credit Agreement.

 

3.The insurance cover referred to in paragraph 2(i) above comprises [Insert
description of the insurances maintained on the Vessel.].

 

 

 

  

Yours truly,

 

For and on behalf of

 

[Insert name of Insurance Broker]

 

 

 





 

EXHIBIT C

 

  Dated [·] 2014          

  



  KFW IPEX-BANK GMBH (1)   (as Facility Agent)           KFW (2)   (as CIRR
Mandatary)           THE BANKS AND INSTITUTIONS (3)   listed in Appendix 2    
(as Lenders)  

 

       

 

INTERACTION AGREEMENT

in relation to an Export Credit Facility Agreement

dated [·] July 2014

Hull No. [*] at Meyer Werft GmbH

Papenburg, Germany

 

       

 

 [ex10-4clogo.jpg]



 

 

 

 

Contents

 

Clause   Page       1 Definitions and interpretation 3       2 KfW IPEX-Bank
GmbH as agent  5       3 Advance, interest, repayment, prepayment, disbursement
and netting  6       4 Miscellaneous  7       5 Counterparts and governing law
 9       Appendix 1  Forms of Refinancing Agreement  11       Appendix 2  The
Lenders  12

 

2

 

 

THIS INTERACTION AGREEMENT is made on [●] 2014 BETWEEN:

 

(1)KFW IPEX-BANK GMBH, acting through its office at Palmengartenstrasse 5-9,
60325 Frankfurt am Main, Germany acting as facility agent (in that capacity the
"Facility Agent" and "CIRR Agent"); and

 

(2)KFW, acting through its office at Palmengartenstrasse 5-9, 60325 Frankfurt am
Main, Germany (the "CIRR Mandatary"); and

 

(3)THE BANKS AND INSTITUTIONS listed in Appendix 2 (the "Lenders" and any one of
them a "Lender").

 

WHEREAS this Interaction Agreement (the "Agreement") is supplemental to:

 

(A)a credit agreement dated [·] July 2014 relating to the financing of
provisional hull number [*] at Meyer Werft GmbH, Papenburg, Germany made between
(among others) (a) the Borrower, (b) the Parent, (c) the Lenders, (d) the
Facility Agent, (e) the CIRR Agent, (f) the Collateral Agent and (g) the Hermes
Agent pursuant to which the Lenders will make available to the Borrower a
multi-draw term loan credit facility in an aggregate principal amount of up to
€665,995,880 (the "Loans") to finance in part the acquisition of provisional
hull number [*] at the yard of Meyer Werft GmbH and related fees (the "Credit
Agreement");

 

(B)the refinancing agreements dated the date hereof relating to the Commitments
of the Lenders entered into between CIRR Mandatary and each Bank (as defined
below) in the forms attached as Appendix 1 hereto (each a "Refinancing
Agreement" and together the "Refinancing Agreements");

 

(C)the CIRR General Terms and Conditions as set out in Annex 3 to each
Refinancing Agreement; and

 

(D)the Hermes Cover.

 

  1Definitions and interpretation

 

1.1Terms used in the Credit Agreement have the same meaning in this Agreement
unless otherwise defined herein.

 

1.2The following terms have the following meanings when used in this Agreement:

 

3

 

 

"Bank" refers to each Lender except KfW IPEX-Bank GmbH both in its capacity as a
Lender under the Credit Agreement and as the Bank under the relevant Refinancing
Agreement.

 

"KfW Rate" means the interest rate payable to the CIRR Mandatary under the
Refinancing Agreements.

 

"Lender" refers to a party both in its capacity as Lender under the Credit
Agreement and as a Bank under a Refinancing Agreement.

 

"Refinancing Loan" means the loan made by the CIRR Mandatary to a Bank pursuant
to the Refinancing Agreement to which that Bank is a party.

 

   1.3In this Agreement:

 

1.3.1words denoting the plural number include the singular and vice versa;

 

1.3.2words denoting persons include corporations, partnerships, associations of
persons (whether incorporated or not) or governmental or quasigovernmental
bodies or authorities and vice versa;

 

1.3.3references to Recitals, Clauses, Sections and Appendices are references to
recitals, clauses of, sections to and appendices to this Agreement;

 

1.3.4references to this Agreement include the Recitals and the Appendices;

 

1.3.5the headings and contents page(s) are for the purpose of reference only,
have no legal or other significance, and shall be ignored in the interpretation
of this Agreement;

 

1.3.6references to any document (including, without limitation, to all or any of
the Credit Documents) are, unless the context otherwise requires, references to
that document as amended, supplemented, novated or replaced from time to time;

 

1.3.7references to statutes or provisions of statutes are references to those
statutes, or those provisions, as from time to time amended, replaced or
re-enacted;

 

1.3.8references to any Lender, Bank or Secured Creditor include its successors,
permitted transferees and permitted assignees; and

 

1.3.9references to times of day are to Frankfurt am Main time;

 

4

 

 

   1.4This Agreement operates to amend and supplement the Refinancing Agreement
in accordance with its terms and in the event of any inconsistency between (i)
the terms of the Refinancing Agreement and the CIRR General Terms and Conditions
incorporated therein and (ii) this Agreement, the terms of this Agreement will
prevail.

 

      2KfW IPEX-Bank GmbH as agent

 

   2.1The CIRR Mandatary and all Banks agree that the Facility Agent will act as
the agent of the Banks for the purposes of all Refinancing Agreements in
relation to the following matters:

 

2.1.1confirmation to the CIRR Mandatary of the fulfilment of conditions
precedent in relation to the delivery of a Drawdown Notice, under section 5.1 of
each Refinancing Agreement;

 

2.1.2making disclosures to the CIRR Mandatary of circumstances pertaining to the
Loans, its proper repayment or collateralisation available on a regular basis as
required under section 9.1 of each Refinancing Agreement. The Facility Agent
will however only disclose such information that is available to it;

 

2.1.3notification of all amendments and addenda to the Credit Agreement under
section 9.2 of each Refinancing Agreement; and

 

2.1.4immediately to report if, by the conclusion of each Refinancing Agreement,
there are material changes or additions to the information given at the time of
the application for an interest make-up commitment as required under section 9.1
of the CIRR General Terms and Conditions.

 

   2.2The CIRR Mandatary agrees to accept performance by the Facility Agent as
the agent and assistant of the Banks, as applicable according to Clause 2.1
above, as aforesaid to the CIRR Mandatary as full performance of all Banks'
obligations under the relevant sections of the Refinancing Agreements.

 

   2.3The Facility Agent further agrees to act as agent or assistant of each
Bank, as applicable according to Clause 2.1 above, in its capacity as the
Facility Agent, to notify the Parent and the Borrower of the conclusion of each
Refinancing Agreement with the CIRR Mandatary.

 

   2.4The Banks, the CIRR Mandatary and the Facility Agent agree in relation to
section 4.2 of each Refinancing Agreement that the Facility Agent has been
appointed as the Facility Agent on behalf of all Banks and in such capacity will
discharge the responsibilities of all Banks under section 4.2 of each
Refinancing Agreement and further agree that the Facility Agent will discharge
those responsibilities for itself and all Banks if it acts in accordance

 

5

 

 

with the customary standards and duties of facility agents in high value
syndicated loan transactions.

 

      3Advance, interest, repayment, prepayment, disbursement and netting

 

   3.1The parties to this Agreement agree that the loan as funded by the
relevant Refinancing Agreement will be advanced by the Facility Agent to the
Borrower in accordance with section 2 of the Credit Agreement.

 

   3.2The CIRR Mandatary and each Lender agree that the distribution by the
Facility Agent to the Lenders of payments of interest on the Loan by the
Borrower and payments of interest on its Refinancing Loan by each Lender will be
made on a net basis so that on each date for the payment of interest under the
Credit Agreement the following payments will be made in discharge of the said
payment obligations:

 

3.2.1the Borrower will pay to the Facility Agent for the account of the Lenders
an amount equal to the interest due on the outstanding Loan;

 

3.2.2the Facility Agent will distribute to the Lenders according to their
respective pro rata shares out of the payment received from the Borrower an
amount equal to (a) where interest on the Loan is payable at the Fixed Rate, the
Fixed Rate Margin plus the administrative margin of 20bps plus Mandatory Costs
(if any) then payable on the outstanding Loan or (b) where interest on the Loan
is payable at the Floating Rate, the Floating Rate Margin plus Mandatory Costs
(if any) then payable on the outstanding Loan, in each case, minus the sum of
the refinancing mark-up and the KfW margin set out in sections 2.2.11 and 2.2.12
of each Refinancing Agreement; and

 

3.2.3the Facility Agent will pay to the CIRR Mandatary out of the payment
received from the Borrower an amount equal to interest at the KfW Rate then
payable on the Refinancing Loans.

 

  3.3The Facility Agent agrees to pay to the CIRR Mandatary on behalf of each
Lender all amounts received by the Facility Agent in respect of repayments of
principal of the Loan, on the due date for payment to the CIRR Mandatary of
repayments of the Refinancing Loans under the Refinancing Agreements and the
Lenders irrevocably authorize the Facility Agent to make such payments. The
Facility Agent agrees to provide notice to each Lender upon each payment to the
CIRR Mandatary under this Clause 3.3. The Facility Agent agrees to provide
notice to each Lender upon each payment to the CIRR Mandatary under this Clause
3.3.

 

6

 

 

   3.4The parties hereto agree that any disbursements under the Refinancing
Agreements will be made directly from the CIRR Mandatary to the Facility Agent
for the purpose of disbursement to the Borrower, to the Yard or to Hermes, as
applicable.

 

   3.5The Facility Agent agrees to pay to the CIRR Mandatary on behalf of each
Lender all amounts received by the Facility Agent in respect of the Commitment
Commission or other fees according to sections 2.09, 2.10, 3, 4.04, 14.01 and
14.05 of the Credit Agreement and section 6.4 of the relevant Refinancing
Agreement.

 

     4Miscellaneous

 

   4.1No party may assign its rights under this Agreement other than together
with an assignment of its rights under and in accordance with the Credit
Agreement.

 

   4.2All Banks agree that KfW IPEX-Bank GmbH shall be released from the
restrictions of § 181 BGB (Bürgerliches Gesetzbuch; German Civil Code) in
respect of this Agreement.

 

   4.3The parties agree that should at any time, any provisions of this
Agreement be or become void (nichtig), invalid or due to any reason ineffective
(unwirksam) this will indisputably (unwiderlegbar) not affect the validity or
effectiveness of the remaining provisions and this Agreement will remain valid
and effective, save for the void, invalid or ineffective provisions, without any
party having to argue (darlegen) and prove (beweisen) the parties' intent to
uphold this Agreement even without the void, invalid or ineffective provisions.
The void, invalid or ineffective provisions shall be deemed replaced by such
valid and effective provisions that in legal and economic terms comes closest to
what the parties intended or would have intended in accordance with the purpose
of this Agreement if they had considered the point at the time of conclusion of
this Agreement.

 

   4.4No failure to exercise, nor any delay in exercising, on the part of any
party, any right or remedy under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

   4.5Every notice, request, demand or other communication under this Agreement
shall:

 

4.5.1be in writing delivered personally or by first-class prepaid letter
(airmail if available) or facsimile (confirmed in the case of facsimile by
first-class prepaid letter sent within twenty-four (24) hours of despatch of the
facsimile but so that the non-receipt of such confirmation shall not affect in
any way the validity of the facsimile in question);

 

7

 

 

4.5.2be deemed to have been received, subject as otherwise provided in this
Agreement, if delivered personally, when delivered or in the case of a first
class prepaid letter, five (5) Business Days after it has been put in the post,
in the case of a facsimile at the time of despatch with electronic or other
confirmation of receipt (provided that if the date of despatch is not a business
day in the country of the addressee, it shall be deemed to have been received at
the opening of business on the next such business day) or if by electronic mail
in accordance with Clause 4.6; and

 

4.5.3be sent:

 

(a)if to be sent to the Facility Agent, at:

 

KfW IPEX-Bank GmbH

Palmengartenstrasse 5-9

60325 Frankfurt am Main

Germany

 

Attn: Claudia Wenzel

Tel No: (49) 69 7431 2625

Fax No: (49) 69 7431 3768

 

(b)if to be sent to a Bank, to it at its address and facsimile number set forth
in Appendix 2;

 

(c)if to be sent to the CIRR Mandatary, at:

 

KfW IPEX-Bank GmbH

Palmengartenstrasse 5-9

60325 Frankfurt am Main

Germany

 

Attn: Markus Kristen and Anja Demisch

Tel No: (49) 69 7431 4687 / 3621,

Fax No: (49) 69 7431 2944

 

or to such other address and facsimile number as is notified by one party to the
other parties under this Agreement by not less than five (5) Business Days'
written notice.

 

4.6Any:

 

8

 

 

4.6.1communication to be made in connection with this Agreement may be made by
electronic mail or other electronic means, if the relevant parties: (a) agree
that, unless and until notified to the contrary, this is to be an accepted form
of communication; (b) notify each other in writing of their electronic mail
address and/or any other information required to enable the sending and receipt
of information by that means; and (c) notify each other of any change to their
address or any other such information supplied by them; and

 

4.6.2electronic communication made between any parties hereunder will be
effective only when actually received in readable form and acknowledged by the
recipient (it being understood that any system generated responses do not
constitute an acknowledgement) and only if it is addressed in such a manner as
the recipient shall specify for this purpose.

 

     5Counterparts and governing law

 

   5.1This Agreement may be executed in counterparts which, when taken together,
shall constitute one and the same instrument.

 

   5.2This Agreement and all claims arising in connection with it are governed
by, and are to be construed in accordance with, the laws of the Federal Republic
of Germany.

 

   5.3The courts of Frankfurt am Main shall have jurisdiction in respect to all
disputes out of or relating to this Agreement.

 

IN WITNESS of which the parties to this Agreement have executed this Agreement
the day and year first before written.

 

9

 

 

SIGNED by )   ) duly authorised for and on behalf of ) KFW IPEX-BANK GMBH ) (as
the Facility Agent) ) in the presence of: )     SIGNED by )   ) duly authorised
for and on behalf of ) KFW ) (as the CIRR Mandatary) ) in the presence of: )    
SIGNED by )   ) duly authorised for and on behalf of ) KFW IPEX-BANK GMBH ) (as
Lender) ) in the presence of: )     SIGNED by )   ) duly authorised for and on
behalf of ) [l] ) (as Lender) ) in the presence of: )

 

10

 

 

Appendix 1

 


Forms of Refinancing Agreement

 

11

 

 

Appendix 2

 


The Lenders

 

[*] [*] [*] [*]        

 

12

 





 



EXHIBIT D

 

SECRETARY’S CERTIFICATE OF

CREDIT PARTIES

 

July ___, 2014

 

The undersigned Secretary of each of the entities listed on Schedule I hereto
(each, a “Credit Party”) does hereby certify the following to KfW IPEX-Bank GmbH
(“KfW IPEX”), as Facility Agent in connection with the Credit Agreement, dated
as of July 14, 2014, among NCL Corporation Ltd., Seahawk Two, Ltd., as Borrower,
the Lenders from time to time party thereto, KfW IPEX-BANK GmbH, as Facility
Agent, Collateral Agent, CIRR Agent, Bookrunner and Hermes Agent and the other
parties thereto (as the same may be amended, restated, or otherwise modified
from time to time, the “Credit Agreement”). All capitalized terms used in this
certificate shall have the meanings assigned to them in the Credit Agreement,
unless otherwise defined in this certificate.

 

1.          Attached hereto as Exhibit A is a true and complete copy of minutes
or resolutions duly adopted by the board of directors (or equivalent) of each
Credit Party authorizing, among other things, the execution, delivery and
performance of the Credit Documents to which such Credit Party is a party, and
such minutes or resolutions (or equivalent) have not since their adoption been
in any way modified, rescinded, revoked or amended in whole or in part, in any
respect, and are in full force and effect on the date hereof.

 

2.           Attached hereto as Exhibit B is a true, correct and complete copy
of the certificate of incorporation and by-laws or equivalent organizational
documents of each Credit Party, each of which is as of the date hereof in full
force and effect.

 

3.           The persons whose names appear on Exhibit C hereto are, as of the
date hereof, duly elected or appointed, as applicable, qualified, and acting
officers or directors of each Credit Party, holding the offices or directorships
set forth beside their names, and are authorized to execute and deliver the
Credit Documents on behalf of such Credit Party, and the signature appearing
next to each name is the genuine signature of such officer or director.

 

4.           On the date hereof, the representations and warranties contained in
the Credit Agreement and in the other Credit Documents are true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date hereof, both before and after giving effect
to the incurrence of Loans on the date hereof and the application of the
proceeds thereof, unless stated to relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.

 

5.           On the date hereof, no Default or Event of Default has occurred and
is continuing or would result from the Borrowing to occur on the date hereof or
from the application of the proceeds thereof.

 

6.           There is no proceeding for the dissolution or liquidation of any
Credit Party or threatening any Credit Party’s existence.

 

 

 

 



IN WITNESS WHEREOF, each of the Credit Parties has caused this Secretary’s
Certificate to be executed and delivered by its duly authorized representative
as of the date first set forth above.

 

  NCL CORPORATION LTD.       By:       Name:  Madeleine Evans    
Title:    Secretary       NCL INTERNATIONAL, LTD.   SEAHAWK TWO, LTD.       By:
      Name: Daniel S. Farkas     Title:   Secretary

 

 

 

 

I, Kevin M. Sheehan, President and Chief Executive Officer of NCL Corporation
Ltd., NCL International, Ltd. and Seahawk Two, Ltd. hereby certify that
Madeleine Evans is the duly elected or appointed, as applicable, and qualified
Secretary of NCL Corporation Ltd. and that the signature appearing above is her
genuine signature, and that Daniel S. Farkas is the duly elected or appointed,
as applicable, and qualified Secretary of NCL International, Ltd. and Seahawk
Two, Ltd. and that the signature appearing above is his genuine signature.

 

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first set
forth above.

 

  Name:  Kevin M. Sheehan   Title:  President and Chief Executive Officer

 

 

 



 



Schedule I

 

Credit Parties

 

NCL Corporation Ltd.

NCL International, Ltd.

Seahawk Two, Ltd.

 

 

 

 

Exhibit A

 

Resolutions

 

 

 

 

Exhibit B

 

Organizational Documents

 

 

 

 

Exhibit C

 

Incumbency

 

NCL Corporation Ltd.           Madeleine Evans Secretary         Kevin M.
Sheehan President   Chief Executive Officer         Wendy Beck Executive Vice
President     Chief Financial Officer               NCL International, Ltd.
Seahawk Two, Ltd.           Daniel S. Farkas Senior Vice President     General
Counsel     Secretary         Kevin M. Sheehan President     Chief Executive
Officer         Wendy Beck Executive Vice President     Chief Financial Officer
 

 

 

 







 

EXHIBIT E

 

Form Of Transfer Certificate

 

To:[             ] as Facility Agent and [               ] as Hermes Agent

 

From:[The Existing Lender] (the "Existing Lender") and [The New Lender] (the
"New Lender")

 

Dated:

 

Seahawk Two, Ltd. – €665,995,880 Credit Agreement

dated [·] 2014 (the "Credit Agreement")

 

1.We refer to the Credit Agreement. This agreement (the "Agreement") shall take
effect as a Transfer Certificate for the purpose of the Credit Agreement. Terms
defined in the Credit Agreement have the same meaning in this Agreement unless
given a different meaning in this Agreement.

 

2.We refer to Section 13.06 (Procedure and Conditions for Transfer) of the
Credit Agreement:

 

(a)The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender's
Commitment, rights and obligations referred to in the Schedule attached hereto
in accordance with Section 13.06 (Procedure and Conditions for Transfer).

 

(b)The proposed date of transfer is [          ].

 

(c)The Notice Office and address, fax number and attention details for notices
of the New Lender for the purposes of Section 14.03 (Notices) are set out in the
Schedule attached hereto.

 

3.On the date of the transfer the New Lender becomes:

 

(a)Party to the relevant Credit Documents (other than the Security Trust Deed)
as a Lender; and

 

(b)Party to the Security Trust Deed as a Secured Creditor[.][; and]

 

(c)[Party to the Interaction Agreement.]1

 

4.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Section 13.04 (Limitation of
responsibility of Existing Lenders).

 



 



1 Applicable to any New Lender that elects to become a Refinanced Bank.



 

 

 

 

EXHIBIT E    2

 

5.We refer to Clause 8.2 (Changes of Secured Creditor) of the Security Trust
Deed

 

(a)In consideration of the New Lender being accepted as a Secured Creditor for
the purposes of the Security Trust Deed (and as defined therein), the New Lender
confirms that, as from the date of the transfer, it intends to be party to the
Security Trust Deed as a Secured Creditor, and undertakes to perform all the
obligations expressed in the Security Trust Deed to be assumed by a Secured
Creditor and agrees that it shall be bound by all the provisions of the Security
Trust Deed, as if it had been an original party to the Security Trust Deed.

 

6.We refer to Section 13.01(c) (Assignments and Transfers by the Lenders) of the
Credit Agreement.  Each New Lender, by executing this Assignment, confirms, for
the avoidance of doubt, that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
Required Lenders in accordance with the Credit Agreement on or prior to the date
on which the transfer becomes effective in accordance the Credit Agreement and
that it is bound by that decision to the same extent as the Existing Lender
would have been had it remained a Lender.

 

7.This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

8.This Agreement takes effect as a deed.

 

9.This Agreement has been entered into on the date stated at the beginning of
this Agreement.

 

10.This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by, and construed in accordance with
English law.

 

Note:The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender's interest in the Collateral in all jurisdictions.
It is the responsibility of the New Lender to ascertain whether any other
documents or other formalities are required to perfect a transfer of such a
share in the Existing Lender's Collateral in any jurisdiction and, if so, to
arrange for execution of those documents and completion of those formalities.

 

 

 

 

EXHIBIT E

 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Notice Office address, fax number and attention details for notices and account
details for payments]

 

 

 

 

EXHIBIT E

 

SIGNATORIES

 

[Existing Lender]

 

Executed as a deed by [name of Existing Lender],
acting by [name of director]:

                [Signature of Director]       Director               [Signature
of Director]       Director

 

 

[New Lender]Executed as a deed by [name of
New Lender], acting by [name of director]:

                [Signature of Director]       Director               [Signature
of Director]       Director

 

This Agreement is accepted as a Transfer Certificate for the purposes of the
Credit Agreement by the Facility Agent and by the Hermes Agent, and the date of
the transfer is confirmed as [ ].

 

 

 

 

EXHIBIT E   5



 

Signature of this Agreement by the Facility Agent constitutes confirmation by
the Facility Agent of receipt of notice of the transfer referred to in this
Agreement, which notice the Facility Agent receives on behalf of each Lender
Creditor.

 

[Facility Agent]



 

Executed as a deed by [Facility Agent], acting by
[name of director]:

                [Signature of Director]       Director               [Signature
of Director]       Director

 

[Hermes Agent]



 

 

Executed as a deed by [Hermes Agent], acting by

[name of director]:

                [Signature of Director]       Director               [Signature
of Director]       Director

 

[NCL Corporation Ltd.]2

 

[Signed as a deed by [NCL Corporation Ltd.], a company incorporated in Bermuda,
by [full name(s) of person(s) signing], being [a] person[s] who, in accordance
with the laws of that territory, [is][are] acting under the authority of the
company.

           

 



2 To be signed by the Company only if the transfer is pursuant to section
13.01(a)(ii)

 

 

 

 

EXHIBIT E   6

 

            Signature(s)       Authorised [signatory] [signatories]]

 



 

 



 



Exhibit F

 

SHARE CHARGE

 

relating to shares in

 

SEAHAWK TWO, LTD.

 

 

Dated                          2014

 

(1) NCL International, Ltd.

 

(2) KFW IPEX-BANK GMBH





 

 

 

 

Share Charge  

 

  DATE                  2014         PARTIES     (1) NCL INTERNATIONAL, LTD., a
company organised and existing under the laws of Bermuda, having its registered
office at Cumberland House, 1 Victoria Street, Hamilton HM 11 (the “Chargor”);
and     (2) KFW IPEX-BANK GMBH, a company incorporated under the laws of Germany
whose business address is at Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany, as collateral agent for the Secured Creditors (as defined below) (the
“Collateral Agent”).

 

INTRODUCTION

 

(A)By a credit agreement dated [ ] 2014 (as may be modified, supplemented,
novated or amended from time to time, the “Credit Agreement”) and made between,
among others, (i) the Borrower (as defined below), (ii) various parties defined
therein as lenders (the "Lenders") and (iii) the Collateral Agent, the Lenders
agreed, among other things, to make available to the Borrower, upon the terms
and conditions set forth therein, a multi-draw term loan credit facility of up
to €665,995,880 (the "Facility").

 

(B)By one or more Interest Rate Protection Agreements or Other Hedging
Agreements (each as defined in the Credit Agreement) entered into from time to
time and by, among others, the Borrower and/or NCL Corporation Ltd. and one or
more Lenders or any affiliate thereof, the financial institutions party to such
agreements shall have provided interest rate, foreign exchange or other
derivative arrangements to the Borrower and/or NCL Corporation Ltd..

 

(C)At the date of this Charge, 12,000 ordinary shares of the Borrower are
legally and beneficially owned by the Chargor (the “Issued Shares”).

 

(D)It is one of the conditions precedent to the Lenders advancing or continuing
to advance the Facility, or any part thereof, to the Borrower under the Credit
Agreement that the Chargor enters into this Charge.

 

-1-

 

 

Share Charge  

 

DEFINITIONS

 

(1)In this Charge, unless contrary to or inconsistent with the context:

 

Borrower   means Seahawk Two, Ltd., a company incorporated and existing under
the laws of Bermuda;       Dollar and US$   means the lawful currency of the
United States of America;             Event of Default   means any event
specified as such in section 11 of the Credit Agreement;       Lender Creditors
  means the Lenders and each Agent under the Credit Agreement;       Lien  
means a charge, mortgage, hypothecation, title retention, pledge, lien, security
interest or other encumbrance, whether fixed or floating and howsoever created
or arising;       Other Creditors   means any Lender or any affiliate thereof
and their successors, transferees and assignees if any (even if such Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason),
together with such Lender's or affiliate's successors, transferees and
assignees, with which the Parent and/or the Borrower enters into any Interest
Rate Protection Agreements or Other Hedging Agreements from time to time;      
Secured Creditors   means collectively (i) the Lender Creditors and (ii) the
Other Creditors;       Secured Obligations   has the meaning ascribed thereto in
the Credit Agreement;       Security Assets   has the meaning set out in clause
1(a);       Security Period   means the period commencing on the date of this
Charge and ending on the date upon which the Collateral Agent has informed the
Chargor that all the Secured Obligations have been irrevocably discharged in
full; and

 

-2-

 

 

Share Charge  

 

Shares   means the Issued Shares and the Additional Shares (as defined in clause
1(a)(ii)).

 

INTERPRETATION

 

(2)In this Charge unless contrary to or inconsistent with the context:

 

(a)capitalised terms used herein (and not otherwise defined herein) shall have
the meaning ascribed thereto in the Credit Agreement;

 

(b)words (including, without limitation, defined terms) importing:

 

(i)the singular include the plural and vice versa; and

 

(ii)any gender includes all genders;

 

(c)a reference to a party or person includes a reference to that party or person
and its successors, transferees, substitutes (including, but not limited to, any
party or person taking by novation), executors, administrators and assignees;

 

(d)the word "person" includes an individual, any entity having separate legal
personality under the laws governing its formation, partnerships and trusts
(whether or not having separate legal personality), companies, corporations,
unincorporated organisations and any government, department or agency thereof;

 

(e)a reference to any thing or any matter (including, but not limited to, the
Secured Obligations, any other amount and the Security Assets) is a reference to
the whole and any part of it;

 

(f)a reference to this Charge, or any other document includes any variation,
novation or replacement of or supplement to any of them from time to time;

 

(g)a reference to a clause or Schedule means a reference to a clause or Schedule
of this Charge;

 

-3-

 

 

Share Charge  

 

(h)where any clause contains sub-clauses, paragraphs or sub-paragraphs, each
sub-clause, paragraph and sub-paragraph however called may be read and construed
separately and independently of each other;

 

(i)a reference (whether specific or general) to a statute or to any other
legislation includes any code, ordinance or other law, and any regulation, rule
or bye-law or other instrument made under it, and all official directives (if
any) and all amendments, consolidations, re-enactments or substitutions of any
of them from time to time;

 

(j)a reference to a document includes any deed, agreement in writing, or any
certificate, notice, instrument or other document of any kind;

 

(k)“writing" and related expressions includes all means of reproducing words in
a tangible and permanently visible form;

 

(l)any agreement, undertaking, acknowledgment, condition or other term that is
made or given by the Chargor is deemed to be a covenant in favour of and for the
benefit of the Lender;

 

(m)headings are inserted for guidance only and do not affect the interpretation
of this Charge; and

 

(n)an Event of Default is "subsisting" until it has been waived in writing by,
or remedied to the satisfaction of, the Collateral Agent.

 

OPERATIVE PROVISIONS

 

1.Charge

 

As a continuing security for the Secured Obligations, the Chargor, as legal and
beneficial owner, hereby:

 

(a)charges and agrees to charge in favour of the Collateral Agent, all of its
right, title and interest in and to the following property (collectively the
“Security Assets”) as a first fixed security for the Secured Obligations:

 

(i)the Issued Shares and any interest it has in the entries on the books of any
financial intermediary pertaining to such Issued Shares, and all cash, warrants,
rights,



 

-4-

 

 

Share Charge  

 

 instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect or in exchange for any or all of
such Issued Shares;

 

(ii)all additional shares of, and all securities convertible into and warrants,
options and other rights to purchase or otherwise acquire, stock, shares or
other securities of the Borrower acquired by it in any manner during the
Security Period (which shares and securities shall be deemed to be part of the
Shares) or any other rights and any interest in the entries on the books of any
financial intermediary pertaining to such additional shares (all such shares,
securities, warrants, options, rights, certificates, instruments and interests
collectively being “Additional Shares”) and all cash, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Shares;

 

(iii)all dividends or interest paid or payable by the Borrower after the date of
and during the continuance of an Event of Default on all or any of the Shares;
and

 

(iv)to the extent not covered by paragraphs (i) through (iii) above, all
proceeds of any or all of the foregoing Security Assets. For the purposes of
this Charge, the term “proceeds” includes whatever is receivable or received
when the Security Assets or proceeds are sold, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary; and

 

(b)undertakes to deposit forthwith with the Collateral Agent, and in such manner
as the Collateral Agent may direct the following:

 

(i)all share certificates in respect of the Issued Shares;

 

(ii)a duly executed undated share transfer form in respect of the Issued Shares
in favour of the Collateral Agent or its nominee;

 

(iii)an undertaking from the Borrower to register transfers of the Shares to the
Collateral Agent or its nominee (in the form set out in Schedule 1); and

 

-5-

 

 

Share Charge  

 



(iv)an irrevocable proxy from the Chargor to the Collateral Agent entitling the
Collateral Agent to vote in respect of the Shares and exercise all other rights,
powers and privileges and remedies to which a holder of shares would be entitled
(in the form set out in Schedule 2); and

 

(c)undertakes to deliver, or cause to be delivered, to the Collateral Agent
promptly following the issue of any Additional Shares held by the Chargor at any
time after the date hereof, the items listed in clauses 1(b)(i) and (ii) in
respect of all such Additional Shares,

 

provided that, upon irrevocable payment in full in Dollars of the Secured
Obligations, the Collateral Agent will, at the request and expense of the
Chargor, release to the Chargor all the rights, title and interest of the
Collateral Agent in or to the Security Assets.

 

2.Preservation of Security

 

2.1The security constituted by this Charge shall be continuing and not satisfied
by an intermediate payment or satisfaction of the whole or any part of the
Secured Obligations but shall secure the ultimate balance of the Secured
Obligations. The security hereby given shall be in addition to any other Lien
now or hereafter held by the Collateral Agent for all or any of the Secured
Obligations, and the Collateral Agent's rights under this Charge shall not be
postponed, lessened or otherwise prejudicially affected or merged in any other
such security.

 

2.2The obligations of the Chargor hereunder and the security constituted by this
Charge shall not be affected by any act, omission or circumstances which but for
this provision might operate to release or otherwise exonerate the Chargor from
its obligations hereunder or affect such obligations including without
limitation and whether or not known to either of the Chargor or the Collateral
Agent:

 

(a)any time or indulgence granted to any person including the Borrower, or the
Chargor;

 

(b)the variation, extension, compromise, renewal or release of, or refusal or
neglect to perfect or enforce any terms of this Charge; and

 

(c)any irregularity, invalidity or unenforceability of any obligations of the
Chargor under this Charge or any present or future law or order of any
government authority (whether of right or in fact) purporting to reduce or
otherwise affect any of such obligations under this

 

-6-

 

 

Share Charge  

  

 Charge which shall be construed accordingly as if there were no such
irregularity, unenforceability, invalidity, law or order provided that any such
construction shall not cause the Chargor to be in breach or contravention of any
applicable law or order.

 

2.3Where any discharge (whether in respect of this Charge or otherwise) is made
in whole or in part or any arrangement is made on the faith of any payment,
security or other disposition which is avoided or must be repaid on bankruptcy,
liquidation or otherwise without limitation, the security constituted by this
Charge and the liability of the Chargor under this Charge shall continue as if
there had been no such discharge or arrangement.

 

3.Warranties and Undertakings

 

3.1The Chargor hereby warrants and represents to the Collateral Agent that:

 

(a)it is the legal and registered owner of the Issued Shares and, if and when
acquired, the Additional Shares and it has not transferred, assigned, charged or
in any way encumbered the whole or any part of the Security Assets;

 

(b)the Issued Shares constitute all of the issued and outstanding shares in the
share capital of the Borrower at the date of this Charge;

 

(c)the Issued Shares have been duly authorised, validly issued and are fully
paid and non-assessable;

 

(d)neither the Chargor nor the Borrower has granted any options or other rights
of any nature in respect of the Issued Shares, or any other shares in the share
capital of the Borrower to any third party;

 

(e)it is authorised in every respect to make this Charge and its obligations
hereunder constitutes its legal, valid and binding obligations enforceable
against it in accordance with its terms; and

 

(f)this Charge, when duly registered, will create a valid security interest in
the Security Assets securing the payment of the Secured Obligations and,
following execution of this Charge, all filings and other actions necessary or
reasonably desirable to perfect such security interest will be duly made or
taken.

 

-7-

 

 

Share Charge  

  

3.2The Chargor hereby undertakes to the Collateral Agent that during the
Security Period:

 

(a)it will remain the legal and registered owner of the Issued Shares and, if
and when acquired, the Additional Shares and will not transfer, assign, charge
or otherwise encumber hereafter, the whole or any part of the Security Assets to
anyone other than the Collateral Agent, unless with the prior written approval
of the Collateral Agent, which approval may be arbitrarily withheld unless (i)
such transfer does not violate the terms of the Security Documents and (ii) any
such transferee charges the Security Assets pursuant to an agreement which, in
the opinion of the Collateral Agent, grants security to the Collateral Agent
equivalent to this Charge; and

 

(b)it shall exercise its powers as a Chargor of the Borrower to procure that the
Borrower will not issue new shares or classes of shares or register the transfer
of shares without the prior written approval of the Collateral Agent.

 

3.3Upon the Collateral Agent being satisfied that the Secured Obligations have
been unconditionally and irrevocably paid and discharged in full, and following
a written request therefor from the Chargor, the Collateral Agent will, subject
to being indemnified to its reasonable satisfaction for the costs and expenses
incurred by the Collateral Agent in connection therewith, release the security
constituted by this Charge and forthwith return to the Chargor any and all share
certificates representing the Security Assets.

 

4.Registration

 

The Chargor hereby authorises the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default to arrange for the
Security Assets to be registered (if required by the Collateral Agent to perfect
or ensure the priority of the Collateral Agent's security therein) and (under
the powers of realisation herein conferred) to transfer or cause the Security
Assets to be transferred to and registered in the name of the Collateral Agent
or in the name of any purchasers or transferees from, or nominees of, the
Collateral Agent and the Chargor undertakes from time to time to execute and
sign all transfers, powers of attorney and other documents which the Collateral
Agent may reasonably require for perfecting its title to any of the Security
Assets or for vesting the

 

-8-

 

 

Share Charge  

 

 

same in its title to any of the Security Assets or for vesting the same in it or
in its nominees or in any purchasers or transferees of or from it.

 

5.Powers

 

The Collateral Agent may on notice to the Chargor at any time after the
occurrence and during the continuance of an Event of Default exercise at its
discretion (in the name of any Chargor or otherwise) and without any further
consent or authority on the part of the Chargor in respect of any of the
Security Assets, any voting rights and any powers or rights which may be
exercised by the Collateral Agent or by the person or persons in whose name or
names the Security Assets are registered or who is the holder thereof under the
terms thereof or otherwise including, but without limitation, all the powers
given to trustees under the laws of Bermuda in respect of securities or property
subject to a trust; provided that upon the taking of any such action the
Collateral Agent will immediately give notice to the Chargor and that in the
absence of any such notice, the Chargor may and shall continue to exercise any
and all rights with respect to the Security Assets, subject always to the terms
hereof.

 

6.Voting of Shares

 

The Collateral Agent hereby acknowledges that until an Event of Default shall
have occurred and be continuing, the Chargor shall be entitled to (a) vote or
cause to be voted any and all of the Security Assets and (b) give or cause to be
given consents, waivers and ratifications in respect thereof, provided, however,
that no vote shall be cast or consent, waiver or ratification given or taken
which would be inconsistent with any of the provisions of this Charge or would
jeopardise the exercise by the Collateral Agent of its rights under this Charge.
All such rights of the Chargor to vote or cause to be voted and to give or cause
to be given consents, waivers and ratifications shall cease automatically, where
an Event of Default occurs and is continuing.

 

7.Enforcement of Security

 

Upon, at any time after the occurrence of, and during the continuance of an
Event of Default the Collateral Agent shall be entitled to put into force and
exercise immediately, without further notice to the Chargor (without prejudice
to the notice of default under section 11 of the Credit Agreement),

 

-9-

 

 

Share Charge  

 



 

 

as and when it may see fit, any and every power possessed by it by virtue of
this Charge and, in particular (without prejudice to the generality of the
foregoing):

 

(a)may solely and exclusively exercise all voting and/or consensual powers
pertaining to the Security Assets or any part thereof and may exercise such
powers in such manner as the Collateral Agent may think fit;

 

(b)may remove the then existing directors and officers (with or without cause)
by dating and presenting the undated, signed letters of resignation delivered
pursuant to this Charge;

 

(c)may receive and retain all dividends, interest or other monies or assets
accruing on or in respect of the Security Assets or any part thereof, such
dividends, interest or other monies or assets to be held by the Collateral
Agent, until applied in the manner described in clause 7(g), as additional
security charged under and subject to the terms of this Charge and any such
dividends, interest or other monies or assets received by the Chargor after such
time shall be held in trust by the Chargor for the Collateral Agent and paid or
transferred to the Collateral Agent on demand;

 

(d)may sell, transfer, grant options over or otherwise dispose of the Security
Assets or any part thereof at such place and in such manner and at such price or
prices as the Collateral Agent may deem fit subject to and in accordance with
the prior authorisation and consent of the Bermuda Monetary Authority in so far
as the sale, transfer, grant or option or disposal concern the Shares, and
thereupon the Collateral Agent shall have the right to deliver, assign and
transfer in accordance therewith the Security Assets so sold, transferred,
granted options over or otherwise disposed of;

 

(e)the Collateral Agent shall not be obliged to make any enquiry as to the
nature or sufficiency of any payment received by it under this Charge or to make
any claim or to take any action to collect any monies assigned by this Charge or
to enforce any rights or benefits assigned to the Collateral Agent by this
Charge or to which the Collateral Agent may at any time be entitled hereunder;

 

(f)upon any sale of the Security Assets or any part thereof by the Collateral
Agent the purchaser shall not be bound to see or enquire whether the Collateral
Agent’s power of sale

 

-10-

 

 

Share Charge  

  

 has become exercisable in the manner provided in this Charge and the sale shall
be deemed to be within the power of the Collateral Agent, and the receipt of the
Collateral Agent for the purchase money shall effectively discharge the
purchaser who shall not be concerned with the manner of application of the
proceeds of sale or be in any way answerable therefor provided that the
purchaser purchases the Security Assets in an arm’s-length transaction;

 

(g)all monies received by the Collateral Agent pursuant to this Charge shall be
held by it upon trust and shall be applied by it in accordance with section 4.05
of the Credit Agreement;

 

(h)neither the Collateral Agent nor its agents, managers, officers, employees,
delegates and advisers shall be liable for any claim, demand, liability, loss,
damage, cost or expense incurred or arising in connection with the exercise or
purported exercise of any rights, powers and discretions hereunder in the
absence of gross negligence or dishonesty;

 

(i)the Collateral Agent shall not by reason of the taking of possession of the
whole or any part of the Security Assets or any part thereof be liable to
account as mortgagee-in-possession or for anything except actual receipts or be
liable for any loss upon realisation or for any default of omission for which a
mortgagee-in-possession might be liable; and

 

(j)the powers provided in this Charge are cumulative with and not exclusive of
powers provided by law or equity independently of this Charge.

 



8.Receiver



 



8.1In addition to the powers conferred in this Charge, at any time after the
security hereby created shall become enforceable, the Collateral Agent may
appoint in writing a receiver or a receiver and manager (herein the "Receiver")
of all or any part of the Security Assets and may remove the Receiver so
appointed and appoint another in his stead and may from time to time fix the
remuneration of the Receiver. The power to appoint a Receiver over all the
Security Assets may be exercised whether or not a Receiver has already been
appointed over part of it.



 



8.2Subject to any specific limitations in the terms of appointment, a Receiver
shall have the powers conferred on receivers by law or equity in addition to all
the Collateral Agent’s powers including, but not limited to, any one or more of
the powers in clause 7 each of which is to be construed as if a reference to the
Collateral Agent includes a reference to the Receiver.



 

-11-

 

 

Share Charge  

  

8.3Neither the Collateral Agent nor any of its agents, officers, employees,
managers, delegates and advisers shall be responsible for misconduct or
negligence on the part of the Receiver.

 

9.Procedure for Private Sale

 

Without prejudice to the generality of clause 7, in the event that the
Collateral Agent determines in its discretion to sell the Security Assets in one
or more private sales:

 

(a)the Collateral Agent may sell the Security Assets or any part thereof in one
or more parcels;

 

(b)the Collateral Agent may sell for cash, on credit or for future delivery, at
such time or times and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable;

 

(c)the Collateral Agent may in its discretion establish a reserve price for the
Security Assets or any part thereof;

 

(d)the Collateral Agent shall not be obligated to make any sale regardless of
any offer to sell which the Collateral Agent may have made;

 

(e)the Collateral Agent may postpone or cancel the sale, modify the terms and
conditions of the sale, withdraw Security Assets from the sale at any time,
including by announcement at the time and place fixed for the sale, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned;

 

(f)the Chargor unconditionally waives any claims against the Collateral Agent
arising by reason of the fact that the price of which any Security Assets may
have been sold at such a private sale was less than the price which might have
been attained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Security Assets to more than one offeree
provided that the purchaser purchases the Security Assets for value in an
arms-length transaction; and

 

(g)the Chargor unconditionally agrees that the Collateral Agent may acquire the
Security Assets or sell them to an affiliate subject to and in accordance with
the prior authorisation and consent of the Bermuda Monetary Authority in so far
as the sale, transfer, grant or option or disposal concern the Shares.

 

-12-

 

 

Share Charge  

 

10.Indemnities

 

10.1The Chargor will indemnify and save harmless the Collateral Agent and each
agent or attorney appointed under or pursuant to this Charge from and against
any and all expenses, claims, liabilities, losses, taxes, costs, duties, fees
and charges suffered, incurred or made by the Collateral Agent or such agent or
attorney (the “Liabilities”):

 

(a)in the exercise or purported exercise of any rights, powers or discretions
vested in them pursuant to this Charge;

 

(b)in the preservation or enforcement of the Collateral Agent's rights under
this Charge or the priority thereof; or

 

(c)on the release of any part of the Security Assets from the security created
by this Charge,

 

except where such Liabilities shall be found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Collateral Agent or such agent or attorney, and the Collateral Agent or such
agent or attorney may retain and pay all sums in respect of the same out of
money received under the powers conferred by this Charge. All amounts
recoverable by the Collateral Agent or such agent or attorney or any of them
shall be recoverable on a full indemnity basis.

 

10.2If, under any applicable law or regulation, and whether pursuant to a
judgment being made or registered against the Chargor or the bankruptcy or
liquidation of the Chargor or for any other reason any payment under or in
connection with this Charge is made or falls to be satisfied in a currency (the
“Payment Currency”) other than the currency in which such payment is due under
or in connection with this Charge (the “Contractual Currency”) then to the
extent that the amount of such payment actually received by the Collateral Agent
when converted into the Contractual Currency at the rate of exchange, falls
short of the amount due under or in connection with this Charge, the Chargor, as
a separate and independent obligation, shall indemnify and hold harmless the
Collateral Agent against the amount of such shortfall. For the purposes of this
clause 10.2 “rate of exchange” means the rate at which the Collateral Agent is
able on or about the date of such payment to purchase the Contractual Currency
with the Payment Currency and shall take into account any premium payable to
third parties and other costs of exchange with respect thereto.

 

-13-

 

 

Share Charge  

  

11.Expenses

 

The Chargor shall pay to the Collateral Agent on demand all costs, fees and
expenses (including, but not limited to, legal fees and expenses) and taxes
thereon incurred by the Collateral Agent or for which the Collateral Agent may
become liable in connection with:

 

(a)the negotiation, preparation and execution of this Charge;

 

(b)the preserving or enforcing of, or attempting to preserve or enforce, any of
the rights under this Charge or the priority hereof;

 

(c)any variation of, or amendment or supplement to, any of the terms of this
Charge; and/or

 

(d)any consent or waiver required from the Collateral Agent in relation to this
Charge,

 

and in any case referred to in clauses 11(c) and 11(d) regardless of whether the
same is actually implemented, completed or granted, as the case may be.

 

12.Further Assurance

 

The Chargor further agrees that at any time and from time to time, upon the
written request of the Collateral Agent, it will promptly and duly execute and
deliver any and all such further instruments and documents as the Collateral
Agent acting reasonably may deem necessary, desirable or appropriate for the
purpose of obtaining the full benefit of this Charge and of the rights and
powers herein granted.

 

13.Protection of Purchaser

 

No purchaser or other person dealing with the Collateral Agent or any Receiver
or with its or his attorneys shall be concerned to enquire (a) whether any power
exercised or purported to be exercised by it, him or them has become
exercisable, (b) whether any money remains due on the security hereby created,
(c) as to the propriety and regularity of any of its, his or their actions or
(d) as to the application of any money paid to him, it or them. In the absence
of mala fides on the part of such purchaser or other person, such dealings shall
be deemed so far as regards the safety and protection of such purchaser or other
person to be within the powers hereby conferred and to be valid accordingly.

 

-14-

 

 

Share Charge  

 

14.Delegation

 

The Collateral Agent may at its expense at any time employ agents, managers,
employees, advisers, attorneys and others on such terms as it sees fit for any
of the purposes set out herein.

 

15.Liability of Collateral Agent

 

The Collateral Agent and any Receiver shall not be liable for any losses arising
in connection with the exercise or purported exercise of any of their rights,
powers and discretions in good faith hereunder.

 

16.Release

 

Under no circumstances shall the Collateral Agent be deemed to assume any
responsibility for or obligation or duty, with respect to any part of all of the
Security Assets or this Charge of any nature or kind or any matter or proceeding
arising out of or related thereto but the same shall be at the Chargor’s sole
risk at all times. The Collateral Agent shall not be required to take any action
of any kind to collect, preserve or protect its or any Chargor’s rights in the
Security Assets or against other parties thereto.

 

17.Notice

 

17.1Any notice, certificate, consent, determination or other communication
required or permitted to be given or made under this Charge will be in writing
and will be effectively given and made if (a) delivered personally, (b) sent by
prepaid courier service or mail or (c) sent prepaid by fax or other similar
means of electronic communication, in each case to the applicable address set
out below:

 

(i)if to the Chargor, to:

 



NCL International, Ltd.

 

Cumberland House

 

1 Victoria Street

 

Hamilton HM 11

 

Attention:    Company Secretary

 

-15-

 

 

Share Charge  

 

Fax:               +441 292 7880

 

(ii)if to the Collateral Agent, to:

 

KfW IPEX-Bank GmbH

 

Palmengarten Str. 5-9

 

60325 Frankfurt am Main

 

Germany

 

Attention:    Maritime Industries, X2a4, Claudia Wenzel

 

 

Fax:               +49 69 7431 3768

 

With a copy to:

 

Attention:    Collateral Management, X4a3

 

Fax:               +49 69 7431 1628

 

17.2Any such communication so given or made will be deemed to have been given or
made and to have been received on the day of delivery if delivered, or on the
day of faxing or sending by other means of recorded electronic communication,
provided that such day in either event is a business day and the communication
is so delivered, faxed or sent prior to 11.00a.m. (New York time) on such day.
Otherwise, such communication will be deemed to have been given and made and to
have been received on the next following business day. Any such communication
sent by mail will be deemed to have been given and made and to have been
received on the third business day following the mailing thereof; provided
however that no such communication will be mailed during any actual or
apprehended disruption of postal services. Any such communication given or made
in any other manner will be deemed to have been given or made and to have been
received only upon actual receipt.

 

17.3Any party may from time to time change its address for notice in the same
manner as set out above.

 

18.Enurement

 

-16-

 

 

Share Charge  

 

This Charge shall be binding upon the Chargor and its administrators,
successors, transferees and permitted assignees, and enure to the benefit of the
Collateral Agent's executors, administrators, successors, transferees and
permitted assignees.

 

19.Counterparts

 

This Charge may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Charge.

 

20.Governing Law

 

This Charge shall be governed by and construed in accordance with the laws of
Bermuda.

 

21.Jurisdiction

 

21.1The parties irrevocably agree that the courts of Bermuda are to have
jurisdiction to settle any disputes which may arise out of or in connection with
this Charge and that accordingly any suit, action or proceeding arising out of
or in connection with this Charge (in this clause referred to as "Proceedings")
may be brought in such courts.

 

21.2Nothing contained in this clause shall limit the right of the Collateral
Agent to take Proceedings against the Chargor in any other court of competent
jurisdiction, nor shall the taking of Proceedings in one or more jurisdictions
preclude the taking of Proceedings in any other jurisdiction, whether
concurrently or not.

 

21.3The Chargor irrevocably waives (and irrevocably agrees not to raise) any
objection which it may have now or subsequently to the laying of the venue of
any Proceedings in any such court as is referred to in this clause any claim
that any such Proceedings have been brought in an inconvenient forum and further
irrevocably agrees that a judgment in any Proceedings brought in any such court
as is referred to in this clause shall be conclusive and binding upon the
Chargor and may be enforced in the courts of any other jurisdiction.

 

-17-

 

 

Share Charge  

 

IN WITNESS WHEREOF the parties hereto have caused this Charge to be duly
executed with the intent that is shall constitute a deed under Bermuda law the
day and year first above written.

 

ATTESTATIONS

 

Each attorney executing this Charge states that he or she has not notice of
revocation or suspension of his or her power of attorney.

 

Signed as a deed by )     on behalf of )     NCL INTERNATIONAL, LTD. )    
pursuant to a power of attorney )     dated [ ] 2014 ) Attorney-in-fact        
  Signed as a deed by )     on behalf of ) Authorised Signatory   KFW IPEX-BANK
GMBH )       )       ) Authorised Signatory  

 



-18-

 

 

Share Charge  

 

Schedule 1

Form of Undertaking

 

We, Seahawk Two, Ltd. (the "Company"), hereby irrevocably UNDERTAKE and COVENANT
with KfW IPEX-Bank GmbH (the "Transferee") to register all transfers of Shares
(as defined in the Charge (as defined below)) submitted to the Company for
registration by the Transferee on enforcement of the share charge dated
[       ] 2014 between NCL International, Ltd. and the Transferee (the "Charge")
as soon as practical following the submission of such duly completed transfers
accompanied by evidence of any required consent of the Bermuda Monetary
Authority to such transfers.

 

This Undertaking is given pursuant to clause 1(b)(iii) of the Charge.

 

EXECUTED AS A DEED on this               day of [     ] 2014

 

Each attorney executing this Form of Undertaking states that he or she has not
notice of revocation or suspension of his or her power of attorney.

 

Signed as a deed by )     on behalf of )     Seahawk Two, Ltd. )     pursuant to
a power of attorney )     dated [         ] 2014 ) Attorney-in-fact  

 

-19-

 

 

Share Charge  

 

Schedule 2



Form of Irrevocable Proxy

 

WHEREAS:

 

(A)NCL International, Ltd. (the “Chargor”) and KfW IPEX-Bank GmbH (the
“Collateral Agent”) have entered into a share charge (the “Charge”) dated [ ]
2014.

 

(B)Pursuant to the Charge, the Chargor has granted a charge in favour of the
Collateral Agent over all the shares in the capital of Seahawk Two, Ltd. (the
“Company”) from time to time registered in the name of the Chargor (the
“Shares”).

 

(C)In furtherance of clause 1(b)(iv) of the Charge, this proxy constitutes an
irrevocable proxy and is granted with an interest, namely arising under the
Charge.

 

NOW THIS DEED witnesses as follows:

 

1.The Chargor hereby constitutes and appoints the Collateral Agent, acting
through its duly authorised officers, to be proxy to vote the Shares on its
behalf at any general meeting of the Company and any adjournments thereof and,
on its behalf, to consent to short notice of any such meeting and execute any
unanimous written resolution of the shareholders of the Company.

 

2.The Chargor hereby declares that this proxy shall be irrevocable until such
time as it has been released from its Secured Obligations (as defined in the
Charge) and that it constitutes a power coupled with an interest.

 

IN WITNESS whereof the Chargor has executed this irrevocable proxy as a deed
this           day of                     [   ] 2014.

 

Each attorney executing this Form of Irrevocable Proxy states that he or she has
not notice of revocation or suspension of his or her power of attorney.

 

Signed as a deed by )     on behalf of )     NCL INTERNATIONAL, LTD. )    
pursuant to a power of attorney )     dated [    ] 2014 ) Attorney-in-fact  

 

-20-

 



 

Private & Confidential EXHIBIT G

 

Form of Assignment of Earnings and Insurances

 

  Dated            

 

  Seahawk Two, Ltd. (1)         KFW IPEX-BANK GMBH (2)

 

     

 

ASSIGNMENT OF EARNINGS AND

INSURANCES relating to m.v. “__”
(ex hull [*] at Meyer Werft)

 

       

 

[ex10-4glogo.jpg]

 

 

 

 

Contents

Clause Page       1 Definitions 1       2 Assignment and application of funds 4
      3 Continuing security and other matters 6       4 Powers of Collateral
Agent to protect security and remedy defaults 6       5 Powers of Collateral
Agent on Event of Default 7       6 Attorney 7       7 Further assurance 8      
8 Costs and indemnities 8       9 Remedies cumulative and other provisions 8    
  10 Notices 9       11 Counterparts 9       12 Law and jurisdiction 9    
Schedule 1 Forms of Loss Payable Clauses 10     Schedule 2 (For attachment by
way of endorsement to the Policy) 11

 

 

 

 

THIS DEED OF ASSIGNMENT is dated [·] and made BETWEEN:

 

(1)Seahawk Two, Ltd. a company incorporated in Bermuda whose registered office
is at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda
(Owner); and

 

(2)KFW IPEX-BANK GMBH a company incorporated in Germany whose registered office
is at Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany (Collateral
Agent).

 

WHEREAS:

 

(A)by a credit agreement dated [·] 2014 (the Credit Agreement), and made
between, inter alia, the Owner (therein referred to as Borrower), the Lenders
(as defined therein) and the Collateral Agent the Lenders agreed (inter alia) to
advance by way of loan to the Owner, upon the terms and conditions therein
contained the sum of up to €665,995,880 (the Loan);

 

(B)pursuant to the Credit Agreement there will be executed, on the Delivery Date
(as defined in the Credit Agreement), in favour of the Collateral Agent a
Bahamas ship mortgage (the Mortgage) on M.V. [·] (ex hull no. [*] at Meyer
Werft, Papenburg, Germany) (the Ship) and the Mortgage is to be registered in
accordance with the laws of the Bahamas as security for the payment by the Owner
of the Outstanding Indebtedness (as that expression is defined in the Mortgage);
and

 

(C)this Deed is supplemental to the Credit Agreement and the Mortgage and to the
security thereby created and is the Assignment of Earnings and Insurances
referred to in the Credit Agreement but shall nonetheless continue in full force
and effect notwithstanding any discharge of the Mortgage.

 

NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED as follows:

 

   1Definitions

 

1.1Defined expressions

 

Words and expressions defined in the Credit Agreement or in the Mortgage shall,
unless otherwise defined in this Deed, or the context otherwise requires, have
the same meanings when used in this Deed.

 

1.2Definitions

 

In this Deed, unless the context otherwise requires:

 

Approved Brokers means such firm of insurance brokers, appointed by the Owner,
as may from time to time be approved in writing by the Collateral Agent for the
purposes of this Deed;

 

Assigned Property means:

 

(a)the Earnings;

 

(b)the Insurances; and

 

(c)any Compulsory Acquisition Compensation;

 

Casualty Amount means [*] (or the equivalent in any other currency);

 

Collateral Instruments means notes, bills of exchange, certificates of deposit
and other negotiable and non-negotiable instruments, guarantees, indemnities and
other assurances against financial loss and any other documents or instruments
which contain or evidence an obligation (with or without security) to pay,
discharge or be responsible directly or indirectly for, any indebtedness or
liabilities of the Owner or any other person liable and includes any

 

1

 

 

documents or instruments creating or evidencing a mortgage, charge (whether
fixed or floating), pledge, lien, hypothecation, assignment, trust arrangement
or security interest of any kind;

 

Compulsory Acquisition means requisition for title or other compulsory
acquisition, requisition, appropriation, expropriation, deprivation, forfeiture,
or confiscation for any reason of the Ship by any Government Entity or other
competent authority, whether de jure or de facto, but shall exclude requisition
for use or hire not involving requisition of title;

 

Compulsory Acquisition Compensation means all moneys or other compensation
whatsoever payable during the Security Period by reason of the Compulsory
Acquisition of the Ship other than by requisition for hire;

 

Credit Document Obligations means, except to the extent consisting of
obligations, liabilities or indebtedness with respect to any Hedging Agreements,
the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, fees and
indemnities (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of the Owner or any other
Credit Party at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding)) of
each Credit Party to the Lender Creditors (provided, in respect of the Lender
Creditors which are Lenders, such aforementioned obligations, liabilities and
indebtedness shall arise only for such Lenders (in such capacity) in respect of
Loans and/or Commitments), whether now existing or hereafter incurred under,
arising out of, or in connection with the Credit Agreement and the other Credit
Documents to which such Credit Party is a party (including, in the case of each
Credit Party that is a Guarantor, all such obligations, liabilities and
indebtedness of such Credit Party under the Parent Guarantee) and the due
performance and compliance by such Credit Party with all of the terms,
conditions and agreements contained in the Credit Documents.

 

Earnings means all moneys whatsoever from time to time due or payable to the
Owner during the Security Period arising out of the use or operation of the Ship
including (but without limiting the generality of the foregoing) all freight,
hire and passage moneys, income arising under pooling arrangements, compensation
payable to the Owner in event of requisition of the Ship for hire, remuneration
for salvage and towage services, demurrage and detention moneys, and damages for
breach (or payments for variation or termination) or any charterparty or other
contract for the employment of the Ship;

 

Event of Default means any of the events or circumstances described in Section
11 of the Credit Agreement;

 

Expenses means the aggregate at any relevant time (to the extent that the same
have not been received or recovered by the Collateral Agent) of:

 

(a)all losses, liabilities, costs, charges, expenses, damages and outgoings of
whatever nature (including without limitation Taxes, repair costs, registration
fees and insurance premiums) suffered, incurred or paid by the Collateral Agent
in connection with the exercise of the powers referred to in or granted by the
Credit Agreement, the Mortgage, this Deed or any other of the Security Documents
or otherwise payable by the Owner in accordance with clause 8; and

 

(b)interest on all such losses, liabilities, costs, charges, expenses, damages
and outgoings from the date on which the same were suffered, incurred or paid by
the Collateral Agent until the date of receipt or recovery thereof (whether
before or after judgment) at a rate per annum calculated in accordance with
Section 2.06(b) and Section 2.06(c) of the Credit Agreement (as conclusively
certified by the Collateral Agent);

 

Government Entity means and includes (whether having a distinct legal
personality or not) any national or local government authority, board,
commission, department, division, organ, instrumentality, court or agency and
any association, organisation or institution of which any of

 

2

 

 

the foregoing is a member or to whose jurisdiction any of the foregoing is
subject or in whose activities any of the foregoing is a participant;

 

Hedging Agreements means (i) any Interest Rate Protection Agreement and (ii) any
Other Hedging Agreements.

 

Insurances means all policies and contracts of insurance (which expression
includes all entries of the Ship in a protection and indemnity or war risks
association) which are from time to time during the Security Period in place or
taken out or entered into by or for the benefit of the Owner (whether in the
sole name of the Owner, or in the joint names of the Owner and the Collateral
Agent or otherwise) in respect of the Ship and her Earnings or otherwise
howsoever in connection with the Ship and all benefits thereof (including claims
of whatsoever nature and return of premiums);

 

Interest Rate Protection Agreement means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliate, and the Parent and/or the Owner in relation to the Credit
Document Obligations of the Owner under the Credit Agreement.

 

Lender Creditors means the Agents and the Lenders.

 

Loss Payable Clauses means the provisions regulating the manner of payment of
sums receivable under the Insurances which are to be incorporated in the
relevant insurance documents, such provisions to be in the forms set out in
schedule 1, or in such other forms as may from time to time be required or
agreed in writing by the Collateral Agent;

 

Collateral Agent includes the successors in title and assignees of the
Collateral Agent;

 

Notice of Assignment of Insurances means a notice of assignment in the form set
out in schedule 2, or in such other form as may from time to time be required or
agreed in writing by the Collateral Agent;

 

Other Creditors means each Lender or any affiliate thereof with which the Owner
and/or the Parent may at any time and from time to time after the date hereof
enter into, or guaranty the obligations of one or more of its Subsidiaries under
one or more Interest Rate Protection Agreements or Other Hedging Agreements
(even if the respective Lender subsequently ceases to be a Lender under the
Credit Agreement for any reason), together with such Lender’s or affiliate’s
successors and assigns, if any.

 

Other Hedging Agreements means any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreements or arrangements
entered into between a Lender or its Affiliate, or a Lead Arranger or its
Affiliates, and the Parent and/or the Owner in relation to the Credit Document
Obligations of the Owner under the Credit Agreement and designed to protect
against the fluctuations in currency or commodity values.

 

Outstanding Indebtedness means the aggregate of the Loan, amounts owing in
respect of the Credit Document Obligations, Hedging Agreements and interest
respectively accrued and accruing thereon, the Expenses and all other sums of
money from time to time owing by the Owner to the Collateral Agent, whether
actually or contingently, under the Security Documents or any of them; and

 

Secured Creditors means the Lender Creditors and the Other Creditors.

 

Security Period means the period commencing on the date hereof and terminating
upon discharge of the security created by the Security Documents by payment of
all moneys payable thereunder.

 

3

 

 

   1.3Headings

 

Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Deed.

 

   1.4Construction of certain terms

 

In this Deed, unless the context otherwise requires:

 

1.4.1references to clauses and schedules are to be construed as references to
clauses of and schedules to this Deed and references to this Deed include its
schedules;

 

1.4.2references to (or to any specified provision of) this Deed or any other
document shall be construed as references to this Deed, that provision or that
document as in force for the time being and as amended in accordance with the
terms thereof, or, as the case may be, with the agreement of the relevant
parties;

 

1.4.3words importing the plural shall include the singular and vice versa;

 

1.4.4references to a person shall be construed as references to an individual,
firm, company, corporation, unincorporated body of persons or any Government
Entity;

 

1.4.5references to a “guarantee” include references to an indemnity or other
assurance against financial loss including, without limitation, an obligation to
purchase assets or services as a consequence of a default by any other person to
pay any Indebtedness and “guaranteed” shall be construed accordingly; and

 

1.4.6references to statutory provisions shall be construed as references to
those provisions as replaced or amended or re-enacted from time to time.

 

  1.5Conflict with Credit Agreement

 

This Deed shall be read together with the Credit Agreement but in case of any
conflict between the two instruments, the provisions of the Credit Agreement
shall prevail.

 

  1.6Contracts (Rights of Third Parties) Act 1999

 

No term of this Deed is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a party to this Deed.

 

      2Assignment and application of funds

 

   2.1Assignment

 

By way of security for payment of the Outstanding Indebtedness the Owner with
full title guarantee hereby assigns and agrees to assign to the Collateral Agent
absolutely all its rights title and interest in and to the Assigned Property and
all its benefits and interests present and future therein. Provided however
that:

 

2.1.1Earnings

 

the Earnings shall be at the disposal of the Owner until such time as an Event
of Default shall occur and be continuing and the Collateral Agent shall direct
to the contrary whereupon the Owner shall forthwith, and the Collateral Agent
may at any time thereafter, instruct the persons from whom the Earnings are then
payable to pay the same to the Collateral Agent;

 

4

 

 

2.1.2Insurances

 

unless and until an Event of Default shall occur and be continuing (whereupon
all insurance recoveries shall be receivable by the Collateral Agent and applied
in accordance with clause 2.3):

 

(a)any moneys payable under the Insurances shall be payable in accordance with
the terms of the relevant Loss Payable Clause and the Collateral Agent will not
in the meantime give any notification to the contrary to the insurers as
contemplated by the Loss Payable Clauses; and

 

(b)any insurance moneys received by the Collateral Agent in respect of any major
casualty (as specified in the relevant Loss Payable Clause) shall, unless prior
to receipt or whilst such moneys are in the hands of the Collateral Agent there
shall have occurred and be continuing an Event of Default (whereupon such
insurance monies shall be applied in accordance with clause 2.3), be paid over
to the Owner.

 

2.2Notice

 

The Owner hereby covenants and undertakes with the Collateral Agent that it will
procure that the interest of the Collateral Agent in the Insurances shall be
endorsed on the instruments of insurance from time to time issued in connection
with such of the Insurances as are placed with the Approved Brokers by means of
a Notice of Assignment of Insurances (signed by the Owner and by any other
assured who shall have assigned its interest in the insurances to the Collateral
Agent).

 

2.3Application

 

All moneys received by the Collateral Agent in respect of:

 

2.3.1recovery under the Insurances (other than under any loss of earnings
insurance and any such sum or sums as may have been received by the Collateral
Agent in accordance with the relevant Loss Payable Clause in respect of a major
casualty as therein defined and paid over to the Owner as provided in
clause 2.1.2(b);

 

2.3.2Compulsory Acquisition Compensation; and

 

2.3.3Earnings

 

shall be held by it upon trust in the first place to pay or make good the
Expenses and the balance shall be applied in the manner specified in Section
4.05 of the Credit Agreement.

 

2.4Use of Owner's name

 

Where the Collateral Agent becomes entitled to enforce its rights under this
Deed in accordance with clause 5, the Owner covenants and undertakes with the
Collateral Agent to do or permit to be done each and every act or thing which
the Collateral Agent may from time to time require to be done in respect of such
enforcement and to allow its name to be used as and when required by the
Collateral Agent for that purpose.

 

2.5Reassignment

 

Upon payment and discharge in full of the Outstanding Indebtedness (other than
contingent indemnification Credit Document Obligations and expense reimbursement
claims to the extent no claim therefore has been made), the Collateral Agent
shall, at the request and cost of the Owner, re-assign the Earnings, the
Insurances and any Compulsory Acquisition Compensation to the Owner or as it may
direct.

 

5

 

 

     3Continuing security and other matters

 

  3.1Continuing security

 

The security created by this Deed shall:

 

3.1.1be held by the Collateral Agent as a continuing security for the payment of
the Outstanding Indebtedness and the performance and observance of and
compliance with all of the covenants, terms and conditions contained in the
Security Documents, express or implied, and that the security so created shall
not be satisfied by any intermediate payment or satisfaction of any part of the
amount hereby and thereby secured (or by any settlement of accounts between the
Owner or any other person who may be liable to the Collateral Agent in respect
of the Outstanding Indebtedness or any part thereof and the Collateral Agent);

 

3.1.2be in addition to, and shall not in any way prejudice or affect, and may be
enforced by the Collateral Agent without prior recourse to, the security created
by any other of the Security Documents or by any present or future Collateral
Instruments, right or remedy held by or available to the Collateral Agent or any
right or remedy of the Collateral Agent thereunder; and

 

3.1.3not be in any way prejudiced or affected by the existence of any of the
other Security Documents or any such Collateral Instrument, rights or remedies
or by the same becoming wholly or in part void, voidable or unenforceable on any
ground whatsoever or by the Collateral Agent dealing with, exchanging, varying
or failing to perfect or enforce any of the same, or giving time for payment or
performance or indulgence or compounding with any other person liable.

 

  3.2Rights additional

 

All the rights, powers and remedies vested in the Collateral Agent hereunder
shall be in addition to and not a limitation of any and every other right, power
or remedy vested in the Collateral Agent under the Credit Agreement, this Deed,
the other Security Documents or any Collateral Instrument or at law and all the
rights, powers and remedies so vested in the Collateral Agent may be exercised
from time to time and as often as the Collateral Agent may deem expedient.

 

  3.3No enquiry

 

The Collateral Agent shall not be obliged to make any enquiry as to the nature
or sufficiency of any payment received by it under the Mortgage and/or this Deed
or to make any claim or take any action to collect any moneys hereby assigned or
to enforce any rights or benefits hereby assigned to the Collateral Agent or to
which the Collateral Agent may at any time be entitled under the Mortgage and/or
this Deed.

 

  3.4Obligations of Owner and Collateral Agent

 

The Owner shall remain liable to perform all the obligations assumed by it in
relation to the Assigned Property and the Collateral Agent shall be under no
obligation of any kind whatsoever in respect thereof or be under any liability
whatsoever in the event of any failure by the Owner to perform it obligations in
respect thereof.

 

     4Powers of Collateral Agent to protect security and remedy defaults

 

  4.1Protective action

 

The Collateral Agent shall, without prejudice to its other rights, powers and
remedies under any of the Security Documents, be entitled (but not bound) at any
time, and as often as may be necessary, to take any such action as it may in its
discretion think fit for the purpose of protecting or maintaining the security
created by this Deed and the other Security Documents, and all Expenses
attributable thereto shall be payable by the Owner on demand.

 

6

 

 

  4.2Remedy of defaults

 

Without prejudice to the generality of the provisions of clause 4.1, if the
Owner fails to comply with the provisions of clause 5 of the Deed of Covenants,
the Collateral Agent shall become forthwith entitled (but not bound) to effect
and thereafter to maintain all such insurances upon the Ship as in its
discretion it may think fit in order to procure the compliance with such
provisions or alternatively, to require the Ship (at the Owner's risk) to remain
in, or to proceed to and remain in, a port designated by the Collateral Agent
until such provisions are fully complied with and the Expenses attributable to
the exercise by the Collateral Agent of any such powers shall be payable by the
Owner on demand.

 

      5Powers of Collateral Agent on Event of Default

 

   5.1Powers

 

At any time after the occurrence of an Event of Default which is continuing the
Collateral Agent shall forthwith become entitled (but not bound) as and when it
may see fit, to exercise in relation to the Assigned Property or any part
thereof all or any of the rights, powers and remedies possessed by it as
assignee and/or chargee of the Assigned property (whether at law, by virtue of
this Deed or otherwise) and in particular (without limiting the generality of
the foregoing):

 

5.1.1to require that all policies, contracts, certificates of entry and other
records relating to the Insurances (including details of and correspondence
concerning outstanding claims) be delivered forthwith to such adjusters and/or
brokers and/or other insurers as the Collateral Agent may nominate;

 

5.1.2to collect, recover, compromise and give a good discharge for, all claims
then outstanding or thereafter arising under the Insurances or any of them or in
respect of the Earnings or Compulsory Acquisition Compensation or any part
thereof, and to take over or institute (if necessary using the name of the
Owner) all such proceedings in connection therewith as the Collateral Agent in
its absolute discretion thinks fit, and, in the case of the Insurances, to
permit any brokers through whom collection or recovery is effected to charge the
usual brokerage therefor;

 

5.1.3to discharge, compound, release or compromise claims in respect of the
Earnings, Insurances or Compulsory Acquisition Compensation or any part thereof
which have given or may give rise to any charge or lien or other claim on the
Earnings, Insurances or Compulsory Acquisition Compensation or any part thereof
or which are or may be enforceable by proceedings against the Earnings,
Insurances or Compulsory Acquisition Compensation or any part thereof; and

 

5.1.4to recover from the Owner on demand all Expenses incurred or paid by the
Collateral Agent in connection with the exercise of the powers (or any of them)
referred to in this clause 5.1.

 

      6Attorney

 

   6.1Appointment

 

By way of security for the performance of its obligations under this Deed, the
Owner hereby irrevocably appoints each of the Collateral Agent and its delegates
and sub delegates to be its attorney acting severally (or jointly with any other
such attorney or attorneys) and on its behalf and in its name or otherwise to do
any and every thing which the Owner is obliged to do under the terms of this
Deed or which such attorney considers necessary or desirable in order to enable
the Collateral Agent or such attorney to exercise the rights conferred on it by
this Deed or by law. Provided always that such power shall not be exercisable by
or on behalf of the Collateral Agent until the occurrence of an Event of Default
which is continuing.

 

7

 

 

6.2Ratification

 

The Owner hereby ratifies and confirms and agrees to ratify and confirm whatever
any attorney appointed under this Deed shall do in its capacity as such.

 

   7Further assurance

 

The Owner shall from time to time and at its own expense give all such
assurances and do all such things as the Collateral Agent may reasonably require
or consider desirable to enable the Collateral Agent to perfect, preserve or
protect the security created or intended to be created by this Deed or to
exercise any of the rights conferred on it by this Deed or by law and to that
intent the Owner shall execute all such instruments, deeds and agreements and
give all such notices and directions as the Collateral Agent may consider
necessary.

 

   8Costs

 

The Owner shall pay to the Collateral Agent on demand on a full indemnity basis
all expenses or liabilities of whatever nature (including legal fees, fees of
insurance advisers, printing, out-of-pocket expenses, stamp duties, registration
fees and other duties or charges) together with any value added tax or similar
tax payable in respect thereof, incurred by the Collateral Agent in connection
with the exercise or enforcement of, or preservation of any rights under, this
Deed.

 

   9Remedies cumulative and other provisions

 

9.1No implied waivers; remedies cumulative

 

No failure or delay on the part of the Collateral Agent to exercise any right,
power or remedy vested in it under this Deed, the Credit Agreement, the Mortgage
or any of the other Security Documents shall operate as a waiver thereof, nor
shall any single or partial exercise by the Collateral Agent of any right, power
or remedy nor the discontinuance, abandonment or adverse determination of any
proceedings taken by the Collateral Agent to enforce any right, power or remedy
preclude any other or further exercise thereof or proceedings to enforce the
same or the exercise of any other right, power or remedy, nor shall the giving
by the Collateral Agent of any consent to any act which by the terms of this
Deed requires such consent prejudice the right of the Collateral Agent to give
or withhold consent to the doing of any other similar act. The remedies provided
in this Deed, the Credit Agreement, the Mortgage and the other Security
Documents are cumulative and are not exclusive of any remedies provided by law.

 

9.2Delegation

 

The Collateral Agent shall be entitled, at any time and as often as may be
expedient, to delegate all or any of the powers and discretions vested in it by
this Deed, the Credit Agreement, the Mortgage (including the power vested in it
by clause 13 of the Deed of Covenants) or any of the other Security Documents in
such manner, upon such terms, and to such persons as the Collateral Agent in its
absolute discretion may think fit.

 

9.3Incidental powers

 

The Collateral Agent shall be entitled to do all acts and things incidental or
conducive to the exercise of any of the rights, powers or remedies possessed by
it as Collateral Agent of the Ship (whether at law, under this Deed or
otherwise) and in particular (but without prejudice to the generality of the
foregoing) upon becoming entitled to exercise any of its powers under clause 9
of the Deed of Covenants, the Collateral Agent shall be entitled to discharge
any cargo on board the Ship (whether the same shall belong to the Owner or any
other person) and to enter into such other arrangements respecting the Ship, the
insurances, management, maintenance, repair, classification and employment in
all respects as if the Collateral Agent was the owner of the Ship, but without
being responsible for any loss incurred as a result of the Collateral Agent
doing or omitting to do any such acts or things as aforesaid.

 

8

 

 

    10Notices

 

The provisions of Section 14.03 of the Credit Agreement shall apply mutatis
mutandis in respect of any certificate, notice, demand or other communication
given or made under this Deed.

 

    11Counterparts

 

This Deed may be entered into in the form of two counterparts, each executed by
one of the parties, and, provided both the parties shall so execute this Deed,
each of the executed counterparts, when duly exchanged or delivered, shall be
deemed to be an original but, taken together, they shall constitute one
instrument.

 

    12Amendments

 

This Deed shall not be amended and/or varied except by agreement in writing
signed by the parties hereto.

 

    13Law and jurisdiction

 

13.1Law

 

This Deed and any non-contractual obligations arising in connection with it
shall be governed by, and shall be construed in accordance with, English law.

 

13.2Submission to jurisdiction

 

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Deed (including a dispute relating to the
existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with this Deed) (a “Dispute”). The
parties hereto agree that the courts of England are the most appropriate and
convenient courts to settle disputes and accordingly no party hereto will argue
to the contrary. This Clause 12 is for the benefit of the Collateral Agent on
behalf of the Secured Creditors. As a result, it shall not be prevented from
taking proceedings relating to a dispute in any other courts with jurisdiction.
To the extent allowed by law, the Collateral Agent may take concurrent
proceedings in any number of jurisdictions.

 

13.3Process agency

 

Without prejudice to any other mode of service allowed under any relevant law,
the Owner: (i) irrevocably appoints EC3 Services Limited at The St Botolph
Building, 138 Houndsditch, London, EC3A 7AR as its agent for service of process
in relation to any proceedings before the English courts in connection with any
credit document and (ii) agrees that failure by an agent for service of process
to notify the relevant credit party of the process will not invalidate the
proceedings concerned. If any person appointed as an agent for service of
process is unable for any reason to act as agent for service of process, the
Owner must immediately (and in any event within five days of such event taking
place) appoint another agent on terms acceptable to the Collateral Agent.
Failing this, the Collateral Agent may appoint another agent for this purpose.

 

13.4Severability of provisions

 

Each of the provisions of this Deed are severable and distinct from the others
and if at any time one or more of such provisions is or becomes invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Assignment shall not in any way be affected or impaired
thereby.

 

IN WITNESS whereof this Deed has been duly executed as a deed the day and year
first above written.

 

9

 

 

Schedule 1

Forms of Loss Payable Clauses

 

1Hull and machinery (marine and war risks)

 

By a Deed of Assignment dated [·] Seahawk Two, Ltd. of Cumberland House, 9th
Floor, 1 Victoria Street, Hamilton HM1, Bermuda (the Owner) has assigned to KfW
IPEX-Bank GmbH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany (the
Collateral Agent) all the Owner's rights, title and interest in and to all
policies and contracts of insurance from time to time taken out or entered into
by or for the benefit of the Owner in respect of m.v. “[here insert name of
Ship]” and accordingly:

 

(a)all claims hereunder in respect of an actual or constructive or compromised
or arranged total loss, and all claims in respect of a major casualty (that is
to say any casualty the claim in respect of which exceeds [*] (or the equivalent
in any other currency) inclusive of any deductible) shall be paid in full to the
Collateral Agent or to its order; and

 

(b)all other claims hereunder shall be paid in full to the Owner or to its
order, unless and until the Collateral Agent shall have notified the insurers
hereunder to the contrary following the occurrence and continuation of an Event
of Default or an Event of Loss (each as defined in the Credit Agreement dated
[·] 2014 entered into between, inter alia, the Owner and the Collateral Agent),
whereupon all such claims shall be paid to the Collateral Agent or to its order.

 

2Protection and indemnity risks

 

Payment of any recovery which Seahawk Two, Ltd. of Cumberland House, 9th Floor,
1 Victoria Street, Hamilton HM1, Bermuda (the Owner) is entitled to make out of
the funds of the Association in respect of any liability, costs or expenses
incurred by the Owner, shall be made to the Owner or to its order, unless and
until the Association receives notice to the contrary following an Event of
Default or an Event of Loss (each as defined in the Credit Agreement dated [•]
2014 entered into between, inter alia, the Owner and the Collateral Agent) from
KfW IPEX-Bank GmbH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany
(the Collateral Agent) in which event all recoveries shall thereafter be paid to
the Collateral Agent or their order; provided always that no liability
whatsoever shall attach to the Association, its Managers or their agents for
failure to comply with the latter obligation until the expiry of two clear
business days from the receipt of such notice.

 

10

 

 

Schedule 2

(For attachment by way of endorsement to the Policy)

 

Seahawk Two, Ltd. of Cumberland House, 9th Floor, 1 Victoria Street, Hamilton
HM1, Bermuda the Owner of the m.v. “[here insert name of Ship]” HEREBY GIVES
NOTICE that by a Deed of Assignment dated [·] and entered into by us with KfW
IPEX-Bank GmbH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany,
there has been assigned by us to KfW IPEX-Bank GmbH as Collateral Agents of the
said vessel all insurances in respect thereof, including the insurances
constituted by the Policy whereon this notice is endorsed.

 

Signed

 

For and on behalf of

 

Seahawk Two, Ltd.

 

Date: [·]

 

11

 

 

EXECUTED and DELIVERED )     as a DEED )     by Seahawk Two, Ltd. )   acting by
its duly authorised officers: ) Authorised Officer     )       )       )     )
Authorised Officer           In the presence of:                         Witness
              Name:               Address:               Occupation:            
  EXECUTED and DELIVERED )     as a DEED )     by KfW IPEX-Bank GmbH )   acting
by its duly authorised officers: ) Authorised Officer     )       )       )    
) Authorised Officer           In the presence of:                        
Witness               Name:               Address:               Occupation:    
 

 

12

 



 

Private & Confidential EXHIBIT H     Form of Assignment of Charters

 

  Dated            

 

  Seahawk Two, Ltd. (1)         KFW IPEX-BANK GMBH (2)

 

              ASSIGNMENT OF CHARTERS relating to     m.v. “●”     (ex hull [*]
at Meyer Werft)        

 

[ex10-4hlogo.jpg]

 

 

 

 

  Contents   Clause   Page       1 Definitions 1       2 Warranty 4       3
Assignment and application of money 4       4 Undertakings 5       5 Continuing
security 5       6 Powers of Collateral Agent 6       7 Attorney 6       8
Further assurance 7       9 Notices 7       10 Law, jurisdiction and other
provisions 7

 

Schedule 1 Form of Notice of Assignment of Charter 9

 

 

 



 

THIS ASSIGNMENT is dated [·] and made BETWEEN:

 

(1)Seahawk Two, Ltd. a company incorporated in Bermuda whose registered office
is at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda
(Owner); and

 

(2)KFW IPEX-BANK GMBH a company incorporated in Germany whose registered office
is at Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany (Collateral
Agent).

 

WHEREAS:

 

(A)by a charter dated [·] (the Charter) and made between (i) the Owner and (ii)
[·] a company incorporated in [·] (the Charterer) the Owner agreed to let and
the Charterer agreed to take on time charter for the period and upon the terms
and conditions therein mentioned the Vessel (as hereinafter defined);

 

(B)by a credit agreement dated [·] 2014 (the Credit Agreement), and made
between, inter alia, the Owner (therein referred to as the Borrower), the
Lenders (as defined therein) and the Collateral Agent the Lenders agreed (inter
alia) to advance by way of loan to the Owner, upon the terms and conditions
therein contained the sum of up to €665,995,880 (the Loan);

 

(C)pursuant to the Credit Agreement there has been or will be executed by the
Owner in favour of the Collateral Agent a first priority [Bahamas] statutory
ship mortgage in account current form (the Mortgage) on the vessel “·”
documented in the name of the Owner under the laws and flag of the Commonwealth
of the Bahamas at the Port of [Nassau] under Official Number · (the Vessel) and
the Mortgage [of even date herewith] [dated [·]] has been or will be registered
in the Register of Bahamian Ships at the Port of [Nassau] as security for the
payment by the Owner of the Outstanding Indebtedness (as that expression is
defined in the Deed of Covenant (as hereinafter defined));

 

(D)pursuant to the Credit Agreement the Owner has executed in favour of the
Collateral Agent a deed of assignment (the Assignment of Earnings and
Insurances) [of even date herewith] [dated [·]] whereby the Owner has assigned
and agreed to assign to the Collateral Agent the Earnings and Insurances of, and
any Compulsory Acquisition Compensation for, the Vessel (as each of those
expressions is defined in the Assignment of Earnings and Insurances) as security
for the payment by the Owner of the Outstanding Indebtedness; and

 

(E)this Assignment is supplemental to the Credit Agreement, the Mortgage and the
Assignment of Earnings and Insurances and to the security thereby created and is
the Assignment of Charters in relation to the Vessel referred to in the Credit
Agreement but shall nonetheless continue in full force and effect
notwithstanding any discharge of the Mortgage.

 

NOW THIS ASSIGNMENT WITNESSES AND IT IS HEREBY AGREED as follows:

 

   1Definitions

 

1.1Defined expressions

 

Words and expressions defined in the Assignment of Earnings and Insurances
(whether expressly or by reference to the Mortgage and/or the Credit Agreement)
shall, unless otherwise defined in this Assignment, or the context otherwise
requires, have the same meanings when used in this Assignment.

 

1.2Definitions

 

In this Assignment, unless the context otherwise requires:

 

Assigned Property means all of the Owner's right, title and interest in and to:

 

(a)the Charter Earnings; and

 

1

 

 



(b)all other Charter Rights;

 

Charter means the charter referred to in Recital (A) hereto;

 

Charterer includes the successors in title and assignees of the Charterer;

 

Charter Earnings means all money whatsoever payable by the Charterer to the
Owner under or pursuant to the Charter any guarantee, security or other
assurance given to the Owner at any time in respect of the Charterer's
obligations under or pursuant to the Charter including (but without prejudice to
the generality of the foregoing) all claims for damages in respect of any breach
by the Charterer of the Charter;

 

Charter Rights means all of the rights of the Owner under or pursuant to the
Charter and any guarantee, security or other assurance given to the Owner at any
time in respect of the Charterer's obligations under or pursuant to the Charter
including (without limitation) the right to receive the Charter Earnings;

 

Collateral Instrument means any note, bill of exchange, certificate of deposit
and other negotiable and non-negotiable instrument, guarantee, indemnity and
other assurance against financial loss and any other document or instrument
which contains or evidences an obligation (with or without security) to pay,
discharge or be responsible directly or indirectly for, any indebtedness or
liabilities of the Owner or any other person liable and includes any document or
instrument creating or evidencing a mortgage, charge (whether fixed or
floating), pledge, lien, hypothecation, assignment, trust arrangement or
security interest of any kind;

 

Credit Agreement means the agreement mentioned in Recital (B) hereto;

 

Credit Document Obligations means, except to the extent consisting of
obligations, liabilities or indebtedness with respect to any Hedging Agreements,
the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, fees and
indemnities (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of the Owner or any other
Credit Party at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding)) of
each Credit Party to the Lender Creditors (provided, in respect of the Lender
Creditors which are Lenders, such aforementioned obligations, liabilities and
indebtedness shall arise only for such Lenders (in such capacity) in respect of
Loans and/or Commitments), whether now existing or hereafter incurred under,
arising out of, or in connection with the Credit Agreement and the other Credit
Documents to which such Credit Party is a party (including, in the case of each
Credit Party that is a Guarantor, all such obligations, liabilities and
indebtedness of such Credit Party under the Parent Guarantee) and the due
performance and compliance by such Credit Party with all of the terms,
conditions and agreements contained in the Credit Documents.

 

Hedging Agreements means (i) any Interest Rate Protection Agreement and (ii) any
Other Hedging Agreements.

 

Interest Rate Protection Agreement means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliate, and the Parent and/or the Owner in relation to the Credit
Document Obligations of the Owner under the Credit Agreement.

 

Lender Creditors means the Lenders holding from time to time outstanding Loans
and/or Commitments (as each such term is defined in the Credit Agreement) and
the Agents, each in their respective capacities.

 



2

 

  

Loan means the principal amount advanced by the Collateral Agent to the Owner
pursuant to the Credit Agreement or, as the context may require, the amount
thereof at any time outstanding;

 

Other Creditors means each Lender or any Affiliate (as such term is defined in
the Credit Agreement) thereof and their successors, transferees and assigns if
any (even if such Lender subsequently ceases to be a Lender under the Credit
Agreement for any reason) together with such Lender’s successors, transferees
and assigns with which the Parent and/or the Borrower enters into, or guaranty
the obligations of one or more of its Subsidiaries under one or more Interest
Rate Protection Agreements or Other Hedging Agreements from time to time.

 

Other Hedging Agreements means any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreements or arrangements
entered into between a Lender or its Affiliate, or a Lead Arranger or its
Affiliates, and the Parent and/or the Owner in relation to the Credit Document
Obligations of the Owner under the Credit Agreement and designed to protect
against the fluctuations in currency or commodity values.

 

Outstanding Indebtedness means the aggregate of the Loan, amounts owing in
respect of the Credit Document Obligations, Hedging Agreements and interest
respectively accrued and accruing thereon and all other sums of money from time
to time owing by the Owner to the Collateral Agent, whether actually or
contingently, under the Security Documents or any of them;

 

Owner includes the successors in title of the Owner;

 

Secured Creditors means the Lender Creditors and the Other Creditors.

 

Security Party means the Owner and any other party who may at any time be a
party to any of the Security Documents (other than the Collateral Agent); and

 

Security Period means the period commencing on [the date hereof] [{date}] and
terminating upon discharge of the security created by the Security Documents by
payment of all moneys payable thereunder.

 

1.3Headings

 

Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Assignment.

 

1.4Construction of certain terms

 

In this Assignment, unless the context otherwise requires:

 

1.4.1references to clauses and the schedule are to be construed as references to
clauses of this Assignment and its schedule;

 

1.4.2references to (or to any specified provision of) this Assignment or any
other document shall be construed as references to this Assignment, that
provision or that document as in force for the time being and as amended in
accordance with the terms thereof, or as the case may be, with the agreement of
the relevant parties;

 

1.4.3words importing the plural shall include the singular and vice versa;

 

1.4.4references to a person shall be construed as references to an individual,
firm, company, corporation, unincorporated body of persons or any Government
Entity;

 

1.4.5references to a “guarantee” include references to an indemnity or other
assurance against financial loss including, without limitation, an obligation to
purchase assets or services as a

 

3

 

 

 consequence of a default by any other person to pay any indebtedness and
“guaranteed” shall be construed accordingly; and

 



1.4.6references to statutory provisions shall be construed as reference to those
provisions as replaced or amended or re-enacted from time to time.

 

1.5Conflict with Assignment of Earnings and Insurances

 

This Assignment shall be read together with the Assignment of Earnings and
Insurances but in case of any conflict between the two instruments the
provisions of the Assignment of Earnings and Insurances shall prevail.

 

1.6Contracts (Rights of Third Parties) Act 1999

 

No term of this Assignment is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a party to this Assignment.

 

      2  Warranty

 

2.1The Owner hereby represents and warrants to the Collateral Agent that on the
date hereof:

 

2.1.1the Owner is the sole, legal and beneficial owner of the whole of the
Assigned Property free from all Encumbrances and other interests and rights of
every kind other than Permitted Liens;

 

2.1.2the copy of the Charter delivered by the Owner to the Collateral Agent is a
true and complete copy of such document, the Charter constitutes the valid and
binding obligations of the parties thereto enforceable in accordance with its
terms, is in full force and effect and there have been no amendments or
variations thereof (other than as delivered to the Collateral Agent) or defaults
thereunder;

 

2.1.3the Vessel has been or will be delivered to and accepted by the Charterer
for service under the Charter; and

 

2.1.4there are no commissions, rebates, premiums or other payments in connection
with the Charter other than as disclosed to the Collateral Agent in writing
prior to the date hereof.

 

3Assignment and application of money

 

3.1Assignment

 

By way of security for the Outstanding Indebtedness the Owner with full title
guarantee hereby assigns and agrees to assign to the Collateral Agent absolutely
all its rights title and interest to the Assigned Property and all its benefits
and interests present and future therein Provided however that the Charter
Earnings shall be at the disposal of the Owner until such time as an Event of
Default shall occur and be continuing and the Collateral Agent shall direct to
the contrary whereupon the Owner shall forthwith, and the Collateral Agent may
at any time thereafter, instruct the persons from whom the Charter Earnings are
then payable to pay the same to the Collateral Agent.

 

3.2Notice

 

The Owner hereby covenants and undertakes with the Collateral Agent that it will
give written notice of the assignment herein contained to the Charterer in
substantially the form set out in the schedule and will use commercially
reasonable efforts to procure the delivery to the Collateral Agent a copy
thereof with the acknowledgement thereof set out in the schedule duly executed
by the Charterer.

 

4

 

 



3.3Application

 

All moneys received by the Collateral Agent in respect of the Assigned Property
shall be held and applied by it in accordance with the terms of clause 2.3 of
the Assignment of Earnings and Insurances as if the same was Earnings.

 

3.4Shortfalls

 

In the event that the balance referred to in clause 2.3 of the Assignment of
Earnings and Insurances is insufficient to pay in full the whole of the
Outstanding Indebtedness, the Collateral Agent shall be entitled to collect the
shortfall from the Owner or any other person liable for the time being therefor.

 

3.5Use of Owner’s name

 

Where the Collateral Agent becomes entitled to enforce its rights under this
Assignment in accordance with clause 6, the Owner covenants and undertakes with
the Collateral Agent to do or permit to be done each and every act or thing
which the Collateral Agent may from time to time reasonably require to be done
in respect of such enforcement and to allow its name to be used as and when
reasonably required by the Collateral Agent for that purpose.

 

3.6Reassignment

 

Upon payment and discharge in full of the Outstanding Indebtedness (other than
contingent indemnification Credit Document Obligations and expense reimbursement
claims to the extent no claim therefore has been made) the Collateral Agent
shall, at the request and cost of the Owner, re-assign the Assigned Property to
the Owner or as it may direct.

 

4Undertakings

 

The Owner hereby covenants and undertakes with the Collateral Agent throughout
the Security Period it will not, without the previous written consent of the
Collateral Agent:

 

4.1Variations

 

agree to any variation of any material term of the Charter in a manner adverse
to the Collateral Agent; or

 

4.2Releases and waivers

 

release the Charterer from any material term of any of the Charterer's
obligations under the Charter or waive any breach of any material term of the
Charterer's obligations thereunder or consent to any such act or omission of the
Charterer as would otherwise constitute such breach if adverse to the Collateral
Agent; or

 

4.3Termination

 

terminate the Charter for any reason whatsoever if adverse to the Collateral
Agent.

 

5Continuing security

 

The provisions of clause 3.1 of the Assignment of Earnings and Insurances shall
apply mutatis mutandis to this Assignment as if set out herein and as if
references therein to “this Deed” were references to this Assignment.

 

5

 



 

6Powers of Collateral Agent

 

6.1Protective action

 

The Collateral Agent shall, without prejudice to its other rights, powers and
remedies hereunder, be entitled (but not bound) at any time, and as often as may
be necessary, to take any such action as it may in its discretion think fit for
the purpose of protecting or maintaining the security created by this Assignment
and all Expenses attributable thereto shall be payable by the Owner on demand.

 

6.2Powers on Event of Default

 

Upon the happening of an Event of Default which is continuing the Collateral
Agent shall become forthwith entitled, as and when it may see fit, to exercise
in relation to the Assigned Property or any part thereof all or any of the
rights, powers and remedies possessed by it as assignee and/or chargee of the
Assigned Property (whether at law, by virtue of this Assignment or otherwise)
and in particular (without limiting the generality of the foregoing):

 

6.2.1to collect, recover, compromise and give a good discharge for, all claims
then outstanding or thereafter arising in respect of the Charter and/or the
property hereby assigned or any part thereof, and to take over or institute (if
necessary using the name of the Owner) all such proceedings in connection
therewith as the Collateral Agent in its absolute discretion thinks fit;

 

6.2.2to discharge, compound, release or compromise claims in respect of the
Charter and/or the Assigned Property or any part thereof which have given or may
give rise to any charge or lien or other claim on the Vessel, her Earnings,
Insurances or Compulsory Acquisition Compensation or any part thereof or which
are or may be enforceable by proceedings against the Vessel, her Earnings,
Insurances or Compulsory Acquisition Compensation or any part thereof; and

 

6.2.3to recover from the Owner on demand all Expenses incurred or paid by the
Collateral Agent in connection with the exercise of the powers (or any of them)
referred to in this clause 6.2.

 

6.3Liability of Collateral Agent

 

The Collateral Agent shall not be liable as mortgagee in possession in respect
of any of the Assigned Property to account or be liable for any loss upon
realisation or for any neglect or default of any nature whatsoever in connection
therewith for which a mortgagee in possession may be liable as such.

 

7Attorney

 

7.1Appointment

 

By way of security for the performance of its obligations under this Assignment,
the Owner hereby irrevocably appoints each of the Collateral Agent and its
delegates and sub delegates to be its attorney acting severally (or jointly with
any other such attorney or attorneys) and on its behalf and in its name or
otherwise to do any and every thing which the Owner is obliged to do under the
terms of this Assignment or which such attorney considers necessary or desirable
in order to enable the Collateral Agent or such attorney to exercise the rights
conferred on it by this Assignment or by law. Provided always that such power
shall not be exercisable by or on behalf of the Collateral Agent until the
occurrence of an Event of Default which is continuing.

 

7.2Ratification

 

The Owner hereby ratifies and confirms and agrees to ratify and confirm whatever
any attorney appointed under this Assignment shall do in its capacity as such.

 

6

 

 



8Further assurance

 

The Owner shall from time to time and at its own expense give all such
assurances and do all such things as the Collateral Agent may reasonably require
or consider desirable to enable the Collateral Agent to perfect, preserve or
protect the security created or intended to be created by this Assignment or to
exercise any of the rights conferred on it by this Assignment or by law and to
that intent the Owner shall execute all such instruments, deeds and agreements
and give all such notices and directions as the Collateral Agent may consider
necessary.

 

9Notices

 

The provisions of Section 14.03 of the Credit Agreement shall apply mutatis
mutandis in respect of any certificate, notice, demand or other communication
given or made under this Assignment.

 

10Law, jurisdiction and other provisions

 

10.1Law

 

This Assignment and any non-contractual obligations arising in connection with
it shall be governed by, and shall be construed in accordance with, English law.

 

10.2Submission to jurisdiction

 

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Assignment (including a dispute relating to
the existence, validity or termination of this Assignment or any non-contractual
obligation arising out of or in connection with this Assignment ) (a “Dispute”).
The parties hereto agree that the courts of England are the most appropriate and
convenient courts to settle disputes and accordingly no party hereto will argue
to the contrary. This Clause 10 is for the benefit of the Collateral Agent on
behalf of the Secured Creditors. As a result, it shall not be prevented from
taking proceedings relating to a dispute in any other courts with jurisdiction.
To the extent allowed by law, the Collateral Agent may take concurrent
proceedings in any number of jurisdictions.

 

10.3Process agency

 

Without prejudice to any other mode of service allowed under any relevant law,
the Owner: (i) irrevocably appoints EC3 Services Limited at The St Botolph
Building, 138 Houndsditch, London, EC3A 7AR as its agent for service of process
in relation to any proceedings before the English courts in connection with any
credit document and (ii) agrees that failure by an agent for service of process
to notify the relevant credit party of the process will not invalidate the
proceedings concerned. If any person appointed as an agent for service of
process is unable for any reason to act as agent for service of process, the
Owner must immediately (and in any event within five days of such event taking
place) appoint another agent on terms acceptable to the Collateral Agent.
Failing this, the Collateral Agent may appoint another agent for this purpose.

 

10.4Counterparts

 

This Assignment may be entered into in the form of two or more counterparts,
each executed by one or more of the parties, and provided all the parties shall
so execute this Assignment, each of the executed counterparts, when duly
exchanged or delivered, shall be deemed to be an original but, taken together,
they shall constitute one instrument.

 

10.5English language

 

All certificates, instruments and other documents to be delivered under or
supplied in connection with this Assignment or the Charter shall be in the
English language or shall be accompanied by a certified English translation upon
which the recipient shall be entitled to rely.

 

7

 

 



10.6Severability of provisions

 

Each of the provisions of this Assignment are severable and distinct from the
others and if at any time one or more of such provisions is or becomes invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Assignment shall not in any way be affected or
impaired thereby.

 

10.7Amendments

 

This Assignment shall not be amended and/or varied except by agreement in
writing signed by the parties hereto.

 

IN WITNESS whereof this Assignment has been duly executed the day and year first
above written

 

8

 

 

Schedule 1
Form of Notice of Assignment of Charter

 

To: [name and address of the Charterer]

 

m.v. [·]

 

IMO Number [·]

 

The undersigned, Seahawk Two, Ltd. as owner (the Owner) of the Bahamian Vessel
m.v. [·], hereby gives you notice (this Notice) that by an Assignment of
Charters dated [·] entered into by us in favour of KFW IPEX-BANK GMBH, as
collateral agent (hereinafter called the Assignee), and an Assignment of
Earnings and Insurances dated [·] (as the same may be amended, supplemented,
novated or otherwise modified from time to time), the Owner has assigned all its
right, title, interest claim and demand in and to, the time charter-party dated
[·] between the Owner and you (the Charter), including, but not limited to, all
earnings and freight thereunder, and all amounts due to the Owner thereunder,
and further, the Owner has granted a security interest in and to the Charter and
all claims for damages arising out of the breach of and rights to terminate the
Charter, and any proceeds of any of the foregoing.

 

The Owner remains liable to perform all its duties and obligations under the
Charter and the Assignee is under no obligation of any kind under the Charter
nor under any liability whatsoever in the event of any failure by the Owner to
perform its obligations.

 

Dated:

 

Seahawk Two, Ltd.,

 

as Owner

 

By: ________________________

 

Name:

 

Title:

 

9

 

 

To: Seahawk Two, Ltd. and KfW IPEX-Bank GmbH

 

m.v. [·]

 

IMO Number [·]

 

The undersigned, charterer of the [COUNTRY] flag vessel m.v. [·] pursuant to a
time charter-party dated [·] between Seahawk Two, Ltd., as owner (the Assignor)
and the undersigned (the Charter), does hereby acknowledge receipt of a notice
of the assignment by the Assignor of all the Assignor’s right, title and
interest in and to the Charter to KFW IPEX-BANK GMBH, as Collateral Agent (the
Assignee), pursuant to an Assignment of Charters dated [·] and an Assignment of
Earnings and Insurances dated [·] (as the same may be amended, supplemented,
novated or otherwise modified from time to time, the Assignment), consents to
such assignment, and agrees that, after being notified by the Assignee that an
Event of Default (as defined in the Credit Agreement) exists and is continuing,
it will pay all moneys due and to become due under the Charter, without setoff
or deduction for any claim not arising under the Charter, and notwithstanding
the existence of a default or event of default by the Assignor under the
Charter, direct to the Assignee or such account specified by the Assignee at
such address as the Assignee shall request the undersigned in writing until the
Event of Default no longer exists.

 

The undersigned agrees that it shall look solely to the Assignor for performance
of the Charter and that the Assignee shall have no obligation or liability under
or pursuant to the Charter arising out of the Assignment, nor shall the Assignee
be required or obligated in any manner to perform or fulfill any obligations of
the Assignor under or pursuant to the Charter. Notwithstanding the foregoing, if
an Event of Default under the Credit Agreement (as defined in or by reference in
the Assignment) shall have occurred and be continuing, the undersigned agrees
that the Assignee shall have the right, but not the obligation, to perform all
of the Assignor’s obligations under the Charter as though named therein as
owner.

 

The undersigned agrees that it shall not seek the recovery of any payment
actually made by it to the Assignee pursuant to this Charterer’s Consent and
Agreement once such payment has been made. This provision shall not be construed
to relieve the Assignor of any liability to the Charterer.

 

The undersigned hereby waives the right to assert against the Assignee, as
assignee of the Assignor, any claim, defense, counterclaim or setoff that it
could assert against the Assignor under the Charter.

 

The undersigned agrees to execute and deliver, or cause to be executed and
delivered, upon the written request of the Assignee any and all such further
instruments and documents as the Assignee may deem desirable for the purpose of
obtaining the full benefits of the Assignment and of the rights and power herein
granted.

 

The undersigned hereby agrees that so long as the Assignment is in effect it
will not amend, modify, supplement, or alter any material term of the Charter in
a manner adverse to the Assignee, in each case without first obtaining the
written consent of the Assignee therefor.

 

The undersigned hereby confirms that the Charter is a legal, valid and binding
obligation, enforceable against it in accordance with its terms, and that
neither it nor, to the best of its knowledge, the Assignor is in default under
its terms.

 

10

 

 

We also confirm that we have received no notice of any previous assignment of,
or other third party right affecting, all or any part of the Earnings and we
undertake that, if required to do so in writing by the Assignee after the
occurrence and continuation of an Event of Default, we will immediately deliver
up possession of the Vessel to or to the order of the Assignee (or, if the
Vessel is not then in port and free of cargo, as soon as she has completed the
voyage on which she is then engaged and discharged any cargo then on board) free
of the Charter but without prejudice to any rights which we may have against the
Assignor under or pursuant to the Charter.

 

Dated: _______________

 

[CHARTERER],

 

as Charterer

 

By: ___________________

 

Name:

 

Title:

 

11

 

 

EXECUTED and DELIVERED )     as a DEED )     by Seahawk Two, Ltd. )     acting
by its duly authorised officers: ) Authorised Officer     )       )            
  ) Authorised Officer  

 

In the presence of:

 

    Witness       Name:       Address:       Occupation:  

 

EXECUTED and DELIVERED )     as a DEED )     by KfW IPEX-Bank GmbH )     acting
by its duly authorised officers: ) Authorised Officer     )       )       )    
  ) Authorised Officer  

 

In the presence of:

 

    Witness       Name:       Address:       Occupation:  

 



12

 



 

EXHIBIT I

 

FORM OF

 

DEED OF COVENANTS

 

ON [BAHAMIAN]1 FLAG VESSEL

 

[VESSEL]

OFFICIAL NO. [OFFICIAL NUMBER]

 

executed by

 

Seahawk Two, Ltd.,

as Owner

 

in favor of

 

KFW IPEX-BANK GMBH,

as Collateral Agent and Mortgagee

 

[DATE]

 



 

1 If Vessel is not flagged in the Bahamas, appropriate changes will be made to
this document.

 

 

 

 

Table of Contents

 

    Page       1. Definitions and Construction 2       2. Owner’s Covenant to
Pay 6       3. Mortgage 7       4. Owner’s Covenants 8       5. Owner’s
Covenants as to Insurance 9       6. Owner’s Covenants as to Operation and
Maintenance 13       7. Expenses 17       8. Protection and Maintenance of
Security 18       9. Enforcement of Rights 19       10. Application of Moneys 20
      11. Receivers. 20       12. No Waiver 21       13. Power of Delegation 21
      14. Power of Attorney 21       15. Further Assurance 21       16.
Assignment 22       17. Waiver of Rights as Surety 22       18. No Obligations
Imposed on Mortgagee 23       19. Law of Property Act 1925 not applicable 23    
  20. No Liability of Mortgagee 23       21. No Requirement to Commence
Proceedings 23       22. No Restriction on Other Rights 23       23. Exercise of
Other Rights 24       24. Settlement or Discharge Conditional 24       25.
Severability of Provisions 24       26. Notices 24       27. GOVERNING LAW;
SUBMISSION TO JURISDICTION; VENUE 25

 

(i)

 

 

EXHIBIT I

 

DEED OF COVENANTS

 

DEED OF COVENANTS (as amended, modified, restated and/or supplemented from time
to time, this “Deed”), dated as of [________], between Seahawk Two, Ltd., a
Bermuda company having its registered office as of the date hereof at
[___________] (the “Owner”) and KFW IPEX-BANK GMBH, as Collateral Agent and
Security Trustee for and on behalf of the Secured Creditors pursuant to the
Security Trust Deed (the “Mortgagee”, which expression shall include its
successors, transferees and permitted assignees).

 

WHEREAS:

 

(A)         The Owner is the absolute and unencumbered owner of all the shares
of and in the motor vessel “[___________]” registered under the [Bahamian flag
at the port of Nassau] with Official Number [__________].

 

(B)         NCL Corporation Ltd., a Bermuda corporation (the “Parent”), the
Owner, as borrower, each Lender from time to time party thereto (which Lenders
as of the date hereof are KfW IPEX-Bank GmbH), the Mortgagee, as facility agent
(in such capacity, the “Facility Agent”), as collateral agent and security
trustee under the Security Documents (in such capacity, the “Collateral Agent”),
as CIRR agent, as Hermes agent, as bookrunner and as initial mandated lead
arranger and the other parties from time to time party thereto, have entered
into a Credit Agreement, dated as of [·] 2014, (as the same may be amended,
supplemented, refinanced, replaced, novated or otherwise modified from time to
time, the “Credit Agreement”), providing for the making of Loans to the Owner in
the principal amount of up to the Dollar Equivalent of Six Hundred and Sixty
Five Million, Nine Hundred and Ninety Five Thousand, Eight Hundred and Eighty
Euros (€665,995,880) (the Lenders, the Collateral Agent and the other Agents, in
their capacity as such, collectively, the “Lender Creditors”).

 

(C)         The Parent and/or the Owner may at any time and from time to time
enter into one or more Secured Hedging Agreements (as hereinafter defined) with
one or more Other Creditors (as defined herein).

 

(D)         The Parent has guaranteed the Credit Document Obligations of the
Owner under the Credit Agreement pursuant to Section 15 of the Credit Agreement
(the “Parent Guarantee”).

 

(E)         There has contemporaneously with the execution of this Deed been
executed by the Owner in favor of the Mortgagee a first priority Bahamian
statutory mortgage over all the shares in the said vessel (the “Mortgage”).

 

(F)         It is intended that the Mortgage and this Deed shall together stand
as security for the payment of the Secured Obligations (as defined below) and
the performance and observance of and compliance with the covenants, terms and
conditions contained in any of the Secured Debt Documents (as hereinafter
defined).

 

 

 

 

Exhibit I

Page 2

 

NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED as follows:

 

1.          Definitions and Construction.

 

Section 1.1           In this Deed unless the context otherwise requires any
term defined in the preamble or recitals hereto has the meaning ascribed to it
therein; in addition, terms and expressions not defined herein but whose
meanings are defined in the Credit Agreement shall unless the context otherwise
requires have the meanings set out therein and:

 

“Collateral” means all property (whether real or personal) with respect to which
any security interests have been granted (or purported to be granted) pursuant
to any Security Document, including, without limitation, all Share Charge
Collateral, all Earnings and Insurance Collateral, the Construction Risk
Insurance, the Vessel, the Refund Guarantees, the Construction Contract and all
cash and Cash Equivalents at any time delivered as collateral thereunder or as
collateral required under the Credit Agreement.

 

“Compulsory Acquisition” means requisition for title or other compulsory
acquisition of the Vessel including its capture, seizure, confiscation or
expropriation but excluding any requisition for hire.

 

“Compulsory Acquisition Compensation” means all moneys or other compensation
whatsoever payable by reason of the Compulsory Acquisition of the Vessel other
than by requisition for hire.

 

“Credit Agreement” has the meaning provided in the Recitals hereto.

 

“Credit Document Obligations” means, except to the extent consisting of
obligations, liabilities or indebtedness with respect to Interest Rate
Protection Agreements or Other Hedging Agreements, the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest, fees and indemnities (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Owner or any other Credit Party at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding)) of each Credit
Party to the Lender Creditors (provided, in respect of the Lender Creditors
which are Lenders, such aforementioned obligations, liabilities and indebtedness
shall arise only for such Lenders (in such capacity) in respect of Loans and/or
Commitments), whether now existing or hereafter incurred under, arising out of,
or in connection with the Credit Agreement and the other Credit Documents to
which such Credit Party is a party (including, in the case of each Credit Party
that is a Guarantor, all such obligations, liabilities and indebtedness of such
Credit Party under the Parent Guarantee) and the due performance and compliance
by such Credit Party with all of the terms, conditions and agreements contained
in the Credit Documents.

 

“Credit Party” means the Owner, the Parent and each Subsidiary of the Parent
that owns a direct interest in the Owner.

 

“Default Rate” means the rate of interest set out in Section 2.06 of the Credit
Agreement.

 

 

 

 

Exhibit I

Page 3

 

“Document of Compliance” means a document issued to a vessel operator as
evidence of its compliance with the requirements of the ISM Code.

 

“Earnings” means (i) the earnings of the Vessel, including, but not limited to,
all freight, hire and passage moneys, proceeds of off-hire insurance, any other
moneys earned and to be earned, due or to become due, or paid or payable to, or
for the account of, the Owner, of whatsoever nature, arising out of or as a
result of the ownership, use, operation or management by the Owner or its agents
of the Vessel, (ii) all moneys and claims for moneys due and to become due to
the Owner under and all claims for damages arising out of the breach (or
payments for variation or termination) of any charter, or contract relating to
or under which is employed the Vessel, any and all other present and future
charter parties, contracts of affreightment, and operations of every kind
whatsoever of the Vessel, and in and to any and all claims and causes of action
for money, loss or damages that may now and hereafter accrue or belong to the
Owner, its successors, transferees or assignees, arising out of or in any way
connected with the present or future ownership, use, operation or management of
the Vessel or arising out of or in any way connected with the Vessel, (iii) if
the Vessel is employed on terms whereby any money falling within clauses (i) or
(ii) above are pooled or shared with any other Person, that proportion of the
net receipts of the pooling or sharing arrangements which is attributable to the
Vessel, (iv) all moneys and claims for moneys due and to become due to the
Owner, and all claims for damages, in respect of the actual or constructive
total loss of or requisition of use of or title to the Vessel, (v) all moneys
and claims for moneys due in respect of demurrage or detention, and (vi) any
proceeds of any of the foregoing.

 

“Event of Default” means an “Event of Default’ under and as defined in the
Credit Agreement.

 

“Insurances” means all policies and contracts of insurance and entries of the
Vessel in a protection and indemnity or war risks association which are effected
in respect of the Vessel, its freights, disbursements, profits or otherwise and
all benefits, including all claims and returns of premiums thereunder and shall
also include all Compulsory Acquisition Compensation.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliate, and the Parent and/or the Owner in relation to the Credit
Document Obligations of the Owner under the Credit Agreement.

 

“ISM Code” means in relation to its application to the Owner and the Vessel and
its operation:

 

(a)          The International Management Code for the Safe Operation of Ships
and for Pollution Prevention, currently known or referred to as the ‘ISM Code’,
adopted by the Assembly of the International Maritime Organization by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into Chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and

 

(b)          all further applicable resolutions, circulars, codes, guidelines,
regulations and recommendations which are now or in the future issued by or on
behalf of the International Maritime Organization or any other entity with
responsibility for implementing the ISM Code, including without limitation, the
‘Guidelines on implementation or administering of

 

 

 

 

Exhibit I

Page 4

 

the International Safety Management (ISM) Code by Administrations’ produced by
the International Maritime Organization pursuant to Resolution A.788(19) adopted
on 25 November 1995,

 

as the same may be amended, supplemented or replaced from time to time.

 

“ISM Responsible Person” means the person from time to time so designated by the
Owner for the purposes of the ISM Code.

 

“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code.

 

“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) to take effect on July 1, 2004.

 

“ISSC” means an international ship security certificate issued for a vessel
under the ISPS Code.

 

“Lender Creditors” has the meaning provided in the Recitals hereto.

 

“Mortgage” has the meaning provided in the Recitals hereto.

 

“Mortgaged Premises” includes:

 

(a)          the Vessel; and

 

(b)          the Compulsory Acquisition Compensation.

 

“person” includes any body of persons.

 

“Other Creditors” means any Lender or any Affiliate thereof and their
successors, transferees and assignees if any (even if such Lender subsequently
ceases to be a Lender under the Credit Agreement for any reason), together with
such Lender’s or Affiliate’s successors, transferees and assignees, with which
the Parent and/or the Owner enters into any Interest Rate Protection Agreements
or Other Hedging Agreements from time to time.

 

“Other Hedging Agreement” means any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreements or arrangements
entered into between a Lender or its Affiliate, or a Lead Arranger or its
Affiliates, and the Parent and/or the Owner in relation to the Credit Document
Obligations of the Owner under the Credit Agreement and designed to protect
against the fluctuations in currency or commodity values.

 

“Process Agent” means EC3 Services Limited of The St Botolph Building,
138 Houndsditch, London, EC3A 7AR.

 

 

 

 

Exhibit I

Page 5

 

“Receiver” means any administrative receiver, a receiver and manager of any
other receiver (whether appointed pursuant to this Deed, pursuant to any
statute, by a court or otherwise) of all or any part of the Vessel.

 

“Safety Management Certificate” means a document issued to a vessel as evidence
that the vessel operator and its shipboard management operate in accordance with
an approved Safety Management System.

 

“Safety Management System” means a structured and documented system enabling the
personnel of a vessel operator to implement effectively the safety and
environmental protection policy of such vessel operator.

 

“Secured Creditors” means, collectively, (i) the Lender Creditors and (ii) the
Other Creditors.

 

“Secured Debt Documents” means the Credit Agreement and the other Credit
Documents (as defined in the Credit Agreement).

 

“Secured Hedging Agreements” means (i) any Interest Rate Protection Agreement
and (ii) any Other Hedging Agreements.

 

“Secured Obligations” means (i) the Credit Document Obligations, (ii) the Other
Obligations, (iii) any and all sums advanced by the Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral,
(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of the Credit Parties referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs, and (v) all amounts paid by any
Secured Creditor as to which such Secured Creditor has the right to
reimbursement under the Security Documents.

 

“Security Period” means the period beginning on the date hereof and ending on
the date on which all amounts outstanding under the Secured Debt Documents are
finally paid and repaid in full, all letters of credit issued thereunder are
terminated and all commitments thereunder are terminated.

 

“Security Trust Deed” means the Security Trust Deed executed by, inter alia, the
Owner, the Parent, the Collateral Agent, the Original Secured Creditors (as
defined therein) and the Original ECF Hedging Creditors (as defined therein),
and shall be substantially in the form of Exhibit P or otherwise reasonably
acceptable to the Facility Agent.

 

“Total Loss” means any actual or constructive or arranged or agreed or
compromised total loss or Compulsory Acquisition of the Vessel (excluding any
requisition for hire).

 

“Vessel” means the motor vessel more particularly described in Recital (A) and
includes any share or interest therein and its engines, machinery, boats,
tackle, outfit, spare gear, fuel, consumable or other stores, belongings and
appurtenances whether on board or ashore and whether now owned or hereafter
acquired.

 

 

 

 

Exhibit I

Page 6

 

Section 1.2           In Section 5.1:

 

“excess risks” means the proportion of claims for general average and salvage
charges and under the ordinary running down clause not recoverable in
consequence of the value at which a vessel is assessed for the purpose of such
claims exceeding its insured value;

 

“protection and indemnity risks” means the usual risks covered by an English
protection and indemnity association including without limitation pollution
risks (whether relating to oil or otherwise howsoever) and the proportion not
recoverable in case of collision under the ordinary running down clause; and

 

“war risks” includes the risks of mines and all risks excluded from the standard
form of English marine policy by the free of capture and seizure clause.

 

Section 1.3           In the Mortgage, (i) references to “interest” mean
interest covenanted to be paid in accordance with Sections 2.1, 7, 8 and 9; (ii)
references to “principal” mean all other sums of money for the time being
comprised in the Secured Obligations; and (iii) the expression “all sums for the
time being due on this security” means the whole of the Secured Obligations.

 

Section 1.4           In this Deed:

 

1.4.1      words denoting the plural number include the singular and vice versa;

 

1.4.2      references to Recitals and Sections are references to recitals and
sections of this Deed;

 

1.4.3      references to this Deed include the Recitals;

 

1.4.4      the headings and contents page(s) are for the purpose of reference
only, have no legal or other significance, and shall be ignored in the
interpretation of this Deed;

 

1.4.5      references to any document (including, without limitation, to all or
any of the Secured Debt Documents) are, unless the context otherwise requires,
references to that document as amended, supplemented, novated or replaced from
time to time; and

 

1.4.6      references to statutes or provisions of statutes are references to
those statutes, or those provisions, as from time to time amended, replaced or
re- enacted.

 

2.          Owner’s Covenant to Pay.

 

Section 2.1           Pursuant to the Secured Debt Documents and in
consideration of the premises, the Owner covenants with the Mortgagee:

 

2.1.1      to satisfy the Secured Obligations at the times and in the manner
specified in the relevant Secured Debt Documents;

 

2.1.2      to pay interest on the Secured Obligations at the rate, at the times
and in the manner specified in the Secured Debt Documents, as applicable;

 

 

 

 

Exhibit I

Page 7

 

2.1.3      to pay interest at the Default Rate on any sum or sums payable under
this Deed which is not paid on the due date;

 

2.1.4      to pay each and every other sum of money that may be or become owing
to the Secured Creditors under the terms of the Secured Debt Documents or any of
them at the times and in the manner specified therein; and

 

2.1.5      to pay and discharge when due and payable, from time to time, all
taxes, assessments, governmental charges, fines and penalties lawfully imposed
on the Vessel or any income therefrom.

 

Section 2.2           The holder of the relevant Secured Obligations and the
Owner may agree in writing to vary the date or dates for repayment of principal
or interest in respect of such Secured Obligations and/or vary the terms of the
relevant Secured Debt Documents without reference to the Owner and without
adversely affecting or diminishing the security conferred by the Secured Debt
Documents executed by the Owner.

 

3.          Mortgage.

 

Section 3.1           By way of security for the payment of the Secured
Obligations and the performance and observance of and compliance with the
covenants, terms and conditions contained in any of the Secured Debt Documents,
the Owner with full title guarantee hereby mortgages and charges to and in favor
of the Mortgagee all its interest, present and future, in the Mortgaged Premises
(which, the Owner hereby warrants to be free at the date hereof from any other
charge or encumbrance whatsoever).

 

Section 3.2           It is declared and agreed that this Deed and the Mortgage
shall be held by the Mortgagee as a continuing security for the payment of the
Secured Obligations and that the security so created shall not be satisfied by
any intermediate payment or satisfaction of any part of the amount hereby and
thereby secured and that the security so created shall be in addition to and
shall not in any way be prejudiced or affected by any collateral or other
security now or hereafter held by the Mortgagee and/or the Secured Creditors for
all or any part of the moneys hereby and thereby secured and that every power
and remedy given to the Mortgagee hereunder shall be an addition to and not a
limitation of any and every other power or remedy vested in the Mortgagee and/or
the Secured Creditors under any of the other Secured Debt Documents and that all
the powers so vested in the Mortgagee and/or the Secured Creditors may be
exercised from time to time and as often as the Secured Creditors may deem
expedient.

 

Section 3.3           The Owner will cause the Mortgage to be duly registered in
the London office of the Bahamas Maritime Authority and will otherwise comply
with and satisfy all of the provisions of applicable laws of the Commonwealth of
the Bahamas in order to establish and maintain the Mortgage as a first priority
mortgage thereunder upon the Vessel and upon all renewals, replacements and
improvements made in or to the same for the amount of the indebtedness hereby
secured.

 

 

 

 

Exhibit I

Page 8

 

4.          Owner’s Covenants.

 

Section 4.1           The Owner covenants and agrees with the Mortgagee as
follows:

 

4.1.1      it is and will remain a company duly constituted, validly existing
and in good standing under the laws of Bermuda;

 

4.1.2      it lawfully owns and is lawfully possessed of all the shares in the
Vessel free from any lien or encumbrance whatsoever except for this Deed, the
Mortgage and any Permitted Lien and will warrant and defend the title and
possession thereto and to every part thereof for the benefit of the Mortgagee
against the claims and demands of all other persons whomsoever;

 

4.1.3      it will perform, observe and comply with the covenants, terms and
obligations and conditions on its part to be performed, observed and complied
with contained or implied in the Secured Debt Documents;

 

4.1.4      it will place, and at all times and places will retain a properly
certified copy of this Deed and the Mortgage on board the Vessel with her papers
and will cause such certified copy and the Vessel’s marine document to be
exhibited to any and all person having business therewith which might give rise
to any lien thereon other than liens for crew’s wages and salvage, and to any
representative of the Mortgagee;

 

4.1.5      it will place and keep prominently displayed in the chart room and in
the Master’s cabin on the Vessel a framed printed notice in plain type reading
as follows:

 

“NOTICE OF MORTGAGE

 

THIS VESSEL IS OWNED BY SEAHAWK TWO, LTD., AND IS SUBJECT TO A FIRST PRIORITY
MORTGAGE IN FAVOR OF KFW IPEX-BANK GMBH, AS COLLATERAL AGENT/MORTGAGEE UNDER
AUTHORITY OF THE MERCHANT SHIPPING ACT OF THE STATUTE LAWS OF THE BAHAMAS,
CHAPTER 268, AS AMENDED. UNDER THE TERMS OF SAID MORTGAGE, NEITHER THE OWNER,
ANY CHARTERER, THE MASTER OF THE VESSEL, NOR ANY OTHER PERSON HAS ANY RIGHT,
POWER OR AUTHORITY TO CREATE, INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THE
VESSEL, ANY ENCUMBRANCES WHATSOEVER OR ANY OTHER LIEN WHATSOEVER OTHER THAN FOR
CREW’S WAGES AND SALVAGE.”;

 

4.1.6      it will do and permit to be done each and every act or thing
whatsoever which the Mortgagee may require to be done for the purpose of
enforcing the Mortgagee’s rights hereunder and allow the Mortgagee to use the
Owner’s name as may be required for that purpose;

 

4.1.7      it will not create or permit to subsist any Lien on the whole or any
part of the Vessel except for Liens created with the prior consent of the
Mortgagee or Permitted Liens; and

 

4.1.8      if a libel, arrest, complaint or similar process be filed against the
Vessel or the Vessel be otherwise attached, levied upon or taken into custody or
detained by virtue of any proceeding in any court or tribunal or by any
Government, or other authority, the Owner will promptly notify the Mortgagee
thereof by telex, or telefax confirmed by letter, at the address, as

 

 

 

 

Exhibit I

Page 9

 

specified in this Deed, and within [*] days will cause the Vessel to be released
and all liens thereon other than the Mortgage to be discharged, will cause a
certificate of discharge to be recorded in the case of any recording of a notice
of claim of lien, and will promptly notify the Mortgagee thereof in the manner
aforesaid. The Owner will notify the Mortgagee within [*] hours of any average
or salvage incurred by the Vessel.

 

5.          Owner’s Covenants as to Insurance.

 

Section 5.1           The Owner covenants with the Mortgagee and undertakes
throughout the Security Period:

 

5.1.1      to insure the Vessel, or procure that the Vessel is insured, in its
name and keep the Vessel and procure that the Vessel is kept insured on an
agreed value basis for an amount in Dollars approved by the Mortgagee, provided
that at all times:

 

(a) the insured value of the Vessel shall at all times be equal to or greater
than its fair market value,

 

(b) the insured value of the Vessel shall be equal to or greater than [*] of the
then applicable Total Commitment,

 

(c) the hull and machinery insurance for the Vessel shall at all times be equal
to no less than [*] of the total insured value of such Vessel and [*] of the
total insured value of the Vessel shall consist of hull interest and freight
interest insurance;

 

through internationally recognized independent first class insurance companies,
underwriters, war risks and protection and indemnity associations reasonably
acceptable to the Mortgagee in each instance on terms and conditions approved by
the Mortgagee (with such approval not to be unreasonably withheld) including as
to deductibles but at least in respect of:

 

(a)          marine risks including all risks customarily and usually covered by
first-class and prudent shipowners in the London insurance markets under English
marine policies, or the Norwegian Plan or Mortgagee-approved policies containing
the ordinary conditions applicable to similar vessels;

 

(b)          war risks including the Missing Vessel Clause, terrorism, piracy
and confiscation and, should institute War and Strike Clauses, Hulls Conditions
prevail, the London Blocking and Trapping Addendum and war risks (protection and
indemnity) with a separate limit and in excess of the amount for war risks
(hull);

 

(c)          excess risks that is to say the proportion of claims for general
average and salvage charges and under the running down clause not recoverable in
consequence of the value at which the Vessel is assessed for the purpose of such
claims exceeding the insured value;

 

(d)          protection and indemnity risks with full standard coverage and up
to the highest limit of liability available (for oil pollution risk the highest
limit currently available is [*] for pollution risk and this to be increased if
requested by the

 

 

 

 

Exhibit I

Page 10

 

Mortgagee and the increase is possible in accordance with the standard
protection and indemnity cover for vessels of its type and is compatible with
prudent insurance practice for first class cruise shipowners or operators in
waters where the Vessel trades from time to time during the Security Period;

 

(e)          when and while the Vessel is laid-up, in lieu of hull insurance,
normal port risks;

 

(f)          such other risks as the Mortgagee may from time to time reasonably
require;

 

and in any event in respect of those risks and at those levels covered by first
class and prudent owners and/or financiers in the international market in
respect of similar tonnage, provided that if any of such insurances are also
effected in the name of any other person (other than the Owner or the Mortgagee)
such person shall if so required by the Mortgagee execute a first priority
assignment a of its interest in such insurances in favor of the Mortgagee in
similar terms mutatis mutandis to the relevant Assignment of Earnings and
Insurances;

 

5.1.2      the Mortgagee at the cost of the Owner or the Parent shall take out,
in each case, for an amount in Dollars approved by the Mortgagee but not being,
collectively, less than [*] of the sum of the then applicable Total Commitment,
mortgagee interest insurance and mortgagee additional perils insurance on such
conditions as the Mortgagee may reasonably require, the Parent and the Owner
having no interest or entitlement in respect of such policies; the Mortgagee
undertakes to use its reasonable endeavors to match the premium level that the
Owner or the Parent would have paid if they had arranged such cover on such
conditions (as demonstrated to the reasonable satisfaction of the Mortgagee);

 

5.1.3      if the Vessel shall trade in the United States of America and/or the
Exclusive Economic Zone of the United States of America (the “EEZ”) as such term
is defined in the US Oil Pollution Act 1990 (“OPA”), the Owner shall comply
strictly with the requirements of OPA and any similar legislation which may from
time to time be enacted in any jurisdiction in which the Vessel presently trades
or may or will trade at any time during the existence of the Mortgage and in
particular before such trade is commenced and during the entire period during
which such trade is carried on the Owner shall:

 

(a)          pay any additional premiums required to maintain protection and
indemnity cover for oil pollution up to the limit available to it for the Vessel
in the market;

 

(b)          make all such quarterly or other voyage declarations as may from
time to time be required by the Vessel’s protection and indemnity association
and to comply with all obligations in order to maintain such cover, and promptly
to deliver to the Mortgagee copies of such declarations;

 

(c)          submit the Vessel to such additional periodic, classification,
structural or other surveys which may be required by the Vessel’s protection and
indemnity insurers to maintain cover for such trade and promptly to deliver to
the Mortgagee copies of reports made in respect of such surveys;

 

 

 

 

Exhibit I

Page 11

 

(d)          implement any recommendations contained in the reports issued
following the surveys referred to in sub-clause (c) above within the time limit
specified therein and provide evidence satisfactory to the Mortgagee that the
protection and indemnity insurers are satisfied that this has been done;

 

(e)          in particular strictly comply with the requirements of any
applicable law, convention, regulation, proclamation or order with regard to
financial responsibility for liabilities imposed on the Owner or the Vessel with
respect to pollution by any state or nation or political subdivision thereof,
including but not limited to OPA, and provide the Mortgagee on demand with such
information or evidence as it may reasonably require of such compliance;

 

(f)          procure that the protection and indemnity insurances do not contain
a clause excluding the Vessel from trading in waters of the United States of
America and the EEZ or any other provision analogous thereto and provide the
Mortgagee with evidence that this is so; and

 

(g)          strictly comply with any operational or structural regulations
issued from time to time by any relevant authorities under OPA so that at all
times the Vessel falls within the provisions which limit strict liability under
OPA for oil pollution;

 

5.1.4     to give notice forthwith of any assignment of its interest in the
Insurances to the relevant brokers, insurance companies, underwriters and/or
associations in the form reasonably approved by the Mortgagee;

 

5.1.5     to execute and deliver all such documents and do all such things as
may be necessary to confer upon the Mortgagee legal title to the Insurances in
respect of the Vessel and to procure that the interest of the Mortgagee is at
all times filed with all slips, cover notes, policies and certificates of entry
and to procure (a) that a loss payable clause in the form reasonably approved by
the Mortgagee and exceeding [*] shall be filed with all the hull, machinery and
equipment and war risks policies in respect of the Vessel and (b) that a loss
payable clause in the form reasonably approved by the Mortgagee and exceeding
[*] shall be endorsed upon the protection and indemnity certificates of entry in
respect of the Vessel;

 

5.1.6     at the Owner’s expense the Owner will cause such insurance brokers and
the P & I club or association providing P & I insurance to agree to advise the
Mortgagee by telex or telecopier confirmed by letter of any expiration,
termination, alteration or cancellation of any policy, any default in the
payment of any premium and of any other act or omission on the part of the Owner
of which it has knowledge and which might invalidate or render unenforceable, in
whole or in part, any insurance on the Vessel, and to provide an opportunity of
paying any such unpaid premium or call, such right being exercisable by the
Mortgagee on a vessel by vessel and not on a fleet basis. In addition, the Owner
or the Parent shall promptly provide the Mortgagee with any information which
the Mortgagee reasonably requests for the purpose of obtaining or preparing any
report from an independent marine insurance consultant as to the adequacy of the
insurances effected or proposed to be effected in accordance with the provisions
contained herein as of the date hereof or in connection with any renewal
thereof, and the Owner or the Parent shall upon demand indemnify the Mortgagee
in respect of all reasonable fees and other expenses incurred by or for the
account of the Mortgagee

 

 

 

 

Exhibit I

Page 12

 

in connection with any such report; provided the Mortgagee shall be entitled to
such indemnity only for one such report during any period of [*];

 

5.1.7     to procure that each of the relevant brokers and associations furnish
the Mortgagee with a letter of undertaking in such usual form as may be
reasonably required by the Mortgagee and waives any lien for premiums or calls
except in relation to premiums or calls attributable to the Vessel;

 

5.1.8     to punctually pay all premiums, calls, contributions or other sums
payable in respect of the Insurances on the Vessel and to produce all relevant
receipts when so required by the Mortgagee;

 

5.1.9     to renew each of the Insurances on the Vessel at least [*] Business
Days before the expiry thereof and give immediate notice to the Mortgagee of
such renewal and procure that the relevant brokers or associations shall
promptly confirm in writing to the Mortgagee that such renewal is effected, it
being understood by the Owner that any failure to renew the Insurances on the
Vessel at least [*] Business Days before the expiry thereof or to give or
procure the relevant notices of such renewal shall constitute an Event of
Default;

 

5.1.10   to arrange for the execution of such guarantees as may from time to
time be required by any protection and indemnity and/or war risks association;

 

5.1.11   to furnish to the Mortgagee from time to time on request with full
information about all Insurances maintained on the Vessel and the names of the
offices, companies, underwriters, associations or clubs with which such
Insurances are placed;

 

5.1.12   not to agree to any variation in the terms of any of the Insurances on
the Vessel without the prior approval of the Mortgagee (which approval shall not
be unreasonably withheld) (save in circumstances where the variation is imposed
by the insurers or reinsurers without requiring the Owner’s consent in which
case the Owner shall notify the Mortgagee of such variation in a timely manner)
nor do any act or voluntarily suffer or permit any act to be done whereby any
Insurances shall or may be rendered invalid, void, voidable, suspended, defeated
or unenforceable and not to suffer or permit the Vessel to engage in any voyage
nor to carry any cargo not permitted under any of the Insurances without first
obtaining the consent of the insurers or reinsurers concerned and complying with
such requirements as to payment of extra premiums or otherwise as the insurers
or reinsurers may impose. If a variation in the terms of the Insurances is
imposed as aforesaid and in the absolute opinion of the Mortgagee its interest
in the Insurances is thereby materially adversely affected and/or the proceeds
of the Insurances payable to the Mortgagee would be adversely affected, the
Owner undertakes promptly to make such changes to the Insurances, or such
alternative Insurance arrangements, provided that such alternative Insurance
arrangements are available in the insurance market to the Owner at that time, as
the Mortgagee shall reasonably require;

 

5.1.13   not, without the prior written consent of the Mortgagee, settle,
compromise or abandon any claim in respect of any of the Insurances on the
Vessel other than a claim of less than [*] or the equivalent in any other
currency and not being a claim arising out of a Total Loss;

 

5.1.14   promptly furnish the Mortgagee with full information regarding any
casualties or other accidents or damage to the Vessel involving an amount in
excess of [*];

 

 

 

 

Exhibit I

Page 13

 

5.1.15   to apply or ensure the appliance of all such sums receivable in respect
of the Insurances on the Vessel for the purpose of making good the loss and
fully repairing all damage in respect whereof the insurance moneys shall have
been received; and

 

5.1.16   that in the event of the Owner defaulting in insuring and keeping
insured the Vessel as hereinbefore provided then the Mortgagee may (but shall
not be bound to) insure the Vessel or enter the Vessel in such manner and to
such extent as the Mortgagee in its discretion thinks fit and in such case all
the cost of effecting and maintaining such insurance together with interest
thereon shall be paid on demand by the Owner to the Mortgagee.

 

6.          Owner’s Covenants as to Operation and Maintenance.

 

Section 6.1           The Owner covenants with the Mortgagee and undertakes
throughout the Security Period at the Owner’s own expense that it will in
respect of the Vessel:

 

6.1.1     keep it in a good and efficient state of repair so as to maintain it
to the highest classification available for a vessel of its age and type free of
all recommendations and qualifications with DNV GL or another classification
society listed on Schedule 7.21 of the Credit Agreement (or another
internationally recognized classification society reasonably acceptable to the
Facility Agent). On the date hereof and annually thereafter, it will furnish to
the Mortgagee a statement by such classification society that such
classification is maintained. It will comply with all recommendations,
regulations and requirements (statutory or otherwise) from time to time
applicable to the Vessel and shall have on board as and when required thereby
valid certificates showing compliance therewith and shall procure that all
repairs to or replacements of any damaged, worn or lost parts or equipment are
carried out (both as regards workmanship and quality of materials) so as not to
diminish the value or class of the Vessel. It will not make any materially
adverse modifications or alterations to the Vessel or any part thereof without
the prior consent of the Mortgagee;

 

6.1.2     submit it to continuous survey in respect of its machinery and hull
and such other surveys as may be required for classification purposes and, if so
required by the Mortgagee, supply to the Mortgagee copies in English of the
survey reports;

 

6.1.3     permit surveyors or agents appointed by the Mortgagee to board the
Vessel at all reasonable times to inspect its condition or satisfy themselves as
to repairs proposed or already carried out and afford all proper facilities for
such inspections;

 

6.1.4     comply, or procure that the relevant Manager will comply, with the ISM
Code or any replacement of the ISM Code and in particular, without prejudice to
the generality of the foregoing, as and when required to do so by the ISM Code
and at all times thereafter:

 

(a)          hold, or procure that the relevant Manager holds, a valid Document
of Compliance duly issued to the Owner or the relevant Manager (as the case may
be) pursuant to the ISM Code and a valid Safety Management Certificate duly
issued to the Vessel pursuant to the ISM Code;

 

(b)          provide the Mortgagee with copies of any such Document of
Compliance and Safety Management Certificate as soon as the same are issued; and

 

 

 

 

Exhibit I

Page 14

 

(c)          keep, or procure that there is kept, on board the Vessel a copy of
any such Document of Compliance and the original of any such Safety Management
Certificate;

 

6.1.5     not employ the Vessel or permit its employment in any trade or
business which is forbidden by any applicable law or is otherwise illicit or in
carrying illicit or prohibited goods or in any manner whatsoever which may
render it liable to condemnation in a prize court or to destruction, seizure or
confiscation or that may expose the Vessel to penalties. In the event of
hostilities in any part of the world (whether war be declared or not) it will
not employ the Vessel or permit its employment in carrying any contraband goods;

 

6.1.6      not (i) cause or permit the Vessel to be operated in any manner
contrary to law, (ii) abandon the Vessel in a foreign port, (iii) engage in any
unlawful trade or violate any law or carry any cargo that will expose the Vessel
to penalty, forfeiture or capture, and (iv) do, or suffer or permit to be done,
anything which can or may injuriously affect the registration of the Vessel
under the laws and regulations of the Commonwealth of the Bahamas and will at
all times keep the Vessel duly documented thereunder;

 

6.1.7     promptly provide the Mortgagee with:

 

(a)          all information which the Mortgagee may reasonably require
regarding the Vessel, its employment, earnings, position and engagements;

 

(b)          particulars of all towages and salvages; and

 

(c)          copies of all charters and other contracts for its employment and
otherwise concerning it;

 

6.1.8     notify the Mortgagee forthwith upon:

 

(a)          any claim for material breach of the ISM Code or the ISPS Code
being made against the Owner, an ISM Responsible Person or the manager of the
Vessel in connection with the Vessel; or

 

(b)          any other matter, event or incident, actual or which will or could
lead to the material non-compliance with the ISM Code or the ISPS Code;

 

and keep the Mortgagee advised in writing on a regular basis and in such detail
as the Mortgagee shall require, of the Owner’s and Vessel manager’s response to
the items referred to in subclauses (a) and (b) above;

 

6.1.9     give notice to the Mortgagee promptly and in reasonable detail upon
any Credit Party becoming aware of:

 

(a)          accidents to the Vessel involving repairs the cost of which will or
is likely to exceed [*];

 

(b)          the Vessel becoming or being likely to become a Total Loss or a
Compulsory Acquisition;

 

 

 

 

Exhibit I

Page 15

 

(c)          any recommendation or requirement made by any insurer or
classification society or by any competent authority which is not complied with
within any time limit relating thereto;

 

(d)          any writ served against or any arrest of the Vessel or the exercise
of any lien or purported lien on the Vessel, its Earnings or Insurances;

 

(e)          the occurrence of any Event of Default;

 

(f)          the Vessel ceasing to be registered as a Bahamian vessel or
anything which is done or not done whereby such registration may be imperiled;

 

(g)          it becoming impossible or unlawful for it to fulfill any of its
obligations under the Secured Debt Documents; and

 

(h)          anything done or permitted or not done in respect of the Vessel by
any person which is likely to imperil the security created by the Secured Debt
Documents;

 

6.1.10   promptly pay and discharge all debts, damages and liabilities, taxes,
assessments, charges, fines, penalties, tolls, dues and other outgoings in
respect of the Vessel and keep proper books of account in respect thereof
provided always that the Owner shall not be obliged to compromise any debts,
damages and liabilities as aforesaid which are being contested in good faith
subject always that full details of any such contested debt, damage or liability
which, either individually or in aggregate exceeds [*] shall forthwith be
provided to the Mortgagee. As and when the Mortgagee may so require it will make
such books available for inspection on behalf of the Mortgagee and provide
evidence satisfactory to the Mortgagee that the wages and allotments and the
insurance and pension contributions of the master and crew are being regularly
paid, that all deductions of crew’s wages in respect of any tax liability are
being properly accounted for and that the master has no claim for disbursements
other than those incurred in the ordinary course of trading on the voyage then
in progress or completed prior to such inspection;

 

6.1.11   maintain the type of the Vessel as at the date hereof and not put the
Vessel into the possession of any person without the prior consent of the
Mortgagee for the purpose of work being done on it in an amount exceeding or
likely to exceed [*] unless such person shall first have given to the Mortgagee
a written undertaking addressed to the Mortgagee in terms reasonably
satisfactory to the Mortgagee agreeing not to exercise a lien on the Vessel or
its Earnings for the cost of such work or for any other reason;

 

6.1.12   promptly pay and discharge all liabilities which have given rise, or
may give rise, to liens or claims enforceable against the Vessel under the laws
of all countries to whose jurisdiction the Vessel may from time to time be
subject provided always that the Owner shall not be obliged to compromise any
liabilities as aforesaid which are being contested in good faith subject always
that full details of any such contested liabilities which, either individually
or in aggregate, exceed [*] shall be forthwith provided to the Mortgagee. If the
Vessel is arrested or detained for any reason it will procure the Vessel’s
immediate release by providing bail or taking such other steps as the
circumstances may require;

 

 

 

 

Exhibit I

Page 16

 

6.1.13   give to the Mortgagee at such times as it may from time to time require
a certificate, duly signed on the Owner’s behalf as to the amount of any debts,
damages and liabilities relating to the Vessel and, if so required by any
Secured Debt Document or this Deed, forthwith discharge such debts, damages and
liabilities to the Mortgagee’s satisfaction;

 

6.1.14   not transfer or change the flag of documentation or home port of the
Vessel except to the extent permitted by Section 9.13 of the Credit Agreement;

 

6.1.15   where the Vessel trades in the territorial waters of the United States
of America, take all reasonable precautions to prevent any infringements of the
Anti-Drug Abuse Act of 1986 of the United States of America (as the same may be
amended and/or re-enacted from time to time hereafter) or any similar
legislation applicable to the Vessel in any other jurisdiction in which the
Vessel shall trade (a “Relevant Jurisdiction”) and, for this purpose shall
(inter alia) enter into a “Carrier Initiative Agreement” with the United States’
Bureau of Customs and Border Protection (if such is possible) or into voluntary
arrangements made under the Customs-Trade Partnership Against Terrorism of the
United States of America (if such is possible and appropriate to cruise vessels)
and procure that the same (or a similar agreement or arrangement in a Relevant
Jurisdiction) is maintained in full force and effect and its obligations
thereunder performed by it in respect of the Vessel throughout any period of
United States of America (including coastal waters over which it claims
jurisdiction) or Relevant Jurisdiction related trading;

 

6.1.16   not enter into:

 

(a)          any pooling agreement or other arrangement for the sharing of any
of the Earnings or the expenses of the Vessel; or

 

(b)          any (x) demise or bareboat charter other than a demise or bareboat
charter of the Vessel made with another member of the NCLC Group or (y) charter
or other form of deployment of the Vessel to a charterer that is not a member of
the NCLC group (A) which, with the exercise of any options for extension, could
be for a period longer than 13 months or (B) which is other than at or about
market rate at the time when the charter or deployment is fixed, unless, in each
case, the Owner procures (or in the case of clause (y) uses commercially
reasonable efforts to procure) that (i) each of the Owner and the charterer
assigns the benefit of any such charter to the Mortgagee, (ii) each of the Owner
and the charterer assigns its interest in the insurances in respect of the
Vessel to the Mortgagee, and (iii) the charterer agrees to subordinate its
interests in the Vessel to the interests of the Mortgagee, all on terms and
conditions reasonably acceptable to the Mortgagee.

 

The Owner hereby agrees that at any time and from time to time (and to the
extent that the same has, where applicable, been approved by the Mortgagee in
accordance with the above provisions) upon entering into any (a) charter or
similar contract that has as of the execution date of such charter or similar
contract a remaining term of 13 months or greater (including any renewal option)
and (b) demise or bareboat charter of the Vessel with another member of the NCLC
Group, it will promptly and duly execute and deliver to and in favor of the
Mortgagee at the cost and expense of the Owner an Assignment of Charters and it
will promptly execute and deliver any and all such further instruments and

 

 

 

 

Exhibit I

Page 17

 

documents as the Mortgagee, and its successors, transferees or assignees, may
reasonably require in order to obtain the full benefits of this Assignment, the
Assignment of Charters and of the rights and powers herein and therein granted.
The Owner covenants to use commercially reasonable efforts to obtain the consent
of the charterer under said charter to the Assignment of Charters pursuant to
the terms of the Assignment of Charters or in other form and substance
reasonably satisfactory to the Mortgagee;

 

6.1.17    except with the prior consent of the Mortgagee (not to be unreasonably
withheld), not:

 

(a)          permit any person other than the relevant Manager to be the manager
of, including providing crewing services to, the Vessel;

 

(b)          permit any amendment to be made to the terms of the management
agreement in respect of the Vessel that is materially adverse to the Mortgagee,
provided that the amendment does not imperil the security to be provided
pursuant to the Secured Debt Documents or adversely affect the ability of any
Credit Party to perform its obligations under the Secured Debt Documents; or

 

(c)          permit the Vessel to be employed other than within the NCL Group or
NCL America brand (as applicable);

 

6.1.18   to comply in relation to the Vessel with the ISPS Code or any
replacement of the ISPS Code and in particular, without limitation:

 

(a)          to procure that the Vessel and the company responsible for the
Vessel’s compliance with the ISPS Code comply with the ISPS Code;

 

(b)          to maintain for the Vessel throughout the Security Period a valid
and current ISSC; and

 

6.1.19   to provide the Mortgagee with a copy of any such ISSC as soon as the
same is issued.

 

7.          Expenses.

 

Section 7.1           The Owner undertakes to pay to the Mortgagee on demand all
reasonable and documented moneys whatsoever which the Mortgagee shall or may
expend be put to or become liable for in or about the protection, maintenance or
enforcement of the security created by this Deed and the other Secured Debt
Documents or in or about the exercise by the Mortgagee of any of the powers
vested in it under this Deed or under any of the other Secured Debt Documents
and to pay interest thereon at the Default Rate from the date of demand until
the date of actual receipt (whether before or after any relevant judgment).

 

Section 7.2           The Owner undertakes to pay on demand to the Mortgagee (or
as it may direct) the amount of all investigation and legal expenses of any kind
whatsoever, stamp duties (if any), registration fees and any other charges
incurred by the Mortgagee in connection with the

 

 

 

 

Exhibit I

Page 18

 

preparation, completion and registration of the Secured Debt Documents or
otherwise in connection with the Secured Obligations and the security therefor.

 

8.          Protection and Maintenance of Security.

 

Section 8.1           The Mortgagee shall without prejudice to its other rights
and powers hereunder be entitled (but not bound) at any time and as often as may
be necessary to take any such action as it may in its absolute discretion think
fit for the purpose of protecting the security created by this Deed and the
other Secured Debt Documents and each and every reasonable and documented
expense or liability so incurred by the Mortgagee in or about the protection of
the security shall be repayable to it by the Owner on demand together with
interest thereon at the Default Rate from the date of demand until the date of
actual receipt whether before or after any relevant judgment.

 

Section 8.2           Without prejudice to the generality of the foregoing:

 

8.2.1     if the provisions of Section 5.1 or any of them are not complied with
the Mortgagee shall be at liberty to effect and thereafter to maintain all such
insurances upon the Vessel as it in its discretion may think fit;

 

8.2.2     if the provisions of Sections 6.1.1 and 6.1.3 or any of them are not
complied with the Mortgagee shall be at liberty to arrange for the carrying out
of such repairs and/or surveys as it deems expedient or necessary;

 

8.2.3     if the provisions of Section 6.1.8 or any of them are not complied
with the Mortgagee shall be at liberty to pay and discharge all such debts,
damages and liabilities, taxes, assessments, charges, fines, penalties, tolls,
dues and other outgoings as are therein mentioned and/or take any such measures
as it deems expedient or necessary for the purpose of securing the release of
the Vessel; and

 

8.2.4     if the Mortgagee receives notice of any security created or arising
after the date of this Deed in respect of the Vessel (other than a Permitted
Lien) or makes demand of the Owner for payment of any or all of the Secured
Obligations in accordance with the Secured Debt Documents:

 

(a)          the Mortgagee may open a new account or accounts in respect of any
or all of the Secured Obligations (and if it does not do so it shall be treated
as if it had done so at the time it received such notice or made such demand);
and

 

(b)          thereafter any amounts paid by the Owner to the Mortgagee in
respect of the Secured Obligations, or realised or recovered by the Mortgagee
under this Deed, shall be credited (or be treated as having been credited) to a
new account and not as having been applied in or towards payment of all or any
of the Secured Obligations

 

and each and every expense or liability so incurred by the Mortgagee shall be
recoverable from the Owner as provided in Section 7.1 together with interest
thereon at the Default Rate.

 

 

 

 

Exhibit I

Page 19

 

9.          Enforcement of Rights.

 

Section 9.1           Upon the occurrence and during the continuance of an Event
of Default the Mortgagee shall become forthwith entitled as and when it may see
fit to put into force and to exercise all the powers possessed by it as
mortgagee and chargee of the Mortgaged Premises and in particular:

 

9.1.1     to take possession of the Vessel;

 

9.1.2     to require that all policies, contracts and other records relating to
the Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such brokers as the Mortgagee may nominate;

 

9.1.3     to collect, recover, compromise and give a good discharge for all
claims then outstanding or thereafter arising under the Insurances or any of
them and to take over or institute (if necessary using the name of the Owner)
all such proceedings in connection therewith as the Mortgagee in its absolute
discretion may think fit and to permit the brokers through whom collection or
recovery is effected to charge the usual brokerage therefor;

 

9.1.4     to discharge, compound, release or compromise claims in respect of the
Vessel which have given or may give rise to any charge or lien on the Vessel or
which are or may be enforceable by proceedings against the Vessel;

 

9.1.5     to sell the Vessel or any share therein with or without prior notice
to the Owner and with or without the benefit of any charterparty by public
auction or private contract at home or abroad and upon such terms as the
Mortgagee in its absolute discretion may determine with power to postpone any
such sale and without being answerable for any loss occasioned by such sale or
resulting from postponement thereof;

 

9.1.6     pending sale of the Vessel, to manage, insure, maintain and repair the
Vessel and to employ or lay up the Vessel in such manner and for such period as
the Mortgagee in its absolute discretion may deem expedient and for the purposes
aforesaid the Mortgagee shall be entitled to do all acts and things incidental
or conducive thereto and in particular to enter into such arrangements
respecting the Vessel, its insurance, management, maintenance, repair and
employment in all respects as if the Mortgagee were the owners of the Vessel and
without being responsible for any loss thereby incurred;

 

9.1.7     to recover from the Owner on demand any such losses as may be incurred
by the Mortgagee in or about the exercise of the power vested in the Mortgagee
under Section 9.1.6; and/or

 

9.1.8     to recover from the Owner on demand all expenses, payments and
disbursements incurred by the Mortgagee in or about or incidental to the
exercise by it of any of the powers aforesaid together with interest thereon at
the Default Rate,

 

provided always that upon any sale of the Vessel or any share therein by the
Mortgagee pursuant to Section 9.1.5 the purchaser shall not be bound to see or
enquire whether the Mortgagee’s power of sale has arisen in the manner herein
provided and the sale shall be deemed to be within the power of the Mortgagee
and the receipt of the Mortgagee for the purchase money shall effectively
discharge

 

 

 

 

Exhibit I

Page 20

 

the purchaser who shall not be concerned with the manner or application of the
proceeds of sale or be in any way answerable therefor.

 

10.         Application of Moneys.

 

All moneys received by the Mortgagee in respect of:

 

Section 10.1         sale by the Mortgagee of the Vessel or any share therein;

 

Section 10.2         recovery under the Insurances; or

 

Section 10.3         Compulsory Acquisition Compensation;

 

shall be applied by it in accordance with Section 4.05 of the Credit Agreement.

 

11.         Receivers.

 

Section 11.1    At any time after the occurrence and during the continuation of
an Event of Default, or if the Owner requests it to do so, the Mortgagee may by
a written instrument and without notice to the Owner appoint one or more
suitably experienced and reputable persons as Receiver of all or any part of the
Vessel, each such person being entitled to act individually as well as jointly
and being for all purposes the agent of the Owner.

 

Section 11.2    The appointment of a Receiver pursuant to Section 11.1 shall be
deemed to be subject to the following provisions:

 

11.2.1   the Receiver shall be the agent of the Owner, and the Owner alone shall
be responsible for his acts, defaults and payment of remuneration;

 

11.2.2   the Receiver shall be entitled to remuneration for services at a rate
to be determined by the Mortgagee (acting reasonably) from time to time on the
basis of charging from time to time adopted by him or his firm (without being
limited to the maximum rate specified by the Law of Property Act 1925);

 

11.2.3   any Receiver shall have and be entitled to exercise all the rights,
powers and remedies conferred upon the Mortgagee by this Deed and by applicable
law with respect to the Vessel and/or the Mortgage (including, without
limitation, all of the powers and rights of a legal and beneficial owner and the
power to do or omit to do anything which the Owner itself could do or omit to
do); and

 

11.2.4   any Receiver shall have the power to do all things (including bringing
or defending proceedings in the name or on behalf of the Owner) which seem to
the Receiver to be incidental or conducive to (a) any of the functions, powers,
authorities or discretions conferred on or vested in such Receiver or (b) the
exercise of the Mortgage.

 

Sections 109(6) and 109(8) of the Law of Property Act 1925 shall not apply in
relation to any Receiver appointed pursuant to Section 11.1.

 

 

 

 

Exhibit I

Page 21

 

In addition to the powers conferred on the Mortgagee by this Deed, each Receiver
appointed pursuant to Section 11.1 shall have in relation to the Vessel (i) all
the powers conferred by the Law of Property Act 1925 (as extended by this Deed)
on a Receiver appointed under that Act and (ii) (whether or not such Receiver is
an administrative receiver) all the powers of an administrative receiver set out
in Schedule 1 to the Insolvency Act 1986.

 

12.         No Waiver.

 

No delay or omission of the Mortgagee to exercise any right or power vested in
it under the Secured Debt Documents or any of them shall impair such right or
power or be construed as a waiver of or as acquiescence in any default by the
Owner and in the event of the Mortgagee at any time agreeing to waive any such
right or power such waiver shall be revocable by the Mortgagee at any time and
the right or power shall thenceforth be again exercisable as though there had
been no such waiver.

 

13.         Power of Delegation.

 

The Mortgagee shall be entitled at any time and as often as may be expedient to
delegate all or any of the powers and discretions vested in it by the Secured
Debt Documents or any of them (including the power vested in it by virtue of
Section 14) in such manner upon such terms and to such persons as the Mortgagee
in its absolute discretion may think fit.

 

14.         Power of Attorney.

 

Section 14.1          By way of security for the performance of its obligations
under this Deed, the Owner hereby irrevocably appoints each of the Mortgagee and
its delegates and sub delegates to be its attorney acting severally (or jointly
with any other such attorney or attorneys) and on its behalf and in its name or
otherwise to do any and every thing which the Owner is obliged to do under the
terms of this Deed or which such attorney considers necessary or desirable in
order to enable the Mortgagee or such attorney to exercise the rights conferred
on it by this Deed or by law. Provided always that such power shall not be
exercisable by or on behalf of the Mortgagee until the occurrence of an Event of
Default which is continuing.

 

Section 14.2         The Owner hereby ratifies and confirms and agrees to ratify
and confirm whatever any attorney appointed under this Deed shall do in its
capacity as such.

 

15.         Further Assurance.

 

The Owner hereby further undertakes at its own expense to execute, sign,
perfect, do and (if required) register every such further assurance document,
act or thing as in the opinion of the Mortgagee may be necessary or desirable
for the purpose of more effectually mortgaging and charging the Mortgaged
Premises or perfecting the security constituted thereby.

 

 

 

 

Exhibit I

Page 22

 

16.         Assignment.

 

The Mortgagee may not resign, assign or transfer in its capacity as security
trustee, except in accordance with the terms of the Security Trust Deed.

 

17.         Waiver of Rights as Surety. 

 

Section 17.1         The rights of the Mortgagee under the Mortgage and/or this
Deed, the security constituted by the Mortgage and/or this Deed and the
warranties, covenants, obligations and undertakings of the Owner contained in
the Mortgage and/or, this Deed shall not in any way be discharged, impaired or
otherwise affected by:

 

17.1.1   any forbearance (whether as to payment or otherwise) or any time or
other indulgence granted to any other party to any one or more of the Secured
Debt Documents under or in connection with any of the Secured Debt Documents;

 

17.1.2   any amendment or variation of any of the Secured Debt Documents;

 

17.1.3   any failure of any of the Secured Debt Documents to be legal, valid,
binding and enforceable in relation to any Credit Party for any reason
whatsoever;

 

17.1.4   the winding-up or dissolution of any Credit Party,

 

17.1.5   the release (whether in whole or in part) of, or the entering into of
any compromise or composition with, any Credit Party; or

 

17.1.6   any other act, omission, thing or circumstance which would or might,
but for this provision, operate to discharge, impair or otherwise affect the
same.

 

Section 17.2         Until the Secured Obligations have been unconditionally and
irrevocably paid and discharged in full and all commitments under the Secured
Debt Documents have been terminated the Owner shall not by virtue of any payment
made hereunder or under the Mortgage on account of the Secured Obligations or by
virtue of any enforcement by the Mortgagee of its rights under, or the security
constituted by, the Mortgage and/or this Deed or by virtue of any relationship
between or transaction involving, the Owner and any Credit Party:

 

17.2.1   exercise any rights of subrogation in relation to any rights, security
or moneys held or received or receivable by the Mortgagee or any other person;
or

 

17.2.2   exercise any right of contribution from any Credit Party under any one
or more of the Secured Debt Documents; or

 

17.2.3   exercise any right of set-off or counterclaim against any Credit Party;
or

 

17.2.4   receive, claim or have the benefit of any payment, distribution,
security or indemnity from any Credit Party; or

 

 

 

 

Exhibit I

Page 23

 

17.2.5   unless so directed by the Mortgagee (when the Owner will prove in
accordance with such directions), claim as a creditor of any Credit Party in
competition with the Mortgagee, and the Owner shall hold in trust for the
Mortgagee and forthwith pay or transfer (as appropriate) to the Mortgagee any
such payment (including an amount equal to any such set-off), distribution or
benefit of such security, indemnity or claim in fact received by it.

 

Section 17.3     The Owner’s liabilities under this Deed shall not be in any way
affected by any total or partial discharge of liabilities or variation of terms
which is effected by or connected with any bankruptcy, liquidation, arrangement
or other procedure under the insolvency laws of any country.

 

18.         No Obligations Imposed on Mortgagee.

 

Without prejudice to paragraph 10 of Schedule 1 of the Merchant Shipping Act
1995, the Owner shall remain liable to perform all obligations connected with
the Mortgaged Premises and the Mortgagee shall not, in any circumstances, have
or incur any obligation of any kind in connection with the Mortgaged Premises.

 

19.         Law of Property Act 1925 not applicable.

 

The Owner hereby waives the entitlement conferred by section 93 of the Law of
Property Act 1925 and agrees that section 103 of that Act shall not apply to the
security created by the Mortgage and this Deed.

 

20.         No Liability of Mortgagee.

 

The Mortgagee shall not be obliged to check the nature or sufficiency of any
payment received by it or him under the Mortgage or this Deed or to preserve,
exercise or enforce any right forming part of, or relating to, any item of the
Mortgaged Premises.

 

21.         No Requirement to Commence Proceedings.

 

The Mortgagee will not need to commence any proceedings under, or enforce any
lien created by the Secured Debt Documents before commencing proceedings under,
or enforcing any lien created by, the Mortgage or this Deed.

 

22.         No Restriction on Other Rights.

 

Nothing in the Mortgage or this Deed shall be taken to exclude or restrict any
power, right or remedy which the Mortgagee or any other Credit Party may at any
time have under:

 

(a)          any other Secured Debt Document; or

 

 

 

 

Exhibit I

Page 24

 

(b)          the law of any country or territory the courts of which have or
claim any jurisdiction in respect of the Owner, the Vessel or any other item of
the Mortgaged Premises.

 

23.         Exercise of Other Rights.

 

The Mortgagee may exercise any right under the Mortgage and this Deed before it
or any other Credit Party has exercised any right referred to in Section 22(a)
or (b) above.

 

24.         Settlement or Discharge Conditional.

 

Any settlement or discharge under the Mortgage and this Deed (or either of them)
between the Mortgagee or any other Credit Party and the Owner shall be
conditional upon no security or payment to the Mortgagee or any other Credit
Party by the Owner or any other person being set aside, adjusted or ordered to
be repaid, whether under any insolvency law or otherwise.

 

25.         Severability of Provisions.

 

If any provision of this Deed is or subsequently becomes void, unenforceable or
illegal, that shall not affect the validity, enforceability or legality of the
other provisions of this Deed or of the provisions of any other Secured Debt
Document.

 

26.         Notices.

 

Section 26.1     Each communication to be made hereunder shall unless otherwise
stated, be made in writing by telefax or letter.

 

Section 26.2    Any notice, demand, communication or document to be made or
delivered by the Mortgagee to the Owner pursuant to this Deed shall (unless the
Owner has by fifteen (15) days’ written notice to the Mortgagee specified
another address) be made or delivered to the Owner at c/o 7665 Corporate Center
Drive, Miami, Florida 33126, United States of America (marked for the attention
of the Chief Financial Officer, telefax no +1 305 436 4140, and the Legal
Department, telefax no +1 305 436 4117) (but one (1) copy shall suffice) and
shall be deemed to have been made or delivered (in the case of any communication
made by telefax) when transmission of such telefax communication has been
completed or (in the case of any communication made by letter) when left at that
address or (as the case may be) five (5) days after being deposited in the post
postage prepaid in an envelope addressed to it at that address; provided that
any communication or document to be made or delivered to the Mortgagee shall be
effective only when received by the Mortgagee and then only if the same is
expressly marked for the attention of the department or officer specified by the
Mortgagee for this purpose from time to time.

 

Section 26.3    Each communication and document made or delivered by one (1)
party to another party or parties pursuant to this Deed shall be in the English
language or accompanied by a translation thereof into English certified (by an
officer of the person making or delivering the same) as being a true and
accurate translation thereof.

 

 

 

 

Exhibit I

Page 25

 

27.         GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

 

Section 27.1      This Deed and any non-contractual obligations arising out of
or in connection with it shall be governed by and construed in accordance with
the Laws of England and for the exclusive benefit of the Mortgagee the Owner
hereby irrevocably submits to the jurisdiction of the High Courts of Justice in
England. Such submission shall not limit the right of the Mortgagee to commence
any proceedings relating to this Deed (in addition or alternatively) in any
other jurisdiction which the Mortgagee deem fit.

 

Section 27.2     For the purpose of any legal proceedings arising out of or in
connection with the Mortgage and/or this Deed the Owner irrevocably appoints the
Process Agent as its agent to accept service on its behalf without prejudice to
any other lawful means of service.

 

Section 27.3     THE OWNER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION DEED BROUGHT IN THE COURTS REFERRED
TO IN SECTION 27.1 ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

*     *     *

 

 

 

 

Exhibit I

Page 26

 

IN WITNESS WHEREOF, the Owner and the Mortgagee have caused this Deed to be duly
executed by each of their authorized representatives the day and year first
above written.

 

Signed as a deed and delivered on behalf of SEAHAWK TWO, LTD., a Bermuda
company, as Owner, by [full name of person signing], being a person who, in
accordance with the laws of that territory is acting under the authority of the
company

 

  SEAHAWK TWO, LTD.,           By:       Name:     Title:  

 

Signed as a deed and delivered on behalf of KFW IPEX-BANK GMBH., a bank
organized under the laws of Germany, as Mortgagee, by [full name of person
signing], being a person who, in accordance with the laws of that territory  is
acting under the authority of the bank      

 

  By:       Name:     Title:  

 

 

 



 

EXHIBIT J

 

Dated [●] 2014

 

HULL NO. [*]

 

FORM OF ASSIGNMENT OF CONTRACTS

 

between

 

SEAHAWK TWO, LTD.
as Borrower

 

and

 

KFW IPEX-BANK GMBH
as Collateral Agent

 



 

 





 

TABLE OF CONTENTS

 

    Page       1. INTERPRETATION 1 2. COVENANT TO PAY 5 3. LEGAL ASSIGNMENT 5 4.
THE CONTRACT 6 5. CONTINUING SECURITY 7 6. REPRESENTATIONS AND WARRANTIES 9 7.
UNDERTAKINGS 11 8. FURTHER ASSURANCE 12 9. ENFORCEMENT OF SECURITY 12 10.
Receivers 13 11. APPLICATION OF PROCEEDS 13 12. POWER OF ATTORNEY 14 13. RELEASE
OF THE SECURITY 14 14. PAYMENTS 14 15. WAIVERS AND REMEDIES 15 16. ADDITIONAL
PROVISIONS 15 17. ASSIGNMENT 16 18. NOTICES 16 19. GOVERNING LAW 18 20.
COUNTERPARTS AND EFFECTIVENESS 19 Schedule 1 FORMS OF NOTICE OF ASSIGNMENT 20
Schedule 2 FORMS OF ACKNOWLEDGMENT OF ASSIGNMENT 30 Schedule 3 DETAILS OF REFUND
GUARANTEES 40

 

 

 

 

THIS ASSIGNMENT (this Assignment) is dated [●] 2014

 

BETWEEN:

 

(1)SEAHAWK TWO, LTD., a Bermuda company with its registered office as of the
date hereof at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11,
Bermuda (the “Borrower”); and

 

(2)KFW IPEX-BANK GMBH, as collateral agent for and on behalf of the Secured
Creditors (the “Collateral Agent”, which expression includes any person which is
for the time being a collateral agent for the Secured Creditors for the purposes
of this Assignment).

 

RECITALS

 

(A)The Lenders are willing to make a loan facility available to the Borrower on
the terms and subject to the conditions set out in the Credit Agreement, on
condition that the Borrower enters into this Assignment as security for its
obligations and Liabilities as Borrower under or in relation to the Credit
Documents.

 

(B)The Board of Directors of the Borrower is satisfied that the Borrower is
entering into this Assignment for the purposes of its business and that its
doing so benefits the Borrower.

 

(C)The Borrower and the Collateral Agent intend this Assignment to take effect
as a deed.

 

(D)The Collateral Agent holds the benefit of this Assignment on trust for itself
and for the Secured Creditors on the terms of the Credit Agreement and the
Security Trust Deed.

 

1.INTERPRETATION

 

1.1Definitions

 

In this Assignment the following terms have the meanings given to them in this
Clause.

 

“Acknowledgment of Assignment” means a duly completed acknowledgement of
assignment in the form set out in the relevant Part of Schedule 2 (Forms of
Acknowledgement of Assignment) being:

 

(a)Part 1, in the case of the Construction Contract;

 

(b)Part 2, in the case of the Refund Guarantees; and

 

(c)Part 3, in the case of the Construction Risks Insurance Policies; and

 

or in each case in such other form as may be approved by the Collateral Agent.

 

“Agreed Rate” means the rate specified in section 2.06(b) and 2.06(c) (Interest)
of the Credit Agreement.

 

 

 

  

“Assigned Rights” means the Borrower’s rights, title, interest and benefits in,
to and in respect of the Contracts.

 

“Construction Contract” shall mean the shipbuilding contract in relation to the
Vessel originally dated 14 June 2013 as subsequently novated, amended and
restated on [insert date] July 2014, between the Yard in that capacity, the
Borrower as buyer of the Vessel and the Parent as guarantor of the Borrower.

 

“Construction Risks Insurance Policies” any and all insurance policies from time
to time issued for the benefit of the Shipbuilder and the Borrower in connection
with the construction of the Vessel under the Construction Contract.

 

“Contracts” means each of the:

 

(a)the Construction Contract;

 

(b)the Refund Guarantees; and

 

(c)the Construction Risks Insurance Policies.

 

“Credit Agreement” means the €665,995,880 credit agreement dated on or about the
date hereof between, inter alia, the Parent, the Borrower, the Lenders, and KfW
IPEX-Bank GmbH as Facility Agent, Collateral Agent, CIRR Agent, Bookrunner,
Hermes Agent and Initial Mandated Lead Arranger (each as defined therein).

 

“Credit Agreement Obligations” means “Credit Document Obligations” as defined in
the Credit Agreement.

 

“Event of Default” means an “Event of Default” as defined in the Credit
Agreement.

 

“Lender Creditors” means the Agents and the Lenders.

 

“Liability” means any liability for the payment of money, whether in respect of
principal, interest or otherwise, whether actual or contingent, whether owed
jointly or severally and whether owed as principal or surety or in any other
capacity.

 

“Notice of Assignment” means a duly completed notice of assignment in the form
set out in the relevant Part of Schedule 1 (Forms of Notice of Assignment)
being:

 

(a)Part 1, in the case of the Construction Contract;

 

(b)Part 2, in the case of each Refund Guarantees;

 

(c)Part 3, in the case of the Construction Risks Insurance Policies;

 

or in each case such other form as may be approved by the Collateral Agent.

 

“Other Creditors” means each Lender or any affiliate thereof with which the
Borrower and/or the Parent may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more of its
Subsidiaries under one or more Interest Rate Protection Agreements or Other
Hedging Agreements (even if the respective Lender subsequently ceases to be a
Lender under the Credit

 

2

 

 

Agreement for any reason), together with such Lender’s or affiliate’s successors
and assigns, if any.

 

“Parent” means NCL Corporation Ltd., a Bermuda company.

 

“Receiver” means a receiver and manager or any other receiver (whether appointed
pursuant to this Assignment, pursuant to any statute, by a court or otherwise)
of any of the Assigned Rights.

 

“Refund Guarantees” means any and all refund guarantees from time to time issued
in favour of the Borrower to secure certain obligations of the Shipbuilder under
the Construction Contract other than any refund guarantees issued by KfW
IPEX-Bank GmbH acting in its capacity as a refund guarantor.

 

“Secured Creditors” means the Lender Creditors and the Other Creditors.

 

“Secured Obligations” means the Credit Agreement Obligations and the Other
Obligations.

 

“Security” means the security created by this Assignment.

 

“Security Period” means the period beginning on the date of this Assignment and
ending on the date upon which the Collateral Agent is satisfied that:

 

(a)none of the Secured Creditors is under any obligation (whether actual or
contingent) to make advances or provide other financial accommodation to the
Borrower under any of the Credit Documents; and

 

(b)all Secured Obligations have been unconditionally and irrevocably paid and
discharged in full (other than (i) contingent liabilities for which no claim has
been made and (ii) indemnities, expense reimbursements or any other contingent
liabilities that expressly survive the termination of the Credit Agreement).

 

“Security Trust Deed” means the security trust deed dated on or about the date
hereof between, inter alia, the Collateral Agent as security trustee, the
Facility Agent and the Lenders.

 

“Shipbuilder” means Meyer Werft GmbH.

 

1.2Continuing Event of Default

 

An Event of Default shall be regarded as continuing if (a) the circumstances
constituting such event continue and (b) such Event of Default has not been
waived in accordance with the terms of the Credit Documents.

 

1.3Defined Terms

 

Unless this Assignment provides otherwise, a term which is defined (or expressed
to be subject to a particular construction) in the Credit Agreement shall have
the same meaning (or be subject to the same construction) in this Assignment.

 

3

 

 

1.4References to Agreements

 

Unless otherwise stated, any reference in this Assignment to any agreement or
document (including any reference to this Assignment or any other Credit
Document) shall be construed as a reference to:

 

(a)such agreement or document as amended, varied, novated or supplemented from
time to time;

 

(b)any other agreement or document whereby such agreement or document is so
amended, varied, novated or supplemented; and

 

(c)any other agreement or document entered into pursuant to or in accordance
with such agreement or document.

 

1.5Certificates

 

A certificate of any Secured Creditor as to the amount of any Secured Obligation
owed to it shall be prima facie evidence of the existence and amount of such
Secured Obligation.

 

1.6Statutes

 

Any reference in this Assignment to a statute or statutory provision shall,
unless the contrary is indicated, be construed as a reference to such statute or
statutory provision as the same shall have been or may be amended or re-enacted.

 

1.7Implied Covenants

 

The following provisions of the Law of Property (Miscellaneous Provisions) Act
1994 will not apply to Clause 3.1 (Assignment) or Clause 3.2 (Notice of
Assignment):

 

(a)the words “other than any charges, encumbrances or rights which that person
does not and could not reasonably be expected to know about” in Section 3(1);

 

(b)the words “except to the extent that” and all the words thereafter in Section
3(2); and

 

(c)Section 6(2).

 

1.8Third Party Rights

 

It is intended that with the consent of the Collateral Agent each of the other
Secured Creditors shall be able to enforce the provisions of Clause 16.4
(Currency Indemnity) (which can be amended with the consent of the Collateral
Agent but without the consent of the other Secured Creditors), but otherwise a
person which is not a party to this Assignment, shall have no rights to enforce
the provisions of this Assignment other than those it would have had if the
Contracts (Rights of Third Parties) Act 1999 had not come into effect.

 

4

 

 

1.9Clause and Schedule Headings

 

Clause and Schedule headings are for ease of reference only and shall not affect
the construction of this Assignment.

 

2.COVENANT TO PAY

 

2.1Covenant to Pay

 

The Borrower agrees that promptly on demand of the Collateral Agent it will pay
to the Collateral Agent any Secured Obligation which is due but unpaid.

 

2.2Interest

 

Any Secured Obligation which is owed by the Borrower under this Assignment and
is not paid when due shall bear interest at the Agreed Rate from the due date
until the date on which such Secured Obligation is unconditionally and
irrevocably paid in full and such interest shall accrue from day to day (after
as well as before judgment) and be payable by the Borrower on demand of the
Collateral Agent.

 

3.LEGAL ASSIGNMENT

 

3.1Assignment

 

The Borrower hereby assigns with full title guarantee the Assigned Rights to the
Collateral Agent to hold the same on behalf of the Secured Creditors on the
terms set out in the Security Trust Deed as security for the payment and
discharge of the Secured Obligations.

 

3.2Non-Assignable Rights

 

The Borrower declares that to the extent that any right, title, interest or
benefit described in Clause 3.1 (Assignment) is for any reason not effectively
assigned pursuant to Clause 3.1 (Assignment) for whatever reason, it shall:

 

(a)hold the benefit of the same on trust for the Collateral Agent as security
for the payment and discharge of the Secured Obligations; and

 

(b)promptly upon becoming aware of the same, notify the Collateral Agent of the
same and the reasons therefore and thereafter take such steps as the Collateral
Agent may reasonably require to remove such prohibition or other reason for such
incapacity.

 

3.3Notice of Assignment

 

(a)As soon as practicable after the execution of this Assignment, the Borrower
shall deliver to each party to the Contracts as of the date hereof, a Notice of
Assignment signed by the Borrower.

 

(b)As soon as practicable after the execution of any Refund Guarantee or
Construction Risks Insurance Policy entered into after the date of this
Assignment, the Borrower shall deliver to each refund guarantor or broker (as

 

5

 

 

applicable), a Notice of Assignment in respect of such Refund Guarantee or
Construction Risks Insurance Policy (as applicable).

 

3.4Acknowledgment of Assignment

 

The Borrower shall use commercially reasonable efforts to procure that as soon
as practicable after each other party to the Contracts receives a Notice of
Assignment, such other party shall deliver to the Collateral Agent an
Acknowledgment of Assignment, in substantially the form attached hereto or
otherwise reasonably acceptable to the Collateral Agent.

 

4.THE CONTRACT

 

4.1No Dealings with the Contract

 

(a)The Borrower acknowledges that at all times during the Security Period and
other than as expressly set out below, it shall not (nor shall it be entitled
to):

 

(i)receive (A) any refunds, payments or damages payable as a consequence of the
repudiation or termination of the Construction Contract, (B) during the
continuance of an Event of Default, any other sums from time to time payable to
the Borrower under or in respect of the Construction Contract or (C) any
payments under or in respect of the Refund Guarantees;

 

(ii)agree to any waiver or amendment of or supplement to the terms of the Refund
Guarantees other than where the prior written consent is given by the Lead
Arrangers (not to be unreasonably withheld) to such waiver, amendment or
supplement;

 

(iii)agree to any waiver or amendment of or supplement to the terms of any
Construction Risks Insurance Policy other than any waiver, amendment or
supplement (A) of a technical nature or (B) agreed to be necessary by the
insured parties under the Construction Risks Insurance Policy to reflect the
prevailing circumstances, provided that in each case, the prior written consent
of the Collateral Agent shall be required for any such amendment, waiver or
supplement that (x) is materially adverse to the interests of the Collateral
Agent in the Security, the Assigned Rights or (y) adversely affects the ability
of the Borrower to perform its obligations under the Credit Documents;

 

(iv)terminate, or allow to be terminated, Refund Guarantee other than where an
equivalent replacement Refund Guarantee is entered into by the Borrower on or
prior to such termination or where the prior written consent is given by the
Collateral Agent (not to be unreasonably withheld) to such termination;

 

(v)terminate, or allow to be terminated, any Construction Risks Insurance Policy
other than where an equivalent replacement Construction Risks Insurance Policy
is entered into by the Borrower on or prior to such termination or where the
prior written consent is given by the

 

6

 

 

Collateral Agent (not to be unreasonably withheld) to such termination; or

 

(vi)assign, charge or dispose of the Contracts, any of the Assigned Rights.

 

(b)Notwithstanding anything to the contrary herein, the Borrower may make
amendments, modifications or changes to any term or provision of the
Construction Contract other than material amendments, modifications or changes
to any term or provision of the Construction Contract that would change (i) the
purpose of the Vessel or (ii) the Initial Construction Price in excess of [*] in
the aggregate, in each case unless such amendment, modification or change is
approved in advance by the Facility Agent and the same could not reasonably be
expected to be adverse to the interests of the Lenders or the Hermes Cover.

 

(c)The Borrower acknowledges that at all times during the Security Period any
payments under or in respect of the Construction Risks Insurance Policies shall
be made in accordance with the Loss Payable Clause set out in the Annex to Part
3 (Form of Notice of Assignment to the Broker) of Schedule 1 (Forms of Notice of
Assignment).

 

4.2Performance of Obligations

 

The Borrower shall take, or cause to be taken, all steps reasonably required by
the Collateral Agent to preserve or protect its interests and the interests of
the Collateral Agent in the Contracts and shall diligently pursue any remedies
available to it in respect of any breaches or claims of any party in connection
with any of the Contracts which are necessary to preserve, protect and enforce
the interests of the Collateral Agent in the Contracts.

 

5.CONTINUING SECURITY

 

5.1Continuing and Independent Security

 

This Assignment shall constitute and be continuing security which shall not be
released or discharged by any intermediate payment or settlement of all or any
of the Secured Obligations, shall continue in full force and effect until the
end of the Security Period and is in addition to and independent of, and shall
not prejudice or merge with, any other security (or any right of set-off) which
the Collateral Agent may have at any time for the Secured Obligations or any of
them.

 

5.2New Accounts

 

If the Collateral Agent receives notice of any security created or arising
during the Security Period in respect of the Contracts or any of the Assigned
Rights, or following the occurrence and during the continuation of an Event of
Default makes demand of the Parent or the Borrower for payment of any or all of
the Secured Obligations:

 

(a)the Collateral Agent may open a new account or accounts in respect of any or
all of the Secured Obligations (and if it does not do so it shall be treated as
if it had done so at the time it received such notice or made such demand); and

 

7

 

 

(b)thereafter any amounts paid by the Parent or the Borrower to the Collateral
Agent in respect of the Secured Obligations, or realised or recovered by the
Collateral Agent under this Assignment, shall be credited (or be treated as
having been credited) to a new account and not as having been applied in or
towards payment of all or any of the Secured Obligations.

 

5.3Avoidance of Payments

 

Where any release, discharge or other arrangement in respect of any Secured
Obligation or any security the Collateral Agent may have for such Secured
Obligation is given or made in reliance on any payment or other disposition
which is avoided or must be repaid in an insolvency, liquidation or otherwise,
and whether or not the Collateral Agent has conceded or compromised any claim
that any such payment or other disposition will or should be avoided or repaid,
this Assignment and the Security shall continue as if such release, discharge or
other arrangement had not been given or made.

 

5.4Immediate Recourse

 

Neither the Collateral Agent nor any other Secured Creditor shall be obliged
before exercising any of the rights conferred on it or them by this Assignment
or by law to seek to recover amounts due from the Parent or to exercise or
enforce any other rights or security it or they may have or hold in respect of
the Secured Obligations.

 

5.5Waiver of Defences

 

Neither the obligations of the Borrower under this Assignment nor the Security
and the rights, powers and remedies conferred on the Collateral Agent by this
Assignment or by law, shall be discharged, impaired or otherwise affected by:

 

(a)the winding-up, dissolution, administration or reorganisation of the Borrower
or any other person or any change in the status, function, control or ownership
of the Borrower or any such person;

 

(b)any of the Secured Obligations or any other security held by the Collateral
Agent in respect thereof being or becoming illegal, invalid, unenforceable or
ineffective in any respect;

 

(c)any time or other indulgence being granted or agreed to with the Borrower or
any other person in respect of the Secured Obligations or any of them or in
respect of any other security held by the Collateral Agent in respect thereof;

 

(d)any amendment to, or any variation, waiver or release of, the Secured
Obligations or any of them or any other security, guarantee or indemnity held by
the Collateral Agent in respect thereof;

 

(e)any total or partial failure to take or perfect any security proposed to be
taken in respect of the Secured Obligations or any of them;

 

(f)any total or partial failure to realise the value of, or any release,
discharge, exchange or substitution of, any other security, guarantee or
indemnity held by the Collateral Agent in respect of the Secured Obligations or
any of them; or

 

8

 

 

(g)any other act, event or omission which might operate to discharge, impair or
otherwise affect the obligations of the Borrower under this Assignment, the
Security or any of the rights, powers and remedies conferred on the Collateral
Agent by this Assignment or by law.

 

5.6Appropriation

 

Neither the Collateral Agent nor any other Secured Creditor shall be obliged to
apply any sums held or received by it in respect of the Secured Obligations in
or towards payment of the Secured Obligations and any such sum shall be held by
or paid to the Collateral Agent for application pursuant to the terms of this
Assignment, until the earlier of:

 

(a)the date on which such monies are sufficient to satisfy the Secured
Obligations in full and any money so applied could not be the subject of any
clawback or similar circumstance; and

 

(b)the date on which the Security has been enforced in full and all other
remedies that the Collateral Agent may have under or in connection with the
Credit Documents in all relevant jurisdictions have been exhausted.

 

6.REPRESENTATIONS AND WARRANTIES

 

The Borrower makes the representations and warranties set out in Clauses 6.1
(Entity Status) to 6.8 (Contract Terms). The Borrower acknowledges that the
Collateral Agent has entered into this Assignment in reliance on those
representations and warranties.

 

6.1Entity Status

 

The Borrower (i) is a Person duly organized, constituted and validly existing
(or the functional equivalent) under the laws of the jurisdiction of its
formation, has the capacity to sue and be sued in its own name and the power to
own and charge its assets and carry on its business as it is now being conducted
and (ii) is duly qualified and is authorized to do business and is in good
standing (or the functional equivalent) in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized or in good standing which, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

6.2Power and Authority

 

The Borrower has the power to enter into and perform this Assignment and the
transactions contemplated hereby and has taken all necessary action to authorize
the entry into and performance of this Assignment and such transactions. This
Assignment constitutes legal, valid and binding obligations of the Borrower
enforceable in accordance with its terms and in entering into this Assignment
and borrowing the Loans, the Borrower is acting on its own account.

 

9

 

 

6.3Form of Documentation

 

This Assignment is in proper legal form (under the laws of England, Bermuda and
each other jurisdiction where the Borrower is domiciled) for the enforcement
thereof under such laws. To ensure the legality, validity, enforceability or
admissibility in evidence of this Assignment in England and/or Bermuda it is not
necessary that this Assignment be filed or recorded with any court or other
authority in England and Bermuda, except as have been made, or will be made, in
accordance with Section 5, 6, 7 and 8 of the Credit Agreement, as applicable.

 

6.4No Deductions or Withholdings

 

All amounts payable by the Borrower hereunder may be made free and clear of and
without deduction or withholding for or on account of any Taxation in the
Borrower’s jurisdiction.

 

6.5No Filing or Stamp Taxes

 

It is not necessary that this Assignment be filed, recorded or enrolled with any
court or other authority in England (or any other applicable jurisdiction)
except as have been made or will be made in accordance with the Credit
Agreement, or that any stamp, registration or similar tax be paid on or in
relation to this Assignment save (i) to the extent that it may be regarded as
constituting a charge over book debts and thus as registrable under the
Companies Act 2006 and (ii) recording taxes which have been or will be paid as
and to the extent due.

 

6.6No Adverse Interests

 

Subject only to the Security and as otherwise contemplated under the Credit
Agreement, no person other than the Borrower has any legal or beneficial
interest (or any right to claim any such interest) in the Assigned Rights or any
part thereof and the Borrower has not received notice of any such claim.

 

6.7No Disposals

 

Save as permitted by the Credit Agreement or this Assignment, it has not
transferred, mortgaged, charged or otherwise disposed of (or agreed to transfer,
charge or otherwise dispose of), whether by way of security or otherwise, the
benefit of all or any of the Assigned Rights.

 

6.8Contract Terms

 

The terms of the Contracts do not restrict or otherwise limit its right to
transfer, charge or assign any of the Assigned Rights pursuant to this
Assignment.

 

6.9Repetition

 

The representations and warranties set out in this Clause 6:

 

(a)shall survive the execution of each Credit Document and each Borrowing under
the Credit Agreement; and

 

10

 

 

(b)are made on the date of this Assignment and are deemed to be repeated on each
date during the Security Period with reference to the facts and circumstances
then existing.

 

7.UNDERTAKINGS

 

7.1Authorisations

 

The Borrower shall obtain, comply with the terms of and do all that is necessary
to maintain in full force and effect all authorisations, approvals, licences and
consents required in or by the laws of England and any other applicable
jurisdiction to enable it lawfully to enter into and perform its obligations
under this Assignment and to ensure the legality, validity, enforceability or
admissibility in evidence in England and any other applicable jurisdiction of
this Assignment.

 

7.2No Action

 

The Borrower shall not take any action which would cause any of the
representations made in Clause 6 (Representations and Warranties) to be untrue
in any material respect at any time during the Security Period.

 

7.3Notification of Misrepresentation

 

The Borrower shall notify the Collateral Agent of the occurrence of any event
which results in or may reasonably be expected to result in any of the
representations made in Clause 6 (Representations and Warranties) being untrue
in any material respect when made or when deemed to be repeated.

 

7.4Information

 

(a)The Borrower shall provide the Collateral Agent with such reports and other
information regarding the Contracts as the Collateral Agent may from time to
time reasonably request.

 

(b)Following the Initial Borrowing Date, the Borrower shall, as soon as
reasonably practicable after an additional Refund Guarantee has been issued,
deliver a supplement to Schedule 3 (Details of Refund Guarantees) to the
Collateral Agent with updated information relating to such Refund Guarantee.

 

7.5Delivery of Cash

 

Following the occurrence and during the continuation of an Event of Default, the
Borrower shall promptly deliver all cash, proceeds, cheques, drafts, orders and
other instruments for the payment of money received on account of any of the
Contracts in the form received (properly endorsed, but without recourse, for
collection where required) to the Collateral Agent and shall not commingle any
such collections or proceeds with its other funds or property and shall hold the
same upon an express trust for and on behalf of the Collateral Agent until
delivered.

 

11

 

 

7.6Delivery of Notices

 

The Borrower shall promptly deliver a copy of any notice or other correspondence
received by it in connection with any of the Contracts to the Collateral Agent
if such notice or correspondence has had or could reasonably be expected to have
a material adverse effect on the value of such Contract.

 

8.FURTHER ASSURANCE

 

The Borrower shall from time to time and at its own expense give all such
assurances and do all such things as the Collateral Agent may reasonably require
or consider desirable to enable the Collateral Agent to perfect, preserve or
protect the security created or intended to be created by this Assignment or to
exercise any of the rights conferred on it by this Assignment or by law and to
that intent the Borrower shall execute all such instruments, deeds and
agreements and give all such notices and directions as the Collateral Agent may
consider necessary.

 

9.ENFORCEMENT OF SECURITY

 

9.1Security Enforceable

 

The Security shall become immediately enforceable if an Event of Default has
occurred and is continuing.

 

9.2Enforcement

 

Following the occurrence and during the continuation of an Event of Default, the
Collateral Agent may in its absolute discretion enforce all or any part of the
Security and exercise any of the rights conferred on it by this Assignment or by
law at such times and in such manner as it thinks fit.

 

9.3Power of Sale

 

Following the occurrence and during the continuation of an Event of Default, the
Collateral Agent may (without notice to the Borrower) sell or otherwise dispose
of the Assigned Rights and shall be entitled to apply the proceeds of such sale
or other disposal in paying the costs of such sale or disposal and thereafter in
or towards the discharge of the Secured Obligations or otherwise as provided for
in this Assignment.

 

9.4Statutory Powers

 

For the purposes of all powers implied by statute the Secured Obligations shall
be deemed to have become due and payable on the date of this Assignment.

 

9.5Law of Property Act

 

Sections 93 and 103 of the Law of Property Act 1925 shall not apply to this
Assignment or to any exercise by the Collateral Agent of its right to
consolidate mortgages or its power of sale.

 

12

 

 

9.6Realisation Accounts

 

If the Collateral Agent enforces the Security (whether by appointment of a
Receiver or otherwise), the Collateral Agent may open and maintain with such
financial institutions as it thinks fit one or more realisation accounts and pay
any moneys it holds or receives under or pursuant to this Assignment into any
such realisation account pending the application of such moneys pursuant to
Clause 11 (Application of Proceeds).

 

10.Receivers

 

10.1Appointment of Receivers

 

At any time after the occurrence and during the continuation of an Event of
Default, or if the Borrower requests it to do so, the Collateral Agent may by a
written instrument and without notice to the Borrower appoint one or more
persons as Receiver of all or any part of the Assigned Rights, each such person
being entitled to act individually as well as jointly and being for all purposes
the agent of the Borrower.

 

10.2Powers of a Receiver

 

In addition to the powers conferred on the Collateral Agent by this Assignment,
each Receiver appointed pursuant to Clause 10.1 (Appointment of Receivers) shall
have in relation to the Assigned Rights in respect of which such Receiver was
appointed all the powers conferred by the Law of Property Act 1925 (as extended
by this Assignment) on a Receiver appointed under that Act.

 

11.APPLICATION OF PROCEEDS

 

11.1Any moneys held or received by the Collateral Agent under this Assignment
shall be applied by the Collateral Agent in or towards the discharge of the
Secured Obligations in accordance with the provisions of the Credit Agreement.

 

13

 

 

12.POWER OF ATTORNEY

 

12.1Appointment

 

By way of security for the performance of its obligations under this Assignment,
the Borrower hereby irrevocably appoints each of the Collateral Agent and its
delegates and sub delegates to be its attorney acting severally (or jointly with
any other such attorney or attorneys) and on its behalf and in its name or
otherwise to do any and every thing which the Borrower is obliged to do under
the terms of this Assignment or which such attorney considers necessary or
desirable in order to enable the Collateral Agent or such attorney to exercise
the rights conferred on it by this Assignment or by law. Provided always that
such power shall not be exercisable by or on behalf of the Collateral Agent
until the occurrence of an Event of Default which is continuing.

 

12.2Ratification

 

The Borrower hereby ratifies and confirms and agrees to ratify and confirm
whatever any attorney appointed under this Assignment shall do in its capacity
as such.

 

13.RELEASE OF THE SECURITY

 

After the end of the Security Period or otherwise in accordance with Section
14.21 (Release of Liens and the Parent Guaranty; Flag Jurisdiction Transfer) of
the Credit Agreement, the Collateral Agent shall, at the request and cost of the
Borrower, execute all such documents and do all such other things as may be
required to release the Security, in each case without recourse to or any
representation or warranty by or from the Collateral Agent.

 

14.PAYMENTS

 

14.1Grossing Up

 

All payments by the Borrower under this Assignment shall be made without any
deductions and free and clear of, and without deduction for or on account of,
tax except, in the latter case, to the extent that the Borrower is required by
law to make payment subject to tax. If any tax or amounts in respect of tax must
be deducted, or any other deductions must be made, from any amounts payable or
paid by the Borrower, or paid or payable by the Collateral Agent to any Secured
Creditor, under this Assignment, the Borrower shall pay such additional amounts
as may be necessary to ensure that the relevant Secured Creditor receives a net
amount equal to the full amount which it would have received had payment not
been made subject to tax.

 

14.2Payments without Set-off

 

Any payment made by the Borrower under this Assignment shall be made free and
clear of and without any deduction for or on account of any set-off or
counterclaim.

 

14.3Manner of Payment

 

Each payment made by the Borrower under this Assignment shall be paid in the
manner in which payments are to be made by the Borrower under the Credit
Agreement.

 

14

 

 

15.WAIVERS AND REMEDIES

 

No failure by the Collateral Agent to exercise, nor any delay by the Collateral
Agent in exercising, any right or remedy under this Assignment shall operate as
a waiver thereof nor shall any single or partial exercise of any such right or
remedy prevent any further or other exercise thereof or the exercise of any
other such right or remedy.

 

16.ADDITIONAL PROVISIONS

 

16.1Partial Invalidity

 

If at any time any provision of this Assignment is or becomes illegal, invalid
or unenforceable in any respect or any of the Security is or becomes ineffective
in any respect under the law of any jurisdiction, such illegality, invalidity,
unenforceability or ineffectiveness shall not affect:

 

(a)the legality, validity or enforceability of the remaining provisions of this
Assignment or the effectiveness in any other respect of the Security under such
law; or

 

(b)the legality, validity or enforceability of such provision or the
effectiveness of the Security under the law of any other jurisdiction.

 

16.2Potentially Avoided Payments

 

If the Collateral Agent determines that an amount paid to a Secured Creditor
under any Credit Document is being avoided or otherwise set aside on the
liquidation or administration of the person by whom such amount was paid, then
for the purposes of this Assignment, such amount shall be regarded as not having
been paid.

 

16.3Currency Conversion

 

If necessary to apply any sum held or received by the Collateral Agent in or
towards payment of the Secured Obligations, the Collateral Agent may purchase an
amount in another currency and the rate of exchange to be applied shall be that
at which, at such time as it considers appropriate, the Collateral Agent is able
to effect such purchase.

 

16.4Currency Indemnity

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase the specified currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligations of the Borrower in respect of any sum due to the
Collateral Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by the Collateral Agent of any sum adjudged to be
so due in such other currency the Collateral Agent may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum

 

15

 

 

originally due to the Collateral Agent in the specified currency, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the Collateral
Agent against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to the Collateral Agent in the
specified currency, the Collateral Agent agrees to remit such excess to the
Borrower.

 

16.5Rights Cumulative

 

The rights and remedies provided by this Assignment are cumulative and not
exclusive of any rights or remedies provided by law.

 

16.6Collateral Agent in Possession

 

The Collateral Agent shall not by reason of its taking any action permitted by
this Assignment or its taking possession of all or any of the Assigned Rights be
liable to account as mortgagee in possession or, other than as expressly stated
in the Security Trust Deed, be liable for any loss on realisation or for any
default or omission for which a mortgagee in possession might be liable.

 

17.ASSIGNMENT

 

17.1The Borrower’s Rights

 

The rights of the Borrower under this Assignment are not assignable or
transferable and the Borrower agrees that it will not purport to assign all or
any such rights except as provided under the Credit Agreement.

 

17.2The Collateral Agent’s Rights

 

(a)The rights of the Collateral Agent under this Assignment are assignable in
whole or in part without the consent of the Borrower except as provided under
the Credit Agreement.

 

(b)The Collateral Agent may not resign except in accordance with the terms of
the Security Trust Deed.

 

18.NOTICES

 

18.1Communications in Writing

 

Each communication to be made under this Assignment shall be made in writing
and, unless otherwise stated, may be made by fax, electronic mail or letter.

 

18.2Contact Details

 

For the purposes of any notice, request, demand or any communication sent in
accordance with Clause 18.1 (Communications in writing) the contact details of
each of the parties are as follows:

 

(a)to the Collateral Agent:

 

16

 

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany



Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

(b)to the Borrower:

 

7665 Corporate Center Drive
Miami, Florida 33126
USA

 

Attention: Chief Financial Officer and General Counsel
Fax: +1 305-436-4117
E-mail: dfarkas@ncl.com

hflanders@ncl.com

 

with copies to:

 

Apollo Management, L.P.
9 West 57th Street
New York, New York 10019
Attention: Steve Martinez
Fax: +1 212-515-3288
Email: martinez@apollolp.com

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Brad J. Finkelstein
Fax: +1 212-492-0074
Email: bfinkelstein@paulweiss.com

 

or to such other address and/or number as is notified in writing by a party to
the other parties under this Assignment.

 

18.3Delivery of Notices

 

All notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic, telecopier or electronic (unless and until
notified to the contrary) communication) and mailed, telexed, telecopied,
delivered or electronic mailed at the address specified in Clause 18.2 (Contact
Details); provided that, with respect to all notices and other communication
made by electronic mail or other electronic means, the Collateral Agent and the
Borrower agree that they (x) shall notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means and (y) shall notify each other
of any change to their address or any other such

 

17

 

 

information supplied by them. All such notices and communications shall, (i)
when mailed, be effective three Business Days after being deposited in the
mails, prepaid and properly addressed for delivery, (ii) when sent by overnight
courier, be effective one Business Day after delivery to the overnight courier
prepaid and properly addressed for delivery on such next Business Day, (iii)
when sent by telex or telecopier, be effective when sent by telex or telecopier,
except that notices and communications to the Collateral Agent shall not be
effective until received by the Collateral Agent, or (iv) when electronic
mailed, be effective only when actually received in readable form and in the
case of any electronic communication made by the Borrower to the Collateral
Agent, only if it is addressed in such a manner as the Collateral Agent shall
specify for this purpose.

 

19.GOVERNING LAW

 

(a)This Assignment and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

 

(b)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Assignment (including a dispute
relating to the existence, validity or termination of this Assignment or any
non-contractual obligation arising out of or in connection with this Assignment)
(a “Dispute”). The parties hereto agree that the courts of England are the most
appropriate and convenient courts to settle disputes and accordingly no party
hereto will argue to the contrary. This Clause 19 is for the benefit of the
Collateral Agent on behalf of the Secured Creditors. As a result, it shall not
be prevented from taking proceedings relating to a dispute in any other courts
with jurisdiction. To the extent allowed by law, the Collateral Agent may take
concurrent proceedings in any number of jurisdictions.

 

(c)Without prejudice to any other mode of service allowed under any relevant
law, the Borrower: (i) irrevocably appoints EC3 Services Limited at The St
Botolph Building, 138 Houndsditch, London, EC3A 7AR as its agent for service of
process in relation to any proceedings before the English courts in connection
with any credit document and (ii) agrees that failure by an agent for service of
process to notify the relevant credit party of the process will not invalidate
the proceedings concerned. If any person appointed as an agent for service of
process is unable for any reason to act as agent for service of process, the
Borrower must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to the Collateral Agent.
Failing this, the Collateral Agent may appoint another agent for this purpose.

 

(d)Each party to this Assignment expressly agrees and consents to the provisions
of this Clause 19.

 

18

 

 

20.COUNTERPARTS AND EFFECTIVENESS

 

20.1Counterparts

 

This Assignment may be executed in counterparts and such counterparts taken
together shall constitute one and the same instrument.

 

20.2Effectiveness

 

This Assignment shall take effect and be delivered as a deed on the date on
which it is stated to be made.

 

IN WITNESS WHEREOF this Assignment has been executed as a deed by the Borrower
and the Collateral Agent.

 

19

 

 

SCHEDULE 1

 

FORMS OF NOTICE OF ASSIGNMENT

 

Part 1

 

FORM OF NOTICE OF ASSIGNMENT TO THE SHIPBUILDER


 

To:         Meyer Werft GmbH

Industriegebiet Süd
D-26871 Papenburg
Germany

 

Cc:         KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:      [●]

 

Dear Sirs

 

We hereby give you notice that pursuant to an assignment agreement dated [●]
(the “Assignment”) and made between Seahawk Two, Ltd. (the “Borrower”) and KfW
IPEX-Bank GmbH as Collateral Agent (the “Collateral Agent”), the Borrower has
assigned to the Collateral Agent a first priority assignment of all of its
rights, title, interests and benefits in, to or in respect of the construction
contract dated 14 June 2013 as subsequently novated, amended and restated on [l]
July 2014 between the Borrower and you, as shipbuilder in relation to the
design, engineering, building, launching, equipping and outfitting of the
passenger cruise ship (the “Ship”) with provisional hull number [*] (the
“Construction Contract”).

 

With effect from your receipt of this notice we hereby give you notice that:

 

(a)subject to paragraph (b), all refunds, payments or damages payable to the
Borrower as a consequence of the repudiation or termination of the Construction
Contraction should be made to the Collateral Agent or to its order as it may
specify in writing from time to time;

 

(b)following the occurrence and continuance of an Event of Default (as defined
in the €665,995,880 credit agreement dated on or about the date hereof between,
inter alia, NCL Corporation Ltd., the Borrower, the Lenders, and KfW IPEX-Bank
GmbH as Facility Agent, Collateral Agent, CIRR Agent, Bookrunner, Hermes Agent
and Initial Mandated Lead Arranger (as defined therein) (the “Credit
Agreement”)), written

 

20

 

 

notice of the occurrence and continuance of such Event of Default has been
delivered to you by the Collateral Agent, all payments to be made to the
Borrower under or arising from the Construction Contract should be made to the
Collateral Agent or to its order as it may specify in writing from time to time;

 

(c)following the occurrence and continuance of an Event of Default, all remedies
of the Borrower provided for in the Construction Contract or available at law or
in equity shall be exercisable by the Collateral Agent;

 

(d)following the occurrence and continuance of an Event of Default, all rights
of the Borrower to compel performance of the Construction Contract shall be
exercisable by the Collateral Agent;

 

(e)all rights, title, interests and benefits whatsoever accruing to or for the
benefit of the Borrower arising from the Construction Contract are assigned to
the Collateral Agent;

 

(f)the Borrower may make amendments, modifications or changes to any term or
provision of the Construction Contract other than material amendments,
modifications or changes to any term or provision of the Construction Contract
that would change (i) the purpose of the Vessel or (ii) the initial construction
price of the Vessel (i.e., €801,220,000) in excess of [*] in the aggregate, in
each case unless such amendment, modification or change is approved in advance
by the Facility Agent and same could not reasonably be expected to be adverse to
the interests of the Lenders or the Hermes Cover (as referenced in the
Assignment);

 

(g)the Collateral Agent has agreed that the Borrower may exercise all of its
rights and powers under and in respect of the Construction Contract (including
without limitation, the right to superintend the construction of the Ship and to
propose and agree modifications (as referred to in the Construction Contract)
and to accept or reject the Ship and to take and accept delivery of and title to
the Ship) unless and until the Collateral Agent notifies you in writing that an
Event of Default (as referred to in the Assignment) has occurred and is
continuing. Upon giving such notice, the Collateral Agent may exercise such
rights and powers (to the exclusion of the Borrower) to the extent stated in
that notice and without you being under any duty or obligation to verify or make
any enquiry as to whether such (or any) Event of Default has occurred and is
continuing;

 

(h)the Borrower has irrevocably appointed the Collateral Agent to be its
attorney, upon the occurrence of and during the continuance of an Event of
Default, to do (amongst other things) things which the Borrower could do in
relation to the Construction Contract. Accordingly, the Borrower authorises and
instructs you to comply with the terms of any written notice or instructions
which you may receive from the Collateral Agent from time to time in connection
with the Construction Contract without further authority or enquiry by you from
the Borrower; and

 

(i)the Borrower remains liable to perform all its duties and obligations under
the Construction Contract and the Collateral Agent is under no obligation of any
kind under the Construction Contract nor under any liability whatsoever in the
event of any failure by the Borrower to perform its obligations.

 



21

 



 

You are hereby authorised and instructed, without requiring further approval
from the Borrower, to provide the Collateral Agent with such information
relating to the Construction Contract as it may from time to time reasonably
request and to send copies of any notices issued by you under the Construction
Contract which have had or would reasonably be expected to have a material
adverse effect on the value of the Construction Contract or the Ship, to the
Collateral Agent as well as to the Borrower.

 

This notice of assignment shall terminate, and be of no further force and
effect, upon termination of the Assignment (as notified to you by the Collateral
Agent).

 

Please acknowledge receipt of this notice by signing and dating the
acknowledgment set out on the enclosed copy and returning it to the Collateral
Agent.

 

Yours faithfully               For and on behalf of   SEAHAWK TWO, LTD.  

 

22

 



 

Part 2

FORM OF NOTICE OF ASSIGNMENT TO THE REFUND GUARANTOR

 

To:         [Refund Guarantor]

 

Cc:          KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:      [●]

 

Dear Sirs

 

We hereby give you notice that pursuant to an assignment agreement dated [●]
(the “Assignment”) and made between Seahawk Two, Ltd. (the “Borrower”) and KfW
IPEX-Bank GmbH as Collateral Agent (the “Collateral Agent”), the Borrower has
assigned to the Collateral Agent a first priority assignment of all of its
rights, title, interests and benefits in, to or in respect of the refund
guarantee dated [●] and issued by you as refund guarantor in favour of the
Borrower pursuant to which you guarantee certain refund obligations of Meyer
Werft GmbH, as shipbuilder under the Construction Contract (as defined in the
Assignment) (the “Refund Guarantee”), including all monies which may be payable
under or in respect of the Refund Guarantee.

 

With effect from your receipt of this notice we hereby give you notice that:

 

(a)all payments to be made to the Borrower under or arising from the Refund
Guarantee should be made to the Collateral Agent or to its order as it may
specify in writing from time to time;

 

(b)following the occurrence and continuance of an Event of Default (as defined
in the €665,995,880 credit agreement dated on or about the date hereof between,
inter alia, NCL Corporation Ltd., the Borrower, the Lenders (as defined
therein), and KfW IPEX-Bank GmbH as Facility Agent, Collateral Agent, CIRR
Agent, Bookrunner, Hermes Agent and Initial Mandated Lead Arranger (as defined
therein) (the “Credit Agreement”)), written notice of the occurrence and
continuance of such Event of Default has been delivered to you by the Collateral
Agent, all remedies of the

 

23

 

 

Borrower provided for in the Refund Guarantee or available at law or in equity
shall be exercisable by the Collateral Agent;

 

(c)following the occurrence and continuance of an Event of Default, all rights
of the Borrower to compel performance of the Refund Guarantee shall be
exercisable by the Collateral Agent;

 

(d)all rights, title, interests and benefits whatsoever accruing to or for the
benefit of the Borrower arising from the Refund Guarantee are assigned to the
Collateral Agent;

 

(e)the Borrower has agreed not to agree to any waiver or amendment of or
supplement to the terms of the Refund Guarantee other than where the prior
written consent is given by the Lead Arrangers (not to be unreasonably withheld)
to such waiver, amendment or supplement;

 

(f)the Borrower has agreed not to terminate, or allow to be terminated, any
Refund Guarantee other than where a replacement Refund Guarantee is issued to
the Borrower which meets the Borrower’s requirements under the Construction
Contract on or prior to such termination or where the prior written consent is
given by the Facility Agent (as defined in the Credit Agreement) to such
termination;

 

(g)the Collateral Agent has agreed that the Borrower may exercise all of its
rights and powers under and in respect of the Refund Guarantee except to the
extent that the Collateral Agent notifies you in writing that an Event of
Default (as referred to in the Assignment) has occurred and is continuing. Upon
giving such notice, the Collateral Agent may exercise such rights and powers (to
the exclusion of the Borrower) (including, without limitation, making a demand
under the Refund Guarantee) to the extent stated in that notice and without you
being under any duty or obligation to verify or make any enquiry as to whether
such (or any) Event of Default has occurred and is continuing;

 

(h)the Borrower has irrevocably appointed the Collateral Agent to be its
attorney, upon the occurrence of and during the continuance of an Event of
Default, to do (amongst other things) things which the Borrower could do in
relation to the Refund Guarantee. Accordingly, the Borrower authorises and
instructs you to comply with the terms of any written notice or instructions
which you may receive from the Collateral Agent from time to time in connection
with the Refund Guarantee without further authority or enquiry by you from the
Borrower; and

 

(i)the Borrower remains liable to perform all its duties and obligations under
the Refund Guarantee and the Collateral Agent is under no obligation of any kind
under the Refund Guarantee nor under any liability whatsoever in the event of
any failure by the Borrower to perform its obligations.

 

You are hereby authorised and instructed, without requiring further approval
from the Borrower, to provide the Collateral Agent with such information
relating to the Refund Guarantee as it may from time to time reasonably request
and to send copies of all notices issued by you under the Refund Guarantee which
have had or would reasonably be expected to have a material adverse effect on
the value of the Refund Guarantee, to the Collateral Agent as well as to the
Borrower.

 



24

 

 

This notice of assignment shall terminate, and be of no further force and
effect, upon termination of the Assignment (as notified to you by the Collateral
Agent).

 

Please acknowledge receipt of this notice by signing and dating the
acknowledgment set out on the enclosed copy and returning it to the Collateral
Agent.

 

Yours faithfully               For and on behalf of   SEAHAWK TWO, LTD.  

 

25

 



 

Part 3

FORM OF NOTICE OF ASSIGNMENT TO THE BROKER

 

(for attachment by way of endorsement to the Policy)

 

To:         [Broker]

 

Cc:         KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:      [●]

 

Dear Sir/Madam

 

We hereby give you notice that pursuant to an assignment agreement dated [●]
(the “Assignment”) and made between Seahawk Two, Ltd. (the “Borrower”) and KfW
IPEX-Bank GmbH as Collateral Agent (the “Collateral Agent”), the Borrower has
assigned to the Collateral Agent a first priority assignment of all of its
rights, title, interests and benefits in, to or in respect of construction risks
insurance policy dated [●] issued for the benefit of Meyer Werft GmbH (the
“Yard”) and the Borrower in connection with the post-panamax luxury passenger
cruise vessel with the provisional hull number [*] to be constructed by the Yard
(the “Construction Risks Insurance Policy”), including all monies which may be
payable to the Borrower under or in respect of the Construction Risks Insurance
Policy.

 

With effect from your receipt of this notice we hereby give you notice that:

 

(a)all payments to be made to the Borrower under or arising from the
Construction Risks Insurance Policy should be made in accordance with the terms
of the Loss Payable Clause set out in the Annex 1 (Loss Payable Clause) to this
Notice;

 

(b)following the occurrence and continuance of an Event of Default, all remedies
of the Borrower provided for in the Construction Risks Insurance Policy or
available at law or in equity shall be exercisable by the Collateral Agent;

 

(c)following the occurrence and continuance of an Event of Default, all rights
of the Borrower to compel performance of the Construction Risks Insurance Policy
shall be exercisable by the Collateral Agent;

 



26

 



 

(d)all rights, title, interests and benefits whatsoever accruing to or for the
benefit of the Borrower arising from the Construction Risks Insurance Policy are
assigned to the Collateral Agent;

 

(e)the Borrower has agreed that no waiver or amendment of or supplement to the
terms of the Construction Risks Insurance Policy may be made other than any
waiver, amendment or supplement (A) of a technical nature or (B) agreed to be
necessary by the insured parties under the Construction Risks Insurance Policy
to reflect the prevailing circumstances, provided that in each case, the prior
written consent of the Collateral Agent shall be required for any such
amendment, waiver or supplement that (x) is materially adverse to the interests
of the Collateral Agent in the Security or the Assigned Rights or (y) adversely
affects the ability of the Borrower to perform its obligations under the Credit
Documents (as defined in the €665,995,880 credit agreement dated on or about the
date hereof between, inter alia, NCL Corporation Ltd., the Borrower, the
Lenders, and KfW IPEX-Bank GmbH as Facility Agent, Collateral Agent, CIRR Agent,
Bookrunner, Hermes Agent and Initial Mandated Lead Arranger (as defined
therein)).

 

(f)the Borrower has agreed not to terminate, or allow to be terminated, any
Construction Risks Insurance Policy other than where an equivalent replacement
Construction Risks Insurance Policy is issued in favour of the Yard and the
Borrower on or prior to such termination or where the prior written consent is
given by the Facility Agent to such termination;

 

(g)the Collateral Agent has agreed that the Borrower may exercise all of its
rights and powers under and in respect of the Construction Risks Insurance
Policy except that to the extent that the Collateral Agent notifies you in
writing that an Event of Default has occurred and is continuing. Upon giving
such notice, the Collateral Agent may exercise such rights and powers (to the
exclusion of the Borrower) to the extent stated in that notice and without you
being under any duty or obligation to verify or make any enquiry as to whether
such (or any) Event of Default has occurred and is continuing;

 

(h)the Borrower has irrevocably appointed the Collateral Agent to be its
attorney, upon the occurrence of and during the continuance of an Event of
Default, to do (amongst other things) things which the Borrower could do in
relation to the Construction Risks Insurance Policy. Accordingly, the Borrower
authorises and instructs you to comply with the terms of any written notice or
instructions which you may receive from the Collateral Agent from time to time
in connection with the Construction Risks Insurance Policy without further
authority or enquiry by you from the Borrower; and

 

(i)the Borrower remains liable to perform all its duties and obligations (if
any) under the Construction Risks Insurance Policy and the Collateral Agent is
under no obligation of any kind under the Construction Risks Insurance Policy
nor under any liability whatsoever in the event of any failure by the Borrower
to perform its obligations.

 

You are hereby authorised and instructed, without requiring further approval
from the Borrower, to provide the Collateral Agent with such information
relating to the Construction Risks Insurance Policy as it may from time to time
reasonably request and to send copies of all notices issued by you under the
Construction Risks Insurance Policy which have had or

 



27

 

 

would reasonably be expected to have a material adverse effect on the value of
the Construction Risks Insurance Policy, to the Collateral Agent as well as to
the Borrower.

 

This notice of assignment shall terminate, and be of no further force and
effect, upon termination of the Assignment (as notified to you by the Collateral
Agent).

 

Please acknowledge receipt of this notice by signing and dating the
acknowledgment set out on the enclosed copy and returning it to the Collateral
Agent.

 

Yours faithfully               For and on behalf of   SEAHAWK TWO, LTD.  

 



28

 

 

ANNEX 1

 

LOSS PAYABLE CLAUSE

 

It is noted that by a first legal assignment in writing dated [●] 2014 SEAHAWK
TWO, LTD., the buyer ("Buyer") of the vessel presently under construction by
Meyer Werft GmBH, Papenburg Germany ("Builder") with hull number [*] has
assigned to KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am
Main, Germany ("Assignee") all the Buyer's interests in any claims proceeds in
this policy and its benefits therein including all such claims of whatsoever
nature as the Buyer may have hereunder.

 

All sums payable to the Buyer under this policy shall be paid to the Buyer
unless and until underwriters have been otherwise instructed by notice in
writing from the Assignee following the occurrence and continuation of an Event
of Default, as defined in the Credit Agreement dated as of [●] 2014 and made
among and between the Buyer, NCL Corporation Ltd., as the Buyer's parent, the
Assignee, the lenders from time to time party thereto and the other parties from
time to time party thereto.

 

All sums payable to the Builder under this policy shall be payable to the
Builder, subject to any notice of assignment of the Builder's interests in this
policy.

 

29

 



 

Schedule 2

FORMS OF ACKNOWLEDGMENT OF ASSIGNMENT

 

Part 1

FORM OF ACKNOWLEDGMENT OF ASSIGNMENT FROM THE SHIPBUILDER

 

[To be printed only on copy of the Notice of Assignment given]

 

To:         KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:      [●]

 

Dear Sirs

 

We acknowledge receipt of a notice in the terms set out above (the “Notice”). We
accept the instructions and authorisations contained in the Notice, we undertake
to act in accordance with and comply with the terms of the Notice and we confirm
that we have not received notice of any other assignments or charges of or over
any of the Borrower’s rights, title, interests and benefits in, to or in respect
of the Construction Contract and that we will comply with the terms of the
Notice.

 

We also confirm that the Construction Contract is in full force and effect in
accordance with its terms. We further agree and confirm that we acknowledge that
we shall not challenge the effectiveness of the Assignment (as defined in the
Notice; capitalized terms used herein have the meanings ascribed thereto in the
Notice or the Assignment, as applicable) with respect to the Construction
Contract.

 

Yours faithfully

 

For and on behalf of
Meyer Werft GmbH
as Shipbuilder

 

By:

 

Date:

 

30

 

 

Part 2

FORM OF ACKNOWLEDGMENT OF ASSIGNMENT FROM THE REFUND GUARANTOR

 

[To be printed only on copy of the Notice of Assignment given]

 

To:         KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:      [●]

 

Dear Sirs

 

We acknowledge receipt of a notice in the terms set out above (the “Notice”). We
accept the instructions and authorisations contained in the Notice, we undertake
to act in accordance with and comply with the terms of the Notice and we confirm
that we have not received notice of any other assignments or charges of or over
any of the Borrower’s rights, title, interests and benefits in, to or in respect
of the Refund Guarantee and that we will comply with the terms of the Notice.

 

We further agree and confirm that we acknowledge that we shall not challenge the
effectiveness of the Assignment (as defined in the Notice; capitalized terms
used herein have the meanings ascribed thereto in the Notice or the Assignment,
as applicable).

 

Yours faithfully

 

For and on behalf of
[the Refund Guarantor]
as Refund Guarantor

 

By:

 

Date:

 

31

 

 

Part 3

FORM OF ACKNOWLEDGMENT OF ASSIGNMENT FROM THE BROKER

 

[To be printed only on copy of the Notice of Assignment given]

 

To:         KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:      [●]

 

HULL NO. [*] (the "Vessel")

 

SEAHAWK TWO, LTD. (the "Borrower")

 

Dear Sirs

 

We acknowledge receipt of a notice in the terms set out above (the “Notice”). We
accept the instructions and authorisations contained in the Notice, we undertake
to act in accordance with and comply with the terms of the Notice and we confirm
that (i) we have not received notice of any other assignments or charges of or
over any of the Borrower’s rights, title, interests and benefits in, to or in
respect of the Construction Risks Insurance Policy, (ii) we will comply with the
terms of the Notice and (iii) we have effected insurances for the benefit of
Meyer Werft GmbH (the “Yard”) and the Borrower as set out in Annex 1 attached.

 

Pursuant to instructions received from the Yard and/or its authorised managers
or agents and in consideration of you and the Borrower approving us as the
appointed brokers in connection with the insurances covered by this letter, we
hereby undertake:

 

1.to hold the insurance slips or contracts, the policies when issued, and any
renewals of such policies or any policies substituted therefor with your consent
as may be arranged through ourselves and the benefit of the insurances
thereunder to your order in accordance with the terms of the Loss Payable Clause
set out in Annex 2; and

 

2.to arrange for the said Loss Payable Clause to be included on the policies
when issued; and

 

3.to have endorsed on each and every policy as and when the same is issued a
Notice of Assignment to Underwriters in the form of Annex 3 hereto dated and
signed by the Borrower and acknowledged by underwriters in accordance with
market practice; and

 

4.to advise you promptly if we cease to be the appointed brokers in connection
with the insurances covered by this letter or in the event of any material
changes of which we are aware affecting such insurances; and

 



32

 

 

5.following a written application received from you not later than one month
before expiry of these insurances to notify you within fourteen days of the
receipt of such application in the event of our not having received notice of
renewal instructions from the Yard and/or its authorised managers or agents, and
in the event of our receiving instructions to renew to advise you promptly of
the details thereof; and

 

6.to forward to you promptly any notices of cancellation that we receive from
underwriters; and

 

7.following a written application from you to advise you promptly of the premium
payment situation where such premium is paid or payable through our
intermediary; and

 

8.not to challenge the effectiveness of the assignment to the Collateral Agent
of the insurances constituted by this policy; and

 

9.not to revoke, modify or change the terms of the Loss Payable Clause or the
undertakings made herein without the written consent of the Collateral Agent.

 

If and where we are responsible for the payment of premium to underwriters, our
above undertakings are given subject to our lien on the policies for premiums
and subject to our right of cancellation on default in payment of such premiums
but we undertake not to exercise such rights of cancellation without giving you
ten days notice in writing either by letter or electronically transmitted
message and a reasonable opportunity for you to pay any premiums outstanding.

 

It is understood and agreed that the operation of any automatic termination of
cover, cancellation or amendment provisions contained in the policy conditions
shall override any undertakings given by us as brokers.

 

Notwithstanding the terms of the said Loss Payable Clause and the Notice, unless
and until we receive written notice from you to the contrary, we shall be
empowered to arrange for a collision and/or salvage guarantee to be given in the
event of bail being required in order to prevent the arrest of the Vessel or to
secure the release of the Vessel from arrest following a casualty. Where a
guarantee has been given as aforesaid and the guarantor has paid any sum under
the guarantee in respect of such claim, there shall be payable directly to the
guarantor out of the proceeds of the said policies a sum equal to the sum so
paid.

 

This undertaking shall be governed by and construed in accordance with English
law and any disputes arising out of or in any way connected with this
undertaking shall be submitted to the exclusive jurisdiction of the English
courts.

 

This undertaking is subject to all claims and returns of premiums being
collected through us as brokers.

 

Yours faithfully

 



33

 

 

For and on behalf of
[the Broker]
as [Broker]

 

By:

 

Date:

 

34

 

 

ANNEX 1

 

Details of insurances

 



35

 

 

ANNEX 2

 

LOSS PAYABLE CLAUSE

 

It is noted that by a first legal assignment in writing dated [●] 2014 SEAHAWK
TWO, LTD., the buyer ("Buyer") of the vessel presently under construction by
Meyer Werft GmBH, Papenburg Germany ("Builder") with hull number [*] has
assigned to KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am
Main, Germany ("Assignee") all the Buyer's interests in any claims proceeds in
this policy and its benefits therein including all such claims of whatsoever
nature as the Buyer may have hereunder.

 

All sums payable to the Buyer under this policy shall be paid to the Buyer
unless and until underwriters have been otherwise instructed by notice in
writing from the Assignee following the occurrence and continuation of an Event
of Default, as defined in the Credit Agreement dated as of [●] 2014 and made
among and between the Buyer, NCL Corporation Ltd., as the Buyer's parent, the
Assignee, the lenders from time to time party thereto and the other parties from
time to time party thereto.

 

All sums payable to the Builder under this policy shall be payable to the
Builder, subject to any notice of assignment of the Builder's interests in this
policy.

 

36

 

 

ANNEX 3

 

NOTICE OF ASSIGNMENT TO UNDERWRITERS

 

(for attachment by way of endorsement to the Policy)

 

To:         [Underwriter]

 

Cc:         KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:      [●]

 

Dear Sir/Madam

 

We hereby give you notice that pursuant to an assignment agreement dated [●]
2014 (the “Assignment”) and made between Seahawk Two, Ltd. (the “Borrower”) and
KfW IPEX-Bank GmbH as Collateral Agent (the “Collateral Agent”), the Borrower
has assigned to the Collateral Agent a first priority assignment of all of its
rights, title, interests and benefits in, to or in respect of construction risks
insurance policy dated [●] issued for the benefit of Meyer Werft GmbH (the
“Yard”) and the Borrower in connection with the post-panamax luxury passenger
cruise vessel with the provisional hull number [*] to be constructed by the Yard
(the “Construction Risks Insurance Policy”), including all monies which may be
payable to the Borrower under or in respect of the Construction Risks Insurance
Policy.

 

With effect from your receipt of this notice we hereby give you notice that:

 

(a)all payments to be made to the Borrower under or arising from the
Construction Risks Insurance Policy should be made in accordance with the terms
of the Loss Payable Clause set out in the Annex 1 (Loss Payable Clause) to this
Notice;

 

(b)following the occurrence and continuance of an Event of Default, all remedies
of the Borrower provided for in the Construction Risks Insurance Policy or
available at law or in equity shall be exercisable by the Collateral Agent;

 

(c)following the occurrence and continuance of an Event of Default, all rights
of the Borrower to compel performance of the Construction Risks Insurance Policy
shall be exercisable by the Collateral Agent;

 

(d)all rights, title, interests and benefits whatsoever accruing to or for the
benefit of the Borrower arising from the Construction Risks Insurance Policy are
assigned to the Collateral Agent;

 



37

 

 

(e)the Borrower has agreed that no waiver or amendment of or supplement to the
terms of the Construction Risks Insurance Policy may be made other than any
waiver, amendment or supplement (A) of a technical nature or (B) agreed to be
necessary by the insured parties under the Construction Risks Insurance Policy
to reflect the prevailing circumstances, provided that in each case, the prior
written consent of the Collateral Agent shall be required for any such
amendment, waiver or supplement that (x) is materially adverse to the interests
of the Collateral Agent in the Security or the Assigned Rights or (y) adversely
affects the ability of the Borrower to perform its obligations under the Credit
Documents (as defined in the €665,995,880 credit agreement dated on or about the
date hereof between, inter alia, NCL Corporation Ltd., the Borrower, the
Lenders, and KfW IPEX-Bank GmbH as Facility Agent, Collateral Agent, CIRR Agent,
Bookrunner, Hermes Agent and Initial Mandated Lead Arranger (as defined
therein));

 

(f)the Borrower has agreed not to terminate, or allow to be terminated, any
Construction Risks Insurance Policy other than where an equivalent replacement
Construction Risks Insurance Policy is issued in favour of the Yard and the
Borrower on or prior to such termination or where the prior written consent is
given by the Facility Agent to such termination;

 

(g)the Collateral Agent has agreed that the Borrower may exercise all of its
rights and powers under and in respect of the Construction Risks Insurance
Policy except that to the extent that the Collateral Agent notifies you in
writing that an Event of Default has occurred. Upon giving such notice, the
Collateral Agent may exercise such rights and powers (to the exclusion of the
Borrower) to the extent stated in that notice and without you being under any
duty or obligation to verify or make any enquiry as to whether such (or any)
Event of Default has occurred;

 

(h)the Borrower has irrevocably appointed the Collateral Agent to be its
attorney, upon the occurrence of and during the continuance of an Event of
Default, to do (amongst other things) things which the Borrower could do in
relation to the Construction Risks Insurance Policy. Accordingly, the Borrower
authorises and instructs you to comply with the terms of any written notice or
instructions which you may receive from the Collateral Agent from time to time
in connection with the Construction Risks Insurance Policy without further
authority or enquiry by you from the Borrower; and

 

(i)the Borrower remains liable to perform all its duties and obligations (if
any) under the Construction Risks Insurance Policy and the Collateral Agent is
under no obligation of any kind under the Construction Risks Insurance Policy
nor under any liability whatsoever in the event of any failure by the Borrower
to perform its obligations.

 

You are hereby authorised and instructed, without requiring further approval
from the Borrower, to provide the Collateral Agent with such information
relating to the Construction Risks Insurance Policy as it may from time to time
reasonably request and to send copies of all notices issued by you under the
Construction Risks Insurance Policy which have had or would reasonably be
expected to have a material adverse effect on the value of the Construction
Risks Insurance Policy, to the Collateral Agent as well as to the Borrower.

 

This notice of assignment shall terminate, and be of no further force and
effect, upon termination of the Assignment (as notified to you by the Collateral
Agent).

 



38

 

 

Please acknowledge receipt of this notice by signing and dating the
acknowledgment set out on the enclosed copy and returning it to the Collateral
Agent.

 

Yours faithfully               For and on behalf of   SEAHAWK TWO, LTD.  

 



39

 

 

Schedule 3

DETAILS OF REFUND GUARANTEES

 

[Name of Issuer] [Date of Refund Guarantee]

 

40

 

 

SIGNATORIES

 

Signed as a deed on behalf of SEAHAWK TWO, LTD. a company incorporated in
Bermuda, by [l], being a person who, in accordance with the laws of that
territory, is acting under the authority of the company in the presence of:

                  Attorney-in-Fact Name:           Title:          

Address:



   

 

Executed as a deed by KFW IPEX-BANK GMBH, a company incorporated in Germany,
acting by     and                      , being duly authorised signatories of
the company in accordance with the laws of that territory, in the presence of:  
                Authorised Signatory Name:           Title:          

Address: 

                  Authorised Signatory Name:           Title:          

Address:



   

 



41

 



 

EXHIBIT K

 

FORM OF SOLVENCY CERTIFICATE

 

____________, 2014

 

This Solvency Certificate is delivered pursuant to Section 6.08 of the Credit
Agreement, dated as of ____________, 2014, among NCL Corporation Ltd., a Bermuda
company (the “Parent”), Seahawk Two, Ltd., a Bermuda company (the “Borrower”),
the Lenders from time to time party thereto, KfW IPEX-Bank GmbH, as Facility
Agent, Collateral Agent under the Security Documents, CIRR Agent and Hermes
Agent and the other parties thereto (as the same may be amended, restated,
novated or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned, a senior financial officer of the Parent, hereby certifies to
the Facility Agent and each of the Lenders, solely in such capacity and on
behalf of the Parent as follows:

 

1.          I am a senior financial officer of the Parent. I am familiar with
the Transaction, and have reviewed the financial statements referred to in
Section 8.05 of the Credit Agreement and other such documents and made such
investigations as I have deemed relevant for the purposes of this Solvency
Certificate.

 

2.          On and as of the date hereof, immediately after giving effect to the
transactions under the Credit Agreement (including, without limitation, the
incurrence of all the financing contemplated with respect thereto and to the
purchase of the Vessel), the Parent and its Subsidiaries taken as a whole (i)
are not insolvent and will not be rendered insolvent by the Indebtedness
incurred in connection with the transactions under the Credit Agreement
(including, without limitation, the incurrence of all the financing contemplated
with respect thereto and to the purchase of the Vessel); (ii) will not have
unreasonably small capital with which to conduct the business in which they are
respectively engaged as such businesses are now conducted and are proposed to be
conducted following the Borrowing Date to occur on or about the date hereof; and
(iii) have not incurred debts beyond their ability pay such debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute, matured, or otherwise become payable.

 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as a senior financial officer of the Parent and not individually
and the undersigned shall have no personal liability to the Agents or the
Lenders with respect thereto.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first set forth above.

 

  NCL CORPORATION LTD.       By:       Title:

 

 

 



 

EXHIBIT K

 

FORM OF SOLVENCY CERTIFICATE

 

____________, 2014

 

This Solvency Certificate is delivered pursuant to Section 6.08 of the Credit
Agreement, dated as of ____________, 2014, among NCL Corporation Ltd., a Bermuda
company (the “Parent”), Seahawk Two, Ltd., a Bermuda company (the “Borrower”),
the Lenders from time to time party thereto, KfW IPEX-Bank GmbH, as Facility
Agent, Collateral Agent under the Security Documents, CIRR Agent and Hermes
Agent and the other parties thereto (as the same may be amended, restated,
novated or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned, a senior financial officer of the Parent, hereby certifies to
the Facility Agent and each of the Lenders, solely in such capacity and on
behalf of the Parent as follows:

 

1.          I am a senior financial officer of the Parent. I am familiar with
the Transaction, and have reviewed the financial statements referred to in
Section 8.05 of the Credit Agreement and other such documents and made such
investigations as I have deemed relevant for the purposes of this Solvency
Certificate.

 

2.          On and as of the date hereof, immediately after giving effect to the
transactions under the Credit Agreement (including, without limitation, the
incurrence of all the financing contemplated with respect thereto and to the
purchase of the Vessel), the Parent and its Subsidiaries taken as a whole (i)
are not insolvent and will not be rendered insolvent by the Indebtedness
incurred in connection with the transactions under the Credit Agreement
(including, without limitation, the incurrence of all the financing contemplated
with respect thereto and to the purchase of the Vessel); (ii) will not have
unreasonably small capital with which to conduct the business in which they are
respectively engaged as such businesses are now conducted and are proposed to be
conducted following the Borrowing Date to occur on or about the date hereof; and
(iii) have not incurred debts beyond their ability pay such debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute, matured, or otherwise become payable.

 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as a senior financial officer of the Parent and not individually
and the undersigned shall have no personal liability to the Agents or the
Lenders with respect thereto.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first set forth above.

 

  NCL CORPORATION LTD.       By:       Title:

 

 

 



 

EXHIBIT L

 

Form of Assignment Agreement

 

To:[               ] as Facility Agent and [               ], [               ]
as Hermes Agent, [               ] as Parent, for and on behalf of the Borrower

 

From:[the Existing Lender] (the "Existing Lender") and [the New Lender] (the
"New Lender")

 

Dated:

 

Seahawk Two, Ltd. – €665,995,880 Credit Agreement

dated [               ] (the "Credit Agreement")

 

1.We refer to the Credit Agreement. This agreement (the "Agreement") shall take
effect as an Assignment Agreement for the purpose of the Credit Agreement. Terms
defined in the Credit Agreement have the same meaning in this Agreement unless
given a different meaning in this Agreement.

 

2.We refer to section 13.07 (Procedure and Conditions for Assignment) of the
Credit Agreement:

 

(a)The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Credit Agreement, the other Credit Documents and
in respect of the Collateral which correspond to that portion of the Existing
Lender's Commitments and participations in Borrowings under the Credit Agreement
as specified in the Schedule attached hereto.

 

(b)The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender's Commitments and
participations in Borrowings under the Credit Agreement specified in the
Schedule attached hereto.

 

(c)The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 

3.The proposed date of the assignment is [      ].

 

4.On the date of the assignment the New Lender becomes:

 

(a)Party to the relevant Credit Documents (other than the Security Trust Deed)
as a Lender; and

 

(b)Party to the Security Trust Deed as a Secured Creditor[.][; and]

 

 

 

 

EXHIBIT L   2

 

(c)[Party to the Interaction Agreement.]1

 

5.The Notice Office and address, fax number and attention details for notices of
the New Lender for the purposes of Section 14.03 (Notices) are set out in the
Schedule.

 

6.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Section 13.04 (Limitation of
Responsibility of Existing Lenders).

 

7.We refer to Clause 8.2 (Changes of Secured Creditor) in the Security Trust
Deed.

 

(a)In consideration of the New Lender being accepted as a Secured Creditor for
the purposes of the Security Trust Deed (and as defined therein), the New Lender
confirms that, as from the date of the assignment, it intends to be party to the
Security Trust Deed as a Secured Creditor, and undertakes to perform all the
obligations expressed in the Security Trust Deed to be assumed by a Secured
Creditor and agrees that it shall be bound by all the provisions of the Security
Trust Deed, as if it had been an original party to the Security Trust Deed.

 

8.This Agreement acts as notice to the Facility Agent (on behalf of each Lender
Creditor) and, upon delivery in accordance with section 13.08 (Copy of Transfer
Certificate or Assignment Agreement to Parent), to the Parent (on behalf of the
Borrower) of the assignment referred to in this Agreement.

 

9.We refer to Section 13.01(c) (Assignments and Transfers by the Lenders) of the
Credit Agreement. Each New Lender, by executing this Assignment, confirms, for
the avoidance of doubt, that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
Required Lenders in accordance with the Credit Agreement on or prior to the date
on which the assignment becomes effective in accordance the Credit Agreement and
that it is bound by that decision to the same extent as the Existing Lender
would have been had it remained a Lender.

 

10.This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

11.This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

12.This Agreement takes effect as a deed.

 

13.This Agreement has been entered into on the date stated at the beginning of
this Agreement.

 

Note:The execution of this Assignment Agreement may not assign a proportionate
share of the Existing Lender's interest in the Collateral in all jurisdictions.
It is the responsibility of the

 



 



1Applicable to any New Lender that elects to become a Refinanced Bank

 

 

 

 

EXHIBIT L   3

 

New Lender to ascertain whether any other documents or other formalities are
required to perfect an assignment of such a share in the Existing Lender's
Collateral in any jurisdiction and, if so, to arrange for execution of those
documents and completion of those formalities.

 

 

 

 

EXHIBIT L   4

 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred by assignment, release and
accession

 

[insert relevant details]

 

[Notice Office address, fax number and attention details for notices and account
details for payments]

 

 

 

 

EXHIBIT L   5

 

SIGNATORIES

 

[Existing Lender]

 

Executed as a deed by [name of Existing Lender],

acting by [name of director]:

              [Signature of Director]           Director                
[Signature of Director]           Director

 

[New Lender]Executed as a deed by [name of

New Lender], acting by [name of director]:

              [Signature of Director]           Director                
[Signature of Director]           Director

 

This Agreement is accepted as an Assignment Agreement for the purposes of the
Credit Agreement by the Facility Agent and by the Hermes Agent, and the date of
the assignment is confirmed as [ ].

 

 

 

 

EXHIBIT L   6

 

Signature of this Agreement by the Facility Agent constitutes confirmation by
the Facility Agent of receipt of notice of the assignment referred to in this
Agreement, which notice the Facility Agent receives on behalf of each Lender
Creditor.

 

[Facility Agent]

 

Executed as a deed by [Facility Agent], acting by

[name of director]:

              [Signature of Director]           Director                
[Signature of Director]           Director

 

[Hermes Agent]

 

Executed as a deed by [Hermes Agent], acting by

[name of director]:

              [Signature of Director]           Director                
[Signature of Director]           Director

 

[NCL Corporation Ltd.]2

 

[Signed as a deed by [NCL Corporation Ltd.], a
company incorporated in Bermuda, by [full name(s)
of person(s) signing], being [a] person[s] who, in
accordance with the laws of that territory, [is][are]    

 



 

2 To be signed by the Company only if the assignment is pursuant to section
13.01(a)(ii)

 

 

 

 

EXHIBIT L   7

 

acting under the authority of the company.                     Signature(s)    
      Authorised [signatory] [signatories]]

 



 

 



 

EXHIBIT M

  

FORM OF COMPLIANCE CERTIFICATE

 

This Compliance Certificate (this “Certificate”) is delivered to you on behalf
of the Company (as hereinafter defined) pursuant to Section 9.01(f) of the
Credit Agreement, dated as of [·] 2014 (as amended, supplemented, restated,
novated or modified from time to time, the “Credit Agreement”), among NCL
Corporation Ltd., a Bermuda company (the “Company”), Seahawk Two, Ltd., a
Bermuda company (the “Borrower”), the Lenders from time to time party thereto,
KfW IPEX-Bank GmbH as Facility Agent, Collateral Agent, CIRR Agent (in such
capacity, the “CIRR Agent”) and Hermes Agent, and the other parties thereto.
Capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

 

1.  I am a duly elected, qualified and acting senior financial officer of the
Company.

 

2.   I have reviewed and am familiar with the contents of this Certificate. I am
providing this Certificate solely in my capacity as an officer of the Company.
The matters set forth herein are true to the best of my knowledge after diligent
inquiry.

 

3.  I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and financial condition of the Company
during the accounting period covered by the financial statements true and
correct copies of which are attached hereto as ANNEX 1 (the “Financial
Statements”). The Financial Statements have been prepared in accordance with the
requirements of the Credit Agreement.

 

4.  Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) compliance with the covenants specified therein. All such computations
are true and correct.

 

[5.  On the date hereof, no Default or Event of Default has occurred and is
continuing.]1

 



 



1If any Default or Event of Default exists, include a description thereof,
specifying the nature and extent thereof (in reasonable detail).

 

 

 

 

Exhibit M
Page 2

 

IN WITNESS WHEREOF, I have executed this Certificate on behalf of the Company
this ____ day of ______.

 

  NCL CORPORATION LTD.       By         Name:       Title:  

 

 

 

 

ANNEX 1 to     
Compliance Certificate

 

CONSOLIDATED FINANCIAL STATEMENTS

 

 

 

 

ANNEX 2 to     
Compliance Certificate

 

COMPLIANCE WORKSHEET

 

The calculations described herein is as of __________ __, ____ (the “Computation
Date”) and pertains to the period from __________ __, ____ to __________ __,
____ (the “Test Period”).

 

Part A. Free Liquidity

 

1.   Aggregate Cash Balance on the Computation Date.   $_______________        
  2.   Commitments under the Credit Agreement or other amounts available on the
Computation Date for drawing under the revolving or other credit facilities of
the NCLC Group, which remain undrawn, could be drawn for general working capital
purposes or other general corporate purposes and would not, if drawn, be
repayable within six months.   $_______________           3.   Item 1 plus Item
2   $_______________           4.   Is Item 3 equal to or greater than [*]
pursuant to Section 10.06 of the Credit Agreement?   YES/NO

 

Part B. Total Net Funded Debt to Total Capitalization

 

1.   Indebtedness for Borrowed Money of the NCLC Group on the Computation Date.
  $_______________           2.   The amount of any Indebtedness for Borrowed
Money of any person which is not a member of the NCLC Group but which is
guaranteed by a member of the NCLC Group on the Computation Date.  
$_______________           3.   Cash Balance on the Computation Date.  
$_______________           4.   Item 1 plus Item 2 minus Item 32  
$_______________           5.   Total Capitalization on the Computation Date  
$_______________          
6.   Total Net Funded Debt to Total Capitalization Ratio   [*] on the
Computation Date.   [*]

 



 



2Any Commitments under the Credit Agreement and other amounts available for
drawing under other revolving or other credit facilities of the NCLC Group which
remain undrawn shall not be counted as cash or indebtedness for the purposes of
this calculation.

 

 

 

Exhibit M
Page 2

 

7.   The maximum Total Net Funded Debt to Total Capitalization Ratio pursuant to
Section 10.07 of the Credit Agreement:  
[*]

 

Part C. Collateral Maintenance

 

1.   Outstanding principal amount of Loans on the Computation Date.  
$_______________           2.   Vessel Value.   $_______________           3.  
Minimum Vessel Value for the Vessel permitted pursuant to Section 10.08 of the
Credit Agreement.   [*]           4.   Is Item 2 equal to or greater than Item 3
pursuant to Section 10.08 of the Credit Agreement?   YES/NO

 

Part D. Consolidated EBITDA to Consolidated Debt Service

 

1.   Consolidated Net Income from the Parent’s operations for the Test Period.  
$_______________           2.   Aggregate amounts deducted in determining
Consolidated Net Income for the Test Period in respect of gains and losses from
the sale of assets or reserves relating thereto, Consolidated Interest Expense,
depreciation and amortization, impairment charges and any other non-cash charges
and deferred income tax expense for the Test Period.   $_______________        
  3.   Item 1 plus Item 2   $_______________           4.   Consolidated Debt
Service for the Test Period.   $_______________          
5.   Consolidated EBITDA to Consolidated Debt Service Ratio [*] on the
Computation Date.  
[*]           6.   The minimum Consolidated EBITDA to Consolidated Debt Service
Ratio pursuant to Section 10.09 of the Credit Agreement:  
[*]           7.   Aggregate Cash Balance on the Computation Date.  
$_______________           8.   Commitments under the Credit Agreement or other
amounts available on the Computation Date for drawing under the revolving or
other credit facilities of the NCLC Group, which remain undrawn, could be  
$_______________

 

 

 

 

Exhibit M
Page 3

 

    drawn for general working capital purposes or other general corporate
purposes and would not, if drawn, be repayable within six months.              
9.   Item 7 plus Item 8   $_______________           10.   Is (x) Item 9 for the
NCLC Group equal to or greater than [*] at all times during the period of four
consecutive fiscal quarters ending at the end of the Test Period or (y) Item 5
greater than or equal to Item 6 pursuant to Section 10.09 of the Credit
Agreement?   YES/NO

 

 

 





 

EXHIBIT O

 

Dated [●] 2014

 

HULL NO. [*]

 

FORM OF

 

ASSIGNMENT OF MANAGEMENT AGREEMENTS

 

between

 

SEAHAWK TWO, LTD. 

as Borrower

 

and

 

KFW IPEX-BANK GMBH
as Collateral Agent

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. INTERPRETATION 1 2. COVENANT TO PAY 4 3. LEGAL ASSIGNMENT 4 4.
THE CONTRACT 5 5. CONTINUING SECURITY 6 6. REPRESENTATIONS AND WARRANTIES 8 7.
UNDERTAKINGS 10 8. FURTHER ASSURANCE 10 9. ENFORCEMENT OF SECURITY 11 10.
Receivers 12 11. APPLICATION OF PROCEEDS 12 12. POWER OF ATTORNEY 12 13. RELEASE
OF THE SECURITY 12 14. PAYMENTS 13 15. WAIVERS AND REMEDIES 13 16. ADDITIONAL
PROVISIONS 13 17. ASSIGNMENT 15 18. NOTICES 15 19. GOVERNING LAW 16 20.
COUNTERPARTS AND EFFECTIVENESS 17 Schedule 1 FORM OF NOTICE OF ASSIGNMENT 18
Schedule 2 FORM OF ACKNOWLEDGMENT OF ASSIGNMENT 21 Schedule 3 FORM OF MANAGEMENT
AGREEMENT 23

 

 

 

 

THIS ASSIGNMENT is dated [●] 2014

 

BETWEEN:

 

(1)SEAHAWK TWO, LTD., a Bermuda company with its registered office as of the
date hereof at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11,
Bermuda (the “Borrower”); and

 

(2)KFW IPEX-BANK GMBH, as collateral agent for and on behalf of the Secured
Creditors (the “Collateral Agent”, which expression includes any person which is
for the time being a collateral agent for the Secured Creditors for the purposes
of this Assignment).

 

RECITALS

 

(A)The Lenders are willing to make a loan facility available to the Borrower on
the terms and subject to the conditions set out in the Credit Agreement, on
condition that the Borrower enters into this Assignment as security for its
obligations and Liabilities as Borrower under or in relation to the Credit
Documents.

 

(B)The Board of Directors of the Borrower is satisfied that the Borrower is
entering into this Assignment for the purposes of its business and that its
doing so benefits the Borrower.

 

(C)The Borrower and the Collateral Agent intend this Assignment to take effect
as a deed.

 

(D)The Collateral Agent holds the benefit of this Assignment on trust for itself
for the Secured Creditors on the terms of the Credit Agreement and the Security
Trust Deed.

 

1.INTERPRETATION

 

1.1Definitions

 

In this Assignment the following terms have the meanings given to them in this
Clause.

 

“Acknowledgment of Assignment” means a duly completed acknowledgement of
assignment in the form set out in Schedule 2 (Form of Acknowledgement of
Assignment) or in such other form as may be approved by the Collateral Agent.

 

“Agreed Rate” means the rate specified in section 2.06(b) and 2.06(c) (Interest)
of the Credit Agreement.

 

“Assigned Rights” means the Borrower’s rights, title, interest and benefits in,
to and in respect of the Management Agreements.

 

“Credit Agreement” means the €665,995,880 credit agreement dated on or about the
date hereof between, inter alia, the Parent, the Borrower, the Lenders (as
defined therein), and KfW IPEX-Bank GmbH as Facility Agent, Collateral Agent,
CIRR Agent, Bookrunner, Hermes Agent and Initial Mandated Lead Arranger (each as
defined therein).

 

 

 

 

“Credit Agreement Obligations” means “Credit Document Obligations” as defined in
the Credit Agreement.

 

“Event of Default” means an “Event of Default” as defined in the Credit
Agreement.

 

“Lender Creditors” means the Agents and the Lenders.

 

“Liability” means any liability for the payment of money, whether in respect of
principal, interest or otherwise, whether actual or contingent, whether owed
jointly or severally and whether owed as principal or surety or in any other
capacity.

 

“Management Agreements” means any agreements substantially in the form of
Schedule 3 (Form of Management Agreement) or otherwise reasonably acceptable to
the Facility Agent (as modified, supplemented or amended from time to time),
entered into by the Borrower with the Manager or such other commercial manager
and/or a technical manager with respect to the management of the Vessel, in each
case which manager shall be reasonably acceptable to the Facility Agent (it
being understood that NCL Corporation Ltd. and NCL (Bahamas) Ltd. are
acceptable).

 

“Manager” means the company providing commercial and technical management and
crewing services for the Vessel pursuant to the Management Agreements, which is
presently contemplated to be NCL Corporation Ltd., a company organised and
existing under the laws of Bermuda, or NCL (Bahamas) Ltd., a company organised
and existing under the laws of Bermuda..

 

“Notice of Assignment” means a duly completed notice of assignment in the form
set out in Schedule 1 (Form of Notice of Assignment) or in such other form as
may be approved by the Collateral Agent.

 

“Other Creditors” means each Lender or any affiliate thereof with which the
Borrower and/or the Parent may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more of its
Subsidiaries under one or more Interest Rate Protection Agreements or Other
Hedging Agreements (even if the respective Lender subsequently ceases to be a
Lender under the Credit Agreement for any reason), together with such Lender’s
or affiliate’s successors and assigns, if any.

 

“Parent” means NCL Corporation Ltd., a Bermuda company.

 

“Receiver” means a receiver and manager or any other receiver (whether appointed
pursuant to this Assignment, pursuant to any statute, by a court or otherwise)
of any of the Assigned Rights.

 

“Secured Creditors” means the Lender Creditors and the Other Creditors.

 

“Secured Obligations” means the Credit Agreement Obligations and the Other
Obligations.

 

“Security” means the security created by this Assignment.

 

“Security Period” means the period beginning on the date of this Assignment and
ending on the date upon which the Collateral Agent is satisfied that:

 

2

 

 

(a)none of the Secured Creditors is under any obligation (whether actual or
contingent) to make advances or provide other financial accommodation to the
Borrower under any of the Credit Documents; and

 

(b)all Secured Obligations have been unconditionally and irrevocably paid and
discharged in full (other than (i) contingent obligations for which no claim has
been made and (ii) indemnities, expense reimbursements or any other contingent
liabilities that expressly survive the termination of the Credit Agreement) .

 

“Security Trust Deed” means the security trust deed dated on or about the date
hereof between, inter alia, the Collateral Agent as security trustee, the
Facility Agent and the Lenders.

 

1.2Continuing Event of Default

 

An Event of Default shall be regarded as continuing if (a) the circumstances
constituting such event continue and (b) such Event of Default has not been
waived in accordance with the terms of the Credit Documents.

 

1.3Defined Terms

 

Unless this Assignment provides otherwise, a term which is defined (or expressed
to be subject to a particular construction) in the Credit Agreement shall have
the same meaning (or be subject to the same construction) in this Assignment.

 

1.4References to Agreements

 

Unless otherwise stated, any reference in this Assignment to any agreement or
document (including any reference to this Assignment or any other Credit
Document) shall be construed as a reference to:

 

(a)such agreement or document as amended, varied, novated or supplemented from
time to time;

 

(b)any other agreement or document whereby such agreement or document is so
amended, varied, novated or supplemented; and

 

(c)any other agreement or document entered into pursuant to or in accordance
with such agreement or document.

 

1.5Certificates

 

A certificate of any Secured Creditor as to the amount of any Secured Obligation
owed to it shall be prima facie evidence of the existence and amount of such
Secured Obligation.

 

1.6Statutes

 

Any reference in this Assignment to a statute or statutory provision shall,
unless the contrary is indicated, be construed as a reference to such statute or
statutory provision as the same shall have been or may be amended or re-enacted.

 

3

 

 

1.7Implied Covenants

 

The following provisions of the Law of Property (Miscellaneous Provisions) Act
1994 will not apply to Clause 3.1 (Assignment) or Clause 3.2 (Notice of
Assignment):

 

(a)the words “other than any charges, encumbrances or rights which that person
does not and could not reasonably be expected to know about” in Section 3(1);

 

(b)the words “except to the extent that” and all the words thereafter in Section
3(2); and

 

(c)Section 6(2).

 

1.8Third Party Rights

 

It is intended that with the consent of the Collateral Agent each of the other
Secured Creditors shall be able to enforce the provisions of Clause 16.4
(Currency Indemnity) (which can be amended with the consent of the Collateral
Agent but without the consent of the other Secured Creditors), but otherwise a
person which is not a party to this Assignment shall have no rights to enforce
the provisions of this Assignment other than those it would have had if the
Contracts (Rights of Third Parties) Act 1999 had not come into effect.

 

1.9Clause and Schedule Headings

 

Clause and Schedule headings are for ease of reference only and shall not affect
the construction of this Assignment.

 

2.COVENANT TO PAY

 

2.1Covenant to Pay

 

The Borrower agrees that promptly on demand of the Collateral Agent it will pay
to the Collateral Agent any Secured Obligation which is due but unpaid.

 

2.2Interest

 

Any Secured Obligation which is owed by the Borrower under this Assignment and
is not paid when due shall bear interest at the Agreed Rate from the due date
until the date on which such Secured Obligation is unconditionally and
irrevocably paid in full and such interest shall accrue from day to day (after
as well as before judgment) and be payable by the Borrower on demand of the
Collateral Agent.

 

3.LEGAL ASSIGNMENT

 

3.1Assignment

 

The Borrower hereby assigns with full title guarantee the Assigned Rights to the
Collateral Agent to hold the same on behalf of the Secured Creditors on the
terms set out in the Security Trust Deed as security for the payment and
discharge of the Secured Obligations.

 

4

 

 

3.2Non-Assignable Rights

 

The Borrower declares that to the extent that any right, title, interest or
benefit described in Clause 3.1 (Assignment) is for any reason not effectively
assigned pursuant to Clause 3.1 (Assignment) for whatever reason, it shall:

 

(a)hold the benefit of the same on trust for the Collateral Agent as security
for the payment and discharge of the Secured Obligations; and

 

(b)promptly upon becoming aware of the same, notify the Collateral Agent of the
same and the reasons therefore and thereafter take such steps as the Collateral
Agent may reasonably require to remove such prohibition or other reason for such
incapacity.

 

3.3Notice of Assignment

 

(a)As soon as practicable after the execution of this Assignment, the Borrower
shall deliver to each Manager under each of the Management Agreements as of the
date hereof (if any), a Notice of Assignment and if the Collateral Agent so
requests the Borrower shall countersign such Notice of Assignment.

 

(b)As soon as practicable after the execution of any Management Agreement
entered into after the date of this Assignment, the Borrower shall deliver to
each Manager, a Notice of Assignment in respect of such Management Agreement.

 

3.4Acknowledgment of Assignment

 

The Borrower shall use commercially reasonable efforts to procure that as soon
as practicable after it receives a Notice of Assignment, the Manager shall
deliver to the Collateral Agent an Acknowledgment of Assignment in substantially
the form attached hereto or otherwise reasonably acceptable to the Collateral
Agent.

 

4.THE CONTRACT

 

4.1No Dealings with the Management Agreements

 

The Borrower acknowledges that at all times during the Security Period and other
than as expressly set out below, it shall not (nor shall it be entitled to):

 

(i)during the continuance of an Event of Default, receive any sum from time to
time payable to the Borrower under or in respect of the Management Agreements;

 

(ii)agree to any waiver or amendment of or supplement to the terms of any
Management Agreement other than any waiver, amendment or supplement (i) advised
by the Borrower's tax counsel, (ii) of a technical nature or (iii) deemed
necessary by the parties to the Management Agreement to reflect the prevailing
circumstances, provided that in each case, the prior written consent of the
Collateral Agent shall be required for any such amendment, waiver or supplement
that (x) is materially adverse to the interests of the Collateral Agent in the

 

5

 

 

Security or the Assigned Rights or (y) adversely affects the ability of the
Borrower to perform its obligations under the Credit Documents;

 

(iii)terminate, or allow to be terminated, any Management Agreement unless
replaced by a Management Agreement or Management Agreements, as the case may be,
reasonably acceptable to the Facility Agent; or

 

(iv)assign or charge any Management Agreement or any of the Assigned Rights.

 

4.2Performance of Obligations

 

The Borrower shall take, or cause to be taken, all steps reasonably required by
the Collateral Agent to preserve or protect its interests and the interests of
the Collateral Agent in the Management Agreements and shall diligently pursue
any remedies available to it in respect of any breaches or claims of any party
in connection with the Management Agreements which are necessary to preserve,
protect and enforce the interests of the Collateral Agent in the Management
Agreements.

 

5.CONTINUING SECURITY

 

5.1Continuing and Independent Security

 

This Assignment shall constitute and be continuing security which shall not be
released or discharged by any intermediate payment or settlement of all or any
of the Secured Obligations, shall continue in full force and effect until the
end of the Security Period and is in addition to and independent of, and shall
not prejudice or merge with, any other security (or any right of set-off) which
the Collateral Agent may have at any time for the Secured Obligations or any of
them.

 

5.2New Accounts

 

If the Collateral Agent receives notice of any security created or arising
during the Security Period in respect of the Management Agreements or any of the
Assigned Rights, or following the occurrence and during the continuation of an
Event of Default makes demand of the Parent or the Borrower for payment of any
or all of the Secured Obligations:

 

(a)the Collateral Agent may open a new account or accounts in respect of any or
all of the Secured Obligations (and if it does not do so it shall be treated as
if it had done so at the time it received such notice or made such demand); and

 

(b)thereafter any amounts paid by the Parent or the Borrower to the Collateral
Agent in respect of the Secured Obligations, or realised or recovered by the
Collateral Agent under this Assignment, shall be credited (or be treated as
having been credited) to a new account and not as having been applied in or
towards payment of all or any of the Secured Obligations.

 

6

 

 

5.3Avoidance of Payments

 

Where any release, discharge or other arrangement in respect of any Secured
Obligation or any security the Collateral Agent may have for such Secured
Obligation is given or made in reliance on any payment or other disposition
which is avoided or must be repaid in an insolvency, liquidation or otherwise,
and whether or not the Collateral Agent has conceded or compromised any claim
that any such payment or other disposition will or should be avoided or repaid,
this Assignment and the Security shall continue as if such release, discharge or
other arrangement had not been given or made.

 

5.4Immediate Recourse

 

Neither the Collateral Agent nor any other Secured Creditor shall be obliged
before exercising any of the rights conferred on it or them by this Assignment
or by law to seek to recover amounts due from the Parent or to exercise or
enforce any other rights or security it or they may have or hold in respect of
the Secured Obligations.

 

5.5Waiver of Defences

 

Neither the obligations of the Borrower under this Assignment nor the Security
and the rights, powers and remedies conferred on the Collateral Agent by this
Assignment or by law, shall be discharged, impaired or otherwise affected by:

 

(a)the winding-up, dissolution, administration or reorganisation of the Borrower
or any other person or any change in the status, function, control or ownership
of the Borrower or any such person;

 

(b)any of the Secured Obligations or any other security held by the Collateral
Agent in respect thereof being or becoming illegal, invalid, unenforceable or
ineffective in any respect;

 

(c)any time or other indulgence being granted or agreed to with the Borrower or
any other person in respect of the Secured Obligations or any of them or in
respect of any other security held by the Collateral Agent in respect thereof;

 

(d)any amendment to, or any variation, waiver or release of, the Secured
Obligations or any of them or any other security, guarantee or indemnity held by
the Collateral Agent in respect thereof;

 

(e)any total or partial failure to take or perfect any security proposed to be
taken in respect of the Secured Obligations or any of them;

 

(f)any total or partial failure to realise the value of, or any release,
discharge, exchange or substitution of, any other security, guarantee or
indemnity held by the Collateral Agent in respect of the Secured Obligations or
any of them; or

 

(g)any other act, event or omission which might operate to discharge, impair or
otherwise affect the obligations of the Borrower under this Assignment, the
Security or any of the rights, powers and remedies conferred on the Collateral
Agent by this Assignment or by law.

 

7

 

 

5.6Appropriation

 

Neither the Collateral Agent nor any other Secured Creditor shall be obliged to
apply any sums held or received by it in respect of the Secured Obligations in
or towards payment of the Secured Obligations and any such sum shall be held by
or paid to the Collateral Agent for application pursuant to the terms of this
Assignment, until the earlier of:

 

(a)the date on which such monies are sufficient to satisfy the Secured
Obligations in full and any money so applied could not be the subject of any
clawback or similar circumstance; and

 

(b)the date on which the Security has been enforced in full and all other
remedies that the Collateral Agent may have under or in connection with the
Credit Documents in all relevant jurisdictions have been exhausted.

 

6.REPRESENTATIONS AND WARRANTIES

 

The Borrower makes the representations and warranties set out in Clauses 6.1
(Entity Status) to 6.8 (Contract Terms). The Borrower acknowledges that the
Collateral Agent has entered into this Assignment in reliance on those
representations and warranties.

 

6.1Entity Status

 

The Borrower (i) is a Person duly organized, constituted and validly existing
(or the functional equivalent) under the laws of the jurisdiction of its
formation, has the capacity to sue and be sued in its own name and the power to
own and charge its assets and carry on its business as it is now being conducted
and (ii) is duly qualified and is authorized to do business and is in good
standing (or the functional equivalent) in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized or in good standing which, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

6.2Power and Authority

 

The Borrower has the power to enter into and perform this Assignment and the
transactions contemplated hereby and has taken all necessary action to authorize
the entry into and performance of this Assignment and such transactions. This
Assignment constitutes legal, valid and binding obligations of the Borrower
enforceable in accordance with its terms and in entering into this Assignment
and borrowing the Loans, the Borrower is acting on its own account.

 

6.3Form of Documentation

 

This Assignment is in proper legal form (under the laws of England, the Bahamas,
Bermuda and each other jurisdiction where the Vessel is flagged or where the
Borrower is domiciled) for the enforcement thereof under such laws. To ensure
the legality, validity, enforceability or admissibility in evidence of this
Assignment in England, the Bahamas and/or Bermuda it is not necessary that this
Assignment be

 

8

 

 

filed or recorded with any court or other authority in England, the Bahamas and
Bermuda, except as have been made, or will be made, in accordance with Section
5, 6, 7 and 8 of the Credit Agreement, as applicable.

 

6.4No Deductions or Withholdings

 

All amounts payable by the Borrower hereunder may be made free and clear of and
without deduction or withholding for or on account of any Taxation in the
Borrower’s jurisdiction.

 

6.5No Filing or Stamp Taxes

 

It is not necessary that this Assignment be filed, recorded or enrolled with any
court or other authority in England (or any other applicable jurisdiction)
except as have been made or will be made in accordance with the Credit
Agreement, or that any stamp, registration or similar tax be paid on or in
relation to this Assignment save (i) to the extent that it may be regarded as
constituting a charge over book debts and thus as registrable under the
Companies Act 2006 and (ii) recording taxes which have been or will be paid as
and to the extent due.

 

6.6No Adverse Interests

 

Subject only to the Security and as otherwise contemplated under the Credit
Agreement, no person other than the Borrower has any legal or beneficial
interest (or any right to claim any such interest) in the Assigned Rights or any
part thereof and the Borrower has not received notice of any such claim.

 

6.7No Disposals

 

Save as permitted by the Credit Agreement or this Assignment it has not
transferred, mortgaged, charged or otherwise disposed of (or agreed to transfer,
charge or otherwise dispose of), whether by way of security or otherwise, the
benefit of all or any of the Assigned Rights.

 

6.8Contract Terms

 

The terms of the Management Agreements do not restrict or otherwise limit its
right to transfer, charge or assign any of the Assigned Rights pursuant to this
Assignment.

 

6.9Repetition

 

The representations and warranties set out in this Clause 6:

 

(a)shall survive the execution of each Credit Document and each Borrowing under
the Credit Agreement; and

 

(b)are made on the date of this Assignment and are deemed to be repeated on each
date during the Security Period with reference to the facts and circumstances
then existing.

 

9

 

 

7.UNDERTAKINGS

 

7.1Authorisations

 

The Borrower shall obtain, comply with the terms of and do all that is necessary
to maintain in full force and effect all authorisations, approvals, licences and
consents required in or by the laws of England and any other applicable
jurisdiction to enable it lawfully to enter into and perform its obligations
under this Assignment and to ensure the legality, validity, enforceability or
admissibility in evidence in England and any other applicable jurisdiction of
this Assignment.

 

7.2No Action

 

The Borrower shall not take any action which would cause any of the
representations made in Clause 6 (Representations and Warranties) to be untrue
in any material respect at any time during the Security Period.

 

7.3Notification of Misrepresentation

 

The Borrower shall notify the Collateral Agent of the occurrence of any event
which results in or may reasonably be expected to result in any of the
representations made in Clause 6 (Representations and Warranties) being untrue
in any material respect when made or when deemed to be repeated.

 

7.4Information

 

The Borrower shall provide the Collateral Agent with such reports and other
information regarding the Management Agreements as the Collateral Agent may from
time to time reasonably request.

 

7.5Delivery of Cash

 

Following the occurrence and during the continuation of an Event of Default, the
Borrower shall promptly deliver all cash, proceeds, cheques, drafts, orders and
other instruments for the payment of money received on account of any of the
Management Agreements in the form received (properly endorsed, but without
recourse, for collection where required) to the Collateral Agent and shall not
commingle any such collections or proceeds with its other funds or property and
shall hold the same upon an express trust for and on behalf of the Collateral
Agent until delivered.

 

7.6Delivery of Notices

 

The Borrower shall promptly deliver a copy of any notice or other correspondence
received by it in connection with any of the Management Agreements to the
Collateral Agent if such notice or correspondence has had or could reasonably be
expected to have a material adverse effect on the value of such Management
Agreement.

 

8.FURTHER ASSURANCE

 

The Borrower shall from time to time and at its own expense give all such
assurances and do all such things as the Collateral Agent may reasonably require
or consider

 

10

 

 

desirable to enable the Collateral Agent to perfect, preserve or protect the
security created or intended to be created by this Assignment or to exercise any
of the rights conferred on it by this Assignment or by law and to that intent
the Borrower shall execute all such instruments, deeds and agreements and give
all such notices and directions as the Collateral Agent may consider necessary.

 

9.ENFORCEMENT OF SECURITY

 

9.1Security Enforceable

 

The Security shall become immediately enforceable if an Event of Default has
occurred and is continuing.

 

9.2Enforcement

 

Following the occurrence and during the continuation of an Event of Default, the
Collateral Agent may in its absolute discretion enforce all or any part of the
Security and exercise any of the rights conferred on it by this Assignment or by
law at such times and in such manner as it thinks fit.

 

9.3Power of Sale

 

Following the occurrence and during the continuation of an Event of Default, the
Collateral Agent may (without notice to the Borrower) sell or otherwise dispose
of the Assigned Rights and shall be entitled to apply the proceeds of such sale
or other disposal in paying the costs of such sale or disposal and thereafter in
or towards the discharge of the Secured Obligations or otherwise as provided for
in this Assignment.

 

9.4Statutory Powers

 

For the purposes of all powers implied by statute the Secured Obligations shall
be deemed to have become due and payable on the date of this Assignment.

 

9.5Law of Property Act

 

Sections 93 and 103 of the Law of Property Act 1925 shall not apply to this
Assignment or to any exercise by the Collateral Agent of its right to
consolidate mortgages or its power of sale.

 

9.6Realisation Accounts

 

If the Collateral Agent enforces the Security (whether by appointment of a
Receiver or otherwise), the Collateral Agent may open and maintain with such
financial institutions as it thinks fit one or more realisation accounts and pay
any moneys it holds or receives under or pursuant to this Assignment into any
such realisation account pending the application of such moneys pursuant to
Clause 11 (Application of Proceeds).

 

11

 

 

10.Receivers

 

10.1Appointment of Receivers

 

At any time after the occurrence and during the continuation of an Event of
Default, or if the Borrower requests it to do so, the Collateral Agent may by a
written instrument and without notice to the Borrower appoint one or more
persons as Receiver of all or any part of the Assigned Rights, each such person
being entitled to act individually as well as jointly and being for all purposes
the agent of the Borrower.

 

10.2Powers of a Receiver

 

In addition to the powers conferred on the Collateral Agent by this Assignment,
each Receiver appointed pursuant to Clause 10.1 (Appointment of Receivers) shall
have in relation to the Assigned Rights in respect of which such Receiver was
appointed all the powers conferred by the Law of Property Act 1925 (as extended
by this Assignment) on a Receiver appointed under that Act.

 

11.APPLICATION OF PROCEEDS

 

Any moneys held or received by the Collateral Agent under this Assignment shall
be applied by the Collateral Agent in or towards the discharge of the Secured
Obligations in accordance with the provisions of the Credit Agreement.

 

12.POWER OF ATTORNEY

 

12.1Appointment

 

By way of security for the performance of its obligations under this Assignment,
the Borrower hereby irrevocably appoints each of the Collateral Agent and its
delegates and sub delegates to be its attorney acting severally (or jointly with
any other such attorney or attorneys) and on its behalf and in its name or
otherwise to do any and every thing which the Borrower is obliged to do under
the terms of this Assignment or which such attorney considers necessary or
desirable in order to enable the Collateral Agent or such attorney to exercise
the rights conferred on it by this Assignment or by law. Provided always that
such power shall not be exercisable by or on behalf of the Collateral Agent
until the occurrence of an Event of Default which is continuing.

 

12.2Ratification

 

The Borrower hereby ratifies and confirms and agrees to ratify and confirm
whatever any attorney appointed under this Assignment shall do in its capacity
as such.

 

13.RELEASE OF THE SECURITY

 

After the end of the Security Period or otherwise in accordance with Section
14.21 (Release of Liens and the Parent Guaranty; Flag Jurisdiction Transfer) of
the Credit Agreement, the Collateral Agent shall, at the request and cost of the
Borrower, execute all such documents and do all such other things as may be
required to release the Security, in each case without recourse to or any
representation or warranty by or from the Collateral Agent.

 

12

 

 

14.PAYMENTS

 

14.1Grossing Up

 

All payments by the Borrower under this Assignment shall be made without any
deductions and free and clear of, and without deduction for or on account of,
tax except, in the latter case, to the extent that the Borrower is required by
law to make payment subject to tax. If any tax or amounts in respect of tax must
be deducted, or any other deductions must be made, from any amounts payable or
paid by the Borrower, or paid or payable by the Collateral Agent to any Secured
Creditor, under this Assignment, the Borrower shall pay such additional amounts
as may be necessary to ensure that the relevant Secured Creditor receives a net
amount equal to the full amount which it would have received had payment not
been made subject to tax.

 

14.2Payments without Set-off

 

Any payment made by the Borrower under this Assignment shall be made free and
clear of and without any deduction for or on account of any set-off or
counterclaim.

 

14.3Manner of Payment

 

Each payment made by the Borrower under this Assignment shall be paid in the
manner in which payments are to be made by the Borrower under the Credit
Agreement.

 

15.WAIVERS AND REMEDIES

 

No failure by the Collateral Agent to exercise, nor any delay by the Collateral
Agent in exercising, any right or remedy under this Assignment shall operate as
a waiver thereof nor shall any single or partial exercise of any such right or
remedy prevent any further or other exercise thereof or the exercise of any
other such right or remedy.

 

16.ADDITIONAL PROVISIONS

 

16.1Partial Invalidity

 

If at any time any provision of this Assignment is or becomes illegal, invalid
or unenforceable in any respect or any of the Security is or becomes ineffective
in any respect under the law of any jurisdiction, such illegality, invalidity,
unenforceability or ineffectiveness shall not affect:

 

(a)the legality, validity or enforceability of the remaining provisions of this
Assignment or the effectiveness in any other respect of the Security under such
law; or

 

(b)the legality, validity or enforceability of such provision or the
effectiveness of the Security under the law of any other jurisdiction.

 

16.2Potentially Avoided Payments

 

If the Collateral Agent determines that an amount paid to a Secured Creditor
under any Credit Document is being avoided or otherwise set aside on the
liquidation or

 

13

 

 

administration of the person by whom such amount was paid, then for the purposes
of this Assignment, such amount shall be regarded as not having been paid.

 

16.3Currency Conversion

 

If necessary to apply any sum held or received by the Collateral Agent in or
towards payment of the Secured Obligations, the Collateral Agent may purchase an
amount in another currency and the rate of exchange to be applied shall be that
at which, at such time as it considers appropriate, the Collateral Agent is able
to effect such purchase.

 

16.4Currency Indemnity

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase the specified currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligations of the Borrower in respect of any sum due to the
Collateral Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by the Collateral Agent of any sum adjudged to be
so due in such other currency the Collateral Agent may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum
originally due to the Collateral Agent in the specified currency, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the Collateral
Agent against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to the Collateral Agent in the
specified currency, the Collateral Agent agrees to remit such excess to the
Borrower.

 

16.5Rights Cumulative

 

The rights and remedies provided by this Assignment are cumulative and not
exclusive of any rights or remedies provided by law.

 

16.6Collateral Agent in Possession

 

The Collateral Agent shall not by reason of its taking any action permitted by
this Assignment or its taking possession of all or any of the Assigned Rights be
liable to account as mortgagee in possession or, other than as expressly stated
in the Security Trust Deed, be liable for any loss on realisation or for any
default or omission for which a mortgagee in possession might be liable.

 

14

 

 

17.ASSIGNMENT

 

17.1The Borrower’s Rights

 

The rights of the Borrower under this Assignment are not assignable or
transferable and the Borrower agrees that it will not purport to assign all or
any such rights except as provided under the Credit Agreement.

 

17.2The Collateral Agent’s Rights

 

(a)The rights of the Collateral Agent under this Assignment are assignable in
whole or in part without the consent of the Borrower except as provided under
the Credit Agreement.

 

(b)The Collateral Agent may not resign except in accordance with the terms of
the Security Trust Deed.

 

18.NOTICES

 

18.1Communications in Writing

 

Each communication to be made under this Assignment shall be made in writing
and, unless otherwise stated, may be made by fax, electronic mail or letter.

 

18.2Contact Details

 

For the purposes of any notice, request, demand or any communication sent in
accordance with Clause 18.1 (Communications in writing) the contact details of
each of the parties are as follows:

 

(a)to the Collateral Agent:

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

(b)to the Borrower:

 

7665 Corporate Center Drive
Miami, Florida 33126
USA

 

Attention: Chief Financial Officer and General Counsel
Fax: +1 305-436-4117
E-mail: dfarkas@ncl.com
hflanders@ncl.com

 



15

 

 

with copies to:

 

Apollo Management, L.P.

9 West 57th Street

New York, New York 10019

Attention: Steve Martinez

Fax: +1 212-515-3288

Email: martinez@apollolp.com

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Brad J. Finkelstein
Fax: +1 212-492-0074
Email: bfinkelstein@paulweiss.com

 

or to such other address and/or number as is notified in writing by a party to
the other parties under this Assignment.

 

18.3Delivery of Notices

 

All notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic, telecopier or electronic (unless and until
notified to the contrary) communication) and mailed, telexed, telecopied,
delivered or electronic mailed at the address specified in Clause 18.2 (Contact
Details); provided that, with respect to all notices and other communication
made by electronic mail or other electronic means, the Collateral Agent and the
Borrower agree that they (x) shall notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means and (y) shall notify each other
of any change to their address or any other such information supplied by them.
All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, (iii) when sent by telex or telecopier, be
effective when sent by telex or telecopier, except that notices and
communications to the Collateral Agent shall not be effective until received by
the Collateral Agent, or (iv) when electronic mailed, be effective only when
actually received in readable form and in the case of any electronic
communication made by the Borrower to the Collateral Agent, only if it is
addressed in such a manner as the Collateral Agent shall specify for this
purpose.

 

19.GOVERNING LAW

 

(a)This Assignment and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

 

(b)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Assignment (including a dispute
relating to the existence, validity or termination of this Assignment or any
non-

 

16

 

 

contractual obligation arising out of or in connection with this Assignment ) (a
“Dispute”). The parties hereto agree that the courts of England are the most
appropriate and convenient courts to settle disputes and accordingly no party
hereto will argue to the contrary. This Clause 19 is for the benefit of the
Collateral Agent on behalf of the Secured Creditors. As a result, it shall not
be prevented from taking proceedings relating to a dispute in any other courts
with jurisdiction. To the extent allowed by law, the Collateral Agent may take
concurrent proceedings in any number of jurisdictions.

 

(c)Without prejudice to any other mode of service allowed under any relevant
law, the Borrower: (i) irrevocably appoints EC3 Services Limited at The St
Botolph Building, 138 Houndsditch, London EC3A 7AR as its agent for service of
process in relation to any proceedings before the English courts in connection
with any credit document and (ii) agrees that failure by an agent for service of
process to notify the relevant credit party of the process will not invalidate
the proceedings concerned. If any person appointed as an agent for service of
process is unable for any reason to act as agent for service of process, the
Borrower must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to the Collateral Agent.
Failing this, the Collateral Agent may appoint another agent for this purpose.

 

(d)Each party to this Assignment expressly agrees and consents to the provisions
of this Clause 19.

 

20.COUNTERPARTS AND EFFECTIVENESS

 

20.1Counterparts

 

This Assignment may be executed in counterparts and such counterparts taken
together shall constitute one and the same instrument.

 

20.2Effectiveness

 

This Assignment shall take effect and be delivered as a deed on the date on
which it is stated to be made.

 

IN WITNESS WHEREOF this Assignment has been executed as a deed by the Borrower
and the Collateral Agent.

 

 

17

 

 

Schedule 1

 

FORM OF NOTICE OF ASSIGNMENT

 

To:[The Manager]

 

Cc:KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

  

Date:[●]

 

Dear Sirs

 

We hereby give you notice that pursuant to an assignment agreement dated [●]
(the “Assignment”) and made between Seahawk Two, Ltd. (the “Borrower”) and KfW
IPEX-Bank GmbH as Collateral Agent (the “Collateral Agent”), the Borrower has
assigned to the Collateral Agent a first priority assignment of all of its
rights, title, interests and benefits in, to or in respect of the management
agreement dated [●] between the Borrower and you, as manager in relation to the
provision of commercial and technical management and crewing services for the
ship (the “Ship”) with provisional hull number [*] (the “Management Agreement”).

 

With effect from your receipt of this notice we hereby give you notice that:

 

(a)following the occurrence and continuance of an Event of Default (as defined
in the €665,995,880 credit agreement dated on or about the date hereof between,
inter alia, the Parent, the Borrower, the Lenders (as defined therein), and KfW
IPEX-Bank GmbH as Facility Agent, Collateral Agent, CIRR Agent, Bookrunner,
Hermes Agent and Initial Mandated Lead Arranger (each as defined therein) (the
“Credit Agreement”)), written notice of the occurrence and continuance of such
Event of Default has been delivered to you by the Collateral Agent, all payments
to be made to the Borrower under or arising from the Management Agreement should
be made to the Collateral Agent or to its order as it may specify in writing
from time to time;

 

(b)following the occurrence and continuance of an Event of Default, all remedies
of the Borrower provided for in the Management Agreement or available at law or
in equity shall be exercisable by the Collateral Agent;

 

18

 

 

(c)following the occurrence and continuance of an Event of Default, all rights
of the Borrower to compel performance of the Management Agreement shall be
exercisable by the Collateral Agent;

 

(d)all rights, title, interests and benefits whatsoever accruing to or for the
benefit of the Borrower arising from the Management Agreement are assigned to
the Collateral Agent;

 

(e)no waiver or amendment of or supplement to the terms of the Management
Agreement may be made other than any waiver, amendment or supplement (i) advised
by the Borrower's tax counsel, (ii) of a technical nature or (iii) deemed
necessary by the parties to the Management Agreement to reflect the prevailing
circumstances to reflect the prevailing circumstances, provided that in each
case, the prior written consent of the Collateral Agent shall be required for
any such amendment, waiver or supplement that (x) is materially adverse to the
interests of the Collateral Agent in the Security or the Assigned Rights or (y)
adversely affects the ability of the Borrower to perform its obligations under
the Credit Documents (as defined in the Credit Agreement);

 

(f)the Borrower has agreed not to terminate, or allow to be terminated, any
Management Agreement unless replaced by a Management Agreement or Management
Agreements, as the case may be, reasonably satisfactory to the Facility Agent
(as defined in the Credit Agreement);

 

(g)the Collateral Agent has agreed that the Borrower may exercise all of its
rights and powers under and in respect of the Management Agreement except that
to the extent that the Collateral Agent notifies you in writing that an Event of
Default (as referred to in the Assignment) has occurred and is continuing. Upon
giving such notice, the Collateral Agent may exercise such rights and powers (to
the exclusion of the Borrower) (including, without limitation, making a demand
under the Management Agreement) to the extent stated in that notice and without
you being under any duty or obligation to verify or make any enquiry as to
whether such (or any) Event of Default has occurred;

 

(h)the Borrower has irrevocably appointed the Collateral Agent to be its
attorney, upon the occurrence of and during the continuance of an Event of
Default, to do (amongst other things) things which the Borrower could do in
relation to the Management Agreement. Accordingly, the Borrower authorises and
instructs you to comply with the terms of any written notice or instructions
which you may receive from the Collateral Agent from time to time in connection
with the Management Agreement without further authority or enquiry by you from
the Borrower; and

 

(i)the Borrower remains liable to perform all its duties and obligations under
the Management Agreement and the Collateral Agent is under no obligation of any
kind under the Management Agreement nor under any liability whatsoever in the
event of any failure by the Borrower to perform its obligations.

 

You are hereby authorised and instructed, without requiring further approval
from the Borrower, to provide the Collateral Agent with such information
relating to the Management Agreement as it may from time to time reasonably
request and to send copies of any notices issued by you under the Management
Agreement which have had or would reasonably be

 

19

 

 

expected to have a material adverse effect on the value of the Management
Agreement or the Ship, to the Collateral Agent as well as to the Borrower.

 

This notice of assignment shall terminate, and be of no further force and
effect, upon termination of the Assignment (as notified to you by the Collateral
Agent).

 

Please acknowledge receipt of this notice by signing and dating the
acknowledgment set out on the enclosed copy and returning it to the Collateral
Agent.

 

Yours faithfully

 

    For and on behalf of   SEAHAWK TWO, LTD.  

 

20

 

 

Schedule 2

 

FORM OF ACKNOWLEDGMENT OF ASSIGNMENT

 

[To be printed only on copy of the Notice of Assignment given]

 

To:KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:[●]

 

Dear Sirs

 

We acknowledge receipt of a notice in the terms set out above (the “Notice”). We
accept the instructions and authorisations contained in the Notice, we undertake
to act in accordance with and comply with the terms of the Notice and we confirm
that we have not received notice of any previous assignments or charges of or
over any of the rights, title, interests and benefits in, to or in respect of
the Management Agreement and that we will comply with the terms of the Notice.

 

We further agree and confirm that:

 

(a)if an Event of Default (as defined in the Credit Agreement) shall have
occurred and be continuing, we covenant and agree with the Collateral Agent that
the Collateral Agent shall have the right to terminate the Management Agreement,
as the Collateral Agent determines in its sole discretion, upon not fewer than
three (3) Business Days prior written notice setting forth the effective date of
such termination, without such termination giving rise to any claim by us as
Manager, other than for services already rendered by us as Manager as of the
effective date of such termination;

 

(b)with respect to the Ship, we agree that any lien arising in our favour under
the Management Agreement is subject and subordinated in all respects to the lien
of the first priority mortgage and the deed of covenants in respect of the Ship
granted by the Borrower in favour of the Collateral Agent (the “Vessel
Mortgage”), and, at the option of the Collateral Agent, foreclosure (or any
similar action taken by the Collateral Agent) under the Vessel Mortgage shall
terminate the Management Agreement and such liens and divest us and our
submanagers of all right, title and interest in and to the Ship;

 

(c)we will not enter into any sub-management agreement or contract out our
obligations under the Management Agreement to any person without the Collateral
Agent’s prior written consent, unless (i) the sub-manager executes a consent
substantially identical

 

21

 

 

to this consent and (ii) the sub-manager is as competent to render management
services as we are; and

 

(d)we acknowledge that we shall not challenge the effectiveness of the
Assignment (as defined in the Notice; capitalized terms used herein have the
meanings ascribed thereto in the Notice or the Assignment, as applicable) with
respect to the Management Agreement.

 

Yours faithfully

 

For and on behalf of
[Manager]
as Manager

 

By:

 

Date:

 

22

 

 

Schedule 3

 

FORM OF MANAGEMENT AGREEMENT

 

[TO BE INSERTED]

 

23

 

 

SIGNATORIES

 

Signed as a deed on behalf of SEAHAWK TWO, LTD., a company incorporated in
Bermuda, by [full name(s) of person(s) signing], being [a] person[s] who, in
accordance with the laws of that territory, [is][are] acting under the authority
of the company                         Authorised [signatory] [signatories]

 

Signed as a deed on behalf of KFW IPEX-BANK GMBH, a company incorporated in
Germany, by [FULL NAME(S) OF PERSON(S) SIGNING], being [a] person[s] who, in
accordance with the laws of that territory, [is][are] acting under the authority
of the company                         Authorised [signatory] [signatories]

 

24

 





 

EXHIBIT P

 

Dated _____________________ 2014

 

HULL NO. [*]

 

FORM OF SECURITY TRUST DEED

 

between

 

KFW IPEX-BANK GMBH
as Collateral Agent

 

KFW IPEX-BANK GMBH

as Delegate Collateral Agent

 

KFW IPEX-BANK GMBH
as Facility Agent

 

SEAHAWK TWO, LTD.
as Company

 

NCL CORPORATION LTD.
as Parent

 

and

 

OTHERS

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. Definitions AND INTERPRETATION 1 2. TRUSTee FOR THE SECURED
CREDITORS 5 3. APPLICATION OF proceeds 6 4. SECURED CREDITORS’ UNDERTAKINGS 7 5.
CREDIT PARTIES’ UNDERTAKINGS 8 6. AGENTS’ RIGHTS AND DUTIES 9 7. APPOINTMENT AND
REMOVAL OF AGENTS 17 8. change of parties 19 9. FEES and expenses 20 10.
amendments and releases 20 11. termination of the TRUSTs 21 12. REMEDIES AND
WAIVERS 21 13. ADDITIONAL PROVISIONS 22 14. NOTICES 23 15. GOVERNING LAW AND
JURISDICTION 25 16. COUNTERPARTS AND EFFECTIVENESS 26 ORIGINAL SECURED CREDITORS
27 Form of SECURED CREDITOR accession undertaking 28

 

 

 

 

THIS DEED is made on _________________________ 2014

 

BETWEEN:

 

(1)SEAHAWK TWO, LTD., a Bermuda company with its registered office at Cumberland
House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda (the “Company”);

 

(2)NCL Corporation Ltd., a Bermuda company with its registered office at
Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda (the
“Parent” and together with the Company, the “Credit Parties”);

 

(3)The financial institutions listed in Schedule 1 as Secured Creditors
(together with the Collateral Agent and the Delegate Collateral Agent, the
“Original Secured Creditors”);

 

(4)KFW IPEX-BANK GMBH as facility agent for the Lender Creditors (the “Facility
Agent”);

 

(5)KFW IPEX-BANK GMBH as trustee for the Secured Creditors (the “Collateral
Agent”, which expression includes any additional or successor Collateral Agent
appointed pursuant to and in accordance with the terms of this Deed); and

 

(6)KFW IPEX-BANK GMBH as trustee for the Secured Creditors (the “Delegate
Collateral Agent”), which expression includes any additional or successor
Delegate Collateral Agent appointed pursuant to and in accordance with the terms
of this Deed).

 

RECITALS:

 

(A)The Lenders are willing to make certain credit facilities available to the
Company on the terms and subject to the conditions set out in the Credit
Agreement, one of those conditions being that the Company enters into this Deed.

 

(B)The Collateral Agent holds the Transaction Security (excluding the Assignment
of KfW Refund Guarantees) on trust for itself and the other Secured Creditors on
the terms of this Deed.

 

(C)The Delegate Collateral Agent holds the Assignment of KfW Refund Guarantees
on trust for itself and the other Secured Creditors on the terms of this Deed.

 

IT IS AGREED as follows:

 

DEFINITIONS AND INTERPRETATION

 

1.Definitions AND INTERPRETATION

 

1.1In this Deed the following terms have the meanings given to them in this
Clause1.1.

 

“Agents” means the Collateral Agent and the Delegate Collateral Agent.

 

1

 

 

“Assignment of KfW Refund Guarantees” means the assignment of refund guarantees
dated on or about the date of this Deed and made between the Company and the
Delegate Collateral Agent relating to certain Refund Guarantees issued by KfW
IPEX-Bank GmbH.

 

“Credit Agreement” means the €665,995,880 credit agreement dated on or about the
date hereof made between the Parent, the Company, the Lenders and others.

 

“Credit Document Obligations” has the meaning given in the Credit Agreement.

 

“Delegate” means any delegate, agent or attorney appointed by the Collateral
Agent, pursuant to and in accordance with the terms of this Deed.

 

“Discharge Date” means the date on which all the Secured Obligations have been
fully discharged and none of the Lender Creditors is under any obligation
(whether actual or contingent, other than (i) contingent obligations for which
no claim has been made and (ii) indemnities, expense reimbursements or any other
contingent liabilities that expressly survive the termination of the Credit
Agreement) to make advances or provide other financial accommodation to any of
the Credit Parties under the Credit Documents.

 

“Other Obligations” has the meaning given in the Credit Agreement.

 

“Party” means a party to this Deed.

 

“Receiver” means a receiver and manager or any other receiver (whether appointed
pursuant to this Deed or any statute, by a court or otherwise) of all or any of
the Trust Property and the Trust Property Delegated and shall, where permitted
by law, include an administrative receiver.

 

“Secured Creditors” means (a) the Original Secured Creditors, (b) any Receiver
or Delegate, (c) any additional or successor Agents appointed pursuant to and in
accordance with the terms of this Deed, (d) any Other Creditor that has acceded
to this Deed by delivery of a Secured Creditor Accession Undertaking to the
Collateral Agent, (e) any successor Facility Agent or permitted assignee or
permitted transferee of a Lender that has acceded to this Deed by (i) delivery
of a Secured Creditor Accession Undertaking to the Collateral Agent or (ii)
delivery of a Transfer Certificate or Assignment Agreement to the Facility Agent
and (f) any permitted assignee of a Lender by way of Security, including without
limitation, KfW in connection with the KfW Refinancing.

 

“Secured Creditor Accession Undertaking” means an undertaking substantially in
the form set out in Schedule 2 (Form of Secured Creditor Accession Undertaking)
of this Deed.

 

“Secured Obligations” means the Credit Document Obligations and the Other
Obligations.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

2

 

 

“Transaction Security” means the security created or expressed to be created in
favour of the relevant Agent pursuant to the Assignment of Contracts, the
Assignment of KfW Refund Guarantees, the Assignment of Management Agreement, the
Assignments of Earnings and Insurances, the Assignment of Charters and any other
agreement which is governed by the laws of England and Wales and which creates
or purports to create Security in favour of the Secured Creditors.

 

“Trust Property” means all rights, interests, benefits and other property
comprised in the Transaction Security (excluding the Assignment of KfW Refund
Guarantees) and the proceeds thereof including without limitation:

 

(a)any rights, interests or other property and the proceeds thereof from time to
time assigned, transferred, mortgaged, charged, or pledged to or otherwise
vested in the Collateral Agent under, pursuant to or in connection with this
Deed or any Credit Document to which the Collateral Agent is a party;

 

(b)any representation, obligation, covenant, warranty or other contractual
provision in favour of the Collateral Agent (other than any made or granted
solely for its own benefit) made or granted in or pursuant to any of the Credit
Documents to which the Collateral Agent is a party;

 

(c)any sum which is received or recovered by the Collateral Agent under,
pursuant to or in connection with any of the Credit Documents or the exercise of
any of the Collateral Agent’s powers under or in connection therewith (other
than any sum received or recovered solely for its own account) and which is held
by the Collateral Agent upon trust on the terms of this Deed or any of the
Credit Documents to which the Collateral Agent is a party; and

 

(d)all income and other sums at any time received or receivable by the
Collateral Agent in respect of the other Trust Property or any part thereof.

 

“Trust Property Delegated” means all rights, interests, benefits and other
property comprised in the Assignment of KfW Refund Guarantees and the proceeds
thereof including without limitation:

 

(a)any rights, interests or other property and the proceeds thereof from time to
time assigned, transferred, mortgaged, charged, or pledged to or otherwise
vested in the Delegate Collateral Agent under, pursuant to or in connection with
this Deed or the Assignment of KfW Refund Guarantees;

 

(b)any representation, obligation, covenant, warranty or other contractual
provision in favour of the Delegate Collateral Agent (other than any made or
granted solely for its own benefit) made or granted in or pursuant to any of the
Assignment of KfW Refund Guarantees;

 

(c)any sum which is received or recovered by the Delegate Collateral Agent
under, pursuant to or in connection with any of the Assignment of KfW Refund
Guarantees or the exercise of any of the Delegate Collateral Agent’s powers
under or in connection therewith (other than any sum received or recovered
solely for its own account) and which is held by the Delegate

 

3

 

 

Collateral Agent upon trust on the terms of this Deed or any the Assignment of
KfW Refund Guarantees; and

 

(d)all income and other sums at any time received or receivable by the Delegate
Collateral Agent in respect of the other Trust Property Delegated or any part
thereof.

 

“Trustee Acts” means the Trustee Act 1925 and the Trustee Act 2000.

 

1.2Defined Terms

 

Unless this Deed provides otherwise, a term which is defined (or expressed to be
subject to a particular construction) in the Credit Agreement shall have the
same meaning (or be subject to the same construction) in this Deed.

 

1.3References to Agreements

 

Unless otherwise stated, any reference in this Deed to any agreement or document
(including any reference to this Deed or any other Credit Document or to any
agreement or document entered into pursuant to or in accordance with such
agreement or document) shall be construed as a reference to:

 

(a)such agreement or document as amended, restated, varied, novated or
supplemented from time to time; and

 

(b)any agreement or document whereby such agreement or document is so amended,
restated, varied, novated or supplemented or which is entered into pursuant to
or in accordance with such agreement or document.

 

1.4Certificates

 

A certificate of any Secured Creditor as to the amount of any Secured Obligation
owed to it shall be prima facie evidence of the existence and amount of such
Secured Obligation.

 

1.5Statutes

 

Any reference in this Deed to a statute or statutory provision shall, unless the
contrary is indicated, be construed as a reference to such statute or statutory
provision as the same shall have been or may be amended or re-enacted.

 

1.6Third Party Rights

 

(a)A person which is not a party to this Deed (a “third party”) shall have no
rights to enforce the provisions of this Deed save for those rights it would
have had if the Contracts (Rights of Third Parties) Act 1999 had not come into
effect provided that each of Clause 5.1 (Credit Parties’ Indemnity to Agents),
Clause 9.1 (Transaction and Enforcement Expenses) and Clause 13.3 (Currency
Indemnity) shall be enforceable by any third party referred to in such clause as
if such third party were a party to this Deed.

 

4

 

 

(b)The Parties to this Deed may vary or rescind this Deed without the consent of
any third party.

 

1.7Clause and Schedule Headings

 

(a)Unless otherwise stated, any reference in this Deed to a Clause or a Schedule
shall be construed as a reference to a clause of or a schedule to this Deed.

 

(b)Clause and Schedule headings are for ease of reference only and shall not
affect the construction of this Deed.

 

2.TRUSTee FOR THE SECURED CREDITORS

 

2.1Declaration of Trust by Collateral Agent

 

Subject to the provisions of Clause 2.3 (Non-Trust Jurisdictions), and with
effect from the Initial Syndication Date each of the Secured Parties appoints
the Collateral Agent and the Collateral Agent declares itself, as trustee of the
Trust Property to hold the same on trust for the Secured Creditors for the
purpose of securing the Secured Obligations on the terms and subject to the
conditions set out in this Deed.

 

2.2Declaration of Trust by Delegate Collateral Agent

 

Subject to the provisions of Clause 2.3 (Non-Trust Jurisdictions), and with
effect from the Initial Syndication Date each of the Secured Parties appoints
the Delegate Collateral Agent and the Delegate Collateral Agent declares itself,
trustee of the Trust Property Delegated to hold the same on trust for the
Secured Creditors for the purpose of securing the Secured Obligations on the
terms and subject to the conditions set out in this Deed.

 

2.3Non-Trust Jurisdictions

 

It is hereby agreed that, in relation to any jurisdiction the courts of which
would not recognise or give effect to the trusts expressed to be created by this
Deed, the relationship of the Secured Creditors to the Agents shall be construed
as one of principal and agent but, to the extent permissible under the laws of
such jurisdiction, all the other provisions of this Deed shall have full force
and effect between the Parties.

 

2.4Covenant to Pay

 

Each Credit Party hereby covenants with the Agents as trustees for the Secured
Creditors that on demand by either of the Agents such Credit Party shall
discharge all obligations which are then due and payable and which such Credit
Party may at any time owe to such Agent (whether for its own account or as
trustee for the Secured Creditors) or any of the other Secured Creditors
(whether for their own account or as trustee or agent of the persons who such
Secured Creditors represent or for whom they act) under or pursuant to the
Credit Documents including any liability in respect of any further advances made
under the Credit Documents, whether present or future, actual or contingent (and
whether incurred solely or jointly and whether as principal or as surety or in
some other capacity) and each Credit Party shall pay to the Agents when due and
payable every sum at any time owing, due or incurred by such Credit

 

5

 

 

Party to such Agent (whether for its own account or as trustee for the Secured
Creditors) or any of the other Secured Creditors (whether for their own account
or as trustee or agent of the persons who such Secured Creditors represent or
for whom they act) in respect of any such liabilities.

 

3.APPLICATION OF proceeds

 

3.1Order of Application

 

All moneys from time to time received or recovered by the Agents (after payment
of any sums received by the Delegate Collateral Agent to the Collateral Agent
pursuant to the Assignment of KfW Refund Guarantees) shall be applied by the
Collateral Agent in accordance with the order of priority set out in Section
4.05 (Application of Proceeds) of the Credit Agreement.

 

3.2Investment of Proceeds

 

(a)Pending its distribution under Clause 3.1 (Order of Application) and without
responsibility for any loss or any reduction in return which may result from its
so doing, the Collateral Agent may credit any sum received, recovered or held by
it in respect of the Trust Property and/or the Trust Property Delegated to such
suspense or other account as the Collateral Agent thinks fit or invest or place
on deposit such sum in the name of or under the control of the Collateral Agent
in any investment for the time being authorised by English law for the
investment by trustees of trust moneys or with such bank or financial
institution (including the Collateral Agent) as the Collateral Agent may think
fit.

 

(b)The Collateral Agent may at any time in its absolute discretion vary,
exchange, transfer or transpose any such investments or deposits for or into
other such investments or deposits without being under any obligation or duty to
diversify the same. Any investment made by the Collateral Agent may, at its
discretion, be made or retained in the name of a nominee.

 

3.3Currency Conversion

 

In order to apply any sum held or received by the Collateral Agent or a Receiver
in or towards payment of the Secured Obligations, the Collateral Agent or such
Receiver may purchase an amount in another currency and the rate of exchange to
be used shall be that at which, at such time as it considers appropriate, the
Collateral Agent or such Receiver is able to effect such purchase.

 

3.4Permitted Deductions

 

The Collateral Agent shall be entitled to set aside by way of reserve amounts
required to meet, and to make and pay, any deductions and withholdings (on
account of taxes or otherwise) which it is or may be required by any applicable
law to make from any distribution or payment made by it under this Deed, and to
pay all taxes which may be assessed against it in respect of any of the Trust
Property or Trust Property Delegated, as applicable or as a consequence of
performing its duties, or by virtue of its acting in its capacity as Collateral
Agent under any of the Credit Documents or otherwise

 

6

 

 

(other than in connection with its remuneration for performing its duties under
this Deed).

 

3.5Discharge of Secured Obligations

 

(a)Any payment to be made in respect of the Secured Obligations by the
Collateral Agent pursuant to paragraph (ii) of Section 4.05 (Application of
Proceeds) of the Credit Agreement shall be made to the Facility Agent (on behalf
of the Lenders and the other Secured Creditors (to the extent applicable)) and
any payment so made shall to the extent of such payment be a good discharge to
the Agents.

 

(b)The Credit Parties hereby agree that any sums due in respect of the Secured
Obligations to any Secured Creditor shall only be discharged to the extent that
such Secured Creditor has received such sums in the currency in which such sums
are due under the Credit Documents.

 

3.6Clawback

 

(a)If any Secured Creditor has received an amount as a result of the enforcement
of the Transaction Security and the Collateral Agent and/or the Delegate
Collateral Agent is subsequently required to pay an amount equal to that amount
(a “Clawback Amount”) to a liquidator (or any other party) whether pursuant to a
court order or otherwise such Secured Creditor will promptly on the request of
the Collateral Agent and/or the Delegate Collateral Agent (as applicable) pay an
amount equal to such Clawback Amount to the Collateral Agent and/or the Delegate
Collateral Agent (as applicable) for payment to the liquidator (or such other
party).

 

(b)Each Secured Creditor that has received a Clawback Amount shall indemnify the
relevant Agent against any and all costs, claims, losses, expenses (including
legal fees) and liabilities together with any VAT thereon which the Collateral
Agent and/or the Delegate Collateral Agent (as applicable) may incur with
respect to that Clawback Amount otherwise than by reason of the Agent’s own
gross negligence or wilful misconduct.

 

4.SECURED CREDITORS’ UNDERTAKINGS

 

Each Secured Creditor gives the undertakings set out in this Clause 4 to each of
the other Secured Creditors and acknowledges that the Agents entered into this
Deed in reliance on those undertakings.

 

4.1Secured Creditors’ Information

 

The Secured Creditors shall furnish to the Facility Agent, for transmission to
the Collateral Agent and/or the Delegate Collateral Agent, such information as
the Collateral Agent and/or the Delegate Collateral Agent may reasonably specify
(through the Facility Agent) as being necessary or desirable to enable the
Collateral Agent and/or the Delegate Collateral Agent to perform its functions
as trustee.

 

7

 

 

 

4.2Independent Power

 

Each of the Collateral Agent and the Delegate Collateral Agent alone, in their
respective capacities to the exclusion of the Secured Creditors, shall have
power to enforce or have recourse to the Transaction Security and to exercise
its rights and powers pursuant to the Credit Documents.

 

4.3Indemnity to Agents

 

Without prejudice to any of the provisions of any other Credit Document and to
the extent that the Company does not do so on demand or is not obliged to do so,
each Secured Creditor that is a Lender hereby severally agrees to indemnify,
rateably in accordance with such Lender’s Commitment, the Collateral Agent
and/or the Delegate Collateral Agent (as applicable) (and every Receiver and
Delegate) on demand from and against any action, charge, claim, cost, damage,
demand, expense (including legal fees), liability or loss which may be brought,
made or preferred against or suffered, sustained or incurred by the Collateral
Agent and/or the Delegate Collateral Agent (as applicable) in complying with any
instructions from any of the Secured Creditors or, in the case of the Delegate
Collateral Agent, the Collateral Agent or otherwise sustained or incurred by the
Collateral Agent and/or the Delegate Collateral Agent (as applicable) or any
Receiver or Delegate in connection with this Deed or any Credit Document except
to the extent that the liability or loss arises directly from the Collateral
Agent’s and/or the Delegate Collateral Agent’s (as applicable) (or, as the case
may be, the Receiver’s or the Delegate’s) gross negligence or wilful misconduct.

 

4.4Assignments and Transfers

 

Each Secured Creditor agrees with the Agents that it shall not assign or
transfer any of its rights, benefits and/or obligations under the Credit
Agreement unless the person to whom such assignment or transfer is made shall
have acceded to this Deed by the delivery to the Agents of a duly completed
Secured Creditor Accession Undertaking, Transfer Certificate or Assignment
Agreement so as to ensure that such person shall be bound by the terms and
conditions of this Deed as a Secured Creditor. For the avoidance of doubt, this
provision shall not apply to a permitted assignment by way of security
including, without limitation, pursuant to the KfW Refinancing.

 

5.CREDIT PARTIES’ UNDERTAKINGS

 

5.1Credit Parties’ Indemnity to Agents

 

The Credit Parties shall jointly and severally indemnify and hold harmless the
Collateral Agent and the Delegate Collateral Agent and every Receiver and
Delegate (“indemnified parties”) on demand from and against any and all costs,
claims, losses, expenses (including legal fees) and liabilities (together with
any applicable VAT), incurred by any of them in relation to or arising out of:

 

(a)the preservation, exercise or enforcement of the Transaction Security;

 

(b)the exercise of any of the rights, powers, discretions and remedies vested in
any of the indemnified parties by the Credit Documents or by law;

 

8

 

 

(c)any default by any Credit Party in the performance of any of the obligations
expressed to be assumed by it in the Credit Documents; or

 

(d)otherwise in relation to any of the Transaction Security or the performance
of the terms of this Deed.

 

The Collateral Agent and the Delegate Collateral Agent may, in priority to any
payment to the Secured Creditors and on its own behalf or on behalf of the other
indemnified parties, indemnify itself or such other indemnified parties out of
the Trust Property and Trust Property Delegated respectively and shall have a
lien on the Trust Property and Trust Property Delegated respectively for all
moneys payable under this Clause 5.1.

 

5.2Counter Indemnity

 

To the extent that a Secured Creditor is required to indemnify the Collateral
Agent and/or the Delegate Collateral Agent pursuant to Clause 4.3 (Indemnity to
Agents) as a result of any action which a Credit Party is required to take but
does not, the relevant Credit Party agrees to indemnify each such Secured
Creditor on demand against any amount it has paid to the Collateral Agent and/or
the Delegate Collateral Agent pursuant to Clause 4.3 (Indemnity to Agents).

 

5.3Credit Parties’ Waiver

 

Each of the Credit Parties hereby unconditionally waives, to the extent
permitted under applicable law any and all rights it may have to require that
the Transaction Security be enforced in any particular order or manner or at any
particular time or that any sum received or recovered from any person, or by
virtue of the enforcement of any of the Transaction Security, which is capable
of being applied in or towards discharge of any of the Secured Obligations is so
applied.

 

5.4Sums Received by Credit Parties

 

If any of the Credit Parties receives any sum which, pursuant to any of the
Credit Documents, should have been paid to the Collateral Agent and/or the
Delegate Collateral Agent, that sum shall be held by that Credit Party for and
to the order of the Secured Creditors and shall as soon as practicable be paid
to the Collateral Agent for application in accordance with Clause 3.1 (Order of
Application)).

 

6.AGENTS’ RIGHTS AND DUTIES

 

6.1Powers and Remuneration

 

(a)The Agents shall have such rights, powers, authorities and discretions as are
(i) conferred on trustees by the Trustee Acts and (ii) by way of supplement to
the Trustee Acts as provided for in this Deed and the Credit Documents.

 

(b)Between itself and the other Parties, the Collateral Agent shall have full
power to determine all questions and doubts arising in relation to any of the
provisions of this Deed or any Credit Document and any such determination shall
in the absence of manifest error, be conclusive and shall bind the Agents and
the other Parties.

 

9

 

 

(c)The Agents shall be entitled to such remuneration as it may from time to time
agree with the Company with the approval of the Facility Agent.

 

6.2Instructions for Agents to Act

 

The Agents shall:

 

(a)be entitled, in their absolute discretion, to refrain from taking any (or any
further) action or exercising any of the Agents’ rights under or in respect of
this Deed or any Credit Document until it has received instructions from the
Facility Agent, as to whether (and/or the way in which) such action, right,
power, authority or discretion is to be taken or exercised;

 

(b)except as otherwise provided in this Deed, act in accordance with any
instructions given to it by the Facility Agent and shall be entitled to assume
that (i) any instructions received by it from the Facility Agent are duly given
by the Facility Agent itself or on behalf of the requisite Lenders and/or other
Secured Creditors (if applicable), (ii) all applicable conditions under the
Credit Documents for taking any action it is directed to take have been
satisfied and (iii) unless it has received actual notice of their revocation,
that any instructions or directions given by the Facility Agent have not been
revoked;

 

(c)be entitled to request instructions or clarification from the Facility Agent
as to whether, and in what manner, it should exercise or refrain from exercising
its rights, powers and discretions under this Deed and the Agents may refrain
from acting unless and until it has received such instructions or clarification;

 

(d)be entitled to refrain from acting in accordance with the instructions of the
Facility Agent or any other person (including bringing any legal action or
proceeding arising out of or in connection with the Credit Documents) until it
has received such indemnification and/or security as it may in its absolute
discretion require (whether by way of payment in advance or otherwise) for all
costs, expenses, losses and liabilities which it may incur in taking such action
or bringing such legal action or proceedings; and

 

(e)be entitled to carry out all dealings with the Lenders and/or other Secured
Creditors (if applicable) through the Facility Agent and may give to the
Facility Agent any notice or other communication required to be given by the
Agents to the Lenders and/or other Secured Creditors (if applicable).

 

6.3Action to Protect or Enforce Transaction Security

 

Subject to the provisions of this Clause 6:

 

(a)the Agents may, in the absence of any instructions from the Facility Agent to
the contrary, take such action in the exercise of any of its duties under the
Credit Documents and this Deed which in its absolute discretion it considers
appropriate; and

 

(b)at any time after receipt by the Agents of notice from the Facility Agent
informing the Agents that the Transaction Security has become enforceable and
directing the Agents to exercise all or any of its rights, remedies, powers

 

10

 

 

or discretions under any of the Credit Documents or this Deed, the Agents shall
take such action as in its absolute discretion it thinks fit to enforce the
Transaction Security.

 

6.4Agents’ Rights and Discretions

 

The Agents may:

 

(a)rely on:

 

(i)any communication, certificate, legal opinion or other document believed by
it to be genuine and correct and to have been signed by, or with the authority
of, the proper person;

 

(ii)any statement made by a director, officer, partner or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify; and

 

(iii)a certificate signed by any one or more persons which, or each of which, is
believed by it to be a director or other duly authorised officer of the relevant
Party to the effect that any particular dealing, transaction, step or thing is,
in the opinion of the person so certifying, suitable or expedient or as to any
other fact or matter upon which the Agents may require to be satisfied and shall
not be responsible for any loss that may be occasioned by its relying on any
such certificate;

 

(b)obtain and pay for such legal or other expert advice or services as it may
consider necessary or desirable;

 

(c)retain for its own benefit, without liability to account to any other person,
any fee or other sum received by it for its own account;

 

(d)in the case of the Collateral Agent only, exercise any of its rights, powers
and discretions and perform any of its obligations under this Deed or any of the
Credit Documents through its employees or through paid or unpaid agents, which
may be corporations, partnerships or individuals (whether or not lawyers or
other professional persons). Any such agent shall be responsible for its own
acts and omissions and subject to Section 12.02 of the Credit Agreement, the
Collateral Agent shall not be responsible for any misconduct or omission on the
part of, or be bound to supervise the proceedings or acts of, any such employee
or agent (and any such agent which is engaged in any profession or business
shall be entitled to charge and be paid all usual fees, expenses and other
charges for its services);

 

(e)in the case of the Collateral Agent only, at any time and from time to time
delegate, whether by power of attorney or otherwise and upon such terms and
conditions (including the power to sub-delegate) as the Collateral Agent may
think fit, to any persons all or any of its rights, powers and discretions under
this Deed or under any of the Credit Documents. Such delegate or sub-delegate
shall be responsible for its own acts and omissions and subject to Section 12.02
of the Credit Agreement, the Collateral Agent shall not be in

 

11

 

 

any way liable or responsible to any person for any loss or damage arising from
any act, default, omission or misconduct on the part of any such delegate or
sub-delegate. Notwithstanding the above and for the avoidance of doubt, the
Collateral Agent shall not be responsible for any acts or omissions, including,
without limitation, any acts or omissions caused by the gross negligence or
wilful misconduct of the Delegate Collateral Agent

 

(f)together with every Receiver, Delegate or other person appointed under this
Deed or any of the Credit Documents, indemnify themselves out of the Trust
Property and the Trust Property Delegated against all proceedings, claims and
demands which may be made or taken against it and all costs, charges, damages,
expenses and liabilities which it may suffer or incur unless suffered or
incurred by reason of its own gross negligence or wilful misconduct; and

 

(g)unless it has, in its capacity as trustee for the Secured Creditors, received
actual notice to the contrary, assume that (i) no Event of Default has occurred
and no Credit Party is in breach of or default under its obligations under any
of the Credit Documents and (ii) any right, power, authority or discretion
vested by any Credit Document in any person has not been exercised.

 

6.5Agents’ Obligations

 

The Agents shall promptly inform the Facility Agent (and in the case of the
Delegate Collateral Agent, inform the Collateral Agent) of:

 

(a)the contents of any written notice or document received by it in its capacity
as Collateral Agent and Delegate Collateral Agent from any Credit Party under
any Credit Document; and

 

(b)the occurrence of any Event of Default or any default by a Credit Party in
the due performance of or compliance with its obligations under any Credit
Document of which the Collateral Agent or Delegate Collateral Agent has received
written notice from any other Party.

 

6.6Excluded Obligations

 

Notwithstanding anything to the contrary expressed or implied in any Credit
Document, the Agents shall not:

 

(a)be liable to anyone where it has acted reasonably and in good faith on the
opinion or advice of or any information obtained from any lawyer, accountant,
architect, engineer, surveyor, broker, consultant, valuer or other expert
(including any auditor), whether obtained by the Agents or otherwise whether or
not the expert’s liability in respect thereof is limited by a monetary cap or
otherwise and whether or not any such opinion, advice or information contains
some error or is not authentic;

 

(b)be obliged to monitor or enquire as to whether or not an Event of Default has
occurred and will not be deemed to have knowledge of the occurrence of an Event
Default unless it has actual knowledge or express notice thereof;

 

12

 

 

(c)have any duty to (i) ensure that any payment or other financial benefit in
respect of any of the Trust Property or the Trust Property Delegated is duly and
punctually paid, received or collected as and when the same becomes due and
payable or (ii) to procure that the correct amounts (if any) are paid or
received or to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property paid, distributed, accrued or offered at any
time by way of interest, dividend, redemption, bonus, rights, preference,
option, warrant or otherwise on, or in respect of or in substitution for any of
the Trust Property or the Trust Property Delegated;

 

(d)unless required by law or ordered so to do by a court of competent
jurisdiction, be required to (i) disclose to any Secured Creditor any credit or
other information (other than information in the Agents’ possession specifically
concerning the Credit Documents) with respect to the financial condition or
affairs of any member of the Group or any of their related entities whether
coming into its or any of its affiliates possession before or on the entry into
this Deed or at any time thereafter or (ii) request any certificates or other
documents from any member of the Group unless specifically requested to do so by
the Facility Agent in accordance with this Deed or any of the Credit Documents;

 

(e)be bound to account to any other Secured Creditor for any sum or the profit
element of any sum received by it for its own account;

 

(f)be bound to disclose to any other person (including any Secured Creditor) (i)
any confidential information or (ii) any other information if disclosure would
or might in its reasonable opinion constitute a breach of any law or be a breach
of fiduciary duty;

 

(g)be liable to any of the Secured Creditors for any action taken or omitted to
be taken under or in connection with any of the Credit Documents unless caused
by its fraud, gross negligence or wilful misconduct;

 

(h)be under any obligations other than those which are specifically provided for
in the Credit Documents to which it is a party;

 

(i)have or be deemed to have any duty, obligation or responsibility to, or
relationship of trust or agency with, any Credit Party; or

 

(j)be obliged to take any action in relation to enforcing or perfecting any
charge over any shares in a company registered or incorporated with
unlimited liability.

 

6.7Responsibility of Secured Creditors

 

It is understood and agreed by each Secured Creditor that at all times that
Secured Creditor has itself been, and will continue to be, solely responsible
for making its own independent appraisal of and investigation into all risks
arising under or in connection with the Credit Documents including but not
limited to:

 

13

 

 

(a)the financial condition, creditworthiness, condition, affairs, status and
nature of each of the Credit Parties;

 

(b)the legality, validity, effectiveness, adequacy and enforceability of each of
the Credit Documents and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of,
pursuant to or in connection with the Credit Documents;

 

(c)whether that Secured Creditor has recourse, and the nature and extent of that
recourse, against any Credit Party or any other person or any of their
respective assets under or in connection with the Credit Documents or the
transactions contemplated therein or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Credit Documents;

 

(d)the adequacy, accuracy and/or completeness of any information provided by any
person in connection with the Credit Documents or the transactions contemplated
therein or any other agreement, arrangement or document entered into, made or
executed in anticipation of, pursuant to or in connection with the Credit
Documents; and

 

(e)the right or title of any person in or to, or the value or sufficiency of any
part of the Trust Property or the Trust Property Delegated, the priority of any
of the Transaction Security or the existence of any other Security affecting the
Trust Property or the Trust Property Delegated,

 

and each Secured Creditor warrants to the Agents that it has not relied on and
will not at any time rely on the Agents in respect of any of these matters.

 

6.8No Responsibility to Perfect Security

 

The Agents shall not be liable for any omission or defect in, or any failure to
preserve or perfect any or all of the Transaction Security including, without
limitation, any failure to:

 

(a)require the deposit with it of any deed or document certifying, representing
or constituting the title of any Credit Party to any of the Trust Property or
the Trust Property Delegated;

 

(b)obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any of the
Credit Documents or the Transaction Security;

 

(c)register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any applicable laws
in any jurisdiction or to give notice to any person of the execution of any of
the Credit Documents or of the Transaction Security;

 

(d)take, or to require any of the Credit Parties to take, any steps to perfect
its title to any of the Trust Property or the Trust Property Delegated or to
render the Transaction effective or to secure the creation of any ancillary
security under the laws of any jurisdiction; or

 

14

 

 

(e)require any further assurances in relation to any of the Transaction
Security.

 

6.9Insurance

 

The Agents shall not be under any obligation to insure any of the Trust Property
or the Trust Property Delegated, to require any other person to maintain any
insurance or to verify any obligation to arrange or maintain insurance contained
in the Credit Documents. The Agents shall not be responsible for any loss which
may be suffered by any person as a result of the lack of or inadequacy of any
such insurance. Where the Agents are named on any insurance policy as an insured
party, it shall not be responsible for any loss which may be suffered by reason
of, directly or indirectly, its failure to notify the insurers of any material
fact relating to the risk assumed by such insurers or any other information of
any kind, unless any Secured Creditor shall have requested it to do so in
writing and the Agents shall have failed to do so within 14 days after receipt
of that request.

 

6.10Safekeeping

 

(a)Each of the Agents shall be at liberty to place (at the cost of the Credit
Parties) any of the Credit Documents and any title deeds or other documents
relating to the Transaction Security in any safe custody selected by the Agents
or with any financial institution, any company whose business includes the safe
custody of documents or any firm of lawyers of good repute and the Agents shall
not be responsible for, or required to insure against, any loss incurred in
connection with that deposit.

 

(b)Each of the Agents may in its absolute discretion make any such arrangements
as it thinks fit for allowing any Credit Party or its lawyers or auditors or
other advisers access to or possession of any title deeds and other documents
relating to the Transaction Security.

 

(c)The Agents shall not be responsible for any loss which may result arising out
of any deposit, access, possession or other matter provided for in this Clause
6.10.

 

6.11Acceptance of Title

 

Each of the Agents shall be entitled to accept without enquiry, and shall not be
obliged to investigate, such evidence of right and title as any Credit Party may
have to any of the Trust Property or the Trust Property Delegated and shall not
be liable for or bound to require any Credit Party to remedy any defect in its
right or title.

 

6.12Refrain from Illegality

 

Each of the Agents may refrain from doing anything which in its opinion would or
might be contrary to any law of any jurisdiction or any directive or regulation
binding on it which would or might otherwise render it liable to any person, and
the Agents may do anything which is, in its opinion, necessary to comply with
any such law, directive or regulation.

 

15

 

 

 

6.13Business with the Credit Parties

 

Each of the Agents may accept deposits from, lend money to or provide advisory
or other services to and generally engage in any kind of banking or other
business with any of the Credit Parties whether or not it may or does lead to a
conflict with the interests of any of the Secured Creditors and may do so
without any obligation to account to or disclose any such arrangements to any
person.

 

6.14Agent Division Separate

 

In acting as trustee for the Secured Creditors, each of the Agents shall be
regarded as acting through its trustee division which shall be treated as a
separate entity from any of its other divisions or departments and any
information received by any other division or department of the relevant Agent
may be treated as confidential and shall not be regarded as having been given to
the relevant Agent’s trustee division.

 

6.15Exclusion of Liability

 

Neither the Agents nor any of their officers, employees or agents makes, or
shall at any time be deemed to have made any representation or warranty (express
or implied) with regard to, nor shall it be responsible or liable to any person
for:

 

(a)the adequacy, accuracy or completeness of any representation, warranty,
statement or information contained in this Deed or any Credit Document, notice,
report or other document, statement or information circulated, delivered or made
to any Secured Creditor whether orally or otherwise and whether before, on or
after the date of this Deed;

 

(b)the execution, delivery, validity, legality, priority, ranking, adequacy,
effectiveness, performance, enforceability or admissibility in evidence of this
Deed or any Credit Document or any other document referred to in paragraph (a)
above or of any Transaction Security created thereby or any obligations imposed
thereby or assumed thereunder or any other document, agreement or arrangement
entered into, made or executed in anticipation of, pursuant to or in connection
therewith;

 

(c)anything done or not done by it or any of them under or in connection with
this Deed or the Credit Documents;

 

(d)any losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Credit Documents or
the Transaction Security or otherwise, whether in accordance with an instruction
from the Facility Agent or otherwise;

 

(e)the exercise of, or the failure to exercise, any judgment, discretion or
power given to it by or in connection with any of the Credit Documents, the
Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, pursuant to or in connection
therewith; or

 

(f)any shortfall which arises on the enforcement of the Transaction Security,

 

16

 

 

and each of the Secured Creditors agrees that it will not take any proceedings
or assert or seek to assert against any officer, employee or agent of the Agents
any claim it might have against any of them in respect of the matters referred
to in this Clause 6.15.

 

7.APPOINTMENT AND REMOVAL OF AGENTS

 

7.1Appointment of Additional Agents

 

(a)The Collateral Agent shall, at any time and for any purpose or reason
whatsoever, have the power to appoint any person to act either as a new or
additional trustee, or as co-trustee jointly with the Collateral Agent, with
(subject to the provisions of this Deed) such of the Collateral Agent’s rights
(including the right to reasonable remuneration and indemnity but not exceeding
those conferred on the Collateral Agent by this Deed), duties and obligations as
are vested in the Collateral Agent by this Deed or any Credit Document as shall
be conferred or imposed on such person by the instrument of such co-trustee’s
appointment.

 

(b)Any such appointment by the Collateral Agent shall be reasonably acceptable
to the Company; provided that the Company’s consent shall not be required
pursuant to this clause (b) if an Event of Default exists at the time of the
appointment of the new or additional or co-trustee acting jointly with the
Agents.

 

(c)The Collateral Agent shall not be bound to supervise, or be responsible for
any loss incurred by reason of any act or omission of any such person if the
Collateral Agent shall have exercised reasonable care in the selection of such
person.

 

(d)So long as it continues to be a trustee under this Deed, the Collateral Agent
shall have power to remove any such new or additional trustee or co-Collateral
Agents with or without cause.

 

(e)The remuneration the Collateral Agent may pay to any such person, and any
costs and expenses incurred by such person in performing its functions pursuant
to that appointment shall, for the purposes of this Deed, be treated as costs
and expenses incurred by the Collateral Agent.

 

7.2Delegation

 

The Collateral Agent may at any time delegate by power of attorney or otherwise
to any person for any period, all or any of the rights, powers and discretions
vested in it by any of the Credit Documents and such delegation may be made upon
such terms and conditions (including the power to sub-delegate) and subject to
such restrictions as the Collateral Agent may think fit. Such delegate or
sub-delegate shall be responsible for its own acts and omissions and the Agents
shall not be bound to supervise, or be responsible for any loss incurred by
reason of any act or omission of any such person if the Collateral Agent shall
have exercised reasonable care in the selection of such person.

 

17

 

 

7.3Retirement or Removal of Agents

 

(a)The Collateral Agent may retire at any time (without assigning any reason
therefor and without being responsible for any costs occasioned by such
retirement) by giving not less than 15 Business Days’ prior written notice to
that effect to the Facility Agent (on behalf of the Lenders) and the Company.

 

(b)The Delegate Collateral Agent may not resign except with the prior consent of
the Collateral Agent. Only after such consent is received and subject to the
other provisions of this Clause 7.3 and without being responsible for any costs
occasioned by such resignation, the Delegate Collateral Agent may resign by
giving not less than 15 Business Days’ prior written notice to that effect to
the Facility Agent (on behalf of the Lenders) and the Company.

 

(c)The Facility Agent (acting on the instructions of the Required Lenders),
after consultation with the Parent, may remove an Agent from its role as trustee
under this Deed by giving notice to that effect to the relevant Agent and each
of the other Parties to this Deed.

 

(d)The retirement or removal of a sole Collateral Agent or Delegate Collateral
Agent shall not take effect until (i) the appointment of a successor Collateral
Agent or Delegate Collateral Agent, as the case may be, as a co-trustee has been
made and (ii) the Facility Agent is satisfied that all things required to be
done in order that the relevant Credit Documents continue to provide perfected
and enforceable security in favour of the successor Collateral Agent or Delegate
Collateral Agent (as applicable) have been done.

 

(e)If a notice of retirement or removal has been given under paragraph (a) or
(c) above, the power to appoint new Agents shall vest in the Required Lenders.
The Required Lenders shall appoint a successor Collateral Agent or Delegate
Collateral Agent, as the case may be, who shall be a commercial bank or trust
company reasonably acceptable to the Company; provided that the Company’s
consent shall not be required if (A) an Event of Default exists at the time of
appointment of such successor Agent or (B) the replacement of the Delegate
Collateral Agent is being made as part of the initial syndication process which
will take place on or around the Initial Syndication Date. Such replacement will
be effected by the execution and delivery of a Secured Creditor Accession
Undertaking (which shall be suitable adapted for the Delegate Collateral Agent).
If no successor Agent shall have (i) been appointed by the Required Lenders and
(ii) accepted such appointment within 15 Business Days of the giving of such
notice, the Facility Agent (acting on the instructions of the Required Lenders),
with the consent of the Company (which shall not be unreasonably withheld or
delayed), shall then appoint a commercial bank or trust company with capital and
surplus of not less than $500,000,000 as successor Collateral Agent or Delegate
Collateral Agent (as applicable) who shall serve as Agent until such time, if
any, as the Required Lenders appoint a successor Collateral Agent or Delegate
Collateral Agent (as applicable) as provided above; provided that the Company’s
consent shall not be required pursuant to this clause (d) if an Event of Default
exists at the time of appointment of a successor Agent.

 

18

 

 

(f)If a successor to the Collateral Agent or the Delegate Collateral Agent is
appointed under the provisions of this Deed (i) the retiring Agent shall be
discharged from any further obligations under, but shall remain entitled to the
benefits of, this Deed and (ii) the successor trustee and each of the other
Parties shall have same rights and obligations amongst themselves as they would
have had if such successor had been an original party to this Deed.

 

8.change of parties

 

8.1Assignment

 

No party to this Deed may assign all or any of its rights or transfer any of its
obligations under this Deed except as expressly contemplated by this Deed, by
the Credit Agreement or as may be required by law.

 

8.2Change of Secured Creditor

 

Any person which is (subject only to its accession to this Deed) a permitted
assignee or a transferee of a Lender, a transferee of an Other Creditor or a
successor Facility Agent, in each case for the purposes of and in accordance
with the terms of the Credit Agreement, shall be entitled to execute and deliver
to the Collateral Agent a Secured Creditor Accession Undertaking, a Transfer
Certificate or Assignment Agreement and, with effect from (x) the date of
acceptance by, where appropriate, the Facility Agent (or, if appropriate, the
outgoing Facility Agent) and the Collateral Agent or (y) if later, the date
specified in that Secured Creditor Accession Undertaking, Transfer Certificate
or Assignment Agreement:

 

(a)the Secured Creditor ceasing to be a Lender and/or Facility Agent shall be
discharged from further obligations towards the Collateral Agent and other
Secured Creditors under this Deed and their respective rights against one
another shall be cancelled (except in each case for those rights which arose
prior to such date); and

 

(b)as from that date, the new Lender or Facility Agent shall assume the same
obligations, and become entitled to the same rights as it would have had if it
had been an original party to this Deed in that capacity.

 

8.3New Other Creditor

 

Any Other Creditor that wishes to become a Party to this Deed in the capacity as
a Secured Creditor may become a Party by delivering to the Collateral Agent, a
duly completed and executed Secured Creditor Accession Undertaking. With effect
from the date of acceptance by the Collateral Agent of a Secured Creditor
Accession Undertaking duly executed and delivered to the Collateral Agent by
such Other Creditor or, if later, the date specified in that Secured Creditor
Accession Undertaking, the Other Creditor shall assume the same obligations and
become entitled to the same rights, as if it had been an original Party to this
Deed in that capacity.

 

19

 

 

9.FEES and expenses

 

9.1Transaction and Enforcement Expenses

 

The Credit Parties shall, from time to time on demand of the Agents, reimburse
the Agents:

 

(a)for all reasonable documented out-of-pocket costs and expenses (including
legal fees) properly incurred by the Agents, a Receiver or any Delegate in
connection with the negotiation, preparation and execution of this Deed and the
Credit Documents and the completion of the transactions and perfection of the
security contemplated in the Credit Documents; and

 

(b)on a full indemnity basis, for all costs and expenses (including legal fees)
incurred by the Agents, a Receiver or any Delegate in connection with the
exercise, preservation and/or enforcement of the Security, any of the rights,
powers and remedies of the Agents and any proceedings instituted by or against
the Agents as a consequence of taking or holding the Security or of enforcing
those rights, powers and remedies;

 

in each case, together with any applicable VAT thereon.

 

9.2Stamp Taxes

 

The Credit Parties shall promptly pay all stamp, registration, notarial,
documentary and other taxes or fees (including any penalties fines, supplements,
surcharge or interest relating to such taxes) to which this Deed, the Credit
Documents, the Transaction Security or any judgment given in connection with
them, is or at any time may be, subject and shall, from time to time, indemnify
the Agents on demand against any liabilities, costs, claims and expenses
resulting from any failure to pay or any delay in paying any such tax or fee.

 

9.3Interest on Demands

 

If any Credit Party fails to pay any sum on the due date for payment of that sum
the relevant Credit Party shall pay interest on any such sum (before and after
any judgment and to the extent interest at a default rate is not otherwise being
paid on such sum) from the date of demand until the date of payment calculated
on a daily basis at the rate determined in accordance with the provisions of
section 2.06(b) or (c) (Interest) (as applicable) of the Credit Agreement.

 

10.amendments and releases

 

10.1Amendments

 

The Company and the Agents, if authorised by the Facility Agent, may amend the
terms of, waive any of the requirements of, or grant consents under, this Deed
any such amendment, waiver or consent shall be binding on all the Parties to
this Deed and the Agents shall be under no liability whatsoever in respect
thereof provided that:

 

20

 

 

(i)the prior consent of all of the Lenders is required to authorise any
amendment to Clause 3.1 (Order of Application)), this Clause 10 or Clause 11
(Termination of the Trusts); and

 

(ii)no new or additional obligations may be imposed upon, nor shall any
amendment or waiver which relates to the rights of, the Facility Agent or of the
Agents (including, without limitation, Clause 4.3 (Indemnity to Agents)) be
effective without the consent of the Facility Agent or, as the case may be, the
Agents.

 

10.2Releases

 

Upon:

 

(a)a disposal of any of the Trust Property or Trust Property Delegated pursuant
to the enforcement of the Security by a Receiver or the Agents;

 

(b)a disposal of any of the Trust Property or Trust Property Delegated in
accordance with section 14.21 (Release of Liens and the Parent Guaranty; Flag
Jurisdiction Transfer) of the Credit Agreement; or

 

(c)any other disposal of any of the Trust Property or Trust Property Delegated
which is otherwise permitted under the Credit Documents,

 

the Agents shall (at the cost of the Credit Parties) release that property from
the Transaction Security to which it is subject and may execute, without the
need for any further authority from the Secured Creditors, any release of the
Security or other claim over that asset and to issue any certificates of
non-crystallisation of floating charges that may be required or desirable.

 

10.3Release of Credit Parties

 

If a Credit Party ceases to be a Credit Party under the Credit Agreement then
such Credit Party shall automatically be released as a Credit Party under this
Deed. Each of the Parties agrees that the Agents may release any of the Credit
Parties from any guarantee or indemnity in the circumstances contemplated by the
Credit Agreement. In the case of a Credit Party which is no longer a Credit
Party under the Credit Agreement, the Agents shall (at the cost of that Credit
Party) release the Security granted by it and the Agents are authorised, without
the need for further authority from the Secured Creditors, to execute such
agreements or deeds as are necessary to effect such a release.

 

11.termination of the TRUSTs

 

The trusts set out in this Deed shall terminate on the Discharge Date. At that
time the Agents shall release, without recourse or warranty, all of the
Transaction Security then held by it.

 

12.REMEDIES AND WAIVERS

 

No failure by the Agents to exercise, nor any delay by the Agents in exercising,
any right or remedy under this Deed shall operate as a waiver thereof nor shall
any single

 

21

 

 

or partial exercise of any such right or remedy prevent any further or other
exercise thereof or the exercise of any other such right or remedy.

 

13.ADDITIONAL PROVISIONS

 

13.1Partial Invalidity

 

If at any time any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect or any of the Transaction Security is or becomes
ineffective in any respect under the law of any jurisdiction, such illegality,
invalidity, unenforceability or ineffectiveness shall not affect:

 

(a)the legality, validity or enforceability of the remaining provisions of this
Deed or the effectiveness in any other respect of the Security under such law;
or

 

(b)the legality, validity or enforceability of such provision or the
effectiveness of the Transaction Security under the law of any other
jurisdiction.

 

13.2Potentially Avoided Payments

 

If the Agents determine that an amount paid to the Secured Creditors under any
Credit Document is being avoided or otherwise set aside on the liquidation or
administration of the person by whom such amount was paid, then for the purposes
of this Deed, such amount shall be regarded as not having been paid.

 

13.3Currency Indemnity

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from any Credit Party hereunder in the currency expressed to
be payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agents could purchase the specified currency with such other
currency on the Business Day preceding that on which final judgment is given.
The obligations of the Credit Parties in respect of any sum due to the Agents
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by the Agents of any sum adjudged to be so due in such other
currency the Agents may in accordance with normal banking procedures purchase
the specified currency with such other currency; if the amount of the specified
currency so purchased is less than the sum originally due to the Agents in the
specified currency, each Credit Party agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Agents against such loss, and if the amount of the
specified currency so purchased exceeds the sum originally due to the Agents in
the specified currency, the Agents agree to remit such excess to the Company.

 

13.4Rights Cumulative

 

The rights and remedies provided by this Deed are cumulative and not exclusive
of any rights or remedies provided by law.

 

22

 

 

13.5The Trustee Acts

 

Where there are any inconsistencies between the Trustee Acts and the provisions
of this Deed, the provisions of this Deed shall, to the extent allowed by law,
prevail and, in the case of any such inconsistency with the Trustee Act 2000,
the provisions of this Deed shall constitute a restriction or exclusion for the
purposes of that Act.

 

13.6Conflicting provisions

 

If there is any conflict between the provisions of this Deed and any Credit
Document with regard to instructions to or other matters affecting the Agents,
this Deed will prevail. However, nothing in this Deed shall limit the ability of
the Agents to exercise any rights, powers and discretions it may have in its
capacity as a Secured Creditor.

 

13.7Financial liability

 

Nothing contained in this Deed shall require the Agents to expend or risk its
own funds or otherwise incur any financial liability in the performance of its
duties or the exercise of any right, power, authority or discretion hereunder if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

 

13.8Consents

 

Any consents given by the Agents for the purposes of this Deed may be given on
such terms and subject to such conditions (if any) as the Agents may require.

 

14.NOTICES

 

14.1Communications in Writing

 

Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, may be made by fax, email or
letter.

 

14.2Contact Details

 

For the purposes of any notice, request, demand or any communication sent in
accordance with Clause 14.1 (Communications in writing), the contact details of
each of the parties are as follows:

 

(a)to the Collateral Agent:

 

Palmengartenstrasse 5-9,
60325 Frankfurt am Main,
Germany,

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
Email: claudia.wenzel@kfw.de

  

23

 

 

(b)to the Delegate Collateral Agent:

 

Palmengartenstrasse 5-9,
60325 Frankfurt am Main,
Germany,

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
Email: claudia.wenzel@kfw.de

 

(c)to the Facility Agent:

 

Palmengartenstrasse 5-9,
60325 Frankfurt am Main,
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
Email: claudia.wenzel@kfw.de

 

(d)to the Credit Parties:

 

7665 Corporate Center Drive
Miami, Florida 33126
USA

 

Attention: Chief Financial Officer and General Counsel
Fax: +1 305-436-4117
E-mail: dfarkas@ncl.com

hflanders@ncl.com

 

with copies to:

 

Apollo Management, L.P.
9 West 57th Street
New York, New York 10019
Attention: Steve Martinez
Fax: +1 212-515-3288
Email: martinez@apollolp.com

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Brad J. Finkelstein
Fax: +1 212-492-0074
Email: bfinkelstein@paulweiss.com,

 

or to such other address and/or number as is notified in writing by a Party to
the other Parties under this Deed.

 

24

 

 

14.3Delivery of Notices

 

All notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic, telecopier or electronic (unless and until
notified to the contrary) communication) and mailed, telexed, telecopied,
delivered or electronic mailed at the address specified on Clause 14.2 (Contact
Details) or in the case of the Original Secured Creditors at the addressed
identified with its name in Schedule 1 hereto; provided that, with respect to
all notices and other communication made by electronic mail or other electronic
means, the Agents, the Facility Agent and the Company agree that they shall
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means and they shall notify each other of any change to their address or any
other such information supplied by them. All such notices and communications
shall, (i) when mailed, be effective three Business Days after being deposited
in the mails, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery on such next Business Day,
(iii) when sent by telex or telecopier, be effective when sent by telex or
telecopier, except that notices and communications to the Agents or the Facility
Agent shall not be effective until received by the Agents or the Facility Agent
(as applicable), or (iv) when electronic mailed, be effective only when actually
received in readable form and in the case of any electronic communication made
by the Company to the Agents or the Facility Agent, only if it is addressed in
such a manner as the Agents or the Facility Agent shall specify for this
purpose.

 

15.GOVERNING LAW AND JURISDICTION

 

15.1Governing Law

 

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by, and shall be construed in accordance with, English law.

 

15.2Jurisdiction

 

Each of the parties hereto agree that the courts of England shall have exclusive
jurisdiction to hear and determine any suit, action or proceedings arising our
of or in connection with this Deed or any non-contractual obligations arising
out of or in connection with this Deed (“Proceedings”) and, for such purposes,
irrevocably submits to the jurisdiction of such courts. Nothing in this
Clause 15.2 shall (or shall be construed so as to) limit the right of any
Secured Creditor to take Proceedings in any other court of competent
jurisdiction, nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings by any Secured Creditor in any
other jurisdiction (whether concurrently or not) if and to the extent permitted
by law.

 

15.3Appropriate Forum

 

For the purpose of Clause 15.2 (Jurisdiction), the parties hereto irrevocably
waive any objection which they might now or hereafter have to the courts of
England being nominated as the forum to hear and determine any Proceedings and
agree(s) not to claim that any such court is not a convenient or appropriate
forum.

 

25

 

 

15.4Process Agent

 

The Credit Parties agree that the process by which any Proceedings in England
are begun may be served on it by being delivered to EC3 Services Limited at The
St Botolph Building, 138 Houndsditch, London EC3A 7AR or, if different, its
registered office for the time being. If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Credit
Parties, the Credit Parties shall, on the written demand of any Secured
Creditor, appoint a further person in England to accept service of process on
its behalf and, failing such appointment within 15 days, any Secured Creditor
shall be entitled to appoint such a person by written notice to the Credit
Parties. Nothing in this paragraph shall affect the right of any Secured
Creditor to serve process in any other manner permitted by law.

 

16.COUNTERPARTS AND EFFECTIVENESS

 

16.1Counterparts

 

This Deed may be executed in counterparts and such counterparts taken together
shall constitute one and the same instrument.

 

16.2Effectiveness

 

This Deed shall take effect and be delivered as a deed on the date on which it
is stated to be made notwithstanding that the Agents or any other Party may have
executed it under hand only.

 

IN WITNESS WHEREOF this Deed has been executed as a deed by the Credit Parties
and has been signed on behalf of the Agents and other Parties.

 

26

 

 

ORIGINAL SECURED CREDITORS

 

KFW IPEX-BANK GMBH

 

Palmengartenstrasse 5-9

60325 Frankfurt am Main

Germany

Telephone: +49 69 7431 2625

Fax: +49 69 7431 3768

Attn:    Ms Claudia Wenzel

email:   claudia.wenzel@kfw.de

 

27

 

 

Form of SECURED CREDITOR accession undertaking

 

To:KfW IPEX-Bank GmbH, for itself and each of the other Secured Creditors to the
Security Trust Deed referred to below.

 

THIS UNDERTAKING is made on [date] by [new Lender/Other Creditor/Facility
Agent/Receiver/Delegate] (the “Acceding Secured Creditor”) in relation to the
Security Trust Deed (the “Security Trust Deed”) dated [●] between KfW IPEX-Bank
GmbH as Collateral Agent, [KfW IPEX-Bank GmbH] as Delegate Collateral Agent, KfW
IPEX-Bank GmbH as facility agent, the Secured Creditors named therein and the
Credit Parties. Terms defined in the Security Trust Deed shall bear the same
meanings when used in this Undertaking.

 

In consideration of the Acceding Secured Creditor being accepted as a Secured
Creditor for the purposes of the Security Trust Deed, the Acceding Secured
Creditor hereby confirms that, as from [date], it intends to be party to the
Security Trust Deed as a Secured Creditor, undertakes to perform all the
obligations expressed in the Security Trust Deed to be assumed by [the Facility
Agent and by]/[a Secured Creditor] and agrees that it shall be bound by all the
provisions of the Security Trust Deed, as if it had been an original party to
the Security Trust Deed.

 

This Undertaking shall be governed by and construed in accordance with English
law.

 

THIS UNDERTAKING has been entered into on the date stated above.

 

Acceding [Secured Creditor]/[Facility Agent]

 

By:

 

Address for Notices:
Fax:
For attention of:

 

Accepted by the Collateral Agent:

 

    for and on behalf of KfW IPEX-Bank GmbH   Date:   Accepted by the [Facility
Agent]/[outgoing Facility Agent]:       for and on behalf of [Insert name of
Facility Agent or outgoing Facility Agent as appropriate]]  

Date:

 

28

 

 

SIGNATORIES

 

THE COMPANY

 

Signed as a deed on behalf of SEAHAWK TWO, LTD., a company incorporated in
Bermuda, by [l], being a person who, in accordance with the laws of that
territory, is acting under the authority of the company in the presence of:    
                Attorney-in-Fact       Name:           Title:           Address:
   

 

 

 

THE PARENT

 

Signed as a deed on behalf of NCL CORPORATION LTD., a company incorporated in
Bermuda, by [l], being a person who, in accordance with the laws of that
territory, is acting under the authority of the company in the presence of:    
                Attorney-in-Fact       Name:           Title:           Address:
   

 

 

 

 

THE ORIGINAL SECURED CREDITORS

 

Executed as a deed by KFW IPEX-BANK GMBH, a company incorporated in Germany,
acting by duly authorised signatories of the company in accordance with the laws
of the territory, in the presence of:                     Authorised Signatory

 

                Authorised Signatory       Name:           Title:          
Address:    

 

 

 

 

THE FACILITY AGENT

 

Executed as a deed by KFW IPEX-BANK GMBH, a company incorporated in Germany,
acting by duly authorised signatories of the company in accordance with the laws
of the territory, in the presence of:                     Authorised Signatory

 

                Authorised Signatory       Name:           Title:          
Address:    

 

 

 

 

THE COLLATERAL AGENT

 

Executed as a deed by KFW IPEX-BANK GMBH, a company incorporated in Germany,
acting by duly authorised signatories of the company in accordance with the laws
of the territory, in the presence of:                     Authorised Signatory

 

                Authorised Signatory       Name:           Title:          
Address:    

 

 

 

 

THE DELEGATE COLLATERAL AGENT

 

Executed as a deed by KFW IPEX-BANK GMBH, a company incorporated in Germany,
acting by duly authorised signatories of the company in accordance with the laws
of the territory, in the presence of:                     Authorised Signatory

 

                Authorised Signatory       Name:           Title:          
Address:    

 

34

 



 

EXHIBIT Q

 

Dated [●] 2014

 

HULL NO. [*]

 

FORM OF CHARGE OF KFW REFUND GUARANTEES

 

between

 

SEAHAWK TWO, LTD.
as Borrower

 

and

 

KFW IPEX-BANK GMBH
as Collateral Agent

 

and

 

KFW IPEX-BANK GMBH
as Delegate Collateral Agent

 

 

 

 

TABLE OF CONTENTS

 



    Page       1. INTERPRETATION 3 2. DELEGATION 7 3. COVENANT TO PAY 7 4. LEGAL
CHARGE 7 5. THE CONTRACT 8 6. CONTINUING SECURITY 9 7. REPRESENTATIONS AND
WARRANTIES 11 8. UNDERTAKINGS 12 9. FURTHER ASSURANCE 13 10. ENFORCEMENT OF
SECURITY 14 11. Receivers 14 12. APPLICATION OF PROCEEDS 15 13. POWER OF
ATTORNEY 15 14. RELEASE OF THE SECURITY 15 15. PAYMENTS 16 16. WAIVERS AND
REMEDIES 16 17. ADDITIONAL PROVISIONS 16 18. CHARGE 18 19. NOTICES 18 20.
GOVERNING LAW 20 21. COUNTERPARTS AND EFFECTIVENESS 20 Schedule 1 FORM OF NOTICE
OF CHARGE 22 Schedule 2 FORM OF ACKNOWLEDGMENT OF CHARGE 25 Schedule 3 DETAILS
OF REFUND GUARANTEES 27







 

 

 

 

THIS CHARGE (this Charge) is dated [●] 2014

 

BETWEEN:

 

(1)SEAHAWK TWO, LTD., a Bermuda company with its registered office as of the
date hereof at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11,
Bermuda (the “Borrower”); and

 

(2)KFW IPEX-BANK GMBH as collateral agent for and on behalf of the Secured
Creditors (the “Collateral Agent”, which expression includes any person which is
for the time being a collateral agent for the Secured Creditors for the purposes
of this Charge).

 

(3)KFW IPEX-BANK GMBH (the “Delegate Collateral Agent”, which expression
includes any person which is for the time being a delegate appointed by the
Collateral Agent for the purposes of this Charge.

 

RECITALS

 

(A)The Lenders are willing to make a loan facility available to the Borrower on
the terms and subject to the conditions set out in the Credit Agreement, on
condition that the Borrower enters into this Charge as security for its
obligations and Liabilities as Borrower under or in relation to the Credit
Documents.

 

(B)The Board of Directors of the Borrower is satisfied that the Borrower is
entering into this Charge for the purposes of its business and that its doing so
benefits the Borrower.

 

(C)The Borrower and the Delegate Collateral Agent intend this Charge to take
effect as a deed.

 

(D)Pursuant to the provisions of Clause 2 (Delegation) below, the Delegate
Collateral Agent holds the benefit of this Charge on trust [for itself and] for
the Secured Creditors on the terms of the Credit Agreement and the Security
Trust Deed.

 

1.INTERPRETATION

 

1.1Definitions

 

In this Charge the following terms have the meanings given to them in this
Clause.

 

“Acknowledgment of Charge” means a duly completed acknowledgement of charge in
the form set out in Schedule 2 (Form of Acknowledgement of Charge) or in such
other form as may be approved by the Delegate Collateral Agent.

 

“Agreed Rate” means the rate specified in section 2.06(b) and 2.06(c) (Interest)
of the Credit Agreement.

 

“Charged Property” means the Borrower’s rights, title, interest and benefits in,
to and in respect of the Refund Guarantees.

 

 

 

 

“Construction Contract” shall mean the shipbuilding contract in relation to the
Vessel originally dated 14 June 2013 as subsequently novated, amended and
restated on [insert date] July 2014, between the Yard in that capacity, the
Borrower as buyer of the Vessel and the Parent as guarantor of the Borrower.

 

“Credit Agreement” means the €665,995,880 credit agreement dated on or about the
date hereof between, inter alia, the Parent, the Borrower, the Lenders, and KfW
IPEX-Bank GmbH as Facility Agent, Collateral Agent, CIRR Agent, Bookrunner,
Hermes Agent and Initial Mandated Lead Arranger (as defined therein).

 

“Credit Agreement Obligations” means “Credit Document Obligations” as defined in
the Credit Agreement.

 

“Event of Default” means an “Event of Default” as defined in the Credit
Agreement.

 

“Lender Creditors” means the Agents and the Lenders.

 

“Liability” means any liability for the payment of money, whether in respect of
principal, interest or otherwise, whether actual or contingent, whether owed
jointly or severally and whether owed as principal or surety or in any other
capacity.

 

“Notice of Charge” means a duly completed notice of charge in the form set out
in Schedule 1 (Form of Notice of Charge) or in such other form as may be
approved by the Delegate Collateral Agent.

 

“Other Creditors” means each Lender or any affiliate thereof with which the
Borrower and/or the Parent may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more of its
Subsidiaries under one or more Interest Rate Protection Agreements or Other
Hedging Agreements (even if the respective Lender subsequently ceases to be a
Lender under the Credit Agreement for any reason), together with such Lender’s
or affiliate’s successors and assigns, if any.

 

“Parent” means NCL Corporation Ltd., a Bermuda company.

 

“Receiver” means a receiver and manager or any other receiver (whether appointed
pursuant to this Charge, pursuant to any statute, by a court or otherwise) of
any of the Charged Property.

 

“Refund Guarantees” means any and all refund guarantees from time to time issued
in favour of the Borrower by KfW IPEX-Bank GmbH as refund guarantor to secure
certain obligations of the Shipbuilder under the Construction Contract.

 

“Secured Creditors” means the Lender Creditors and the Other Creditors.

 

“Secured Obligations” means the Credit Agreement Obligations and the Other
Obligations.

 

“Security” means the security created by this Charge.

 

“Security Period” means the period beginning on the date of this Charge and
ending on the date upon which the Delegate Collateral Agent is satisfied that:

 

4

 

 

(a)none of the Secured Creditors is under any obligation (whether actual or
contingent) to make advances or provide other financial accommodation to the
Borrower under any of the Credit Documents; and

 

(b)all Secured Obligations have been unconditionally and irrevocably paid and
discharged in full (other than (i) contingent liabilities for which no claim has
been made and (ii) indemnities, expense reimbursements or any other contingent
liabilities that expressly survive the termination of the Credit Agreement).

 

“Security Trust Deed” means the security trust deed dated on or about the date
hereof between, inter alia, the Collateral Agent as security trustee, the
Facility Agent, the Delegate Collateral Agent and the Lenders (each as defined
therein).

 

“Shipbuilder” means Meyer Werft GmbH.

 

1.2Continuing Event of Default

 

An Event of Default shall be regarded as continuing if (a) the circumstances
constituting such event continue and (b) such Event of Default has not been
waived in accordance with the terms of the Credit Documents.

 

1.3Defined Terms

 

Unless this Charge provides otherwise, a term which is defined (or expressed to
be subject to a particular construction) in the Credit Agreement shall have the
same meaning (or be subject to the same construction) in this Charge.

 

1.4References to Agreements

 

Unless otherwise stated, any reference in this Charge to any agreement or
document (including any reference to this Charge or any other Credit Document)
shall be construed as a reference to:

 

(a)such agreement or document as amended, varied, novated or supplemented from
time to time;

 

(b)any other agreement or document whereby such agreement or document is so
amended, varied, novated or supplemented; and

 

(c)any other agreement or document entered into pursuant to or in accordance
with such agreement or document.

 

1.5Certificates

 

A certificate of any Secured Creditor as to the amount of any Secured Obligation
owed to it shall be prima facie evidence of the existence and amount of such
Secured Obligation.

 

5

 

  

1.6Statutes

 

Any reference in this Charge to a statute or statutory provision shall, unless
the contrary is indicated, be construed as a reference to such statute or
statutory provision as the same shall have been or may be amended or re-enacted.

 

1.7Implied Covenants

 

The following provisions of the Law of Property (Miscellaneous Provisions) Act
1994 will not apply to Clause 4.1 (Charge) or Clause 4.2 (Notice of Charge):

 

(a)the words “other than any charges, encumbrances or rights which that person
does not and could not reasonably be expected to know about” in Section 3(1);

 

(b)the words “except to the extent that” and all the words thereafter in Section
3(2); and

 

(c)Section 6(2).

 

1.8Third Party Rights

 

It is intended that with the consent of the Collateral Agent each of the other
Secured Creditors shall be able to enforce the provisions of Clause 17.4
(Currency Indemnity) (which can be amended with the consent of the Collateral
Agent but without the consent of the other Secured Creditors), but otherwise a
person which is not a party to this Charge shall have no rights to enforce the
provisions of this Charge other than those it would have had if the Contracts
(Rights of Third Parties) Act 1999 had not come into effect.

 

1.9Clause and Schedule Headings

 

Clause and Schedule headings are for ease of reference only and shall not affect
the construction of this Charge.

 

6

 

 

2.DELEGATION

 

2.1Pursuant to the Security Trust Deed, the Collateral Agent hereby appoints the
Delegate Collateral Agent to act as trustee with respect to this Charge and to
have such rights, powers and duties as the Collateral Agent has or may have
pursuant to the terms of the Security Trust Deed including without limitation,
the right to be indemnified under Clause 5.1 (Credit Parties’ Indemnity to
Agents) of the Security Trust Deed. The Delegate Collateral Agent hereby accepts
such appointment and agrees that it shall exercise all such rights, powers and
duties in accordance with the instructions of the Collateral Agent, or in the
absence of such instructions, in such manner as it shall reasonably determine
acting in good faith and if the Collateral Agent so requires, shall appoint the
Collateral Agent to exercise all and any of such rights, powers and duties in
its name and on its behalf.

 

3.COVENANT TO PAY

 

3.1Covenant to Pay

 

The Borrower agrees that promptly on demand of the Delegate Collateral Agent it
will pay to the Delegate Collateral Agent any Secured Obligation which is due
but unpaid.

 

3.2Interest

 

Any Secured Obligation which is owed by the Borrower under this Charge and is
not paid when due shall bear interest at the Agreed Rate from the due date until
the date on which such Secured Obligation is unconditionally and irrevocably
paid in full and such interest shall accrue from day to day (after as well as
before judgment) and be payable by the Borrower on demand of the Delegate
Collateral Agent.

 

4.LEGAL CHARGE

 

4.1Charge

 

The Borrower hereby charges with full title guarantee the Charged Property to
the Delegate Collateral Agent to hold the same on behalf of the Secured
Creditors on the terms set out in the Security Trust Deed as security for the
payment and discharge of the Secured Obligations.

 

4.2Non-Chargeable Rights

 

The Borrower declares that to the extent that any right, title, interest or
benefit described in Clause 4.1 (Charge) is for any reason not effectively
charged pursuant to Clause 4.1 (Charge) for whatever reason, it shall:

 

(a)hold the benefit of the same on trust for the Delegate Collateral Agent as
security for the payment and discharge of the Secured Obligations; and

 

(b)promptly upon becoming aware of the same, notify the Delegate Collateral
Agent of the same and the reasons therefore and thereafter take such steps as
the Delegate Collateral Agent may reasonably require to remove such prohibition
or other reason for such incapacity.

 

7

 

  

4.3Notice of Charge

 

(a)As soon as practicable after the execution of this Charge, the Borrower shall
deliver to KfW IPEX-Bank GmbH, a Notice of Charge signed by the Borrower.

 

(b)As soon as practicable after the execution of any Refund Guarantee entered
into after the date of this Charge, the Borrower shall deliver to KfW IPEX-Bank
GmbH, a Notice of Charge in respect of such Refund Guarantee.

 

4.4Acknowledgment of Charge

 

The Borrower shall use commercially reasonable efforts to procure that as soon
as practicable after KfW IPEX-Bank GmbH receives a Notice of Charge, KfW
IPEX-Bank GmbH shall deliver to the Delegate Collateral Agent an Acknowledgment
of Charge in substantially the form attached hereto or otherwise reasonably
acceptable to the Delegate Collateral Agent.

 

5.THE CONTRACT

 

5.1No Dealings with the Refund Guarantee

 

(a)The Borrower acknowledges that at all times during the Security Period and
other than as expressly set out below, it shall not (nor shall it be entitled
to):

 

(i)receive any payments under or in respect of the Refund Guarantees;

 

(ii)agree to any waiver or amendment of or supplement to the terms of the Refund
Guarantees other than where the prior written consent is given by the Lead
Arrangers (not to be unreasonably withheld) to such waiver, amendment or
supplement;

 

(iii)terminate, or allow to be terminated, any Refund Guarantee other than where
an equivalent replacement Refund Guarantee is entered into by the Borrower on or
prior to such termination or where the prior written consent is given by the
Facility Agent (not to be unreasonably withheld) to such termination; or

 

(iv)assign, charge or dispose of the Refund Guarantees or any of the Charged
Property.

 

5.2Performance of Obligations

 

The Borrower shall take, or cause to be taken, all steps reasonably required by
the Delegate Collateral Agent to preserve or protect its interests and the
interests of the Delegate Collateral Agent in the Refund Guarantees and shall
diligently pursue any remedies available to it in respect of any breaches or
claims of any party in connection with any of the Refund Guarantees which are
necessary to preserve, protect and enforce the interests of the Delegate
Collateral Agent in the Refund Guarantees.

 

8

 

 

6.CONTINUING SECURITY

 

6.1Continuing and Independent Security

 

This Charge shall constitute and be continuing security which shall not be
released or discharged by any intermediate payment or settlement of all or any
of the Secured Obligations, shall continue in full force and effect until the
end of the Security Period and is in addition to and independent of, and shall
not prejudice or merge with, any other security (or any right of set-off) which
the Delegate Collateral Agent may have at any time for the Secured Obligations
or any of them.

 

6.2New Accounts

 

If the Delegate Collateral Agent receives notice of any security created or
arising during the Security Period in respect of the Refund Guarantees or any of
the Charged Property, or following the occurrence and during the continuation of
an Event of Default makes demand of the Parent or the Borrower for payment of
any or all of the Secured Obligations:

 

(a)the Delegate Collateral Agent may open a new account or accounts in respect
of any or all of the Secured Obligations (and if it does not do so it shall be
treated as if it had done so at the time it received such notice or made such
demand); and

 

(b)thereafter any amounts paid by the Parent or the Borrower to the Delegate
Collateral Agent in respect of the Secured Obligations, or realised or recovered
by the Delegate Collateral Agent under this Charge, shall be credited (or be
treated as having been credited) to a new account and not as having been applied
in or towards payment of all or any of the Secured Obligations.

 

6.3Avoidance of Payments

 

Where any release, discharge or other arrangement in respect of any Secured
Obligation or any security the Delegate Collateral Agent may have for such
Secured Obligation is given or made in reliance on any payment or other
disposition which is avoided or must be repaid in an insolvency, liquidation or
otherwise, and whether or not the Delegate Collateral Agent has conceded or
compromised any claim that any such payment or other disposition will or should
be avoided or repaid, this Charge and the Security shall continue as if such
release, discharge or other arrangement had not been given or made.

 

6.4Immediate Recourse

 

Neither the Delegate Collateral Agent nor any other Secured Creditor shall be
obliged before exercising any of the rights conferred on it or them by this
Charge or by law to seek to recover amounts due from the Parent or to exercise
or enforce any other rights or security it or they may have or hold in respect
of the Secured Obligations.

 

9

 

 

6.5Waiver of Defences

 

Neither the obligations of the Borrower under this Charge nor the Security and
the rights, powers and remedies conferred on the Delegate Collateral Agent by
this Charge or by law, shall be discharged, impaired or otherwise affected by:

 

(a)the winding-up, dissolution, administration or reorganisation of the Borrower
or any other person or any change in the status, function, control or ownership
of the Borrower or any such person;

 

(b)any of the Secured Obligations or any other security held by the Delegate
Collateral Agent in respect thereof being or becoming illegal, invalid,
unenforceable or ineffective in any respect;

 

(c)any time or other indulgence being granted or agreed to with the Borrower or
any other person in respect of the Secured Obligations or any of them or in
respect of any other security held by the Delegate Collateral Agent in respect
thereof;

 

(d)any amendment to, or any variation, waiver or release of, the Secured
Obligations or any of them or any other security, guarantee or indemnity held by
the Delegate Collateral Agent in respect thereof;

 

(e)any total or partial failure to take or perfect any security proposed to be
taken in respect of the Secured Obligations or any of them;

 

(f)any total or partial failure to realise the value of, or any release,
discharge, exchange or substitution of, any other security, guarantee or
indemnity held by the Delegate Collateral Agent in respect of the Secured
Obligations or any of them; or

 

(g)any other act, event or omission which might operate to discharge, impair or
otherwise affect the obligations of the Borrower under this Charge, the Security
or any of the rights, powers and remedies conferred on the Delegate Collateral
Agent by this Charge or by law.

 

6.6Appropriation

 

Neither the Collateral Agent, the Delegate Collateral Agent nor any other
Secured Creditor shall be obliged to apply any sums held or received by it in
respect of the Secured Obligations in or towards payment of the Secured
Obligations and any such sum shall be held by or paid to the Collateral Agent
for application pursuant to the terms of this Charge, until the earlier of:

 

(a)the date on which such monies are sufficient to satisfy the Secured
Obligations in full and any money so applied could not be the subject of any
clawback or similar circumstance; and

 

(b)the date on which the Security has been enforced in full and all other
remedies that the Collateral Agent may have under or in connection with the
Credit Documents in all relevant jurisdictions have been exhausted.

 

10

 

 

7.REPRESENTATIONS AND WARRANTIES

 

The Borrower makes the representations and warranties set out in Clauses 7.1
(Entity Status) to 7.8 (Refund Guarantee Terms). The Borrower acknowledges that
each of the Collateral Agent and the Delegate Collateral Agent has entered into
this Charge in reliance on those representations and warranties.

 

7.1Entity Status

 

The Borrower (i) is a Person duly organized, constituted and validly existing
(or the functional equivalent) under the laws of the jurisdiction of its
formation, has the capacity to sue and be sued in its own name and the power to
own and charge its assets and carry on its business as it is now being conducted
and (ii) is duly qualified and is authorized to do business and is in good
standing (or the functional equivalent) in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized or in good standing which, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

7.2Power and Authority

 

The Borrower has the power to enter into and perform this Charge and the
transactions contemplated hereby and has taken all necessary action to authorize
the entry into and performance of this Charge and such transactions. This Charge
constitutes legal, valid and binding obligations of the Borrower enforceable in
accordance with its terms and in entering into this Charge and borrowing the
Loans, the Borrower is acting on its own account.

 

7.3Form of Documentation

 

This Charge is in proper legal form (under the laws of England, Bermuda and each
other jurisdiction where the Borrower is domiciled) for the enforcement thereof
under such laws. To ensure the legality, validity, enforceability or
admissibility in evidence of this Charge in England and/or Bermuda it is not
necessary that this Charge be filed or recorded with any court or other
authority in England and Bermuda, except as have been made, or will be made, in
accordance with Section 5, 6, 7 and 8 of the Credit Agreement, as applicable.

 

7.4No Deductions or Withholdings

 

All amounts payable by the Borrower hereunder may be made free and clear of and
without deduction or withholding for or on account of any Taxation in the
Borrower’s jurisdiction.

 

7.5No Filing or Stamp Taxes

 

It is not necessary that this Charge be filed, recorded or enrolled with any
court or other authority in England (or any other applicable jurisdiction)
except as have been made or will be made in accordance with the Credit
Agreement, or that any stamp, registration or similar tax be paid on or in
relation to this Charge save (i) to the extent that it may be regarded as
constituting a charge over book debts and thus as

 

11

 

 

registrable under the Companies Act 2006 and (ii) recording taxes which have
been or will be paid as and to the extent due.

 

7.6No Adverse Interests

 

Subject only to the Security and as otherwise contemplated under the Credit
Agreement, no person other than the Borrower has any legal or beneficial
interest (or any right to claim any such interest) in the Charged Property or
any part thereof and the Borrower has not received notice of any such claim.

 

7.7No Disposals

 

Save as permitted by the Credit Agreement or this Charge, it has not
transferred, mortgaged, charged or otherwise disposed of (or agreed to transfer,
charge or otherwise dispose of), whether by way of security or otherwise, the
benefit of all or any of the Charged Property.

 

7.8Refund Guarantee Terms

 

The terms of the Refund Guarantees do not restrict or otherwise limit its right
to transfer, charge or assign any of the Charged Property pursuant to this
Charge.

 

7.9Repetition

 

The representations and warranties set out in this Clause 7:

 

(a)shall survive the execution of each Credit Document and each Borrowing under
the Credit Agreement; and

 

(b)are made on the date of this Charge and are deemed to be repeated on each
date during the Security Period with reference to the facts and circumstances
then existing.

 

8.UNDERTAKINGS

 

8.1Authorisations

 

The Borrower shall obtain, comply with the terms of and do all that is necessary
to maintain in full force and effect all authorisations, approvals, licences and
consents required in or by the laws of England and any other applicable
jurisdiction to enable it lawfully to enter into and perform its obligations
under this Charge and to ensure the legality, validity, enforceability or
admissibility in evidence in England and any other applicable jurisdiction of
this Charge.

 

8.2No Action

 

The Borrower shall not take any action which would cause any of the
representations made in Clause 7 (Representations and Warranties) to be untrue
in any material respect at any time during the Security Period.

 

12

 

 

 

8.3Notification of Misrepresentation

 

The Borrower shall notify each of the Collateral Agent and the Delegate
Collateral Agent of the occurrence of any event which results in or may
reasonably be expected to result in any of the representations made in Clause 7
(Representations and Warranties) being untrue in any material respect when made
or when deemed to be repeated.

 

8.4Information

 

(a)The Borrower shall provide each of the Collateral Agent and the Delegate
Collateral Agent with such reports and other information regarding the Refund
Guarantees as the Collateral Agent and/or the Delegate Collateral Agent may from
time to time reasonably request.

 

(b)Following the Initial Borrowing Date, the Borrower shall, as soon as
reasonably practicable after an additional Refund Guarantee has been issued,
deliver a supplement to Schedule 3 (Details of Refund Guarantees) to the
Collateral Agent and/or the Delegate Collateral Agent with updated information
relating to such Refund Guarantee.

 

8.5Delivery of Cash

 

Following the occurrence and during the continuation of an Event of Default, the
Borrower shall promptly deliver all cash, proceeds, cheques, drafts, orders and
other instruments for the payment of money received on account of any of the
Refund Guarantees in the form received (properly endorsed, but without recourse,
for collection where required) to the Delegate Collateral Agent and shall not
commingle any such collections or proceeds with its other funds or property and
shall hold the same upon an express trust for and on behalf of the Delegate
Collateral Agent until delivered.

 

8.6Delivery of Notices

 

The Borrower shall promptly deliver a copy of any notice or other correspondence
received by it in connection with any of the Refund Guarantees to each of the
Collateral Agent and the Delegate Collateral Agent if such notice or
correspondence has had or could reasonably be expected to have a material
adverse effect on the value of such Refund Guarantee.

 

9.FURTHER ASSURANCE

 

The Borrower shall from time to time and at its own expense give all such
assurances and do all such things as the Collateral Agent and/or the Delegate
Collateral Agent may reasonably require or consider desirable to enable the
Delegate Collateral Agent to perfect, preserve or protect the security created
or intended to be created by this Charge or to exercise any of the rights
conferred on it by this Charge or by law and to that intent the Borrower shall
execute all such instruments, deeds and agreements and give all such notices and
directions as the Delegate Collateral Agent may consider necessary.

 

13

 

 

10.ENFORCEMENT OF SECURITY

 

10.1Security Enforceable

 

The Security shall become immediately enforceable if an Event of Default has
occurred and is continuing.

 

10.2Enforcement

 

Following the occurrence and during the continuation of an Event of Default, the
Delegate Collateral Agent may in its absolute discretion enforce all or any part
of the Security and exercise any of the rights conferred on it by this Charge or
by law at such times and in such manner as it thinks fit.

 

10.3Power of Sale

 

Following the occurrence and during the continuation of an Event of Default, the
Delegate Collateral Agent may (without notice to the Borrower) sell or otherwise
dispose of the Charged Property and shall be entitled to apply the proceeds of
such sale or other disposal in paying the costs of such sale or disposal and
thereafter in or towards the discharge of the Secured Obligations or otherwise
as provided for in this Charge.

 

10.4Statutory Powers

 

For the purposes of all powers implied by statute the Secured Obligations shall
be deemed to have become due and payable on the date of this Charge.

 

10.5Law of Property Act

 

Sections 93 and 103 of the Law of Property Act 1925 shall not apply to this
Charge or to any exercise by the Delegate Collateral Agent of its right to
consolidate mortgages or its power of sale.

 

10.6Realisation Accounts

 

If the Delegate Collateral Agent enforces the Security (whether by appointment
of a Receiver or otherwise), the Delegate Collateral Agent may open and maintain
with such financial institutions as it thinks fit one or more realisation
accounts and pay any moneys it holds or receives under or pursuant to this
Charge into any such realisation account pending the application of such moneys
pursuant to Clause 12 (Application of Proceeds).

 

11.Receivers

 

11.1Appointment of Receivers

 

At any time after the occurrence and during the continuation of an Event of
Default, or if the Borrower requests it to do so, the Delegate Collateral Agent
may by a written instrument and without notice to the Borrower appoint one or
more persons as Receiver of all or any part of the Charged Property, each such
person being entitled to

 

14

 

 

act individually as well as jointly and being for all purposes the agent of the
Borrower.

 

11.2Powers of a Receiver

 

In addition to the powers conferred on the Delegate Collateral Agent by this
Charge, each Receiver appointed pursuant to Clause 11.1 (Appointment of
Receivers) shall have in relation to the Charged Property in respect of which
such Receiver was appointed all the powers conferred by the Law of Property Act
1925 (as extended by this Charge) on a Receiver appointed under that Act.

 

12.APPLICATION OF PROCEEDS

 

(a)Any amounts received or recovered by the Delegate Collateral Agent pursuant
to or in connection with this Charge shall be promptly paid to the Collateral
Agent and pending such payment the Delegate Collateral Agent shall hold such
amounts on trust for the Collateral Agent.

 

(b)Any moneys held or received by the Collateral Agent pursuant to paragraph (a)
above shall be applied by the Collateral Agent in or towards the discharge of
the Secured Obligations in accordance with the provisions of the Credit
Agreement.

 

13.POWER OF ATTORNEY

 

13.1Appointment

 

By way of security for the performance of its obligations under this Charge, the
Borrower hereby irrevocably appoints the Delegate Collateral Agent to be its
attorney on its behalf and in its name or otherwise to do any and every thing
which the Borrower is obliged to do under the terms of this Charge or which the
Delegate Collateral Agent considers necessary or desirable in order to enable
the Delegate Collateral Agent to exercise the rights conferred on it by this
Charge or by law. Provided always that such power shall not be exercisable by or
on behalf of the Delegate Collateral Agent until the occurrence of an Event of
Default which is continuing.

 

13.2Ratification

 

The Borrower hereby ratifies and confirms and agrees to ratify and confirm
whatever the Delegate Collateral Agent shall do in its capacity as such.

 

14.RELEASE OF THE SECURITY

 

After the end of the Security Period or otherwise in accordance with Section
14.21 (Release of Liens and the Parent Guaranty; Flag Jurisdiction Transfer) of
the Credit Agreement, the Delegate Collateral Agent and/or the Collateral Agent
shall, at the request and cost of the Borrower, execute all such documents and
do all such other things as may be required to release the Security, in each
case without recourse to or any representation or warranty by or from the
Collateral Agent and/or the Delegate Collateral Agent (as applicable).

 

15

 

 

15.PAYMENTS

 

15.1Grossing Up

 

All payments by the Borrower under this Charge shall be made without any
deductions and free and clear of, and without deduction for or on account of,
tax except, in the latter case, to the extent that the Borrower is required by
law to make payment subject to tax. If any tax or amounts in respect of tax must
be deducted, or any other deductions must be made, from any amounts payable or
paid by the Borrower, or paid or payable by the Delegate Collateral Agent to any
Secured Creditor, under this Charge, the Borrower shall pay such additional
amounts as may be necessary to ensure that the relevant Secured Creditor
receives a net amount equal to the full amount which it would have received had
payment not been made subject to tax.

 

15.2Payments without Set-off

 

Any payment made by the Borrower under this Charge shall be made free and clear
of and without any deduction for or on account of any set-off or counterclaim.

 

15.3Manner of Payment

 

Each payment made by the Borrower under this Charge shall be paid in the manner
in which payments are to be made by the Borrower under the Credit Agreement.

 

16.WAIVERS AND REMEDIES

 

No failure by the Delegate Collateral Agent to exercise, nor any delay by the
Delegate Collateral Agent in exercising, any right or remedy under this Charge
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or remedy prevent any further or other exercise thereof or the
exercise of any other such right or remedy.

 

17.ADDITIONAL PROVISIONS

 

17.1Partial Invalidity

 

If at any time any provision of this Charge is or becomes illegal, invalid or
unenforceable in any respect or any of the Security is or becomes ineffective in
any respect under the law of any jurisdiction, such illegality, invalidity,
unenforceability or ineffectiveness shall not affect:

 

(a)the legality, validity or enforceability of the remaining provisions of this
Charge or the effectiveness in any other respect of the Security under such law;
or

 

(b)the legality, validity or enforceability of such provision or the
effectiveness of the Security under the law of any other jurisdiction.

 

16

 

 

17.2Potentially Avoided Payments

 

If the Delegate Collateral Agent determines that an amount paid to a Secured
Creditor under any Credit Document is being avoided or otherwise set aside on
the liquidation or administration of the person by whom such amount was paid,
then for the purposes of this Charge, such amount shall be regarded as not
having been paid.

 

17.3Currency Conversion

 

If necessary to apply any sum held or received by the Delegate Collateral Agent
in or towards payment of the Secured Obligations, the Delegate Collateral Agent
may purchase an amount in another currency and the rate of exchange to be
applied shall be that at which, at such time as it considers appropriate, the
Delegate Collateral Agent is able to effect such purchase.

 

17.4Currency Indemnity

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Delegate Collateral Agent could purchase the specified currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligations of the Borrower in respect of any sum due to
the Delegate Collateral Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by the Delegate Collateral Agent of
any sum adjudged to be so due in such other currency the Delegate Collateral
Agent may in accordance with normal banking procedures purchase the specified
currency with such other currency; if the amount of the specified currency so
purchased is less than the sum originally due to the Delegate Collateral Agent
in the specified currency, the Borrower agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Delegate Collateral Agent against such loss, and if
the amount of the specified currency so purchased exceeds the sum originally due
to the Delegate Collateral Agent in the specified currency, the Delegate
Collateral Agent agrees to remit such excess to the Borrower.

 

17.5Rights Cumulative

 

The rights and remedies provided by this Charge are cumulative and not exclusive
of any rights or remedies provided by law.

 

17.6Delegate Collateral Agent in Possession

 

The Delegate Collateral Agent shall not by reason of its taking any action
permitted by this Charge or its taking possession of all or any of the Charged
Property be liable to account as mortgagee in possession or, other than as
expressly stated in the Security Trust Deed, be liable for any loss on
realisation or for any default or omission for which a mortgagee in possession
might be liable.

 

17

 

 

18.CHARGE

 

18.1The Borrower’s Rights

 

The rights of the Borrower under this Charge are not assignable or transferable
and the Borrower agrees that it will not purport to assign all or any such
rights except as provided under the Credit Agreement.

 

18.2The Delegate Collateral Agent’s Rights

 

(a)The rights of the Delegate Collateral Agent under this Charge are assignable
in whole or in part without the consent of the Borrower except as provided under
the Credit Agreement.

 

(b)The Delegate Collateral Agent may not resign except with the prior consent of
the Collateral Agent and otherwise, in accordance with the terms of the Security
Trust Deed.

 

19.NOTICES

 

19.1Communications in Writing

 

Each communication to be made under this Charge shall be made in writing and,
unless otherwise stated, may be made by fax, electronic mail or letter.

 

19.2Contact Details

 

For the purposes of any notice, request, demand or any communication sent in
accordance with Clause 19.1 (Communications in writing) the contact details of
each of the parties are as follows:

 

(a)to the Delegate Collateral Agent:

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

(b)to the Collateral Agent:

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

18

 

 

(c)to the Borrower:

 

7665 Corporate Center Drive
Miami, Florida 33126
USA

 

Attention: Chief Financial Officer and General Counsel
Fax: +1 305-436-4117
E-mail: dfarkas@ncl.com

hflanders@ncl.com

 

with copies to:

 

Apollo Management, L.P.
9 West 57th Street
New York, New York 10019
Attention: Steve Martinez
Fax: +1 212-515-3288
Email: martinez@apollolp.com

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Brad J. Finkelstein
Fax: +1 212-492-0074
Email: bfinkelstein@paulweiss.com

 

or to such other address and/or number as is notified in writing by a party to
the other parties under this Charge.

 

19.3Delivery of Notices

 

All notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic, telecopier or electronic (unless and until
notified to the contrary) communication) and mailed, telexed, telecopied,
delivered or electronic mailed at the address specified in Clause 19.2 (Contact
Details); provided that, with respect to all notices and other communication
made by electronic mail or other electronic means, the Collateral Agent, the
Delegate Collateral Agent and the Borrower agree that they (x) shall notify each
other in writing of their electronic mail address and/or any other information
required to enable the sending and receipt of information by that means and (y)
shall notify each other of any change to their address or any other such
information supplied by them. All such notices and communications shall, (i)
when mailed, be effective three Business Days after being deposited in the
mails, prepaid and properly addressed for delivery, (ii) when sent by overnight
courier, be effective one Business Day after delivery to the overnight courier
prepaid and properly addressed for delivery on such next Business Day, (iii)
when sent by telex or telecopier, be effective when sent by telex or telecopier,
except that notices and communications to the Collateral Agent and the Delegate
Collateral Agent shall not be effective until received by the Collateral Agent
or the Delegate

 



19

 



 

Collateral Agent (as applicable), or (iv) when electronic mailed, be effective
only when actually received in readable form and in the case of any electronic
communication made by the Borrower to the Collateral Agent or the Delegate
Collateral Agent, only if it is addressed in such a manner as the Collateral
Agent and/or the Delegate Collateral Agent shall specify for this purpose.

 

20.GOVERNING LAW

 

(a)This Charge and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

 

(b)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Charge (including a dispute relating
to the existence, validity or termination of this Charge or any non-contractual
obligation arising out of or in connection with this Charge ) (a “Dispute”). The
parties hereto agree that the courts of England are the most appropriate and
convenient courts to settle disputes and accordingly no party hereto will argue
to the contrary. This Clause 20 is for the benefit of the Collateral Agent on
behalf of Secured Creditors and the Delegate Collateral Agent on behalf of
Secured Creditors. As a result, it shall not be prevented from taking
proceedings relating to a dispute in any other courts with jurisdiction. To the
extent allowed by law, the Collateral Agent and the Delegate Collateral Agent
may take concurrent proceedings in any number of jurisdictions.

 

(c)Without prejudice to any other mode of service allowed under any relevant
law, the Borrower: (i) irrevocably appoints EC3 Services Limited at The St
Botolph Building, 138 Houndsditch, London, EC3A 7AR as its agent for service of
process in relation to any proceedings before the English courts in connection
with any credit document and (ii) agrees that failure by an agent for service of
process to notify the relevant credit party of the process will not invalidate
the proceedings concerned. If any person appointed as an agent for service of
process is unable for any reason to act as agent for service of process, the
Borrower must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to the Collateral Agent
and the Delegate Collateral Agent. Failing this, the Collateral Agent and/or the
Delegate Collateral Agent may appoint another agent for this purpose.

 

(d)Each party to this Charge expressly agrees and consents to the provisions of
this Clause 20.

 

21.COUNTERPARTS AND EFFECTIVENESS

 

21.1Counterparts

 

This Charge may be executed in counterparts and such counterparts taken together
shall constitute one and the same instrument.

 

20

 

  

21.2Effectiveness

 

This Charge shall take effect and be delivered as a deed on the date on which it
is stated to be made.

 

IN WITNESS WHEREOF this Charge has been executed as a deed by the Borrower, the
Collateral Agent and the Delegate Collateral Agent.

21

 

 

 

 

Schedule 1

FORM OF NOTICE OF CHARGE

 

To:KfW IPEX-Bank GmbH as Refund Guarantor

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: [●]

 

Cc:KfW IPEX-Bank GmbH as Collateral Agent

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Cc:KfW IPEX-Bank GmbH as Delegate Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:[●]

 

Dear Sirs

 

We hereby give you notice that pursuant to an agreement dated [●] (the “Charge”)
and made between Seahawk Two, Ltd. (the “Borrower”), KfW IPEX-Bank GmbH as
Collateral Agent and [●] as delegate (the “Delegate Collateral Agent”), the
Borrower has assigned to the Delegate Collateral Agent a first priority charge
of all of its rights, title, interests and benefits in, to or in respect of the
refund guarantee dated [●] and issued by you as refund guarantor in favour of
the Borrower pursuant to which you guarantee certain refund obligations of Meyer
Werft GmbH, as shipbuilder under the Construction Contract (as defined in the
Charge) (the “Refund Guarantee”), including all monies which may be payable
under or in respect of the Refund Guarantee.

 

22

 

 

With effect from your receipt of this notice we hereby give you notice that:

 

(a)all payments to be made to the Borrower under or arising from the Refund
Guarantee should be made to the Delegate Collateral Agent or to its order as it
may specify in writing from time to time;

 

(b)following the occurrence and continuance of an Event of Default (as defined
in the €665,995,880 credit agreement dated on or about the date hereof between,
inter alia, NCL Corporation Ltd., the Borrower, the Lenders (as defined
therein), and KfW IPEX-Bank GmbH as Facility Agent, Collateral Agent, CIRR
Agent, Bookrunner, Hermes Agent and Initial Mandated Lead Arranger (as defined
therein) (the “Credit Agreement”)), written notice of the occurrence and
continuance of such Event of Default has been delivered to you by the Delegate
Collateral Agent, all remedies of the Borrower provided for in the Refund
Guarantee or available at law or in equity shall be exercisable by the Delegate
Collateral Agent;

 

(c)following the occurrence and continuance of an Event of Default, all rights
of the Borrower to compel performance of the Refund Guarantee shall be
exercisable by the Delegate Collateral Agent;

 

(d)all rights, title, interests and benefits whatsoever accruing to or for the
benefit of the Borrower arising from the Refund Guarantee are assigned to the
Delegate Collateral Agent;

 

(e)the Borrower has agreed not to agree to any waiver or amendment of or
supplement to the terms of the Refund Guarantee other than where the prior
written consent is given by the Lead Arrangers (not to be unreasonably withheld)
to such waiver, amendment or supplement;

 

(f)the Borrower has agreed not to terminate, or allow to be terminated, any
Refund Guarantee other than where a replacement Refund Guarantee is issued to
the Borrower which meets the Borrower’s requirements under the Construction
Contract on or prior to such termination or where the prior written consent is
given by the Facility Agent (as defined in the Credit Agreement) to such
termination;

 

(g)the Delegate Collateral Agent has agreed that the Borrower may exercise all
of its rights and powers under and in respect of the Refund Guarantee except
that to the extent that the Delegate Collateral Agent notifies you in writing
that an Event of Default (as referred to in the Charge) has occurred and is
continuing. Upon giving such notice, the Delegate Collateral Agent may exercise
such rights and powers (to the exclusion of the Borrower) (including, without
limitation, making a demand under the Refund Guarantee) to the extent stated in
that notice and without you being under any duty to verify or make any enquiry
as to whether such (or any) Event of Default has occurred and is continuing;

 

(h)the Borrower has irrevocably appointed the Delegate Collateral Agent to be
its attorney, upon the occurrence of and during the continuance of an Event of
Default, to do (amongst other things) things which the Borrower could do in
relation to the Refund Guarantee. Accordingly, the Borrower authorises and
instructs you to comply with the terms of any written notice or instructions
which you may receive from the

 

23

 

 

Delegate Collateral Agent from time to time in connection with the Refund
Guarantee without further authority or enquiry by you from the Borrower; and

 

(i)the Borrower remains liable to perform all its duties and obligations under
the Refund Guarantee and the Delegate Collateral Agent is under no obligation of
any kind under the Refund Guarantee nor under any liability whatsoever in the
event of any failure by the Borrower to perform its obligations.

 

You are hereby authorised and instructed, without requiring further approval
from the Borrower, to provide the Delegate Collateral Agent with such
information relating to the Refund Guarantee as it may from time to time
reasonably request and to send copies of all notices issued by you under the
Refund Guarantee which have had or would reasonably be expected to have a
material adverse effect on the value of the Refund Guarantee, to the Delegate
Collateral Agent as well as to the Borrower.

 

This notice of charge shall terminate, and be of no further force and effect,
upon termination of the Charge (as notified to you by the Delegate Collateral
Agent).

 

Please acknowledge receipt of this notice by signing and dating the
acknowledgment set out on the enclosed copy and returning it to the Delegate
Collateral Agent.

 

Yours faithfully

 

        For and on behalf of   SEAHAWK TWO, LTD.  

 

24

 

 

Schedule 2

FORM OF ACKNOWLEDGMENT OF CHARGE

 

[To be printed only on copy of the Notice of Charge given]

 

To:[l]

 

[l]

 

  Attn.: [l]   Telephone: [l]   Facsimile: [l]   e-mail: [l]     [l]

 

Cc:KfW IPEX-Bank GmbH as Collateral Agent

 

Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

Attention: Maritime Industries, X2a4, Claudia Wenzel
Fax: +49 69 7431 3768
E-mail: claudia.wenzel@kfw.de

 

Date:[●]

 

Dear Sirs

 

We acknowledge receipt of a notice in the terms set out above (the “Notice”). We
accept the instructions and authorisations contained in the Notice, we undertake
to act in accordance with and comply with the terms of the Notice and we confirm
that we have not received notice of any other charges of or over any of the
rights, title, interests and benefits in, to or in respect of the Refund
Guarantee and that we will comply with the terms of the Notice.

 

We further agree and confirm that we acknowledge that we shall not challenge the
effectiveness of the Charge (as defined in the Notice; capitalized terms used
herein have the meanings ascribed thereto in the Notice or the Charge, as
applicable).

 

Yours faithfully

 

25

 

 

For and on behalf of
KfW IPEX-Bank GmbH
as Refund Guarantor

 

By:

 

Date:

 

26

 

 

Schedule 3

DETAILS OF REFUND GUARANTEES

 

[Name of Issuer] [Date of Refund Guarantee]

 

27

 

 

SIGNATORIES

 

THE BORROWER

 

Signed as a deed on behalf of SEAHAWK TWO, LTD., a company incorporated in
Bermuda, by [l], being a person who, in accordance with the laws of that
territory, is acting under the authority of the company in the presence of:    
                  Attorney-in-Fact       Name:           Title:          
Address:    

 

28

 

 

THE COLLATERAL AGENT

 

Executed as a deed by KFW IPEX-BANK GMBH, a company incorporated in Germany,
acting by duly authorised signatories of the company in accordance with the laws
of the territory, in the presence of:                       Authorised Signatory

 

                  Authorised Signatory       Name:           Title:          
Address:    

 

 

 

 

THE DELEGATE COLLATERAL AGENT

 

Executed as a deed by KFW IPEX-BANK GMBH, a company incorporated in Germany,
acting by duly authorised signatories of the company in accordance with the laws
of the territory, in the presence of:                       Authorised Signatory

 

                  Authorised Signatory       Name:           Title:          
Address:    

 

2

 